 

Exhibit 10.24

 

[*]: THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.

 

EXECUTION VERSION

 

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

dated as of October 10, 2017,

among

NCL CORPORATION LTD.,
as Company,

 

VOYAGER VESSEL COMPANY, LLC,
as Co-Borrower,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent

JPMORGAN CHASE BANK, N.A.,

DNB Markets, INC.,

FIFTH THIRD BANK,

HSBC BANK PLC,

MIZUHO BANK, LTD.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

NORDEA BANK AB (PUBL), NEW YORK BRANCH,

as Joint Bookrunners and Arrangers for the Revolving Facility and the Term A
Facility

 

and

 

JPMORGAN CHASE BANK, N.A.,

barclays bank plc,

credit agricole CORPORATE AND INVESTMENT BANK,

dnb MARKETS, INC.,

fifth third banK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

mizuho bank, ltd.,

and
UBS SECURITIES LLC,

as Joint Bookrunners and Arrangers for the Term B Facility


and

 

bnp paribas,

CITIBANK, n.a.,

CITIZENS BANK,

commerzbank AG, NEW YORK BRANCH,

credit agricole CORPORATE AND INVESTMENT BANK,

skandinaviska enskilda banken ab (publ),

and

the bank of tokyo-mitsubishi ufj, ltd.,
as Co-Documentation Agents for the Revolving Facility and the Term A Facility



 

 

 

 

 

CONFIDENTIAL TREATMENT REQUESTED

TABLE OF CONTENTS

 

    Page       Article I   Definitions       Section 1.01. Defined Terms 1
Section 1.02. Terms Generally 59 Section 1.03. Exchange Rates; Currency
Equivalents 59 Section 1.04. Effect of this Agreement on the Original Credit
Agreement and the Other Existing Loan Documents 60       Article II   The
Credits       Section 2.01. Commitments 60 Section 2.02. Loans and Borrowings 61
Section 2.03. Requests for Borrowings 62 Section 2.04. [Reserved] 62 Section
2.05. Letters of Credit 63 Section 2.06. Funding of Borrowings 69 Section 2.07.
Interest Elections 69 Section 2.08. Termination and Reduction of Commitments 71
Section 2.09. Repayment of Loans; Evidence of Debt 71 Section 2.10. Repayment of
Term Loans and Revolving Facility Loans 72 Section 2.11. Prepayment of Loans 74
Section 2.12. Fees 75 Section 2.13. Interest 76 Section 2.14. Alternate Rate of
Interest 77 Section 2.15. Increased Costs 78 Section 2.16. Break Funding
Payments 79 Section 2.17. Taxes 80 Section 2.18. Payments Generally; Pro Rata
Treatment; Sharing of Set offs 83 Section 2.19. Mitigation Obligations;
Replacement of Lenders 85 Section 2.20. Illegality 86 Section 2.21. Incremental
Commitments 86 Section 2.22. Defaulting Lender 94       Article III  
Representations and Warranties       Section 3.01. Organization; Powers 96
Section 3.02. Authorization 96

 

- i -

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

    Page       Section 3.03. Enforceability 97 Section 3.04. Governmental
Approvals 97 Section 3.05. Financial Statements 97 Section 3.06. No Material
Adverse Effect 97 Section 3.07. Title to Properties; Possession Under Leases 98
Section 3.08. Subsidiaries 98 Section 3.09. Litigation; Compliance with Laws 98
Section 3.10. Federal Reserve Regulations 99 Section 3.11. Investment Company
Act 99 Section 3.12. Use of Proceeds 99 Section 3.13. Tax Returns 100 Section
3.14. No Material Misstatements 100 Section 3.15. Employee Benefit Plans 101
Section 3.16. Environmental Matters 101 Section 3.17. Security Documents 102
Section 3.18. Solvency 103 Section 3.19. Labor Matters 103 Section 3.20.
Insurance 103 Section 3.21. No Default 104 Section 3.22. No Event of Loss 104
Section 3.23. The Mortgaged Vessels 104 Section 3.24. Anti-Corruption Laws and
Sanctions. 104 Section 3.25. EEA Financial Institutions 105       Article IV  
Conditions of Lending       Section 4.01. All Credit Events 105 Section 4.02.
Restatement Effective Date 105       Article V   Affirmative Covenants      
Section 5.01. Existence; Business and Properties 110 Section 5.02. Insurance 110
Section 5.03. Taxes 112 Section 5.04. Financial Statements, Reports, etc. 112
Section 5.05. Litigation and Other Notices 114 Section 5.06. Compliance with
Laws 114 Section 5.07. Maintaining Records; Access to Properties and Inspections
115 Section 5.08. Use of Proceeds 115 Section 5.09. Environmental Matters 115
Section 5.10. Further Assurances; Additional Security and Guarantees 116

 

- ii -

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

    Page       Section 5.11. Rating 120 Section 5.12. Annual Insurance Report
120 Section 5.13. Approval and Authorization 120 Section 5.14. Concerning the
Mortgaged Vessels 120 Section 5.15. Compliance with Maritime Conventions 121
Section 5.16. Valuations 121       Article VI   Negative Covenants       Section
6.01. Indebtedness 122 Section 6.02. Liens 126 Section 6.03. Sale and Lease-Back
Transactions 128 Section 6.04. Investments, Loans and Advances 128 Section 6.05.
Mergers, Consolidations, Sales of Assets and Acquisitions 132 Section 6.06.
Dividends and Distributions 135 Section 6.07. Transactions with Affiliates 137
Section 6.08. Business of the Loan Parties and the Subsidiaries 139 Section
6.09. Limitation on Modifications of Indebtedness; Modifications of Certificate
of Incorporation, By-Laws and Certain Other Agreements; etc. 140 Section 6.10.
Swap Agreements 142 Section 6.11. Fiscal Year; Accounting 142 Section 6.12.
Loan-to-Value Ratio 143 Section 6.13. Free Liquidity 143 Section 6.14. Total Net
Funded Debt to Total Capitalization 143 Section 6.15. EBITDA to Consolidated
Debt Service 143       Article VII   [RESERVED]   Article VIII   Events of
Default       Section 8.01. Events of Default 143 Section 8.02. Right to Cure
146 Section 8.03. Application of Proceeds 147       Article IX   The Agents    
  Section 9.01. Appointment 148 Section 9.02. Delegation of Duties 150

 

- iii -

 

 

CONFIDENTIAL TREATMENT REQUESTED

 

    Page       Section 9.03. Exculpatory Provisions 150 Section 9.04. Reliance
by Administrative Agent 151 Section 9.05. Notice of Default 152 Section 9.06.
Non-Reliance on Agents and Other Lenders 152 Section 9.07. Indemnification 152
Section 9.08. Agent in Its Individual Capacity 153 Section 9.09. Successor
Administrative Agent 153 Section 9.10. Withholding Tax 154 Section 9.11. Agent
and Arrangers 154 Section 9.12. Ship Mortgage Trust 154       Article X  
Miscellaneous       Section 10.01. Notices; Communications 155 Section 10.02.
Survival of Agreement 156 Section 10.03. Binding Effect 156 Section 10.04.
Successors and Assigns 156 Section 10.05. Expenses; Indemnity 162 Section 10.06.
Right of Set-off 164 Section 10.07. Applicable Law 164 Section 10.08. Waivers;
Amendment 165 Section 10.09. Entire Agreement 167 Section 10.10. No Liability of
the Issuing Bank 168 Section 10.11. WAIVER OF JURY TRIAL. 168 Section 10.12.
Severability 168 Section 10.13. Counterparts 168 Section 10.14. Headings 168
Section 10.15. Jurisdiction; Consent to Service of Process 169 Section 10.16.
Confidentiality 170 Section 10.17. Platform; Borrower Materials 170 Section
10.18. Release of Liens and Guarantees 171 Section 10.19. Judgment Currency 172
Section 10.20. USA PATRIOT Act Notice 172 Section 10.21. Affiliate Lenders 172
Section 10.22. No Advisory or Fiduciary Responsibility 173 Section 10.23.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 174 Section
10.24. Borrower Representative 174 Section 10.25. Joint and Several Liability
175

 

- iv -

 



CONFIDENTIAL TREATMENT REQUESTED

 

Exhibits and Schedules

 

Exhibit A Form of Assignment and Acceptance Exhibit B Form of Administrative
Questionnaire Exhibit C Form of Solvency Certificate Exhibit D-1 Form of
Borrowing Request Exhibit E Form of Interest Election Request Exhibit F
[reserved] Exhibit G-1 Form of Deed of Covenants for Bahamian-Flagged Vessels
Exhibit G-2 Form of Ship Mortgage for Marshall Islands-Flagged Vessels Exhibit H
Form of Earnings Assignment Exhibit I Form of Insurance Assignment Exhibit J
[reserved] Exhibit K-1 Form of First Lien Intercreditor Agreement Exhibit K-2
Form of Second Lien Intercreditor Agreement Exhibit L Forms of Note Exhibit M
Form of Perfection Certificate Exhibit N Form of Permitted Loan Purchase
Assignment and Acceptance Exhibits O-1 to O-4 Forms of Tax Certificates    
Schedule 1.01(a) Immaterial Subsidiaries Schedule 1.01(b) Specified Target
Subsidiaries Schedule 1.01(c) Specified Target Mortgaged Vessels Schedule
1.01(d) Issuing Bank Sublimits Schedule 2.01 Commitments Schedule 3.01
Organization and Good Standing Schedule 3.04 Governmental Approvals Schedule
3.07(b) Possession under Leases Schedule 3.07(c) Intellectual Property Schedule
3.08(a) Subsidiaries Schedule 3.08(b) Subscriptions Schedule 3.17 UCC Filing
Jurisdictions Schedule 3.20 Insurance Schedule 6.01 Indebtedness Schedule
6.02(a) Liens Schedule 6.04 Investments Schedule 6.07 Transactions with
Affiliates Schedule 6.09 Contractual Encumbrances Schedule 10.01 Notice
Information

 

- v -

 



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 10, 2017 (this
“Agreement”), among NCL CORPORATION LTD., a Bermuda company (“NCL” or the
“Company”), Voyager Vessel Company, LLC, a Delaware limited liability company
(the “Co-Borrower” and, together with the Company, the “Borrowers”), the
Subsidiary Guarantors party hereto (with respect to Section 1.04 only), the
LENDERS party hereto from time to time, and JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”).

 

WHEREAS, the Company, the Lenders and the Administrative Agent are party to a
credit agreement dated as of May 24, 2013, as amended and restated by the
Amended and Restated Credit Agreement dated as of October 31, 2014, and as
further amended and restated by the Second Amended and Restated Credit Agreement
dated as of June 6, 2016 (as further amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Original Credit Agreement”).
The parties hereto have agreed to amend and restate in its entirety the Original
Credit Agreement and replace it in its entirety with this Agreement;

 

NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

Article I

Definitions

 

Section 1.01.       Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that, the Adjusted LIBO Rate for any day shall be based
on the LIBO Rate (after giving effect to any minimum rate set forth therein) at
approximately 11:00 a.m. London time on such day. Any change in the ABR due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the ABR is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the ABR shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the ABR shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

 

 

 

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Acquired Company” shall mean the Target, together with its Subsidiaries.

 

“Acquisition” means the acquisition of the Target by Holdings pursuant to the
Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Agreement and Plan of Merger, dated as of
September 2, 2014 (as amended, restated, supplemented or otherwise modified from
time to time), by and among Prestige Cruises International, Inc., Holdings,
Portland Merger Sub, Inc. and Apollo Management, L.P.

 

“Acquisition Closing Date” means November 19, 2014.

 

“Acquisition Loans” shall mean the Term Loans borrowed on the Acquisition
Closing Date.

 

“Acquisition Transactions” shall mean the Acquisition, the Refinancing, the
issuance of NCL’s 5.25% senior notes due 2019, the borrowing of the Acquisition
Loans, the rollover (or borrowing) of the Prestige Newbuild Debt and the payment
of fees and expenses in connection therewith.

 

“Additional Subsidiary Guarantor” shall mean any Material Subsidiary that the
Company has elected to have become a Subsidiary Guarantor; provided that if such
Material Subsidiary is organized in any jurisdiction where no existing
Subsidiary Guarantor is organized, then such Material Subsidiary shall be
reasonably satisfactory to the Administrative Agent (it being understood that
the Specified Target Subsidiaries are reasonably satisfactory to the
Administrative Agent).

 

“Additional Subsidiary Guarantor Accession Supplement” shall mean a supplement
to the Collateral Agreement substantially in the form attached thereto.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
the applicable Class of Loans in effect for such Interest Period divided by (b)
one minus the Statutory Reserves applicable to such Eurocurrency Borrowing, if
any.

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

 2 

 

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement; provided that, with respect to periods
prior to the First Restatement Effective Date (and the activities of the Former
Agent prior to such date), such term shall refer to the Former Agent.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Affiliate Lender” shall have the meaning assigned to such term in
Section 10.21(a).

 

“Agents” shall mean the Administrative Agent, the Collateral Agent and the
Mortgage Trustee.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
10.19.

 

“All-in Yield” shall mean, as to any Indebtedness, the yield thereon as
reasonably determined by the Administrative Agent, whether in the form of
interest rate, margin, original issue discount, up-front fees, rate floors or
otherwise; provided that original issue discount and up-front fees shall be
equated to interest rate assuming a 4-year life to maturity (or, if less, the
life of such Indebtedness); and provided further that “All-in Yield” shall not
include arrangement, underwriting, structuring or similar fees paid to arrangers
for such Indebtedness and customary consent fees for an amendment paid generally
to consenting Lenders.

 

“Amended Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

 

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Company or the Company’s Subsidiaries from time to time
concerning or relating to anti-money laundering.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee” shall mean the Applicable Commitment Fee as
determined pursuant to the Pricing Grid or, with respect to the Other Revolving
Facility Commitments, Replacement Revolving Facility Commitment, or Incremental
Revolving Facility Commitments, the “Applicable Commitment Fee” set forth in the
applicable Incremental Assumption Agreement.

 

 3 

 

 

“Applicable Margin” shall mean for any day (i) with respect to any Term A Loan
or any Revolving Facility Loan the applicable rate determined pursuant to the
Pricing Grid, (ii) with respect to any Term B Loan (x) 0.75% per annum in the
case of Term B Loans that are ABR Term Loans and (y) 1.75% per annum in the case
of Term B Loans that are Eurocurrency Term Loans, (iii) with respect to any
Other Incremental Term Loan or Other Incremental Revolving Loan, the “Applicable
Margin” set forth in the Incremental Assumption Agreement relating thereto and
(iv) with respect to any Refinancing Term Loan or Other Revolving Loan, the
“Applicable Margin” set forth in the Incremental Assumption Agreement relating
thereto.

 

“Applicable Ship Percentage” shall mean the fair market value of the applicable
Mortgaged Vessel divided by the fair market value of all the Mortgaged Vessels
(in each case based on the most recent Valuation).

 

“Approved Broker” shall mean Brax Shipping AS; Barry Rogliano Salles S.A.,
Paris; Clarksons, London; Rocca & Partners S.R.L., Genova; Fearnsale, a division
of Astrup Fearnley AS, Oslo; any affiliate of the foregoing; or any other
independent sale and purchase ship brokerage firm nominated by the Company and
approved by the Administrative Agent (such approval not to be withheld
unreasonably).

 

“Approved Fund” shall have the meaning assigned to such term in
Section 10.04(b)(ii).

 

“Approved Insurance Evaluator” shall mean (a) BankAssure, a division of Aon
Corporation, or (b) any other firm of established and reputable independent
marine insurance brokers or other professional advisors on insurance matters
appointed by the Company and approved by the Administrative Agent (such approval
not to be withheld unreasonably), which other firm has not placed or otherwise
acted on behalf of any of the Loan Parties in connection with any of the
insurances to be covered within any insurance report required under
Section 5.12.

 

“Approved Manager” shall mean NCL (Bahamas) Ltd. d/b/a NCL, a company
incorporated in and existing under the laws of Bermuda, or one or more
affiliates of the Company, or any other company approved by the Administrative
Agent (such approval not to be withheld unreasonably) from time to time as the
technical manager of one or more of the Mortgaged Vessels.

 

“Arranger” shall mean, collectively, (i) with respect to Original Credit
Agreement, each entity listed as such on the cover of the Original Credit
Agreement, (ii) with respect to the Revolving Facility and the Term A Facility,
JPMCB, DNB Markets, Inc., Fifth Third Bank, HSBC Bank plc, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Mizuho Bank, Ltd. and Nordea Bank AB (publ), New
York Branch, and (iii) with respect to the Term B Facility, JPMCB, Barclays Bank
PLC, Credit Agricole Corporate and Investment Bank, DNB Markets, Inc., Fifth
Third Bank, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Mizuho
Bank, Ltd. and UBS Securities LLC, in each case in its capacity as such.

 

 4 

 

 

“ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and lease-back of assets
and any mortgage or lease of Real Property) to any person of any asset or assets
of the Borrowers or any Subsidiary Guarantor.

 

“Assignee” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Company (if required by Section 10.04), in the form of Exhibit A or such other
form as shall be approved by the Administrative Agent.

 

“Assignment Taxes” shall have the meaning given such term in the definition of
the term “Other Taxes.”

 

“Assignor” shall have the meaning assigned to such term in Section 10.04(b)(i).

 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Restatement Effective
Date (or, if later, the effective date for such Class of Revolving Facility
Commitments) to but excluding the earlier of the Revolving Facility Maturity
Date for such Class and, in the case of each of the Revolving Facility Loans,
Revolving Facility Borrowings and Letters of Credit, the date of termination of
the Revolving Facility Commitments of such Class.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the amount by which (a) the applicable Revolving Facility Commitment of
such Revolving Facility Lender at such time exceeds (b) the applicable Revolving
Facility Credit Exposure of such Revolving Facility Lender at such time.

 

“Bahamas” shall mean the Commonwealth of The Bahamas.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

 5 

 

 

“Below Threshold Asset Sale Proceeds” shall have the meaning assigned to such
term in the definition of the term “Cumulative Credit.”

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 10.17.

 

“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date and, in the case of Eurocurrency Loans, as
to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean $3,000,000.

 

“Borrowing Multiple” shall mean $1,000,000.

 

“Borrowing Request” shall mean a request by the Company, in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, Oslo and Frankfurt are authorized or
required by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in Dollars in the London interbank
market.

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Collateral Agent and each Issuing Bank shall agree
in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Collateral Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

 

 6 

 

 

“Cash Interest Expense” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other non-cash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Company or any
Subsidiary, including such fees paid in connection with the Transactions, (c)
the amortization of debt discounts, if any, or fees in respect of Swap
Agreements and (d) cash interest income of the Company and the Subsidiaries for
such period; provided, that Cash Interest Expense shall exclude any one time
financing fees, including those paid in connection with the Transactions, or any
amendment of this Agreement.

 

A “Change in Control” shall be deemed to occur if:

 

(a)          (i) a majority of the seats (other than vacant seats) on the board
of directors of the Company shall at any time be occupied by persons who were
neither (A) nominated by the board of directors of the Company or a Permitted
Holder, (B) appointed or approved by directors so nominated nor (C) appointed by
a Permitted Holder or (ii) a “change of control” (or similar event) shall occur
under any Permitted Ratio Debt, a Senior Unsecured Notes Indenture or any
Permitted Refinancing Indebtedness in respect of any of the foregoing or any
Disqualified Stock;

 

(b)          any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date), other than any
combination of the Permitted Holders or any “group” including any Permitted
Holders, shall have acquired beneficial ownership of 35% or more on a fully
diluted basis of the voting interest in the Company’s Equity Interests and the
Permitted Holders shall own, directly or indirectly, less than such person or
“group” on a fully diluted basis of the voting interest in the Company’s Equity
Interests; or

 

(c)          a “Change of Control” occurs, as such term is defined under the
Senior Unsecured Notes Indentures.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Closing Date; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

 

 7 

 

 

“Charges” shall have the meaning assigned to such term in Section 10.08.

 

“Class” shall mean (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term A Loans, Term B Loans,
Refinancing Term Loans, Other Incremental Term Loans, Revolving Facility Loans,
Other Revolving Loans or Other Incremental Revolving Loans and (b) when used in
respect of any Commitment, whether such Commitment is a Term A Loan Commitment,
a Term B Loan Commitment, a Revolving Facility Commitment, a Replacement
Revolving Facility Commitment, an Other Revolving Facility Commitment, an Other
Incremental Revolving Loan Commitment, or an Incremental Term Loan Commitment.

 

“Classification Society” shall mean, in respect of any Mortgaged Vessel, Bureau
Veritas, the American Bureau of Shipping, Lloyd’s Register of Shipping, Det
norske Veritas, or such other classification society that is a member of the
International Association of Classification Societies (IACS) as selected by the
Company that is reasonably acceptable to the Administrative Agent.

 

“Closing Date” shall mean May 24, 2013.

 

“Co-Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Co-Documentation Agents” shall mean, collectively, (i) with respect to Original
Credit Agreement, each entity listed as such on the cover of the Original Credit
Agreement and (ii) with respect to the Revolving Facility and the Term A
Facility, BNP Paribas, Citibank, N.A., Citizens Bank, Commerzbank AG, New York
Branch, Credit Agricole Corporate and Investment Bank, Skandinaviska Enskilda
Banken AB (publ) and The Bank of Tokyo-Mitsubishi UFJ, Ltd., in each case in its
capacity as such.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Vessels and all other property that is
subject or purported to be subject to any Lien in favor of the Administrative
Agent, the Collateral Agent or any Subagent for the benefit of the Secured
Parties pursuant to any Security Documents.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties.

 

“Collateral Agent Fees” shall have the meaning assigned to such term in Section
2.12(c).

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement, dated
as of the Closing Date, as amended, restated, supplemented or otherwise modified
from time to time, among the Subsidiary Guarantors and the Collateral Agent.

 

 8 

 

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)          (i) on the Closing Date, the Collateral Agent shall have received a
counterpart of the Collateral Agreement duly executed and delivered on behalf of
each of the Subsidiary Guarantors and the Perfection Certificate duly executed
and delivered on behalf of each Loan Party, (ii) on the Acquisition Closing
Date, the Collateral Agent shall have received a counterpart of an Additional
Subsidiary Guarantor Accession Supplement duly executed and delivered on behalf
of each of the Specified Target Subsidiaries and a Perfection Certificate duly
executed and delivered on behalf of each Specified Target Subsidiary and (iii)
on the Restatement Effective Date, the Collateral Agent shall have received a
counterpart of an Additional Subsidiary Guarantor Accession Supplement duly
executed and delivered on behalf of the Specified Additional Subsidiary
Guarantor and a Perfection Certificate duly executed and delivered on behalf of
the Specified Additional Subsidiary Guarantor;

 

(b)          (i) on the Closing Date, the Collateral Agent shall have received
(x) each Subsidiary Guarantor Pledge Agreement duly executed and delivered by
each holder of Equity Interests of the applicable Subsidiary Guarantor(s) (and,
if required under the applicable governing law, the applicable Subsidiary
Guarantor(s)), effecting pledges of all the issued and outstanding Equity
Interests of the Subsidiary Guarantors, together with (y) all certificates or
other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer (if applicable under the
applicable governing law) with respect thereto endorsed in blank, (ii) on the
Acquisition Closing Date, the Collateral Agent shall have received (x) each
Subsidiary Guarantor Pledge Agreement duly executed and delivered by each holder
of Equity Interests of the applicable Specified Target Subsidiary (and, if
required under the applicable governing law, the applicable Specified Target
Subsidiary), effecting pledges of all the issued and outstanding Equity
Interests of the Specified Target Subsidiaries, together with (y) all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank and (iii)
on the Restatement Effective Date, the Collateral Agent shall have received (x)
the Subsidiary Guarantor Pledge Agreement duly executed and delivered by the
holder of Equity Interests of the Specified Additional Subsidiary Guarantor
(and, if required under the applicable governing law, the Specified Additional
Subsidiary Guarantor), effecting pledges of all the issued and outstanding
Equity Interests of the Specified Additional Subsidiary Guarantor, together with
(y) all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer (if
applicable under the applicable governing law) with respect thereto endorsed in
blank;

 

(c)          (i) on the Closing Date, the Collateral Agent shall have received
all Instruments (as defined in the Collateral Agreement) that are held by a Loan
Party and required to be pledged pursuant to the applicable Security Document,
together with instruments of transfer with respect thereto endorsed in blank,
and (ii) on the Restatement Effective Date, the Collateral Agent shall have
received all Instruments (as defined in the Collateral Agreement) that are held
by the Specified Additional Subsidiary Guarantor and required to be pledged
pursuant to the applicable Security Document, together with instruments of
transfer with respect thereto endorsed in blank;

 

 9 

 

 

(d)          on the Closing Date, except as otherwise contemplated by any
Security Document, all documents and instruments, including Uniform Commercial
Code financing statements, filings with the United States Patent and Trademark
Office and United States Copyright Office and similar filings, instruments and
registrations in any applicable jurisdiction, and all other actions required by
law or reasonably requested by the Collateral Agent to be taken, filed,
registered or recorded to create the Liens intended to be created by the
Security Documents (in each case, including any supplements thereto) and perfect
such Liens to the extent required by, and with the priority required by, the
Security Documents, shall have been taken, filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(e)          except as otherwise contemplated by any Security Document, each
Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;

 

(f)          (i) on the Closing Date, the Collateral Agent shall have received
(x) counterparts of each Vessel Mortgage and Deed of Covenants to be entered
into with respect to each Mortgaged Vessel duly executed and delivered by the
registered owner of such Mortgaged Vessel and suitable for registration,
recording or filing and (y) such other documents, including any consents,
agreements and confirmations of third parties, as may be required under such
Vessel Mortgage, Deed of Covenants or otherwise as the Collateral Agent may
reasonably request with respect to any such Vessel Mortgage, Deed of Covenants
or Mortgaged Vessel, (ii) on the Acquisition Closing Date, the Collateral Agent
shall have received (x) counterparts of each Vessel Mortgage and Deed of
Covenants to be entered into with respect to each Specified Target Mortgaged
Vessel duly executed and delivered by the registered owner of such Specified
Target Mortgaged Vessel and suitable for registration, recording or filing and
(y) such other documents, including any consents, agreements and confirmations
of third parties, as may be required under such Vessel Mortgage, Deed of
Covenants or otherwise as the Collateral Agent may reasonably request with
respect to any such Vessel Mortgage, Deed of Covenants or Specified Target
Mortgaged Vessel and (iii) on the Restatement Effective Date (or, to the extent
the Collateral Agent shall be reasonably satisfied that it will receive such
documents promptly after the funding of Loans on the Restatement Effective Date,
promptly after the Restatement Effective Date), the Collateral Agent shall have
received (x) counterparts of each Vessel Mortgage and Deed of Covenants to be
entered into with respect to the Specified Additional Vessel duly executed and
delivered by the registered owner of such Specified Additional Vessel and
suitable for registration, recording or filing and (y) such other documents,
including any consents, agreements and confirmations of third parties, as may be
required under such Vessel Mortgage, Deed of Covenants or otherwise as the
Collateral Agent may reasonably request with respect to any such Vessel
Mortgage, Deed of Covenants or Specified Additional Vessel;

 

 10 

 

 

(g)          (i) on the Closing Date, the Collateral Agent shall have received
(x) counterparts of each Earnings Assignment to be entered into with respect to
each Mortgaged Vessel duly executed and delivered by the applicable Subsidiary
Guarantor and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Earnings
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Earnings Assignment, (ii) on the Acquisition Closing Date,
the Collateral Agent shall have received (x) counterparts of each Earnings
Assignment to be entered into with respect to each Specified Target Mortgaged
Vessel duly executed and delivered by the applicable Specified Target Subsidiary
and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Earnings
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Earnings Assignment and (iii) on the Restatement Effective
Date (or, to the extent the Collateral Agent shall be reasonably satisfied that
it will receive such documents promptly after the funding of Loans on the
Restatement Effective Date, promptly after the Restatement Effective Date), the
Collateral Agent shall have received (x) counterparts of the Earnings Assignment
to be entered into with respect to the Specified Additional Vessel duly executed
and delivered by the Specified Additional Subsidiary Guarantor and (y) such
other documents, including any consents, agreements and confirmations of third
parties, as may be required under such Earnings Assignment or otherwise as the
Collateral Agent may reasonably request with respect to such Earnings
Assignment;

 

(h)          (i) on the Closing Date, the Collateral Agent shall have received
(x) counterparts of (A) each Insurance Assignment to be entered into with
respect to each Mortgaged Vessel duly executed and delivered by the applicable
Subsidiary Guarantor and (B) the Insurance Assignment to be entered into with
respect to all of the Mortgaged Vessels duly executed and delivered by the
Company and (y) such other documents, including any consents, agreements and
confirmations of third parties, as may be required under such Insurance
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Insurance Assignment, (ii) on the Acquisition Closing Date,
the Collateral Agent shall have received (x) counterparts of (A) each Insurance
Assignment to be entered into with respect to each Specified Target Mortgaged
Vessel duly executed and delivered by the applicable Specified Target Subsidiary
and (B) each Insurance Assignment to be entered into with respect to all of the
Specified Target Mortgaged Vessels duly executed and delivered by the policy
holder thereof and (y) such other documents, including any consents, agreements
and confirmations of third parties, as may be required under such Insurance
Assignment or otherwise as the Collateral Agent may reasonably request with
respect to any such Insurance Assignment and (iii) on the Restatement Effective
Date (or, to the extent the Collateral Agent shall be reasonably satisfied that
it will receive such documents promptly after the funding of Loans on the
Restatement Effective Date, promptly after the Restatement Effective Date), the
Collateral Agent shall have received (x) counterparts of (A) the Insurance
Assignment to be entered into with respect to the Specified Additional Vessel
duly executed and delivered by the Specified Additional Subsidiary Guarantor and
(B) the Insurance Assignment to be entered into with respect to the Specified
Additional Vessel duly executed and delivered by the policy holder thereof and
(y) such other documents, including any consents, agreements and confirmations
of third parties, as may be required under such Insurance Assignment or
otherwise as the Collateral Agent may reasonably request with respect to such
Insurance Assignment;

 

(i)          in the case of any person that becomes an Additional Subsidiary
Guarantor after the Closing Date (other than the Specified Target Subsidiaries
and the Specified Additional Subsidiary Guarantor, which are addressed in
clauses (a) and (b) above), (i) the Administrative Agent and the Collateral
Agent shall have received an Additional Subsidiary Guarantor Accession
Supplement duly executed on behalf of such Additional Subsidiary Guarantor and
the Company and the other documents required by Section 5.10(c), and (ii) all
the issued and outstanding Equity Interests of such Additional Subsidiary
Guarantor shall have been pledged pursuant to the Collateral Agreement, an
existing Subsidiary Guarantor Pledge Agreement or an additional Subsidiary
Guarantor Pledge Agreement, as applicable, and the Collateral Agent shall have
received all certificates or other instruments (if any) representing such Equity
Interests, together with stock powers or other instruments of transfer (if
applicable under the applicable governing law) with respect thereto endorsed in
blank;

 

 11 

 

 

(j)          after the Closing Date (or the Acquisition Closing Date in the case
of the Specified Target Subsidiaries or the Restatement Effective Date in the
case of the Specified Additional Subsidiary Guarantor), (i) all the Equity
Interests of each Subsidiary Guarantor issued after the Closing Date (or the
Acquisition Closing Date in the case of the Specified Target Subsidiaries or the
Restatement Effective Date in the case of the Specified Additional Subsidiary
Guarantor) shall have been pledged pursuant to the applicable Subsidiary
Guarantor Pledge Agreement, and (ii) all other Equity Interests of any other
Subsidiary that are acquired by a Subsidiary Guarantor after the Closing Date
(or the Acquisition Closing Date in the case of the Specified Target
Subsidiaries or the Restatement Effective Date in the case of the Specified
Additional Subsidiary Guarantor) shall have been pledged pursuant to the
Collateral Agreement, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer (if applicable under
the applicable governing law) with respect thereto endorsed in blank; and

 

(k)          after the Closing Date (or the Acquisition Closing Date in the case
of the Specified Target Subsidiaries or the Restatement Effective Date in the
case of the Specified Additional Subsidiary Guarantor), the Administrative Agent
or the Collateral Agent (as applicable) shall have received (i) such other
Security Documents as may be required to be delivered pursuant to Section 5.10,
and (ii) upon reasonable request by the Administrative Agent or the Collateral
Agent (as applicable), evidence of compliance with any other requirements of
Section 5.10.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment (including any Incremental Revolving Facility Commitment,
Replacement Revolving Facility Commitment, and Other Revolving Facility
Commitment), Term A Loan Commitment, Term B Loan Commitment or Incremental Term
Loan Commitment.

 

“Company” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 10.05 than the designating
Lender would have been entitled to receive in respect of the extensions of
credit made by such Conduit Lender, unless the grant of the Loan to such Conduit
Lender is made with the Company’s prior written consent (not to be unreasonably
withheld or delayed) or (b) be deemed to have any Commitment.

 

 12 

 

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit, to the extent undrawn) consisting of
Capital Lease Obligations, Indebtedness for borrowed money and Disqualified
Stock of the Company and the Subsidiaries determined on a consolidated basis on
such date in accordance with GAAP.

 

“Consolidated Debt Service” shall mean, with respect to the Company and the
Subsidiaries on a consolidated basis for any period, Cash Interest Expense for
such period plus scheduled principal amortization of Consolidated Debt for such
period (it being understood that scheduled principal amortization does not
include balloon payments (for purposes of this definition, “balloon payments”
shall not include any scheduled repayment installment of such Indebtedness for
borrowed money which forms part of the balloon) or any prepayments).

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication:

 

(a)          any net after tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, and fees, expenses or charges related to any offering of
Equity Interests, any Investment, acquisition (including the Acquisition) or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses or charges related to the
Transactions, in each case, shall be excluded,

 

(b)          any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss on disposal of discontinued operations shall be
excluded,

 

(c)          any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the board of directors of the Company) shall be excluded,

 

(d)          any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(e)          (i) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary or that is accounted
for by the equity method of accounting, shall be included only to the extent of
the amount of dividends or distributions or other payments paid in cash (or to
the extent converted into cash) to the referent person or a subsidiary thereof
in respect of such period and (ii) the Net Income for such period shall include
any ordinary course dividend, distribution or other payment in cash received
from any person in excess of the amounts included in clause (i),

 

 13 

 

 

(f)          Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(g)          any increase in amortization or depreciation or any non-cash
charges or increases or reductions in Net Income resulting from purchase
accounting in connection with the Transactions or any acquisition (including the
Acquisition) that is consummated on or after the Closing Date shall be excluded,

 

(h)          any non-cash impairment charges resulting from the application of
ASC 350 and ASC 360, and the amortization of intangibles and other fair value
adjustments arising pursuant to ASC 805, shall be excluded,

 

(i)          any non-cash expenses realized or resulting from employee benefit
plans or post-employment benefit plans, grants of stock appreciation or similar
rights, stock options, restricted stock grants or other rights to officers,
directors and employees of such person or any of its subsidiaries shall be
excluded,

 

(j)          accruals and reserves that are established within twelve months
after the Closing Date and that are so required to be established in accordance
with GAAP shall be excluded; provided that to the extent (i) any such accrual or
reserve is later reduced or eliminated or (ii) any cash expenditure is later
incurred with respect to such accrual or reserve, then in each case a
corresponding amount shall be included in Consolidated Net Income in the same
period,

 

(k)          non-cash gains, losses, income and expenses resulting from fair
value accounting required by ASC 815 shall be excluded,

 

(l)          any gain, loss, income, expense or charge resulting from the
application of last in first out accounting shall be excluded,

 

(m)          currency translation gains and losses related to currency
re-measurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded,

 

(n)          to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), expenses with respect to liability or
casualty events or business interruption shall be excluded; provided that any
proceeds of such reimbursement when received shall be excluded from the
calculation of Consolidated Net Income to the extent the expense reimbursed was
previously excluded pursuant to this clause (n), and

 

(o)          non-cash charges for deferred tax asset valuation allowances shall
be excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Company and the Subsidiaries, determined on a consolidated basis in accordance
with GAAP, as set forth on the consolidated balance sheet of the Company as of
such date.

 

 14 

 

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)          $[*], plus:

 

(b)          an amount (which amount shall not be less than zero) equal to[*]%
of the Consolidated Net Income of the Company for the period (taken as one
accounting period) from June 30, 2009 to the end of the Company’s most recently
ended fiscal quarter for which internal financial statements are available at
such date, plus

 

(c)          the aggregate amount of proceeds received after the Closing Date
and prior to such time that would have constituted Net Proceeds pursuant to
clause (a) of the definition thereof except for the operation of clause (x) or
(y) of the second proviso thereof (the “Below Threshold Asset Sale Proceeds”),
plus

 

(d)          the cumulative amount of proceeds (including cash and the fair
market value of property other than cash) from the sale of Equity Interests of a
Parent Entity after the Closing Date and on or prior to such time (including
upon exercise of warrants or options) which proceeds have been contributed as
common equity to the capital of the Company and common Equity Interests of the
Company issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated to the Obligations) of the Company or any Subsidiary
owed to a person other than the Company or a Subsidiary not previously applied
for a purpose other than use in the Cumulative Credit; provided, that this
clause (d) shall exclude Permitted Cure Securities and the proceeds thereof,
sales of Equity Interests financed as contemplated by Section 6.04(d) and any
amounts used to finance the payments or distributions in respect of any Junior
Financing pursuant to Section 6.09(b), plus

 

(e)          [*]% of the aggregate amount of contributions to the common capital
of the Company received in cash (and the fair market value of property other
than cash) after the Closing Date (subject to the same exclusions as are
applicable to clause (d) above); plus

 

(f)          the principal amount of any Indebtedness (including the liquidation
preference or maximum fixed repurchase price, as the case may be, of any
Disqualified Stock) of the Company or any Subsidiary thereof issued after the
Closing Date (other than Indebtedness issued to a Subsidiary), which has been
converted into or exchanged for Equity Interests (other than Disqualified Stock)
in any Parent Entity, plus

 

 15 

 

 

(g)          [*]% of the aggregate amount received by the Company or any
Subsidiary in cash (and the fair market value of property other than cash
received by the Company or any Subsidiary) after the Closing Date from:

 

(A)         the sale (other than to the Company or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

(B)         any dividend or other distribution by an Unrestricted Subsidiary,
plus

 

(h)          in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Company or any
Subsidiary, the fair market value of the Investments of the Company or any
Subsidiary in such Unrestricted Subsidiary at the time of such redesignation,
combination or transfer (or of the assets transferred or conveyed, as
applicable), plus

 

(i)          an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(i), minus

 

(j)          any amounts thereof used to make Investments pursuant to Section
6.04(a)(y) after the Closing Date prior to such time, minus

 

(k)          any amounts thereof used to make Investments pursuant to
Section 6.04(i)(2) after the Closing Date prior to such time, minus

 

(l)          the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) after the Closing Date prior to such time, minus

 

(m)          payments or distributions in respect of Junior Financings pursuant
to Section 6.09(b)(i) (other than payments made with proceeds from the issuance
of Equity Interests that were excluded from the calculation of the Cumulative
Credit pursuant to clause (d) above);

 

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

 

“Cure Amount” shall have the meaning assigned to such term in Section 8.02(c).

 

“Cure Collateral Fair Market Value” shall mean, when determining the value to be
ascribed to any property added as Collateral pursuant to Section 8.02(a), (a)
for any cash or Permitted Investments added as Collateral pursuant to Section
8.02(a), the Dollar Equivalent thereof as of any date of determination or (b)
for any other property added as Collateral pursuant to Section 8.02(a), the
Administrative Agent’s determination (in its reasonable judgment) of the price
at which a willing buyer would purchase, were it to purchase, such other
property in an arm’s-length transaction for all cash consideration on the date
such property is added as Collateral pursuant to Section 8.02(a).

 

 16 

 

 

“Cure Right” shall have the meaning assigned to such term in Section 8.02(c).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(ii).

 

“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(ii).

 

“Deed of Covenants” shall mean each deed of covenants collateral to a Vessel
Mortgage, each substantially in the form of Exhibit G-1 or Exhibit G-2 or
otherwise reasonably satisfactory to the Administrative Agent.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Company, the Administrative Agent or any
Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company) or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) becomes the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section 2.22)
as of the date established therefor by the Administrative Agent in a written
notice of such determination, which shall be delivered by the Administrative
Agent to the Company, each Issuing Bank, and each Lender promptly following such
determination.

 

 17 

 

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Company) of non-cash consideration received by
the Company or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Company, setting forth such valuation, less the
amount of cash or cash equivalents received in connection with a subsequent
disposition of such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity Interest
of such person that, by its terms (or by the terms of any security or other
Equity Interests into which it is convertible or for which it is exchangeable),
or upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Equity Interests that would constitute Disqualified Stock, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date;
provided, however, that only the portion of the Equity Interests that so mature
or are mandatorily redeemable, are so convertible or exchangeable or are so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such Equity
Interest is issued to any employee or to any plan for the benefit of employees
of the Company or the Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the Company or any Subsidiary in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s termination, death or disability; provided further, however, that,
with respect to clause (d) above, Equity Interests constituting Qualified Equity
Interests when issued shall not cease to constitute Qualified Equity Interests
as a result of the subsequent extension of the Latest Maturity Date.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the applicable date of determination)
for the purchase of Dollars with such currency.

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

 18 

 

 

“Earnings Assignments” shall mean, collectively, each of the first priority
collateral assignments of earnings entered into by each Subsidiary Guarantor in
favor of the Collateral Agent in respect of a Mortgaged Vessel, each in
substantially the form of Exhibit H or otherwise reasonably satisfactory to the
Administrative Agent.

 

“EBITDA” shall mean, with respect to Company and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Company
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)           provision for Taxes (including without duplication, Tax
distributions) based on income, profits or capital of the Company and the
Subsidiaries for such period, including, without limitation, state, franchise
and similar taxes,

 

(ii)          Interest Expense (and to the extent not included in Interest
Expense, (x) all cash dividend payments (excluding items eliminated in
consolidation) on any series of preferred stock or Disqualified Stock and (y)
costs of surety bonds in connection with financing activities) of the Company
and the Subsidiaries for such period (net of interest income of the Company and
the Subsidiaries for such period),

 

(iii)         depreciation and amortization expenses of the Company and the
Subsidiaries for such period,

 

(iv)         business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of optimization programs, facility closures, retention, severance,
systems establishment costs and excess pension charges); provided that with
respect to each business optimization expense or other restructuring charge, the
Company shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

 

(v)          any other non-cash charges; provided that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

 

(vi)         the amount of management, consulting, monitoring, transaction and
advisory fees and related expenses paid to any Affiliate (or any accruals
related to such fees and related expenses) during such period not in
contravention of this Agreement, and

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Company and the Subsidiaries for such
period (but excluding any such items (i) in respect of which cash was received
in a prior period or will be received in a future period or (ii) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

 

 19 

 

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Claim” shall mean any and all actions, suits, orders, demands,
directives, claims, liens, request for information, investigations, proceedings
or notices of noncompliance or violation by or from any person alleging
liability of whatever kind or nature arising out of, based on or resulting from
(i) the presence or Release of, or exposure to, any Hazardous Materials at any
location; or (ii) circumstances forming the basis of any violation, or alleged
violation, of any Environmental Law (including any matters related to compliance
with OPA 90).

 

“Environmental Law” shall mean any applicable law, regulation, rule or
ordinance, order, decree, judgment, injunction, or other legally binding
requirement or agreement issued, promulgated or entered into by any Governmental
Authority, relating to pollution or protection of the environment, or health and
safety, including laws relating to Releases or threatened Releases of Hazardous
Materials into the environment or otherwise relating to Hazardous Materials.

 

“Environmental Liability” shall mean any loss or liability (including any
liability for damages, costs of remediation, fines, penalties or indemnities),
of any Loan Party directly or indirectly resulting from or based on: (a) any
actual or alleged violation of any Environmental Law; (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; (c) exposure to any Hazardous Material; (d) any actual or alleged
Release or threatened Release of any Hazardous Material; or (e) any
Environmental Claim that relates to or is based upon the operation of any
Mortgaged Vessel, including Environmental Claims based on indemnities or other
contractual undertakings.

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

 20 

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time, and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party or a Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) the filing pursuant
to Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Company, any Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the receipt by the Company, a
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the incurrence by the
Company, a Subsidiary or any ERISA Affiliate of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g)
the receipt by the Company, a Subsidiary or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Company, a Subsidiary or any
ERISA Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (h) the conditions for imposition of a lien under ERISA
shall have been met with respect to any Plan; (i) with respect to a Plan, the
provision of security pursuant to Section 206(g) of ERISA; (j) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); or (k) the
withdrawal of the Company, any Subsidiary or any ERISA Affiliate from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

 21 

 

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“European Union” shall mean the political and economic community of twenty-seven
member states as of January 1, 2007 (and all additional member states that
accede thereto thereafter in accordance with applicable laws of the European
Union) with supranational and intergovernmental features, located in Europe.

 

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

 

“Event of Loss” shall mean any of the following events: (a) the actual or
constructive total loss or the arranged or compromised total loss of a Mortgaged
Vessel or (b) the capture, condemnation, confiscation, requisition, purchase,
sale, seizure or forfeiture of, or any taking of title to, a Mortgaged Vessel.
An Event of Loss shall be deemed to have occurred (i) in the event of an actual
loss of a Mortgaged Vessel, at noon Greenwich Mean Time on the date of such
loss, or if that is not known, on the date which such Mortgaged Vessel was last
heard from, (ii) in the event of damage which results in a constructive or
compromised or arranged total loss of a Mortgaged Vessel, at noon Greenwich Mean
Time on the date of the event giving rise to such damage, or (iii) in the case
of an event referred to in clause (b) above, at noon Greenwich Mean Time on the
date on which such event is expressed to take effect by the person making the
same.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934.

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(z)).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (a) Taxes imposed on or measured by its overall net income or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable lending office in, such jurisdiction, or as a
result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from this Agreement or any other Loan
Documents or any transactions contemplated thereunder), (b) U.S. federal
withholding Tax imposed on any payment by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document that is required to be
imposed on amounts payable to a Lender (other than to the extent such Lender is
an assignee pursuant to a request by the Company under Section 2.19) pursuant to
laws in force at the time such Lender becomes a party hereto (or designates a
new lending office), except to the extent that such Lender (or its assignor, if
any) was entitled, immediately prior to the designation of a new lending office
(or assignment), to receive additional amounts or indemnification payments from
any Loan Party with respect to such withholding Tax pursuant to Section 2.17,
(c) any withholding Tax imposed on any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document that is
attributable to the Administrative Agent’s, any Lender’s or any other
recipient’s failure to comply with Section 2.17(e), or (d) any U.S. federal
withholding Tax imposed under FATCA.

 

 22 

 

 

“Existing Commitments” means all outstanding “Revolving Facility Commitments”
under the Original Credit Agreement immediately prior to the Restatement
Effective Date.

 

“Existing Letters of Credit” means the Letters of Credit outstanding under the
Original Credit Agreement immediately prior to the Restatement Effective Date.

 

“Existing Loans” means all outstanding “Term A Loans” and “Revolving Facility
Loans” under and as defined in the Original Credit Agreement immediately prior
to the Restatement Effective Date.

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

“Facility” shall mean the respective facility and commitments utilized in making
any Class of Loans and Extensions thereunder.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any Treasury
regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to current Section 1471(b)(1)
of the Code (or any amended or successor version described above) or any
intergovernmental agreement (and any related laws or legislation) implementing
the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees, the Administrative Agent Fees and the Collateral Agent Fees.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

 23 

 

 

“First Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent, the Collateral Agent and the authorized
representative named therein for the Senior Secured Notes, substantially in the
form of Exhibit K-2, with such changes that are reasonably satisfactory to the
Administrative Agent.

 

“First Restatement Effective Date” shall mean November 6, 2014.

 

“First Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Fiscal Year” shall mean the fiscal year of the Company and the Subsidiaries
ending on December 31st of each calendar year or such other calendar date as
notified by the Company to the Administrative Agent.

 

“Fixed Charge Coverage Ratio” shall mean, with respect to any person for any
period, the ratio of EBITDA of such person for such period to the Fixed Charges
(other than Fixed Charges in respect of Indebtedness that is non-recourse to the
Loan Parties) of such person for such period.

 

“Fixed Charges” shall mean, with respect to any person for any period, the sum,
without duplication, of:

 

(a)          Interest Expense of such person for such period, and

 

(b)          all cash dividend payments (excluding items eliminated in
consolidation) on any series of Disqualified Stock of such person and its
Subsidiaries.

 

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Former Agent” shall mean Deutsche Bank Trust Company Americas, in its capacity
as administrative agent and collateral agent under the Original Credit Agreement
prior to the First Restatement Effective Date.

 

“Free Liquidity” shall mean, at any date of determination, the aggregate amount
of Unrestricted Cash and any Available Unused Commitments or other amounts
available for drawing under other revolving or other credit facilities of the
Company, which remain undrawn, could be drawn for general working capital
purposes or other general corporate purposes and would not, if drawn, be
mandatorily repayable within six months.

 

 24 

 

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.19, 5.03, 5.04, 5.07 and 6.02(e) to any Subsidiary
that is incorporated or organized under the laws of any jurisdiction other than
the United States, any state thereof or the District of Columbia (but not as a
consolidated Subsidiary of the Company) shall mean generally accepted accounting
principles in effect from time to time in the jurisdiction of organization of
such non-U.S. Subsidiary.

 

“Governmental Authority” shall mean the government of the United States of
America, or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness or other obligation (or any
existing right, contingent or otherwise, of the holder of Indebtedness or other
obligation to be secured by such a Lien) of any other person, whether or not
such Indebtedness or other obligation is assumed by the guarantor; provided,
however, the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such person is required to perform
thereunder) as determined by such person in good faith.

 

 25 

 

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum by-products or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls or radon
gas, biological waste, toxic mold, infectious materials, potentially infectious
materials or disinfecting agents, of any nature subject to regulation or which
can give rise to liability under any Environmental Law.

 

“Holdings” shall mean Norwegian Cruise Line Holdings Ltd., an exempted company
incorporated in Bermuda.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of the Company most recently ended, have assets
with a value in excess of 5% of the Consolidated Total Assets or revenues
representing in excess of 5% of total revenues of the Company and the
Subsidiaries on a consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of the
Company most recently ended, did not have assets with a value in excess of 10%
of Consolidated Total Assets or revenues representing in excess of 10% of total
revenues of the Company and the Subsidiaries on a consolidated basis as of such
date. Each Immaterial Subsidiary shall be set forth in Schedule 1.01(a), and the
Company shall update such Schedule from time to time after the Closing Date as
necessary to reflect all Immaterial Subsidiaries at such time (the selection of
Subsidiaries to be added to or removed from such Schedule to be made as the
Company may determine). Notwithstanding the foregoing, no New Vessel Subsidiary,
Subsidiary Guarantor or the Co-Borrower shall be an Immaterial Subsidiary.

 

“Impacted Interest Period” shall have the meaning assigned to it in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness with the same terms, the
accretion of original issue discount or liquidation preference and increases in
the amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies.

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a)(ii).

 

 26 

 

 

“Incremental Amount” shall mean, at any time, (i) the excess, if any, of (a)
$[*], over (b) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Facility Commitments, in each case,
established after the Restatement Effective Date and prior to such time pursuant
to Section 2.21 (other than any Incremental Term Loan Commitments and
Incremental Revolving Facility Commitments in respect of Refinancing Term Loans,
Extended Term Loans, Extended Revolving Facility Commitments or Replacement
Revolving Facility Commitments) and (y) the aggregate principal amount of
Indebtedness incurred pursuant to Section 6.01(aa); plus (ii) any additional
amounts so long as after giving effect to the issuance or incurrence of such
Indebtedness the Loan-to-Value Ratio (assuming, when being tested in connection
with any Incremental Revolving Facility Commitments, that such Incremental
Revolving Facility Commitments are fully drawn as of such test date) on a Pro
Forma Basis is equal to or less than [*] to 1.0.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and one or more Incremental
Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Revolving Facility Commitment” shall mean any increased or
incremental Revolving Facility Commitment provided pursuant to Section 2.21.

 

“Incremental Revolving Facility Lender” shall mean a Lender (including an
Incremental Revolving Facility Lender) with a Revolving Facility Commitment or
an outstanding Revolving Facility Loan as a result of an Incremental Revolving
Facility Commitment.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments of
any Class and the Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Installment Date” shall have, with respect to any tranche
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(iii).

 

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrowers pursuant to Section 2.01(d). Incremental Term Loans may be made in
the form of additional Term A Loans, additional Term B Loans, or, to the extent
permitted by Section 2.21 and provided for in the relevant Incremental
Assumption Agreement, Other Incremental Term Loans.

 

 27 

 

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and (b)
Other Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated April 18, 2013, as modified or supplemented prior to the Closing Date.

 

“INSIGNIA” shall mean the Vessel Insignia, IMO number 9156462, currently
registered in the name of Insignia Vessel Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1663.

 

“Insurance Assignments” shall mean each of the first priority assignments of
insurance made or to be made by (a) a Subsidiary Guarantor in favor of the
Collateral Agent in respect of a Mortgaged Vessel and (b) the Company in favor
of the Collateral Agent in respect of all of the Mortgaged Vessels, in each case
substantially in the form of Exhibit I or otherwise reasonably satisfactory to
the Administrative Agent.

 

“Interest Election Request” shall mean a request by the Company to convert or
continue a Term Borrowing or Revolving Facility Borrowing in accordance with
Section 2.07.

 

 28 

 

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense (including any commitment or utilization fees
in respect of available or undrawn amounts under loan, letter of credit or
similar facilities) of such person for such period on a consolidated basis,
including (i) the amortization of debt discounts, (ii) the amortization of all
fees (including fees with respect to Swap Agreements) payable in connection with
the incurrence of Indebtedness to the extent included in interest expense and
(iii) the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense and (b) capitalized interest of such
person. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the Company and the Subsidiaries with respect to Swap Agreements.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(b) with respect to any ABR Loan, the last day of each calendar quarter, or if
any such day is not a Business Day, on the next succeeding Business Day.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months or a period shorter than one month, if at the
time of the relevant Borrowing, all Lenders make interest periods of such length
available), as the Company may elect, or the date any Eurocurrency Borrowing is
converted to an ABR Borrowing in accordance with Section 2.07 or repaid or
prepaid in accordance with Sections 2.09, 2.10 or 2.11; provided, however, that
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day.
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period. Notwithstanding the
foregoing, the Interest Period for the Term A Loans on the Restatement Effective
Date shall be equal to the unexpired portion of the Interest Period for the
“Term A Loans” under the Original Credit Agreement immediately prior to the
Restatement Effective Date and the LIBO Rate for such Interest Period for the
Term A Loans shall be the LIBO Rate in effect for such Interest Period for the
“Term A Loans” under the Original Credit Agreement for such Interest Period.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

 29 

 

 

“ISM Code” shall mean the International Management Code for the Safe Operation
of Ships and for Pollution Prevention adopted pursuant to Resolution A.741(18)
of the International Maritime Organization and incorporated into the
International Convention for the Safety of Life at Sea 1974 (SOLAS), and shall
include any amendments or extensions thereto and any regulation issued pursuant
thereto.

 

“ISM Code Documentation” in relation to any Mortgaged Vessel includes: (a) the
document of compliance (“DOC”) and safety management certificate (“SMC”) issued
pursuant to the ISM Code in relation to such Mortgaged Vessel within the periods
specified by the ISM Code, (b) all other documents and data which are relevant
to the ISM Safety Management Systems and its implementation and verification
which the Administrative Agent may reasonably require and (c) any other
documents which are prepared or which are otherwise relevant to establish and
maintain such Mortgaged Vessel’s or the relevant Subsidiary Guarantor’s
compliance with the ISM Code which the Administrative Agent may reasonably
require.

 

“ISM Safety Management Systems” shall mean the Safety Management System referred
to in Clause 1.4 (or any other relevant provision) of the ISM Code.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“ISPS Code” shall mean the International Ship and Port Facility Security Code
incorporated into the International Convention for the Safety of Life at Sea
1974 (SOLAS), and shall include any amendments or extensions thereto and any
regulation issued pursuant thereto.

 

“Issuing Bank” shall mean each of JPMCB, Bank of America, N.A., Fifth Third
Bank, Mizuho Bank, Ltd. and Nordea Bank AB (publ), New York Branch and each
other Issuing Bank designated pursuant to Section 2.05(k) that agrees in writing
to act as an Issuing Bank, in each case in its capacity as an issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i). An Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).

 

“Issuing Bank Sublimit” shall mean (i) with respect to any Issuing Bank on the
Restatement Effective Date, the amounts set forth beside such Issuing Bank’s
name on Schedule 1.01(d) hereto and (ii) with respect to any Issuing Bank that
becomes an Issuing Bank following the Restatement Effective Date, such amount as
may be agreed among the Company and such additional Issuing Bank (and notified
to the Administrative Agent) at the time such additional Issuing Bank becomes an
Issuing Bank. The Issuing Bank Sublimit of any Issuing Bank may be increased or
decreased as agreed by such Issuing Bank and the Company (each acting in their
sole discretion) and notified in a writing executed by such Issuing Bank and the
Company.

 

 30 

 

 

“Joint Bookrunners” shall mean, collectively, (i) with respect to Original
Credit Agreement, each entity listed as such on the cover of the Original Credit
Agreement, (ii) with respect to the Revolving Facility and the Term A Facility,
JPMCB, DNB Markets, Inc., Fifth Third Bank, HSBC Bank plc, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the date of this Agreement), Mizuho Bank, Ltd. and Nordea Bank AB (publ), New
York Branch, and (iii) with respect to the Term B Facility, JPMCB, Barclays Bank
PLC, Credit Agricole Corporate and Investment Bank, DNB Markets, Inc., Fifth
Third Bank, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Mizuho
Bank, Ltd. and UBS Securities LLC, in each case in its capacity as such.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 10.19.

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Junior Indebtedness” shall mean Indebtedness of the Company or any of the
Subsidiaries that (a) is expressly subordinated to the prior payment in full in
cash of the Obligations (and any related Guarantees) on terms reasonably
satisfactory to the Administrative Agent, (b) provides that interest in respect
of such Indebtedness shall not be payable in cash, (c) has a final maturity date
that is not earlier than the Latest Maturity Date and has no scheduled payments
of principal thereon (including pursuant to a sinking fund obligation or
mandatory redemption obligations (other than pursuant to customary provisions
relating to redemption or repurchase upon change of control or sale of assets))
prior to such final maturity date and (d) is not subject to covenants, events of
default and remedies that, in the aggregate, are more onerous to the Borrowers,
than the terms of this Agreement; provided that such Indebtedness shall not be
subject to any financial maintenance covenants; provided, further that
Indebtedness constituting Junior Indebtedness when incurred shall not cease to
constitute Junior Indebtedness as a result of the subsequent extension of the
Latest Maturity Date.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date in each case as extended in accordance with the Agreement from
time to time.

 

“Lender” shall mean each Lender under the Original Credit Agreement immediately
prior to the Restatement Effective Date, each financial institution listed on
Schedule 2.01, as well as any person that becomes a “Lender” hereunder pursuant
to Section 10.04 or Section 2.21 (in each case, other than any such person that
has ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 10.04).

 

 31 

 

 

“Lending Office” shall mean, as to any Lender, the applicable branch(es),
office(s) or Affiliate(s) of such Lender designated by such Lender in its
Administrative Questionnaire or otherwise to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05, including any Trade Letter of Credit or Standby Letter of Credit.

 

“Letter of Credit Sublimit” shall mean $200,000,000.

 

“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement;
provided further that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate; provided that if any Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“LIBO Screen Rate” shall have the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Loan Documents” shall mean this Agreement, any Letter of Credit, the Security
Documents, each Incremental Assumption Agreement, any First Lien Intercreditor
Agreement, any Second Lien Intercreditor Agreement, any Note issued under
Section 2.09(e) and, solely for the purposes of Section 8.01 of this Agreement,
any fee letters entered into between the Agents, the Arrangers, the Joint
Bookrunners and the Borrowers (including the fee letter relating to the
financing commitments for the Acquisition).

 

“Loan Parties” shall mean the Borrowers and the Subsidiary Guarantors.

 

“Loans” shall mean the Term Loans, the Incremental Term Loans (if any) and the
Revolving Facility Loans.

 

 32 

 

 

“Loan-to-Value Ratio” shall mean, as of any date, the ratio of (a) the aggregate
principal amount (the “Loan Component”) of all Term Loans outstanding on such
day, all Pari Passu Senior Secured Notes outstanding on such date and the
aggregate Revolving Facility Credit Exposure on such date to (b) the sum (the
“Value Component”) of (i) the aggregate amount of the most recent Valuations
(determined in accordance with Section 5.16) for each of the Mortgaged Vessels
plus (ii) the Cure Collateral Fair Market Value of all property added as
Collateral pursuant to Section 8.02(a) through such date. Each determination of
the Loan-to-Value Ratio on any day shall be made (A) first, without giving
effect to any cure transaction permitted by Section 8.02(a) or (b) made (or to
be made) on such day and (B) then, to determine compliance, with giving effect
to any such cure transaction made on such day.

 

“Local Time” shall mean New York City time.

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time.

 

“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the Company and any subsidiary of the
Company, as the case may be, on the Closing Date together with (a) any new
directors whose election by such boards of directors or whose nomination for
election by the shareholders of Company and its subsidiary, as the case may be,
was approved by a vote of a majority of the directors of the Company and the
relevant subsidiary, as the case may be, then still in office who were either
directors on the Closing Date or whose election or nomination was previously so
approved and (b) executive officers and other management personnel of the
Company and any subsidiary of the Company, as the case may be, hired at a time
when the directors on the Closing Date together with the directors so approved
constituted a majority of the directors of the Company and any subsidiary of the
Company, as the case may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“MARINER” shall mean the Vessel Seven Seas Mariner, IMO number 9210139,
currently registered in the name of Mariner, LLC under the laws of the
Commonwealth of Bahamas with the official number 8001280.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, property, operations or condition of the Company and the Subsidiaries
(taken as a whole), (ii) the validity or enforceability of any of the Loan
Documents or the rights and remedies of the Administrative Agent and the Lenders
thereunder or (iii) the value of the Collateral.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of the Company or any Subsidiary in an aggregate
principal amount exceeding $75,000,000.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary or an Unrestricted Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 10.08.

 

 33 

 

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
[*]% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Trustee” shall mean JPMCB acting as mortgage trustee for the Secured
Parties.

 

“Mortgaged Vessel” shall mean (i) each of the NORWEGIAN DAWN, the NORWEGIAN GEM,
the NORWEGIAN PEARL, the NORWEGIAN SPIRIT, the NORWEGIAN STAR, the NORWEGIAN
SUN, and, in each case, all appurtenances thereto, (ii) the Specified Target
Mortgaged Vessels, (iii) the Specified Additional Vessel and (iv) any other
vessel constituting Collateral.

 

“Mortgaged Vessel Operations Agreements” shall mean the Assigned Contracts (as
such term is defined in the Collateral Agreement).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company, any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“NAUTICA” shall mean the Vessel Nautica, IMO number 9200938, currently
registered in the name of Nautica Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1665.

 

“NAVIGATOR” shall mean the Vessel Seven Seas Navigator, IMO number 9064126,
currently registered in the name of Navigator Vessel Company, LLC under the laws
of the Commonwealth of Bahamas with the official number 9000380.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

 34 

 

 

“Net Proceeds” shall mean

 

(a)          (x) If the Loan-to-Value Ratio on a Pro Forma Basis will be greater
than [*] to 1.0 or if the relevant Asset Sale does not involve a Vessel, [*]% or
(y) otherwise, the Applicable Ship Percentage, in each case, of the cash
proceeds actually received by any Borrower or any Subsidiary Guarantor
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise and including casualty insurance settlements and
condemnation awards, but only as and when received) from any Asset Sale or Event
of Loss (other than those pursuant to Section 6.05(a), (b), (c), (d), (e), (f)
or (i), excluding any such Asset Sale or Event of Loss of, or related to, a
Mortgaged Vessel), net of, without duplication, (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, required debt payments and required payments of other
obligations relating to the applicable asset to the extent such debt or
obligations are secured by a Lien permitted hereunder (other than pursuant to
the Loan Documents and other than debt or obligations secured by Liens ranking
pari passu or junior to the Liens securing the Obligations) on such asset, other
customary expenses and brokerage, consultant and other customary fees actually
incurred in connection therewith, (ii) Taxes paid or payable as a result thereof
and (iii) the amount of any reasonable reserve established in accordance with
applicable law or GAAP against any adjustment to the sale price or any
liabilities (other than any Taxes deducted pursuant to clause (i) or (ii) above)
(x) related to any of the applicable assets and (y) retained by the Company or
any Subsidiary including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction)); provided that, if no Default or Event of Default
exists and the Company shall deliver a certificate of a Responsible Officer of
the Company to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Company’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Company and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 18 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 18 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 18-month period but within such
18-month period are contractually committed to be used, then upon the
termination or expiration of such contract, such remaining portion shall
constitute Net Proceeds as of the date of such termination or expiration without
giving effect to this proviso); provided, further, that (x) no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds unless such proceeds shall exceed $30,000,000 and (y) no proceeds shall
constitute Net Proceeds in any fiscal year until the aggregate amount of all
such proceeds in such fiscal year shall exceed $60,000,000; and

 

(b)          [*]% (or, to the extent contemplated by the definition of the term
“Senior Secured Notes,” [*]%) of the cash proceeds from the incurrence, issuance
or sale by any Borrower or any Subsidiary Guarantor of any Indebtedness (other
than Excluded Indebtedness), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Company or any Affiliate of the Company
shall be disregarded, except for financial advisory fees customary in type and
amount paid to any Affiliate not prohibited from being paid hereunder.

 

“New Vessel Financing” shall mean any financing arrangement entered into by any
New Vessel Subsidiary in connection with any acquisition of one or more Vessels.

 

 35 

 

 

“New Vessel Subsidiary” shall mean any Wholly Owned Subsidiary of the Company
that is formed for the purpose of acquiring one or more Vessels.

 

“New York Courts” shall have the meaning assigned to such term in Section
10.15(a).

 

“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.17(e).

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“NORWEGIAN DAWN” shall mean the Vessel Norwegian Dawn, IMO number 9195169,
currently registered in the name of Norwegian Dawn Limited under the laws of the
Commonwealth of The Bahamas with the official number 9000046.

 

“NORWEGIAN GEM” shall mean the Vessel Norwegian Gem, IMO number 9355733,
currently registered in the name of Norwegian Gem, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8001151.

 

“NORWEGIAN PEARL” shall mean the Vessel Norwegian Pearl, IMO number 9342281,
currently registered in the name of Norwegian Pearl, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8001150.

 

“NORWEGIAN SKY” shall mean the Vessel Norwegian Sky, IMO number 9128532,
currently registered in the name of Norwegian Sky, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 731038.

 

“NORWEGIAN SPIRIT” shall mean the Vessel Norwegian Spirit, IMO number 9141065,
currently registered in the name of Norwegian Spirit, Ltd. under the laws of the
Commonwealth of The Bahamas with the official number 8000814.

 

“NORWEGIAN STAR” shall mean the Vessel Norwegian Star, IMO number 9195157,
currently registered in the name of Norwegian Star Limited under the laws of the
Commonwealth of The Bahamas with the official number 8000359.

 

“NORWEGIAN SUN” shall mean the Vessel Norwegian Sun, IMO number 9218131,
currently registered in the name of Norwegian Sun Limited under the laws of the
Commonwealth of The Bahamas with the official number 8000245.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

 36 

 

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
by the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” shall have the meaning assigned to such term in the Collateral
Agreement and shall include, for the avoidance of doubt, the “Obligations” and
“Loan Document Obligations” (each as defined therein) of each Borrower under the
Collateral Agreement as supplemented by Section 1.04.

 

“Offering Memorandum” shall mean the confidential Offering Memorandum, dated
February 1, 2013, amended or modified from time to time, in respect of the 5.0%
Notes.

 

“OPA 90” shall mean the Oil Pollution Act of 1990, 33 U.S.C. §2701 et seq.

 

“Original Credit Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Other Incremental Revolving Loans” shall have the meaning assigned to such term
in Section 2.21(a).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Revolving Facility Commitments” shall mean one or more Classes of
revolving credit commitments that result from a modification of the Revolving
Facility Commitments pursuant to an Incremental Assumption Agreement.

 

“Other Revolving Loans” shall mean the revolving loans made pursuant to an Other
Revolving Facility Commitment.

 

“Other Taxes” shall mean any and all present or future stamp, registration,
documentary, intangible, recording, filing or any other excise, property or
similar Taxes (including related reasonable out-of-pocket expenses with regard
thereto) arising from any payment made hereunder or made under any other Loan
Document or from the execution or delivery of, registration or enforcement of,
consummation or administration of, or otherwise with respect to, this Agreement
or any other Loan Document; provided that such term shall not include any of the
foregoing Taxes (i) that result from an assignment, grant of a participation
pursuant to Section 10.04(d) or transfer or assignment to or designation of a
new lending office or other office for receiving payments under any Loan
Document (“Assignment Taxes”) to the extent such Assignment Taxes are imposed as
a result of a connection between the assignor/participating Lender and/or the
assignee/Participant and the taxing jurisdiction (other than a connection
arising solely from any Loan Documents or any transactions contemplated
thereunder), except to the extent that any such action described in this proviso
is requested or required by the Company, or (ii) Excluded Taxes.

 

 37 

 

 

“Other Term Loan Installment Date” shall have the meaning assigned to such term
in Section 2.10(a)(iv).

 

“Overdraft Line” shall have the meaning assigned to such term in Section
6.01(x).

 

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“parent” shall have the meaning given such term in the definition of the term
“subsidiary.”

 

“Parent Entity” shall mean any direct or indirect parent of the Company.

 

“Pari Passu Senior Secured Notes” shall mean Senior Secured Notes that are
intended to be secured by the Collateral pari passu with the Obligations under
the Loan Documents.

 

“Participant” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(d)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean a certificate in the form of Exhibit M or
any other form approved by the Collateral Agent, as the same shall be
supplemented from time to time.

 

“Permitted Additional Debt” shall mean any Indebtedness for borrowed money (a)
for which the average life to maturity of such Permitted Additional Debt is
greater than or equal to the remaining weighted average life to maturity of the
Class of Term Loans then outstanding with the greatest remaining weighted
average life to maturity and (b) that does not have a stated maturity prior to
the date that is 91 days after the Latest Maturity Date; provided that
Indebtedness constituting Permitted Additional Debt when incurred shall not
cease to constitute Permitted Additional Debt as a result of the subsequent
extension of the Latest Maturity Date.

 

 38 

 

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all of the assets of, or all or a majority of the common Equity
Interests in, a person or division or line of business of a person (or any
subsequent investment made in a person, division or line of business previously
acquired in a Permitted Business Acquisition), if immediately after giving
effect thereto: (i) no Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions related thereto shall be
consummated in accordance with applicable laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $[*], the Company
and the Subsidiaries shall be in Pro Forma Compliance after giving effect to
such acquisition or investment and any related transactions; (iv) any acquired
or newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01; (v) to the extent required by
Section 5.10, any person acquired in such acquisition, if acquired by a Borrower
or a Subsidiary Guarantor, shall be merged into a Borrower or a Subsidiary
Guarantor or become upon consummation of such acquisition a Subsidiary
Guarantor; and (vi) unless immediately after giving effect to such acquisition
the Company is in Ratio Compliance, the aggregate cash consideration in respect
of such acquisitions and investments in assets that are not owned by the
Borrowers or a Restricted Subsidiary or in Equity Interests in persons that do
not become Restricted Subsidiaries upon consummation of such acquisition shall
not exceed the greater of (x) [*]% of Consolidated Total Assets and (y) $[*].
For the avoidance of doubt, the Acquisition shall constitute a “Permitted
Business Acquisition” for all purposes hereunder and shall not be subject to the
foregoing criteria.

 

“Permitted Cure Securities” shall mean any Equity Interests of the Company other
than Disqualified Stock, and upon which all dividends or distributions (if any)
shall, prior to 91 days after the Latest Maturity Date, be payable solely in
additional shares of such Equity Interests; provided that Equity Interests
constituting Permitted Cure Securities when issued shall not cease to constitute
Permitted Cure Securities as a result of the subsequent extension of the Latest
Maturity Date.

 

“Permitted Flag Jurisdiction” shall mean the Republic of the Marshall Islands,
the Bahamas, Panama, Bermuda, the Republic of Cyprus, Isle of Man, Liberia, the
United Kingdom, the United States of America, or any other jurisdiction approved
by the Administrative Agent (such approval not to be withheld unreasonably).

 

“Permitted Holder” shall mean, at any time, each of (i) the Sponsors, (ii) the
Management Group, (iii) any person that has no material assets other than the
Equity Interests of the Company and, directly or indirectly, holds or acquires
100% of the total voting power of the Equity Interests of the Company, and of
which no other person or group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision), other than
any of the other Permitted Holders specified in clauses (i) and (ii) above and
(iv) below, holds more than 50% of the total voting power of the Equity
Interests thereof and (iv) any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) the members of
which include any of the Permitted Holders specified in clauses (i) and (ii)
above and that, directly or indirectly, hold or acquire beneficial ownership of
the Equity Interests of the Company (a “Permitted Holder Group”), so long as (1)
each member of the Permitted Holder Group has voting rights proportional to the
percentage of ownership interests held or acquired by such member and (2) no
person or other “group” (other than the Permitted Holders specified in clauses
(i) and (ii) above) beneficially owns more than 50% on a fully diluted basis of
the Equity Interests held by the Permitted Holder Group.

 

“Permitted Investments” shall mean:

 

(a)          direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding two years;

 

 39 

 

 

(b)          time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$500,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (registered
under Section 15E of the Exchange Act);

 

(c)          repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)          commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than the Company or an Affiliate of
the Company) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

 

(e)          securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)          shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

 

(g)          money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000;

 

(h)          time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Company and the Subsidiaries, on a consolidated basis, as of the end of
the Company’s most recently completed fiscal year; and

 

(i)          instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by the Company or
any Subsidiary organized in such jurisdiction.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Company as an
Assignee, and accepted by the Administrative Agent, in the form of Exhibit N or
such other form as shall be approved by the Administrative Agent and the Company
(such approval not to be unreasonably withheld or delayed).

 

 40 

 

 

“Permitted Loan Purchases” shall have the meaning assigned to such term in
Section 10.04(i).

 

“Permitted Loan Purchases Amount” shall mean [*]% of the sum of (x) the
aggregate principal amount of the Term Loans on the Restatement Effective Date
plus (y) the aggregate principal amount of any Incremental Term Loans incurred
since the Restatement Effective Date.

 

“Permitted Ratio Debt” shall mean secured or unsecured debt issued by the
Company or its Subsidiaries, (i) if secured by the Collateral, the Liens with
respect to which are subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent, (ii) the terms of which do not provide for a stated
maturity date prior to the date that is 91 days after the Latest Maturity Date
and (iii) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, either (x) are not more restrictive to the Company and its Subsidiaries
than the terms of the Senior Unsecured Notes Documents, or (y) if more
restrictive, the Loan Documents are amended to contain such more restrictive
terms (which amendments shall automatically occur); provided that Indebtedness
constituting Permitted Ratio Debt when incurred shall not cease to constitute
Permitted Ratio Debt as a result of the subsequent extension of the Latest
Maturity Date.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b)(i) the final maturity date of
such Permitted Refinancing Indebtedness is on or after the earlier of (x) the
final maturity date of the Indebtedness being Refinanced and (y) 91 days after
the Latest Maturity Date and (ii) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the lesser of (i) the
weighted average life to maturity of the Indebtedness being Refinanced and (ii)
the weighted average life to maturity of the Class of Term Loans then
outstanding with the greatest remaining weighted average life to maturity, (c)
if the Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not obligated with respect to the Indebtedness so
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Subsidiaries
that are not Subsidiary Guarantors otherwise permitted under this Agreement
only, any collateral pursuant to after-acquired property clauses to the extent
any such collateral secured the Indebtedness being Refinanced) on terms no less
favorable to the Secured Parties than those contained in the documentation
governing the Indebtedness being Refinanced; provided further, that with respect
to a Refinancing of (x) Permitted Additional Debt that is subordinated, such
Permitted Refinancing Indebtedness shall (i) be subordinated to the guarantee by
the Subsidiary Guarantors of the Facilities, and (ii) be otherwise on terms
(other than interest rate and redemption premiums), taken as a whole, not
materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being refinanced, and (y) Permitted
Additional Debt, such Permitted Refinancing Indebtedness shall meet the
requirements of the definition of “Permitted Additional Debt”; provided further,
that Indebtedness constituting Permitted Refinancing Indebtedness shall not
cease to constitute Permitted Refinancing Indebtedness as a result of the
subsequent extension of the Latest Maturity Date.

 

 41 

 

 

“Permitted Vessel Transfer” shall have the meaning assigned to such term in
Section 5.10(g).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained or contributed
to (at the time of determination or at any time within the five years prior
thereto) by any Loan Party or ERISA Affiliate, and (iii) in respect of which the
Loan Party or ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 10.17.

 

“Pledged Collateral” shall have the meaning assigned to such term or any
equivalent term in any Subsidiary Guarantor Pledge Agreement or in the
Collateral Agreement.

 

“Prestige Newbuild Debt” shall mean Indebtedness under each of (A) that certain
Loan Agreement, dated as of July 31, 2013, by and among inter alios Explorer New
Build, LLC, a Delaware limited liability company, and Credit Agricole Corporate
and Investment Bank as agent, (B) that certain Loan Agreement, dated as of July
18, 2008, by and among inter alios Marina New Build, LLC, a limited liability
company formed in the Marshall Islands, and Credit Agricole Corporate and
Investment Bank (formerly known as Calyon) as agent and (C) that certain Loan
Agreement, dated as of July 18, 2008, by and among inter alios Riviera New
Build, LLC, a limited liability company formed in the Marshall Islands, and
Credit Agricole Corporate and Investment Bank (formerly known as Calyon) as
agent, in each case as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time.

 

 42 

 

 

“Pricing Grid” shall mean:

 

(a)          for purposes of the definition of “Applicable Margin” the table set
forth below:

 

Pricing Level  Total Leverage Ratio  Applicable
Margin for
ABR Term A
Loans, and
Revolving
Facility Loans   Applicable
Margin for
Eurocurrency
Term A Loans
and Revolving
Facility Loans  I  Greater than or equal to [*] to 1.00   1.00%   2.00% II 
Greater than or equal to [*] to 1.00, but less than [*] to 1.00   0.75%   1.75%
III  Greater than or equal to [*] to 1.00, but less than [*] to 1.00   0.50% 
 1.50% IV  Less than [*] to 1.00   0.25%   1.25%

 

and

 

(b)          for purposes of the definition of “Applicable Commitment Fee” the
table set forth below:

 

Pricing
Level  Total Leverage Ratio  Applicable Commitment Fee  I  Greater than or equal
to [*] to 1.00   0.80% II  Greater than or equal to [*] to 1.00, but less than
[*] to 1.00   0.35% III  Greater than or equal to [*] to 1.00, but less than [*]
to 1.00   0.30% IV  Less than [*] to 1.00   0.25%

 

For the purposes of the foregoing, changes in the Applicable Margin and
Applicable Commitment Fee resulting from changes in the Total Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Lenders pursuant to Section 5.04 and shall remain in effect until the next
change to be effected pursuant to this paragraph; provided that, notwithstanding
the foregoing, Pricing Level II shall, in the case of the Applicable Margin and
the Applicable Commitment Fee, apply until the one year anniversary of the
Restatement Effective Date. If any financial statements referred to above are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Administrative Agent or the Required Lenders, until the date that
is three Business Days after the date on which such financial statements are
delivered, the pricing level that is one pricing level higher than the pricing
level theretofore in effect shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered.

 

 43 

 

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by the Administrative Agent as its prime rate in effect at its principal
office in New York City and notified to the Company.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
(x) effect shall be given to any Asset Sale, any acquisition, Investment,
improvement (or any similar transaction or transactions not otherwise permitted
under Section 6.04 or 6.05 that require a waiver or consent of the Required
Lenders and such waiver or consent has been obtained), any dividend,
distribution or other similar payment, any designation of any Subsidiary as an
Unrestricted Subsidiary and any Subsidiary Redesignation and any restructurings
of the business of the Company or any Subsidiary that are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Company determines are
reasonable as set forth in a certificate of a Financial Officer of the Company
(the foregoing, together with any transactions related thereto or in connection
therewith, the “relevant transactions”), in each case that occurred during the
Reference Period or, in the case of determinations made pursuant to the
definition of the term “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated, and (y) on or following the delivery date
of any new Vessel and for so long as such Reference Period includes such
delivery date, in the event that the Company or any Subsidiary took delivery of
any new Vessel during such Reference Period, EBITDA shall include the projected
EBITDA (based on reasonable assumptions) for such Vessel as if such Vessel had
been in operation on the first day of such Reference Period (as set forth in
reasonable detail on an officer’s certificate prepared in good faith by a
Responsible Officer of the Company), and (ii) in making any determination on a
Pro Forma Basis, all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes, in each case not to finance any
acquisition) issued, incurred, assumed or permanently repaid during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term, “Permitted Business Acquisition” or pursuant to
Article VI, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Business Acquisition or
relevant transaction is consummated) shall be deemed to have been issued,
incurred, assumed or permanently repaid at the beginning of such period except
that any Indebtedness incurred in connection with the financing of a new Vessel
shall be deemed to have not been incurred until the relevant delivery date for
such Vessel, and (iii) (A) any Subsidiary Redesignation then being designated,
effect shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively. Pro
forma calculations made pursuant to the definition of the term “Pro Forma Basis”
shall be determined in good faith by a Responsible Officer of the Company and
may include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from any
relevant pro forma event and (2) all adjustments of the nature used in
connection with the calculation of Adjusted EBITDA as set forth in footnote 4 to
the “Summary Consolidated Financial Data” in the Offering Memorandum to the
extent such adjustments, without duplication, continue to be applicable to such
Reference Period. The Company shall deliver to the Administrative Agent a
certificate of a Financial Officer of the Company setting forth such
demonstrable or additional operating expense reductions, other operating
improvements or synergies and adjustments pursuant to clause (2), and
information and calculations supporting them in reasonable detail.

 

 44 

 

 

“Pro Forma Compliance” shall mean, at any date of determination, that, on a Pro
Forma Basis after giving effect to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
the Company would not violate the financial covenants set forth in Sections
6.12, 6.13, 6.14 and 6.15, after recomputing the ratios and amounts measured
thereunder as of the last day of the most recently ended fiscal quarter of the
Company for which the financial statements and certificates required pursuant to
Section 5.04 have been delivered, and the Company shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Company to
such effect, together with all relevant financial information.

 

“Pro Rata Extension Offer” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Process Agent” shall have the meaning assigned to such term in
Section 10.15(c).

 

“Projections” shall mean the projections of the Company and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Company or any Subsidiary prior to the Closing Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 10.17.

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

 45 

 

 

“Ratio Compliance” shall mean, at any date of determination, that (A) the
Loan-to-Value Ratio on a Pro Forma Basis is equal to or less than [*] to 1.0, or
(B) the Fixed Charge Coverage Ratio on a Pro Forma Basis is at least [*] to 1.0.

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Redemption” shall mean the redemption in full and satisfaction and discharge of
NCL’s 4.625% senior notes due 2020.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have a meaning correlative thereto.

 

“Refinancing” shall mean the payment in full, satisfaction or discharge, as
applicable, of all Indebtedness (and termination of all related commitments)
under each of (i) that certain Credit Agreement, dated as of July 2, 2013, by
and among, inter alios Oceania Cruises, Inc., a corporation organized under the
Laws of the Republic of Panama, and OCI Finance Corp., a Delaware corporation,
as borrowers, the lenders from time to time party thereto and Deutsche Bank AG,
New York Branch, as administrative agent and mortgage trustee (as amended,
restated, amended and restated, extended, refinanced, replaced, supplemented or
otherwise modified from time to time), (ii) that certain Credit Agreement, dated
as of August 21, 2012, by and among, inter alios Classic Cruises, LLC, a
Delaware limited liability company and Classic Cruises II, LLC, a Delaware
limited liability company, collectively as Holdings, Regent and SSC Finance
Corp., a Delaware corporation, as borrowers, the lenders from time to time party
thereto and Deutsche Bank AG, New York Branch, as administrative agent and
collateral agent (as amended, restated, amended and restated, extended,
refinanced, replaced, supplemented or otherwise modified from time to time) and
(iii) the outstanding aggregate principal amount of 9.125% Second-Priority
Senior Secured Notes due 2019 issued by Seven Seas Cruises S. DE R.L., as
issuer, pursuant to an indenture, dated as of May 19, 2011, among Seven Seas
Cruises S. DE R.L., the guarantors party thereto and Wilmington Trust FSB, as
trustee and collateral agent.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.21(j).

 

“REGATTA” shall mean the Vessel Regatta, IMO number 9156474, currently
registered in the name of Regatta Acquisition, LLC under the laws of the
Republic of the Marshall Islands with the official number 1664.

 

 46 

 

 

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment or
into or out of any property of Hazardous Materials.

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Repricing Transaction” shall have the meaning assigned to such term in
Section 2.12(d).

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans
outstanding, (b) Revolving L/C Exposure and (c) Term A Loan Commitments, Term B
Loan Commitments and Available Unused Commitments, that taken together,
represent more than 50% of the sum of (i) all Loans outstanding, (ii) Revolving
L/C Exposure and (iii) the total Term A Loan Commitments, Term B Loan
Commitments and Available Unused Commitments at such time. The Loans, Revolving
L/C Exposure, Term A Loan Commitments, Term B Loan Commitments and Available
Unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

 47 

 

 

“Required Revolving Facility Lenders” shall mean, at any date, Revolving
Facility Lenders having Revolving Facility Exposure that, taken together,
represents more than 50% of the aggregate Revolving Facility Exposure at such
time. The Revolving Facility Exposure of any Defaulting Lender shall be
disregarded in determining Required Revolving Facility Lenders at any time.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restatement” shall mean the amendment and restatement of the Original Credit
Agreement pursuant to this Agreement.

 

“Restatement Effective Date” shall mean the date on which each of the conditions
set forth in Section 4.02 has been satisfied.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 10.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under
Section 10.04, and (c) increased as provided under Section 2.21. The amount of
each Lender’s Revolving Facility Commitment on the Restatement Effective Date is
set forth on Schedule 2.01, or in the Assignment and Acceptance or Incremental
Assumption Agreement pursuant to which such Lender shall have assumed its
Revolving Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. The aggregate amount of the Lenders’ Revolving Facility Commitments
is $875,000,000 on the Restatement Effective Date. After the Restatement
Effective Date additional Classes of Revolving Facility Commitments may be added
or created pursuant to Incremental Assumption Agreements.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
and (b) the Revolving L/C Exposure applicable to such Class at such time minus,
for the purpose of Sections 6.12, 6.13, 6.15 and 8.02, the amount of Letters of
Credit that have been Cash Collateralized in an amount equal to the Minimum
Collateral Amount at such time. The Revolving Facility Credit Exposure of any
Revolving Facility Lender at any time shall be the product of (x) such Revolving
Facility Lender’s Revolving Facility Percentage of the applicable Class and (y)
the aggregate Revolving Facility Credit Exposure of such Class of all Revolving
Facility Lenders, collectively, at such time.

 

 48 

 

 

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Credit Exposure.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01. Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require, (a)
with respect to the Revolving Facility in effect on the Restatement Effective
Date, June 6, 2021 and (b) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Incremental Assumption Agreement.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to
Section 10.04.

 

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time and (b) the aggregate principal amount of all L/C
Disbursements applicable to such Class that have not yet been reimbursed at such
time. The Revolving L/C Exposure of any Class of any Revolving Facility Lender
at any time shall mean its applicable Revolving Facility Percentage of the
aggregate Revolving L/C Exposure applicable to such Class at such time. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, that with respect to any Letter of Credit that, by its terms or
the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions (at the time of this
Agreement, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

 49 

 

 

“Sanctioned Person” means, at any time, any person with whom dealings are
prohibited under Sanctions, including (a) any person listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, or Her Majesty’s Treasury of the United Kingdom (b)
any person organized or resident in a Sanctioned Country or (c) any person owned
or controlled by any such person or persons described in the foregoing clauses
(a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” shall mean the United States Securities and Exchange Commission or any
successor thereto.

 

“Second Lien Intercreditor Agreement” shall mean an Intercreditor Agreement
between the Administrative Agent and the authorized representative named therein
for the Senior Secured Notes, substantially in the form of Exhibit K-3, with
such changes that are reasonably satisfactory to the Administrative Agent.

 

“Second Restatement Effective Date” shall mean June 6, 2016.

 

“Second Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Vessel Mortgages, the Deeds of Covenants,
the Collateral Agreement, the Subsidiary Guarantor Pledge Agreements, the
Earnings Assignments, the Insurance Assignments and each of the security
agreements and other instruments and documents executed and delivered pursuant
to any of the foregoing or pursuant to Section 5.10.

 

“Senior Secured Note Obligations” shall mean all obligations defined as “Senior
Secured Note Obligations” in the Collateral Agreement and the other Security
Documents.

 

 50 

 

 

“Senior Secured Notes” shall mean secured or unsecured notes or other debt of
the Company issued after the Closing Date, and the Indebtedness represented
thereby; provided that (a) the terms of which do not provide for any scheduled
repayment, mandatory redemption or sinking fund obligations prior to the Latest
Maturity Date (other than customary offers to repurchase upon a change of
control, asset sale or event of loss and customary acceleration right after an
event of default), (b) (i) [*]% of the Net Proceeds of all Pari Passu Senior
Secured Notes and (ii) [*]% of the Net Proceeds of all other Senior Secured
Notes shall be applied, on the date of the incurrence thereof, to prepay Term
Loans and accrued but unpaid interest, premiums and fees and expenses associated
with such prepayment, (c) in respect of any Senior Secured Notes secured by
Collateral, no Affiliate of the Company (other than a Loan Party or a temporary
escrow issuer) shall be an obligor (including pursuant to a Guarantee) in
respect thereof, (d) the covenants, events of default, guarantees, collateral
and other terms of which (other than interest rate and redemption premiums),
taken as a whole, are not more restrictive to the Company and its Subsidiaries
than those in this Agreement (or, if more restrictive, the Loan Documents are
amended to contain such more restrictive terms (which amendments shall
automatically occur)), (e) in respect of any Senior Secured Notes secured by
Collateral, the obligations in respect thereof shall not be secured by any Lien
on any asset of the Company, any Subsidiary or any other Affiliate (other than a
transitory escrow issuer) of the Company, other than any asset constituting
Collateral, (f) if such Senior Secured Notes are intended to be secured by the
Collateral on a pari passu basis with the Obligations, then all security
therefor shall be granted pursuant to the Security Documents, and the secured
parties thereunder, or a trustee or collateral agent on their behalf, shall have
become a party to a First Lien Intercreditor Agreement and shall have executed
and delivered to the Collateral Agent a joinder agreement to the applicable
Security Documents in substantially the form attached thereto or otherwise in
form and substance reasonably acceptable to the Collateral Agent, and (g) if
such Senior Secured Notes are intended to be secured by the Collateral on a
junior basis to the Obligations, then all security therefor shall be granted
pursuant to separate security documents in substantially the same form and
substance as the Security Documents, and the secured parties thereunder, or a
trustee or collateral agent on their behalf, shall have become a party to a
Second Lien Intercreditor Agreement; provided further that, with respect to
clause (a) above, Indebtedness constituting Senior Secured Notes when issued
shall not cease to constitute Senior Secured Notes as a result of the subsequent
extension of the Latest Maturity Date.

 

“Senior Secured Notes Indenture” shall mean any indenture under which any Senior
Secured Notes are issued, as the same may be amended, restated, supplemented,
substituted, replaced, refinanced, supplemented or otherwise modified from time
to time in accordance with ‎Section 6.01(z).

 

“Senior Unsecured Notes” shall mean NCL’s 4.750% senior notes due 2021 (the
“4.75% Notes”), pursuant to an indenture, dated as of December 14, 2016, between
NCL and U.S. Bank National Association, as trustee (the “4.75% Notes
Indenture”), and/or any notes issued by NCL in exchange for, and as contemplated
by, the 4.75% Notes and the related registration rights agreement with
substantially identical terms as the 4.75% Notes, in each case as in effect on
the Restatement Effective Date and as amended, restated, supplemented or
otherwise modified from time to time in accordance with the requirements thereof
and of this Agreement.

 

“Senior Unsecured Notes Documents” shall mean the Senior Unsecured Notes and the
Senior Unsecured Notes Indentures.

 

“Senior Unsecured Notes Indentures” shall mean the 4.75% Notes Indenture, as in
effect on the Restatement Effective Date and as amended, restated, supplemented
or otherwise modified from time to time in accordance with the requirements
thereof and of this Agreement.

 

“Similar Business” shall mean a business, the majority of whose revenues are
derived from the activities of the Company and its Subsidiaries as of the
Restatement Effective Date or any business or activity that is reasonably
similar or complementary thereto or a reasonable extension, development or
expansion thereof or ancillary thereto.

 

 51 

 

 

“Specified Additional Subsidiary Guarantor” shall mean Norwegian Sky, Ltd.

 

“Specified Additional Vessel” shall mean “NORWEGIAN SKY”.

 

“Specified Target Mortgaged Vessels” shall mean each of the Vessels identified
on Schedule 1.01(c).

 

“Specified Target Subsidiaries” shall mean each of the persons identified on
Schedule 1.01(b).

 

“Sponsors” shall mean (i) Apollo Management, L.P. and any of its respective
Affiliates other than any portfolio companies not primarily engaged in the
cruise business (collectively, the “Apollo Sponsors”), (ii) TPG Global, LLC, TPG
Capital and any of their respective Affiliates other than any portfolio
companies (collectively, the “TPG Sponsors”), (iii) Genting Hong Kong Limited,
and any of its respective Affiliates (collectively, the “Genting Sponsors”), and
(iv) any person that forms a group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act, or any successor provision) with any
Apollo Sponsors, TPG Sponsors and/or Genting Sponsors; provided that the Apollo
Sponsors, TPG Sponsors and/or Genting Sponsors (x) owns a majority of the voting
power and (y) controls a majority of the board of directors of such group.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Bank, as applicable, to be the rate quoted by the person acting in
such capacity as the spot rate for the purchase by such person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such Issuing Bank may obtain such spot rate from another financial
institution designated by the Administrative Agent or such Issuing Bank if the
person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

“Standby Letter of Credit” shall have the meaning provided in Section 2.05(a).

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States, the United Kingdom or the European Union or of the
jurisdiction of such currency or any jurisdiction in which Loans in such
currency are made to which banks in such jurisdiction are subject for any
category of deposits or liabilities customarily used to fund loans in such
currency or by reference to which interest rates applicable to Loans in such
currency are determined.

 

“Subagent” shall have the meaning assigned to such term in Section 9.02.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

 52 

 

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Company. Notwithstanding the foregoing (and except for purposes of Sections
3.08, ‎3.09, ‎3.13, ‎3.15, ‎3.16, ‎5.03, ‎5.09 and ‎8.01(k), and the definition
of “Unrestricted Subsidiary” contained herein), an Unrestricted Subsidiary shall
be deemed not to be a Subsidiary of the Company or any of its Subsidiaries for
purposes of this Agreement.

 

“Subsidiary Guarantor” shall mean (i) each direct and indirect Subsidiary of the
Company which directly owns a Mortgaged Vessel (other than the Co-Borrower) and
(ii) each Additional Subsidiary Guarantor.

 

“Subsidiary Guarantor Pledge Agreement” shall mean each of (a) the Bermuda law
Share Charge Agreement dated as of the Closing Date between NCL International,
Ltd. and the Collateral Agent in respect of the equity of each Subsidiary
Guarantor named therein and incorporated in and existing under the laws of
Bermuda, (b) the Isle of Man law Pledge Agreement dated as of the Closing Date
between NCL International, Ltd. and the Collateral Agent in respect of the
equity of each Subsidiary Guarantor incorporated in and existing under the laws
of the Isle of Man, (c) the New York law Pledge Agreement dated as of the
Acquisition Closing Date between the Oceania Cruises, Inc. and the Collateral
Agent in respect of the equity of each Subsidiary Guarantor named therein, (d)
the New York law Pledge Agreement dated as of the Acquisition Closing Date
between Seven Seas Cruises s. de r.l. and the Collateral Agent in respect of the
equity of each Subsidiary Guarantor named therein, (e) the Bermuda law Share
Charge Agreement dated as of the Restatement Effective Date between NCL
International, Ltd. and the Collateral Agent in respect of the equity of the
Specified Additional Subsidiary Guarantor incorporated in and existing under the
laws of Bermuda and (f) any additional pledge agreement relating to the Equity
Interests of any Subsidiary Guarantor.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary.”

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Company or any of the Subsidiaries shall be a Swap Agreement.

 

“Target” shall mean Prestige Cruises International, Inc., a corporation
organized under the Laws of the Republic of Panama.

 

“Tax Agreements” shall have the meaning assigned to such term in Section
6.06(b).

 

 53 

 

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term A Borrowing” shall mean a Borrowing comprised of Term A Loans.

 

“Term A Facility” shall mean the Term A Loan Commitments and any Term A Loans
made hereunder.

 

“Term A Lender” shall mean a Lender with a Term A Loan Commitment and/or an
outstanding Term A Loan.

 

“Term A Loan Commitment” shall mean with respect to each Term A Lender, the
commitment of such Term A Lender to make Term A Loans in Dollars on the
Restatement Effective Date as set forth in Section 2.01(a). The initial amount
of each Lender’s Term A Loan Commitment is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term A Loan Commitment, as applicable. The aggregate amount of the Term A Loan
Commitments on the Restatement Effective Date is $1,412,402,343.75.

 

“Term A Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 

“Term A Loan Maturity Date” shall mean June 6, 2021.

 

“Term A Loans” shall mean (a) any term loans made by the Lenders to the
Borrowers on the Restatement Effective Date pursuant to Section 2.01(a) and (b)
any Incremental Term Loans in the form of Term A Loans made by the Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(d).

 

“Term B Borrowing” shall mean a Borrowing comprised of Term B Loans.

 

“Term B Facility” shall mean the Term B Loan Commitments and any Term B Loans
made hereunder.

 

“Term B Lender” shall mean a Lender with either a Term B Loan Commitment and/or
an outstanding Term B Loan.

 

“Term B Loan Commitment” shall mean with respect to each Term B Lender, the
commitment of such Term B Lender to make Term B Loans in Dollars on the
Restatement Effective Date as set forth in Section 2.01(b). The initial amount
of each Lender’s Term B Loan Commitment is set forth on Schedule 2.01 or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Term B Loan Commitment, as applicable. The aggregate amount of the Term B Loan
Commitments on the Restatement Effective Date is $375,000,000.

 

“Term B Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(ii).

 

 54 

 

 

“Term B Loan Maturity Date” shall mean October 10, 2021.

 

“Term B Loans” shall mean (a) any term loans made by the Lenders to the
Borrowers on the Restatement Effective Date pursuant to Section 2.01(b) and (b)
any Incremental Term Loans in the form of Term B Loans made by the Incremental
Term Lenders to the Borrowers pursuant to Section 2.01(d).

 

“Term B Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b).

 

“Term Borrowing” shall mean any Term A Borrowing, any Term B Borrowing, any
Incremental Term Borrowing or any other Term Borrowing.

 

“Term Facility” shall mean the Term A Facility, the Term B Facility and/or any
or all of the Incremental Term Facilities and/or any or all of the Refinancing
Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Term A Facility in effect on the Restatement Effective Date, the
Term A Loan Maturity Date, (b) with respect to the Term B Facility in effect on
the Restatement Effective Date, the Term B Loan Maturity Date and (c) with
respect to any other Class of Term Loans, the maturity dates specified therefor
in the applicable Incremental Assumption Agreement.

 

“Term Loan Installment Date” shall mean any Term A Loan Installment Date, any
Term B Loan Installment Date, any Incremental Term Loan Installment Date or any
Other Term Loan Installment Date.

 

“Term Loans” shall mean the Term A Loans, the Term B Loans and/or the
Incremental Term Loans and/or the Refinancing Term Loans.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Company then most recently ended (taken as
one accounting period).

 

“Third Valuation” shall have the meaning assigned to such term in Section 5.16.

 

“Total Capitalization” shall mean, at any date of determination, the Total Net
Funded Debt plus the consolidated stockholders’ equity of the Company and its
Subsidiaries at such date determined in accordance with GAAP and derived from
the then latest unaudited and consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in the case of the
first three quarters of each fiscal year and the then latest audited and
consolidated financial statements delivered to the Administrative Agent in the
case of each fiscal year; provided it is understood that the effect of any
impairment of intangible assets shall be added back to stockholders’ equity and
provided further, that Total Capitalization shall be determined on a Pro Forma
Basis.

 

“Total Leverage Ratio” shall mean, on any date, the ratio of (a) (i) the
aggregate principal amount of Consolidated Debt of the Company and its
Subsidiaries outstanding as of the last day of the Test Period most recently
ended as of such date less (ii) without duplication, the Unrestricted Cash and
Permitted Investments of the Company and its Subsidiaries as of the last day of
such Test Period, to (b) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Total Leverage
Ratio shall be determined for the relevant Test Period on a Pro Forma Basis.

 

 55 

 

 

“Total Net Funded Debt” shall mean, as at any relevant date:

 

(i)          Indebtedness for borrowed money of the Company and its
Subsidiaries; and

 

(ii)         the amount of any Indebtedness for borrowed money of any person
other than the Company or its Subsidiaries but which is guaranteed by the
Company or any of its Subsidiaries as at such date:

 

less an amount equal to any Unrestricted Cash as at such date; provided that any
unused Commitments and other amounts available for drawing under other revolving
or other credit facilities of the Company and its Subsidiaries which remain
undrawn shall not be counted as cash or indebtedness for the purposes of Total
Net Funded Debt and provided further, that Total Net Funded Debt shall be
determined on a Pro Forma Basis.

 

“Trade Letter of Credit” shall have the meaning provided in Section 2.05(a)(i).

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and, in the case of the Borrowers, the making of the Borrowings hereunder, and
(b) the payment of related fees and expenses.

 

“Transformative Acquisition” shall mean any acquisition by the Company or any
Subsidiary of the Company that is either (i) not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or (ii)
if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Company and the
Subsidiaries of the Company with adequate flexibility under the Loan Documents
for the continuation and/or expansion of their combined operations following
such consummation, as determined by the Company acting in good faith.

 

“Trust Property” shall mean (a) the security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Mortgage Trustee under or pursuant to the Vessel Mortgages (including the
benefits of all covenants, undertakings, representations, warranties and
obligations given, made or undertaken to the Mortgage Trustee in the Vessel
Mortgages), (b) all moneys, property and other assets paid or transferred to or
vested in the Mortgage Trustee, or any agent of the Mortgage Trustee whether
from any Loan Party or any other person, and (c) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by the Mortgage Trustee or any agent of the Mortgage Trustee in
respect of the same (or any part thereof).

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

 56 

 

 

“Unfunded Pension Liability” shall mean the excess of a Plan’s “accumulated
benefit obligations” as defined under Statement of Financial Accounting
Standards No. 87, over the current fair market value of that Plan’s assets.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United Kingdom” and “U.K.” shall mean the United Kingdom of Great Britain and
Northern Ireland.

 

“United States” and “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Company or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of the Company or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Company that is
acquired or created after the Restatement Effective Date and designated by the
Company as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Company shall only be permitted to so
designate a new Unrestricted Subsidiary after the Restatement Effective Date so
long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) immediately after giving effect to such designation
(as well as all other such designations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance, (c)
such Unrestricted Subsidiary shall be capitalized (to the extent capitalized by
the Company or any of its Subsidiaries) through Investments as permitted by, and
in compliance with, ‎Section 6.04, (d) [reserved]; (e) such Subsidiary shall
have been designated an “unrestricted subsidiary” (or otherwise not be subject
to the covenants and defaults) under the Senior Unsecured Notes Indentures, all
Permitted Additional Debt and all Permitted Refinancing Indebtedness in respect
of any of the foregoing and all Disqualified Stock; provided, further, that at
the time of the initial Investment by the Company or any of its Subsidiaries in
such Subsidiary, the Company shall designate such entity as an Unrestricted
Subsidiary in a written notice to the Administrative Agent. The Company may
designate any Unrestricted Subsidiary to be a Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided, that (i) such
Unrestricted Subsidiary, both before and after giving effect to such
designation, shall be a Wholly Owned Subsidiary of the Company, (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(iii) immediately after giving effect to such Subsidiary Redesignation (as well
as all other Subsidiary Redesignations theretofore consummated after the first
day of such Reference Period), the Company shall be in Pro Forma Compliance,
(iv) all representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on and as of
the date of such Subsidiary Redesignation (both before and after giving effect
thereto), unless stated to relate to a specific earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and (v) the Company shall have delivered to
the Administrative Agent an officer’s certificate executed by a Responsible
Officer of the Company, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iv),
inclusive, and containing the calculations and information required by the
preceding clause (ii).

 

 57 

 

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Valuation” shall mean, in relation to any Mortgaged Vessel, a valuation of such
Mortgaged Vessel made at any relevant time by an Approved Broker with or without
physical inspection of such Mortgaged Vessel, on the basis of a sale for prompt
delivery for cash at arms’ length on customary commercial terms as between a
willing seller and a willing buyer, free of any existing charter or other
contracts of employment. If any Approved Broker shall deliver a Valuation
indicating a range of values for a Mortgaged Vessel, the Valuation for such
Mortgaged Vessel shall be the arithmetic mean of the two endpoints of such
range. Further, if any Approved Broker shall deliver a Valuation indicating a
value for a Mortgaged Vessel in any currency other than Dollars, the Valuation
for such Mortgaged Vessel shall be the Dollar Equivalent thereof. It is agreed
that as of the Restatement Effective Date and until a Valuation shall have been
obtained pursuant to Section 5.16 for any Mortgaged Vessel, the Valuation for
such Mortgaged Vessel shall be as follows: (i) $[*] for the NORWEGIAN SUN, (ii)
$[*] for the NORWEGIAN DAWN, (iii) $[*] for the NORWEGIAN STAR, (iv) $[*] for
the NORWEGIAN SPIRIT, (v) $[*] for the NORWEGIAN PEARL, (vi) $[*] for the
NORWEGIAN GEM, (vii) $[*] for the INSIGNIA, (viii) $[*] for the NAUTICA, (ix)
$[*] for the REGATTA, (x) $[*] for the MARINER, (xi) $[*] for the NAVIGATOR,
(xii) $[*] for the VOYAGER and (xiii) $[*] for the NORWEGIAN SKY.

 

“Value Component” shall have the meaning assigned to such term in the definition
of Loan-to-Value Ratio in this Section 1.01.

 

“Vessel” shall mean a passenger cruise vessel.

 

“Vessel Mortgages” shall mean each first priority statutory ship mortgage or
first preferred ship mortgage (or equivalent) granting a Lien on a Mortgaged
Vessel.

 

“VOYAGER” shall mean the Vessel Seven Seas Voyager, IMO number 9247144,
currently registered in the name of Voyager Vessel Company, LLC under the laws
of the Commonwealth of Bahamas with the official number 8000610.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Loan Parties, the Administrative Agent or any
other applicable withholding agent.

 

 58 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.         Terms Generally. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

(a)          The definitions set forth or referred to in Section 1.01 shall
apply equally to both the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented, replaced or
otherwise modified from time to time. All references to a person shall include
that person’s permitted successors and assigns (subject to any restrictions on
assignment set forth herein). With respect to any Default or Event of Default,
the words “exist,” “existence,” “occurred” or “continuing” shall be deemed to
refer to a Default or Event of Default that has not been waived in accordance
with Section 10.08 or, to the extent applicable, cured in accordance with
Section 8.02 or otherwise. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided, that, if the Company notifies
the Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Closing Date in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding,” and the word “through” means “to and
including.”

 

Section 1.03.         Exchange Rates; Currency Equivalents. Except for purposes
of financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or Issuing Bank, as applicable. No Default or Event of
Default shall arise as a result of any limitation or threshold set forth in
Dollars in Article VI or paragraph (f) or (j) of Section 8.01 being exceeded
solely as a result of changes in currency exchange rates from those rates
applicable on the first day of the fiscal quarter in which such determination
occurs or in respect of which such determination is being made.

 

 59 

 

 

Section 1.04.         Effect of this Agreement on the Original Credit Agreement
and the Other Existing Loan Documents. On the Restatement Effective Date, the
Loans (as defined in the Original Credit Agreement) shall be repaid with
proceeds of the Term A Loans borrowed on the Restatement Effective Date and the
Revolving Facility Commitments (as defined in the Original Credit Agreement)
shall be amended and restated in their entirety as Revolving Facility
Commitments hereunder as set forth on Schedule 2.01. Upon satisfaction of the
conditions precedent to the effectiveness of this Agreement set forth in Section
4.02, this Agreement shall be binding on the Borrowers, the Administrative
Agent, the Collateral Agent, the Lenders and the other parties hereto and the
Original Credit Agreement and the provisions thereof shall be replaced in their
entirety by this Agreement and the provisions hereof; provided that for the
avoidance of doubt, each Borrower and each other Loan Party hereby reaffirms
that (a) the Obligations (as defined in the Original Credit Agreement) of the
Borrowers and the other Loan Parties under the Original Credit Agreement and the
other Loan Documents that remain unpaid and outstanding as of the date of this
Agreement shall continue to exist under and be evidenced by this Agreement and
the other Loan Documents, (b) all Letters of Credit under and as defined in the
Original Credit Agreement shall continue as Letters of Credit under this
Agreement and (c) the Collateral and the Loan Documents shall continue to
secure, guarantee, support and otherwise benefit the Obligations on the same
terms as prior to the effectiveness hereof. Upon the effectiveness of this
Agreement, each Loan Document (other than the Original Credit Agreement) that
was in effect immediately prior to the date of this Agreement shall continue to
be effective on its terms unless otherwise expressly stated herein. The parties
hereto acknowledge and agree that neither the execution and delivery of this
Agreement nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Original Credit Agreement or any
other Loan Document.

 

Article II

The Credits

 

Section 2.01.        Commitments. Subject to the terms and conditions set forth
herein:

 

(a)          each Lender with a Term A Loan Commitment on the Restatement
Effective Date agrees to make a Term A Loan denominated in Dollars to the
Borrowers on the Restatement Effective Date in a principal amount equal to its
Term A Loan Commitment;

 

(b)          each Lender with a Term B Loan Commitment on the Restatement
Effective Date agrees to make a Term B Loan denominated in Dollars to the
Borrowers on the Restatement Effective Date in a principal amount equal to its
Term B Loan Commitment;

 

(c)          each Lender agrees to make Revolving Facility Loans denominated in
Dollars of a Class to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Facility Credit Exposure of such Class exceeding such
Lender’s Revolving Facility Commitment of such Class or (ii) the Revolving
Facility Credit Exposure of such Class exceeding the total Revolving Facility
Commitments of such Class. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
amounts under the Revolving Facility Loans; and

 

 60 

 

 

(d)          each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans denominated in Dollars to
the Borrowers, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment.

 

Section 2.02.        Loans and Borrowings.

 

(a)          Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility;
provided, however, that Revolving Facility Loans of any Class shall be made by
the Revolving Facility Lenders of such Class ratably in accordance with their
respective Revolving Facility Percentages on the date such Loans are made
hereunder. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
unless otherwise agreed by all the Lenders, (i) the obligations of a Lender
under the Loan Documents are several, (ii) failure by a Lender to perform its
obligations does not affect the obligations of any other party under the Loan
Documents, (iii) no Lender is responsible for the obligations of any other
Lender under the Loan Documents, (iv) the rights of a Lender under the Loan
Documents are separate and independent rights, (v) a Lender may, except as
otherwise stated in the Loan Documents, separately enforce those rights and (vi)
a debt arising under the Loan Documents to a Lender is a separate and
independent debt.

 

(b)          Subject to Section 2.02(c) and Section 2.14, each Borrowing shall
be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrowers may
request in accordance herewith. Each Lender at its option may make any ABR Loan
or Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided, that any exercise of such option shall
not affect the obligation of the Borrowers to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)          At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that an ABR Revolving Facility Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Revolving Facility Commitments
or that is required to finance the reimbursement of an L/C Disbursement as
contemplated by Section 2.05(e). Borrowings of more than one Type and under more
than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of (1) 10 Eurocurrency Borrowings
outstanding under the Term Facilities and (2) 10 Eurocurrency Borrowings
outstanding under the Revolving Facility.

 

 61 

 

 

(d)          Notwithstanding any other provision of this Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.

 

Section 2.03.         Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing not later than 12:00 noon, Local Time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the applicable Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)          whether such Borrowing is to be a Borrowing of Term A Loans, Term B
Loans, Revolving Facility Loans, Other Incremental Revolving Loans, Other
Revolving Loans, Replacement Revolving Loans, Refinancing Term Loans or Other
Incremental Term Loans;

 

(ii)         the aggregate amount of the requested Borrowing;

 

(iii)        the date of such Borrowing, which shall be a Business Day;

 

(iv)        subject to Section 2.02(c), whether such Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing;

 

(v)         in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)        the location and number of the applicable Borrower’s account to
which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.         [Reserved].

 

 62 

 

 

Section 2.05.         Letters of Credit.

 

(a)          General.

 

(i)          Subject to the terms and conditions set forth herein, the Company
may request the issuance of (w) trade letters of credit in support of trade
obligations of the Loan Parties and their Affiliates incurred in the ordinary
course of business (such letters of credit issued for such purposes, “Trade
Letters of Credit”) and (x) standby letters of credit issued for any other
lawful purposes of the Loan Parties and their Affiliates (such letters of credit
issued for such purposes, “Standby Letters of Credit”), in each case, for its
own account in Dollars and in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the applicable
Availability Period and prior to the date that is five Business Days prior to
the applicable Revolving Facility Maturity Date. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrowers to, or entered into by the Borrowers with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control. Notwithstanding anything herein to the contrary, no
Issuing Bank shall have any obligation hereunder to issue any Letter of Credit
the proceeds of which would be made available to any person (i) to fund any
activity or business of or with any Sanctioned Person or in any Sanctioned
Country, in violation of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. All Existing
Letters of Credit shall be deemed to be “Letters of Credit” issued pursuant to
this Agreement on the Restatement Effective Date and from and after the
Restatement Effective Date shall be subject to and governed by the terms and
conditions hereof and shall no longer be deemed to be outstanding under the
Original Credit Agreement.

 

(ii)         No Issuing Bank shall be under any obligation to issue any Letter
of Credit if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Bank on the Restatement Effective Date, or any unreimbursed loss, cost or
expense (including as a result of Basel III) which was not applicable or in
effect with respect to such Issuing Bank as of the Restatement Effective Date
and which such Issuing Bank reasonably and in good faith deems material to it or
if the amount of such Letter of credit, when aggregated with the amount of all
other Letters of Credit (and L/C Disbursements in respect thereof) issued by
such Issuing Bank would exceed such Issuing Bank’s Issuing Bank Sublimit.

 

 63 

 

 

(b)          Notice of Issuance, Amendment, Renewal, Extension: Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal (other than an automatic extension in accordance with paragraph (c) of
this Section) or extension of an outstanding Letter of Credit), the Company
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (three Business Days in
advance of the requested date of issuance, amendment or extension or such
shorter period as the Administrative Agent and the applicable Issuing Bank in
their sole discretion may agree) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended or extended, and
specifying the date of issuance, amendment or extension (which shall be a
Business Day), the date on which such Letter of Credit is to expire (which shall
comply with paragraph (c) of this Section), the amount and currency of such
Letter of Credit, the name and address of the beneficiary thereof, whether such
Letter of Credit constitutes a Standby Letter of Credit or a Trade Letter of
Credit, and such other information as shall be necessary to issue, amend or
extend such Letter of Credit. If requested by the applicable Issuing Bank, the
Company also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended or extended only if (and upon issuance,
amendment or extension of each Letter of Credit the Company shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment or
extension (i) the Revolving L/C Exposure shall not exceed the Letter of Credit
Sublimit, (ii) the applicable Revolving Facility Credit Exposure shall not
exceed the applicable Revolving Facility Commitments.

 

(c)          Expiration Date. Each Standby Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year (unless
otherwise agreed upon by the Administrative Agent and the applicable Issuing
Bank in their sole discretion) after the date of the issuance of such Standby
Letter of Credit (or, in the case of any extension thereof, one year (unless
otherwise agreed upon by the Administrative Agent and the applicable Issuing
Bank in their sole discretion) after such renewal or extension) and (ii) the
date that is five Business Days prior to the applicable Revolving Facility
Maturity Date; provided, that any Standby Letter of Credit with a one year tenor
may provide for automatic extension thereof for additional one year periods
(which, in no event, shall extend beyond the date referred to in clause (ii) of
this paragraph (c)) so long as such Standby Letter of Credit permits the
applicable Issuing Bank to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Standby Letter
of Credit) by giving prior notice to the beneficiary thereof within a time
period during such twelve-month period to be agreed upon at the time such
Standby Letter of Credit is issued; provided, further, that if the applicable
Issuing Bank and the Administrative Agent each consent in their sole discretion,
the expiration date on any Standby Letter of Credit may extend beyond the date
referred to in clause (ii) above, provided, that if any such Standby Letter of
Credit is outstanding or is issued under the Revolving Facility Commitments of
any Class after the date that is 30 days prior to such Revolving Facility
Maturity Date for such Class the Borrowers shall provide cash collateral
pursuant to documentation reasonably satisfactory to the Administrative Agent
and the relevant Issuing Bank in an amount equal to [*]% of the face amount of
each such Standby Letter of Credit on such date of issuance. Each Trade Letter
of Credit shall expire on the earlier of (x) 180 days after such Trade Letter of
Credit’s date of issuance or (y) the date five Business Days prior to the
applicable Revolving Facility Maturity Date.

 

 64 

 

 

(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) under the
Revolving Facility Commitments of any Class and without any further action on
the part of the applicable Issuing Bank or the Revolving Facility Lenders, such
Issuing Bank hereby grants to each Revolving Facility Lender under such Class,
and each such Revolving Facility Lender hereby acquires from such Issuing Bank,
a participation in such Letter of Credit equal to such Revolving Facility
Lender’s applicable Revolving Facility Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Facility Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Revolving Facility Lender’s Revolving
Facility Percentage of each L/C Disbursement made by such Issuing Bank and not
reimbursed by the Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason, in each case, in Dollars. Each Revolving Facility
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or Event of Default or reduction or
termination of the Commitments or the fact that, as a result of changes in
currency exchange rates, such Revolving Facility Lender’s Revolving Facility
Credit Exposure at any time might exceed its Revolving Facility Commitment at
such time (in which case Section 2.11(f) would apply), and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. The obligation of the Revolving Facility Lenders to participate in
Letters of Credit shall terminate on the Revolving Facility Maturity Date.

 

(e)          Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse (or
cause the applicable Loan Party or Subsidiary to reimburse) such L/C
Disbursement by paying to the Administrative Agent an amount in Dollars equal to
such L/C Disbursement not later than 2:00 p.m., Local Time, on the same day (or
if such day is not a Business Day, the next following Business Day) the Company
receives notice under paragraph (g) of this Section of such L/C Disbursement,
together with accrued interest thereon from the date of such L/C Disbursement at
the rate applicable to ABR Revolving Facility Loans of the applicable Class;
provided, that the Borrowers may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Facility Borrowing of the applicable Class, as
applicable, in an equivalent amount and currency and, to the extent so financed,
the Borrowers’ obligations to make such payment shall be discharged and replaced
by the resulting ABR Revolving Facility Borrowing. If the Borrowers fail to
reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other applicable Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the Borrowers in respect thereof and, in the case of a Revolving Facility
Lender, such Lender’s Revolving Facility Percentage thereof. Promptly following
receipt of such notice, each Revolving Facility Lender with a Revolving Facility
Commitment of the applicable Class shall pay to the Administrative Agent in
Dollars, its Revolving Facility Percentage (as specified by the Administrative
Agent to such Revolving Facility Lender at the time) of the payment then due
from the Borrowers in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Facility Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Facility Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Revolving Facility
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders in Dollars and such Issuing Bank as their interests
may appear. Any payment made by a Revolving Facility Lender pursuant to this
paragraph to reimburse an Issuing Bank for any L/C Disbursement (other than the
funding of an ABR Revolving Loan as contemplated above) shall not constitute a
Loan and shall not relieve the Borrowers of their obligation to reimburse such
L/C Disbursement.

 

 65 

 

 

(f)          Obligations Absolute. The obligation of the Borrowers to reimburse
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. Neither the Administrative Agent, the Lenders
nor any Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are determined by a court of competent jurisdiction to have been caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

(g)          Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Company by telephone (confirmed
by electronic means) of any such demand for payment under a Letter of Credit and
whether such Issuing Bank has made or will make a L/C Disbursement thereunder;
provided, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligations to reimburse such Issuing Bank and
the Revolving Facility Lenders with respect to any such L/C Disbursement.

 

 66 

 

 

(h)          Interim Interest. If an Issuing Bank shall make any L/C
Disbursement, then, unless the Borrowers shall reimburse such L/C Disbursement
in full on the date such L/C Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such L/C
Disbursement is made to but excluding the date that the Borrowers reimburse such
L/C Disbursement, at the rate per annum then applicable to ABR Revolving Loans
of the applicable Class; provided, that, if such L/C Disbursement is not
reimbursed by the Borrowers when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Facility Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Facility Lender to the extent of such
payment.

 

(i)          Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the Company, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.

 

 67 

 

 

(j)          Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 8.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the third Business Day, in each case, following the date on which the Company
receives notice from the Administrative Agent (or, if the maturity of the Loans
has been accelerated, Revolving Facility Lenders with Revolving L/C Exposure
representing greater than 50% of the total Revolving L/C Exposure) demanding the
deposit of cash collateral pursuant to this paragraph, the Borrowers shall
deposit in an account with or at the direction of the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash in Dollars equal to the Revolving L/C Exposure as of such date
plus any accrued and unpaid interest thereon; provided, that upon the occurrence
of any Event of Default with respect to a Borrower described in clause (h) or
(i) of Section 8.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind. Each such deposit pursuant
to this paragraph shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrowers under this
Agreement. At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrowers shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 2.22(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of (i) for so
long as an Event of Default shall be continuing, the Administrative Agent and
(ii) at any other time, the Company, in each case, in Permitted Investments and
at the risk and expense of the Borrowers, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the Revolving
L/C Exposure at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure), be
applied to satisfy other obligations of the Borrowers under this Agreement. If
the Borrowers are required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default or the existence of a
Defaulting Lender, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three Business Days after all Events of Default
have been cured or waived or the termination of the Defaulting Lender status, as
applicable.

 

(k)          Additional Issuing Banks. From time to time, the Company may by
notice to the Administrative Agent designate up to six Lenders (in addition to
the Issuing Banks as of the Restatement Effective Date) each of which agrees (in
its sole discretion) to act in such capacity and is reasonably satisfactory to
the Administrative Agent as an Issuing Bank. Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(l)          Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall (i) provide to the Administrative Agent copies of any
notice received from the Borrowers pursuant to Section 2.05(b) no later than the
next Business Day after receipt thereof and (ii) report in writing to the
Administrative Agent (A) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend or extend any Letter of Credit, the date of such
issuance, amendment or extension, and the aggregate face amount of the Letters
of Credit to be issued, amended or extended by it and outstanding after giving
effect to such issuance, amendment or extension occurred (and whether the amount
thereof changed), and such Issuing Bank shall be permitted to issue, amend or
extend such Letter of Credit if the Administrative Agent shall not have advised
such Issuing Bank that such issuance, amendment or extension would not be in
conformity with the requirements of this Agreement, (B) on each Business Day on
which such Issuing Bank makes any L/C Disbursement, the date of such L/C
Disbursement and the amount and currency of such L/C Disbursement and (C) on any
other Business Day, such other information with respect to the outstanding
Letters of Credit issued by such Issuing Bank as the Administrative Agent shall
reasonably request.

 

 68 

 

 

Section 2.06.         Funding of Borrowings.

 

(a)          Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Local Time (or, if later, two hours after the Borrowing Request has been
delivered pursuant to Section 2.03) on the Business Day specified in the
applicable Borrowing Request, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that each Lender with a Term A Loan Commitment shall, prior to making any
proceeds of its Term A Loans available to the Administrative Agent as provided
above, apply an amount of proceeds from the Term A Loans funded by such Lender
that is equal to the principal amount, if any, of the “Term A Loans” of such
Lender under the Original Credit Agreement immediately prior to the Restatement
Effective Date (or, if less, the entire amount of the proceeds of such Lender’s
Term A Loans to be funded on the Restatement Effective Date) to repay a like
principal amount of such Lender’s “Term A Loans” that are Existing Loans on the
Restatement Effective Date and shall only remit any positive excess proceeds
from such Lender’s Term A Loans to the Administrative Agent as provided above.
The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to an account of the
Borrowers designated by the Company in the applicable Borrowing Request;
provided, that (i) ABR Revolving Loans made to finance the reimbursement of a
L/C Disbursement and reimbursements as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank and (ii) any
proceeds of Term A Loans received by the Administrative Agent on the Restatement
Effective Date shall be applied by the Administrative Agent to prepay the “Term
A Loans” that are Existing Loans that are not otherwise repaid pursuant to the
preceding sentence.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of the Borrowing,
the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with paragraph (a) of this Section and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the Administrative Agent
forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of (A) the
Federal Funds Effective Rate and (B) a rate as reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Loans at such time. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in the
Borrowing.

 

Section 2.07.         Interest Elections.

 

(a)          Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in the Borrowing Request.
Thereafter, the Company may elect to convert the Borrowing to a different Type
or to continue the Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Company
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising the Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

 69 

 

 

(b)          To make an election pursuant to this Section, the Company shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Borrowing of the Type and in the applicable currency resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request in the form of Exhibit E and signed by the
Company.

 

(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:

 

(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)        if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)          If the Company fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless the Borrowing is repaid as provided herein, at
the end of such Interest Period the Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Company, then, so long as an Event of Default is continuing (i)
no outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

 70 

 

 

Section 2.08.         Termination and Reduction of Commitments.

 

(a)          Unless previously terminated, the Revolving Facility Commitments of
each Class shall terminate on the applicable Revolving Facility Maturity Date
for such Class. Unless previously terminated, the Term A Loan Commitments shall
terminate on the earliest of (i) the funding of the Term A Loans pursuant to
such Term A Loan Commitments on the Restatement Effective Date and (ii)
11:59 p.m., Local Time, on the Restatement Effective Date. Unless previously
terminated, the Term B Loan Commitments shall terminate on the earliest of (i)
the funding of the Term B Loans pursuant to such Term B Loan Commitments on the
Restatement Effective Date and (ii) 11:59 p.m., Local Time, on the Restatement
Effective Date. All Existing Commitments shall terminate on the Restatement
Effective Date.

 

(b)          The Company may at any time terminate, or from time to time reduce,
the Commitments of any Class; provided, that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000 (or, if less, the remaining amount of
the Revolving Facility Commitments of such Class) and (ii) the Company shall not
terminate or reduce the Revolving Facility Commitments of any Class if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans in
accordance with Section 2.11, the Revolving Facility Credit Exposure of such
Class would exceed the total Revolving Facility Commitments of such Class.

 

(c)          The Company shall notify the Administrative Agent of any election
to terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable;
provided, that a notice of termination of the Revolving Facility Commitments
delivered by the Company may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Company (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

(d)          The Borrowers shall repay (including as contemplated by Section
2.06(a)) all outstanding Existing Loans and all accrued interest and fees under
the Original Credit Agreement to but excluding the Restatement Effective Date on
the Restatement Effective Date.

 

Section 2.09.         Repayment of Loans; Evidence of Debt.

 

(a)          Each Borrower hereby jointly and severally unconditionally promises
to pay (i) to the Administrative Agent for the account of each Revolving
Facility Lender the then unpaid principal amount of each Revolving Facility Loan
on the Revolving Facility Maturity Date applicable to such Revolving Facility
Loans and (ii) to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10.

 

 71 

 

 

(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility and Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

 

(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”) in the applicable form set out in Exhibit L. In such
event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrowers. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

Section 2.10.         Repayment of Term Loans and Revolving Facility Loans.

 

(a)          Subject to the other paragraphs of this Section:

 

(i)          the Borrowers shall repay Term A Borrowings on the last day of each
March, June, September and December of each year (commencing December 31, 2017)
and on the Term A Loan Maturity Date or, if any such date is not a Business Day,
on the next succeeding Business Day (each such date being referred to as a “Term
A Loan Installment Date”), in an aggregate principal amount of the Term A Loans
equal to (A) in the case of quarterly payments due prior to the Term A Loan
Maturity Date and on or prior to the second anniversary of the Second
Restatement Effective Date, an amount equal to $18,832,031.25, (B) in the case
of quarterly payments due prior to the Term A Loan Maturity Date but after the
second anniversary of the Second Restatement Effective Date, an amount equal to
$37,664,062.50, and (C) in the case of such payment due on the Term A Loan
Maturity Date, an amount equal to the then unpaid principal amount of the Term A
Loans outstanding;

 

 72 

 

 

(ii)         the Borrowers shall repay Term B Borrowings on the last day of each
March, June, September and December of each year (commencing March 31, 2018) and
on the Term B Loan Maturity Date or, if any such date is not a Business Day, on
the next succeeding Business Day (each such date being referred to as a “Term B
Loan Installment Date”), in an aggregate principal amount of the Term B Loans
equal to (A) 0.25% of the aggregate principal amount of Term B Loans outstanding
immediately after the Restatement Effective Date and (B) in the case of such
payment due on the Term B Loan Maturity Date, an amount equal to the then unpaid
principal amount of the Term B Loans outstanding;

 

(iii)        in the event that any Incremental Term Loans are made on an
Increased Amount Date, the Borrowers shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”);

 

(iv)        in the event that any Refinancing Term Loans are made pursuant to
Section 2.21(j), the applicable Borrower (or the relevant obligor) shall repay
such Refinancing Term Loans on the dates and in the amounts set forth in the
related Incremental Assumption Agreement (each such date being referred to as an
“Other Term Loan Installment Date”); and

 

(v)         to the extent not previously paid, outstanding Term Loans shall be
due and payable on the applicable Term Facility Maturity Date.

 

(b)          To the extent not previously paid, outstanding Revolving Facility
Loans of each Class shall be due and payable on the applicable Revolving
Facility Maturity Date.

 

(c)          Prepayment of the Loans from:

 

(i)          any optional prepayments of the Term Loans pursuant to
Section 2.11(a) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as the Company may direct; and

 

(ii)         all Net Proceeds pursuant to Section 2.11(b) shall be allocated
among the Term Facilities, with the application thereof (A) to reduce in direct
order amounts due on the next twelve succeeding Term Loan Installment Dates
under the applicable Term Facilities as provided in paragraph (d) below, and (B)
thereafter, to reduce on a pro rata basis (based on the amount of such
amortization payments) the remaining scheduled amortization payments under the
applicable Term Facilities; provided, that any Lender, at its option, may elect
to decline any such prepayment (such declined amounts, the “Declined Proceeds”)
of any Term Loan held by it if it shall give written notice to the
Administrative Agent thereof by 11:00 A.M. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”). Any Declined Proceeds shall be offered to the Lenders not so declining
such repayment on a pro rata basis; provided, that any such non-Declining
Lender, at its option, may elect to decline any such prepayment with Declined
Proceeds at the time and in the manner specified by the Administrative Agent. To
the extent such non-declining Lenders elect to decline their pro rata share of
such Declined Proceeds, any Declined Proceeds remaining thereafter on the date
of any such prepayment shall instead be retained by the Borrowers for
application for any purpose not prohibited by this Agreement.

 

 73 

 

 

(d)          Any mandatory prepayment of Term Loans pursuant to Section 2.11(b)
shall be applied so that the aggregate amount of such prepayment is allocated
among the Term A Loans, the Term B Loans, the Other Incremental Term Loans and
the Refinancing Term Loans, if any, pro rata based on the aggregate principal
amount of outstanding Term A Loans, Term B Loans, Other Incremental Term Loans
and Refinancing Term Loans, if any (unless, with respect to Other Incremental
Term Loans or Refinancing Term Loans or the Incremental Assumption Agreement
relating thereto does not so require). Prior to any repayment of any Loan under
any Facility hereunder, the Company shall select the Borrowing or Borrowings
under the applicable Facility to be repaid and shall notify the Administrative
Agent by telephone (confirmed by electronic means) of such selection not later
than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one Business
Day before the scheduled date of such repayment and (ii) in the case of a
Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment, which notice shall be irrevocable except to the extent conditioned on
a refinancing or other event. Each repayment of a Borrowing (x) in the case of
the Revolving Facility of any Class, shall be applied to the Revolving Facility
Loans included in the repaid Borrowing such that each Revolving Facility Lender
receives its ratable share of such repayment (based upon the respective
Revolving Facility Credit Exposure of the Revolving Facility Lenders of such
Class at the time of such repayment) and (y) in all other cases, shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Loans (other than repayments of ABR Revolving Facility Borrowings that are not
made in connection with the termination or permanent reduction of the applicable
Revolving Facility Commitment) shall be accompanied by accrued interest on the
amount repaid.

 

Section 2.11.         Prepayment of Loans.

 

(a)          Except as otherwise provided in any Incremental Assumption
Agreement with respect to Incremental Term Loans, the Borrowers shall have the
right at any time and from time to time to prepay any Loan in whole or in part,
without premium or penalty (but subject to Section 2.12(d) and Section 2.16), in
an aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)          The Borrowers shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with paragraphs (c) and (d) of
Section 2.10. Notwithstanding the foregoing, the Borrowers may use a portion of
such Net Proceeds pursuant to clause ‎(a) of the definition thereof to prepay or
repurchase Pari Passu Senior Secured Notes to the extent any applicable Senior
Secured Notes Indenture requires the Borrowers to prepay or make an offer to
purchase such Pari Passu Senior Secured Notes with the proceeds of such Asset
Sale, in each case in an amount not to exceed the product of (x) the amount of
such Net Proceeds multiplied by (y) a fraction, the numerator of which is the
outstanding principal amount of the Pari Passu Senior Secured Notes and with
respect to which such a requirement to prepay or make an offer to purchase
exists and the denominator of which is the sum of the outstanding principal
amount of such Pari Passu Senior Secured Notes and the outstanding principal
amount of Term Loans.

 

 74 

 

 

(c)          [Reserved].

 

(d)          In the event and on such occasion that the total Revolving Facility
Credit Exposure of any Class exceeds the total Revolving Facility Commitments of
such Class, the Borrowers shall prepay Revolving Facility Borrowings of such
Class (or, if no such Borrowings are outstanding, deposit cash collateral in an
account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

 

(e)          In the event and on such occasion as the Revolving L/C Exposure
exceeds the Letter of Credit Sublimit, the Borrowers shall deposit cash
collateral in an account with the Administrative Agent pursuant to ‎Section
2.05(j) in an amount equal to such excess.

 

Section 2.12.         Fees.

 

(a)          The Borrowers jointly and severally agree to pay to each Lender
(other than any Defaulting Lender), through the Administrative Agent, on the
date that is 10 Business Days after the last day of March, June, September and
December in each year (commencing June 2013), and on the date on which the
Revolving Facility Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the applicable Available Unused Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending with the
date on which the last of the Commitments of such Lender shall be terminated) at
a rate equal to the Applicable Commitment Fee. All Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the last of the
Commitments of such Lender shall be terminated as provided herein.

 

(b)          The Borrowers jointly and severally from time to time agree to pay
(i) to each Revolving Facility Lender of each Class (other than any Defaulting
Lender), through the Administrative Agent, on the last Business Day of March,
June, September and December of each year (commencing June 2013) and on the
Revolving Facility Maturity Date (or such other date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein),
a fee (an “L/C Participation Fee”) on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements) of such Class, during
the preceding quarter (or shorter period commencing with the Closing Date or
ending with the applicable Revolving Facility Maturity Date or the date on which
the Revolving Facility Commitments of such Class shall be terminated) at the
rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Facility Borrowings of such Class effective for each day in such period, and
(ii) to each Issuing Bank, for its own account (x) on the last Business Day of
March, June, September and December of each year (commencing June 2013) and on
the Revolving Facility Maturity Date (or such other date on which the Revolving
Facility Commitments of all the Lenders shall be terminated), a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 0.125% per
annum of the daily average stated amount of such Letter of Credit), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C Disbursement thereunder, such Issuing Bank’s customary documentary
and processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

 

 75 

 

 

(c)          The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the accounts of the Administrative Agent and the
Collateral Agent, the agency fees set forth in any fee letters entered into
between the Agents and any Borrower relating to such fees as such letters may be
amended, restated, supplemented or otherwise modified from time to time, at the
times specified therein (the fees payable to the Administrative Agent being the
“Administrative Agent Fees,” and the fees payable to the Collateral Agent being
the “Collateral Agent Fees”) (it being understood that this Agreement shall
constitute the “Credit Agreement” for purposes of the Administrative Agent Fee
Letter dated as of November 6, 2014, by and between the Company and the
Administrative Agent, notwithstanding the occurrence of the transactions
occurring on the Restatement Effective Date).

 

(d)          If, prior to the date that is six months after the Restatement
Effective Date, (x) there shall occur any amendment, amendment and restatement
or other modification of this Agreement, the primary purpose of which is to
reduce the All-In Yield then in effect for the Term B Loans, (y) all or any
portion of the Term B Facility is voluntarily prepaid or mandatorily prepaid
with the net cash proceeds of, or refinanced substantially concurrently with the
incurrence of, or conversion of the Term B Loans into, new syndicated term loans
in a transaction the primary purpose of which is to lower the All-In Yield of
the Term B Loans below the All-In Yield in effect for the Term B Loans or (z) a
Term B Lender is required to assign its Term B Loans pursuant to Section 2.19(c)
of this Agreement as a result of its failure to consent to an amendment,
amendment and restatement or other modification of this Agreement the primary
purpose of which is to reduce the All-In Yield then in effect for the Term B
Loans (any of clause (x), (y) or (z), a “Repricing Transaction”), then in each
case, the Borrowers shall pay or cause to be paid to each applicable Lender, at
the time of such Repricing Transaction, a fee equal to 1% of the aggregate
principal amount of the Term B Loans of such Lender so subject to such Repricing
Transaction (other than any Repricing Transaction made in connection with a
Change in Control or Transformative Acquisition).

 

(e)          [Reserved].

 

(f)          All Fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders, except that Issuing Bank Fees shall be paid directly to the
applicable Issuing Banks. Once paid, none of the Fees shall be refundable under
any circumstances.

 

Section 2.13.         Interest.

 

(a)          The Loans comprising each ABR Borrowing shall bear interest at the
ABR plus the Applicable Margin.

 

(b)          The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.

 

 76 

 

 

(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any Fees or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 10.08.

 

(d)          Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (B) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (C) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

Section 2.14.         Alternate Rate of Interest.

 

If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(i)          the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for such Interest Period; or

 

(ii)         the Administrative Agent is advised by the Required Lenders or the
Majority Lenders under the Revolving Facility of any Class that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or electronic means as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrowers and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto an ABR Borrowing and (B) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.

 

 77 

 

 

Section 2.15.         Increased Costs.

 

(a)          If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or

 

(ii)         impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein; or

 

(iii)        subject any Lender or Issuing Bank to any Tax with respect to any
Loan Document or any Eurocurrency Loan or Letter of Credit thereunder (other
than (i) Taxes indemnifiable under Section 2.17, or (ii) Excluded Taxes),

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrowers
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(b)          If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the Borrowers shall pay to such Lender or such Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

 78 

 

 

(d)          Promptly after any Lender or any Issuing Bank has determined that
it will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrowers thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the Borrowers shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 2.15 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as applicable, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

Section 2.16.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrowers pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender to be the
excess, if any, of (i) the amount of interest that would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue a Eurocurrency Loan, for
the period that would have been the Interest Period for such Loan), over (ii)
the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the Eurocurrency market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrowers and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

 79 

 

 

Section 2.17.         Taxes.

 

(a)          Any and all payments made by or on behalf of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any Taxes; provided that
if an applicable Withholding Agent shall be required by law to deduct or
withhold any Taxes from such payments, then (i) the applicable Withholding Agent
shall make such deductions or withholdings as are reasonably determined by the
applicable Withholding Agent to be required by any applicable law, (ii) the
applicable Withholding Agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable law, and (iii) to the extent withholding or deduction
is required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Party shall be increased as necessary so that after all
required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions or withholdings been made.

 

(b)          In addition, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

 

(c)          Each Loan Party shall indemnify and hold harmless the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes imposed on
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Borrowers by a Lender or the Administrative Agent (as applicable) on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Taxes by a Loan Party
to a Governmental Authority, such Loan Party shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(e)          Each Lender shall deliver to the Borrowers and the Administrative
Agent, at such time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrowers or the Administrative Agent, as the case may be, to
determine (i) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (ii) if applicable, the required rate of
withholding or deduction, and (iii) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Loan Party pursuant to any Loan Document or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction. In addition, any Lender, if requested by the Borrowers
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.

 

 80 

 

 

Without limiting the generality of Section 2.17(e), each Foreign Lender with
respect to any Loan made to the Borrowers shall, to the extent it is legally
eligible to do so:

 

(1)         deliver to the Borrowers and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
copies of (A) in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest,” United States Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any applicable successor form) (together with a
certificate substantially in the form of Exhibit O-1 - Exhibit O-4 as
appropriate (a “Non-Bank Tax Certificate”)), (B) Internal Revenue Service Form
W-8BEN, W-8BEN-E, or Form W-8ECI (or any applicable successor form), in each
case properly completed and duly executed by such Foreign Lender claiming
complete exemption from, or reduced rate of, U.S. federal withholding tax on
payments by the Borrowers under this Agreement, (C) Internal Revenue Service
Form W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described in clauses (A) and (B) above; provided that if
the Foreign Lender is a partnership and not a participating Lender, and one or
more of the partners is claiming portfolio interest treatment, the Non-Bank Tax
Certificate may be provided by such Foreign Lender on behalf of such partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers or Withholding Agent to determine the
withholding or deduction required to be made; and

 

(2)         deliver to the Borrowers and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to the Borrowers and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrowers or the Administrative Agent.

 

Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the Borrowers and the
Administrative Agent in writing of such Foreign Lender’s inability to do so.

 

If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their FATCA obligations, to determine
whether such Lender has or has not complied with such Lender’s FATCA obligations
and, if necessary, to determine the amount to deduct and withhold from such
payment.

 

 81 

 

 

Each person that shall become a Participant pursuant to Section 10.04 or a
Lender pursuant to Section 10.04 shall, upon the effectiveness of the related
transfer, be required to provide all the forms and statements required pursuant
to this Section 2.17(e); provided that in the case of a Participant such
Participant shall furnish all such required forms and statements to the person
from which the related participation shall have been purchased.

 

In addition, to the extent it is legally eligible to do so, each Administrative
Agent shall deliver to the Borrowers (x)(I) prior to the date on which the first
payment by the Borrowers is due hereunder or (II) prior to the first date on or
after the date on which such Agent becomes a successor Agent pursuant to
Section 9.09 on which payment by the Borrowers is due hereunder, as applicable,
two copies of a properly completed and executed an IRS Form W-9 certifying its
exemption from U.S. Federal backup withholding or a properly completed and
executed applicable IRS Form W-8 certifying its non-U.S. status and its
entitlement to any applicable treaty benefits, and (y) on or before the date on
which any such previously delivered documentation expires or becomes obsolete or
invalid, after the occurrence of any event requiring a change in the most recent
documentation previously delivered by it to the Borrowers, and from time to time
if reasonably requested by the Borrowers, two further copies of such
documentation.

 

(f)          If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender (including any Taxes imposed with respect to such refund)
as is determined by the Administrative Agent or Lender in good faith and in its
sole discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay as soon as reasonably practicable the amount paid over to such
Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. In such event, such Lender or
Administrative Agent, as the case may be, shall, at the Loan Party’s request,
provide the Loan Party with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or Administrative Agent may delete any
information therein that it deems confidential). A Lender or Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. This Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems, in good faith and in its
sole discretion, to be confidential) to the Loan Parties or any other person.

 

(g)          If the Borrowers determine that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts as indemnification payments, each affected Lender or
Administrative Agent, as the case may be, shall use reasonable efforts to
cooperate with the Borrowers as the Borrowers may reasonably request in
challenging such Tax. The Borrowers shall jointly and severally indemnify and
hold each Lender and Administrative Agent harmless against any out-of-pocket
expenses incurred by such person in connection with any request made by the
Borrowers pursuant to this Section 2.17(g). Nothing in this Section 2.17(g)
shall obligate any Lender or Administrative Agent to take any action that such
person, in its sole judgment, determines may result in a material detriment to
such person.

 

 82 

 

 

(h)          For purposes of this Section 2.17, the term “Lender” includes any
Issuing Bank.

 

(i)          Solely for purposes of determining withholding Tax imposed under
FATCA, from and after the Restatement Effective Date, the Borrowers and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans (including any Loans already
outstanding) as not qualifying as “grandfathered obligations” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

Section 2.18.         Payments Generally; Pro Rata Treatment; Sharing of Set
offs.

 

(a)          Unless otherwise specified, each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrowers by
the Administrative Agent, except payments to be made directly to the applicable
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16 or 2.17 and 10.05 shall be made directly to the persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
made under the Loan Documents shall be made in Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)          If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrowers to pay fully all amounts of
principal, unreimbursed L/C Disbursements, interest and fees then due from the
Borrowers hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrowers hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, (ii) second, towards payment of unreimbursed L/C
Disbursements then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties, and (iii) third, towards payment of
principal then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

 83 

 

 

(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Term Loans, Revolving Facility Loans or participations in
L/C Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Term Loans, Revolving Facility Loans
and participations in L/C Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Term Loans, Revolving
Facility Loans and participations in L/C Disbursements; provided, that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in L/C Disbursements to any assignee or participant, other than
to the Company or any Subsidiary thereof (as to which the provisions of this
paragraph (c) shall apply unless the assignment is pursuant to a Permitted Loan
Purchase). Each Borrower consents to the foregoing and agrees, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the applicable Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as applicable, the amount due. In such event, if
the Borrowers have not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to 2.05(d) or (e), 2.06(b) or 2.18(d), then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

 

 84 

 

 

Section 2.19.         Mitigation Obligations; Replacement of Lenders.

 

(a)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)          If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice from the Borrowers to such Lender and the
Administrative Agent, require any such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and,
if in respect of any Revolving Facility Commitment or Revolving Facility Loan
and the Issuing Banks), which consent, in each case, shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. Nothing in this Section 2.19 shall be deemed to prejudice any rights
that the Borrowers may have against any Lender that is a Defaulting Lender.

 

(c)          If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 10.08 requires the consent of all of the
Lenders affected and with respect to which the Required Lenders shall have
granted their consent, then the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) at its sole expense (including with
respect to the processing and recordation fee referred to in
Section 10.04(b)(ii)(B)), to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrowers’ request) assign its Loans and its Commitments (or, at
the Borrowers’ option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver, discharge or termination) hereunder
to one or more assignees (except as expressly set forth in the proviso below, in
accordance with and subject to the restrictions contained in Section 10.04)
reasonably acceptable to (i) the Administrative Agent (unless, in the case of an
assignment of Term Loans, such assignee is a Lender, an Affiliate of a Lender or
an Approved Fund) and (ii) if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Issuing Banks; provided that: (a) all Obligations
of the Borrowers owing to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and (c) the replacement Lender shall grant its
consent with respect to the applicable proposed amendment, waiver, discharge or
termination. In connection with any such assignment the Borrowers,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 10.04; provided, that if such Non−Consenting
Lender does not comply with Section 10.04 within three Business Days after
Borrowers’ request, compliance with Section 10.04 shall not be required to
effect such assignment.

 

 85 

 

 

Section 2.20.         Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the Administrative Agent), either prepay or convert all Eurocurrency Borrowings
of such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21.         Incremental Commitments.

 

(a)          The Borrowers may, by written notice to the Administrative Agent
from time to time after the Restatement Effective Date, request Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments, as
applicable, in an amount not to exceed the Incremental Amount from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which
may include any existing Lender) willing to provide such Incremental Term Loans
and/or Incremental Revolving Facility Commitments, as the case may be, in their
own discretion; provided, that each Incremental Revolving Facility Lender shall
be subject to the approval of the Administrative Agent (which approval shall not
be unreasonably withheld) unless such Incremental Revolving Facility Lender is a
Lender, an Affiliate of a Lender or an Approved Fund. Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments being requested (which shall be in minimum
increments of $5,000,000 and a minimum amount of $25,000,000 or equal to the
remaining Incremental Amount), (ii) the date on which such Incremental Term Loan
Commitments and/or Incremental Revolving Facility Commitments are requested to
become effective (the “Increased Amount Date”), (iii) in the case of Incremental
Revolving Facility Commitments, whether such Incremental Revolving Facility
Commitments are to be commitments to make revolving loans with pricing and
amortization terms identical to an existing Class of Revolving Facility Loans
(which may be part of such existing Class) or commitments to make revolving
loans with pricing and/or amortization terms different from all existing Classes
of Revolving Facility Loans (“Other Incremental Revolving Loans”), and (iv) in
the case of Incremental Term Loan Commitments, whether such Incremental Term
Loan Commitments are to be commitments to make term loans with pricing (other
than upfront fees or original issue discount) and amortization terms identical
to, as applicable, the Term A Loans or the Term B Loans (which may be part of
the applicable existing Class) or commitments to make term loans with pricing
and amortization terms different from the Term A Loans and the Term B Loans
(“Other Incremental Term Loans”).

 

 86 

 

 

(b)          The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that (i) the Other Incremental Term Loans shall rank pari passu or
junior in right of payment and of security with each existing Class of Loans,
(ii) the final maturity date of any Other Incremental Term Loans shall be no
earlier than the date specified in clause (a) of the definition of Term Facility
Maturity Date and, except as to pricing, amortization, call premiums, call
protection and final maturity date, shall have (x) the same terms as the
applicable Class of then outstanding Term Loans; provided that, with the consent
of the Borrowers, the Incremental Assumption Agreement with respect to any Other
Incremental Term Loans constituting Acquisition Loans may provide for additional
mandatory prepayment requirements so long as any such additional mandatory
prepayment requirement applies on at least a pro rata basis to all then
outstanding Classes of Term Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent, (iii) the weighted average life to maturity of any Other
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Term A Loans, (iv) the Other Incremental Revolving Loans
shall rank pari passu in right of payment and of security with the Revolving
Facility Loans, (v) the final maturity date of any Other Incremental Revolving
Loans shall be no earlier than the Revolving Facility Maturity Date and, except
as to pricing, amortization and final maturity date and the matters addressed by
clause (iv) above, shall have (x) the same terms as the Revolving Facility Loans
or (y) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Administrative Agent, (vi) the weighted average
life to maturity of any Other Incremental Revolving Loans shall be no shorter
than the remaining weighted average life to maturity of any other Class of
Revolving Facility Loans, (vii) the Other Incremental Revolving Loans and the
Other Incremental Term Loans shall be denominated in Dollars and borrowed by the
Borrowers and (viii) with respect to any Other Incremental Term Loan or
Incremental Term Loan incurred prior to the twelve month anniversary of the
Restatement Effective Date that ranks pari passu in right of security with the
Term B Loans and that, in each case, has term B loan-style amortization
provisions, the All-in Yield shall be the same as that applicable to the Term B
Loans on the Restatement Effective Date, except that the All-in Yield in respect
of any such Other Incremental Term Loan or Incremental Term Loan may exceed the
All-in Yield in respect of such Term B Loans on the Restatement Effective Date
by no more than 0.50%, or if it does so exceed such All-in Yield by more than
0.50% (such difference, the “Term B Yield Differential”) then the Applicable
Margin (or the “LIBOR floor” as provided in the following proviso) applicable to
such Term B Loans shall be increased such that after giving effect to such
increase, the Term B Yield Differential shall not exceed 0.50%; provided that,
to the extent any portion of the Term B Yield Differential is attributable to a
higher “LIBOR floor” being applicable to such Other Incremental Term Loans or
Incremental Term Loan, such floor shall only be included in the calculation of
the Term B Yield Differential to the extent such floor is greater than the
Adjusted LIBO Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to the
outstanding Term B Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Other Incremental Term Loans or Incremental
Term Loan prior to any increase in the Applicable Margin applicable to such Term
B Loans then outstanding. Each of the parties hereto hereby agrees that, (i)
upon the effectiveness of any Incremental Assumption Agreement, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments evidenced thereby as provided for
Section 10.08(e). Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent with the
Borrowers’ consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

 

 87 

 

 

(c)          Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, the conditions set
forth in paragraphs (b) and (c) of Section 4.01 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Company, (ii) the
Administrative Agent shall have received customary legal opinions, board
resolutions and other customary closing certificates and documentation as
required by the relevant Incremental Assumption Agreement and, to the extent
required by the Administrative Agent, consistent with those delivered on the
Closing Date and such additional customary documents and filings (including
amendments to the Vessel Mortgages and other Security Documents) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders and/or the applicable
Incremental Revolving Facility Lenders in the applicable Incremental Assumption
Agreement, junior to) one or more Classes of then-existing Term Loans and
Revolving Facility Loans and (iii) the Company shall be in Pro Forma Compliance
after giving effect to such Incremental Term Loan Commitment and/or Incremental
Revolving Facility Commitments and the Loans to be made thereunder and the
application of the proceeds therefrom as if made and applied on such date
(provided that, to the extent such Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment is established to finance any
Permitted Business Acquisition or any other acquisition that is permitted by
this Agreement, at the Company's election, the date of determination of Pro
Forma Compliance shall be deemed to be the date the definitive agreements for
such Permitted Business Acquisition or such other acquisition that is permitted
by this Agreement are entered into).

 

 88 

 

 

(d)          Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Incremental Term Loans), when
originally made, are included in each outstanding Borrowing of the applicable
Class of Term Loans on a pro rata basis, and (ii) all Revolving Facility Loans
in respect of Incremental Revolving Facility Commitments (other than Other
Incremental Revolving Loans), when originally made, are included in each
outstanding Borrowing of the applicable Class of Revolving Facility Loans on a
pro rata basis. The Borrowers agree that Section 2.16 shall apply to any
conversion of Eurocurrency Loans to ABR Loans reasonably required by the
Administrative Agent to effect the foregoing.

 

(e)          Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (e) through (i) of this
Section 2.21), pursuant to one or more offers made from time to time by the
Borrowers to all Lenders of any Class of Term Loans and/or Revolving Facility
Commitments, on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Facility Commitments under such Revolving
Facility, as applicable) and on the same terms (“Pro Rata Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s Loans
and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including without limitation increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). Any such extension (an “Extension”) agreed to between the
Borrowers and any such Lender (an “Extending Lender”) will be established under
this Agreement by implementing an Incremental Term Loan for such Lender (if such
Lender is extending an existing Term Loan (such extended Term Loan, an “Extended
Term Loan”)) or an Incremental Revolving Facility Commitment for such Lender (if
such Lender is extending an existing Revolving Facility Commitment (such
extended Revolving Facility Commitment, an “Extended Revolving Facility
Commitment”)).

 

 89 

 

 

(f)          The Borrowers and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender. Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided that (i) except as to interest rates, fees, amortization,
call premiums, call protection, final maturity date and participation in
prepayments (which shall, subject to clauses (ii) through (v) of this proviso,
be determined by the Borrowers and set forth in the Pro Rata Extension Offer),
the Extended Term Loans shall have (x) the same terms as the Term A Loans or the
Term B Loans, as applicable, or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the weighted average life to
maturity of any Extended Term Loans shall be no shorter than the remaining
weighted average life to maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees and final maturity and the
matters addressed by Section 2.21(b)(iv) (which shall be determined by the
Borrowers and set forth in the Pro Rata Extension Offer), any Extended Revolving
Facility Commitment shall have (x) the same terms as the existing Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent, and (v) any Extended Term Loans and/or
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 10.08(e). Any
such deemed amendment may be memorialized in writing by the Administrative Agent
with the Borrowers’ consent (not to be unreasonably withheld) and furnished to
the other parties hereto. If provided in any Incremental Assumption Agreement
with respect to any Extended Revolving Facility Commitments, and with the
consent of each Issuing Bank, participations in Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitment.

 

(g)          Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Facility Commitment will be
automatically designated an Extended Revolving Facility Commitment. For purposes
of this Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

 

(h)          Notwithstanding anything to the contrary set forth in this
Agreement or any other Loan Document (including without limitation this
Section 2.21), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of the
Incremental Amount, (ii) no Extended Term Loan or Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) any Extending Lender may extend all or any portion of its Term Loans
and/or Revolving Facility Commitments pursuant to one or more Pro Rata Extension
Offers (subject to applicable proration in the case of over participation)
(including the extension of any Extended Term Loan and/or Extended Revolving
Facility Commitment), (iv) there shall be no condition to any Extension of any
Loan or Commitment at any time or from time to time other than compliance with
Section 2.21(e) through (i) and notice to the Administrative Agent of such
Extension and the terms of the Extended Term Loan or Extended Revolving Facility
Commitment implemented thereby, (v) all Extended Term Loans, Extended Revolving
Facility Commitments and all obligations in respect thereof shall be Obligations
of the relevant Loan Parties under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
Obligations of the relevant Loan Parties under this Agreement and the other Loan
Documents and (vi) no Issuing Bank shall be obligated to issue Letters of Credit
under such Extended Revolving Facility Commitments unless it shall have
consented thereto.

 

(i)          Each Extension shall be consummated pursuant to procedures set
forth in the associated Pro Rata Extension Offer; provided that the Borrowers
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 

 90 

 

 

(j)          Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clause (j) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(“Refinancing Term Loans”), the Net Proceeds of which are used to repay Term
Loans of the same Class. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that: (i) before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.01 shall be satisfied; (ii) the
weighted average life to maturity of such Refinancing Term Loans shall be no
shorter than the then-remaining weighted average life to maturity of the
refinanced Term Loans; (iii) the aggregate principal amount of the Refinancing
Term Loans shall not exceed the outstanding principal amount of the refinanced
Term Loans plus amounts used to pay fees and expenses; and (iv) all other terms
applicable to such Refinancing Term Loans (other than provisions relating to
original issue discount, upfront fees, interest rates and final maturity which
shall be as agreed between the Borrowers and the Lenders providing such
Refinancing Term Loans) shall be substantially similar to, or less favorable to
the Lenders providing such Refinancing Term Loans than, those applicable to the
refinanced Term Loans except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (b) of the definition of
the Term Facility Maturity Date. In addition, notwithstanding the foregoing, the
Borrowers may establish Refinancing Term Loans to refinance and/or replace all
or any portion of a Revolving Facility Commitment (regardless of whether
Revolving Facility Loans are outstanding under such Revolving Facility
Commitments at the time of incurrence of such Refinancing Term Loans), so long
as (i) the aggregate amount of such Refinancing Term Loans does not exceed the
aggregate amount of Revolving Facility Commitments terminated at the time of
incurrence thereof, (ii) if the Revolving Facility Credit Exposure outstanding
on the Refinancing Effective Date would exceed the aggregate amount of Revolving
Facility Commitments outstanding in each case after giving effect to the
termination of such Revolving Facility Commitments, the Borrowers shall take one
or more actions such that such Revolving Facility Credit Exposure does not
exceed such aggregate amount of Revolving Facility Commitments in effect on the
Refinancing Effective Date after giving effect to the termination of such
Revolving Facility Commitments (it being understood that such (x) Refinancing
Term Loans may be provided by the Lenders holding the Revolving Facility
Commitments being terminated and/or by any other person that would be a
permitted Assignee hereunder and (y) the proceeds of such Refinancing Term Loans
shall not constitute Net Proceeds hereunder), (iii) before and after giving
effect to the borrowing of such Refinancing Term Loans on the Refinancing
Effective Date, each of the conditions set forth in Section 4.01 shall be
satisfied, (iv) the weighted average life to maturity of the Refinancing Term
Loans shall be no shorter than the remaining life to termination of the
terminated Revolving Facility Commitments, (v) the final maturity of the
Refinancing Term Loans shall be no earlier than the termination date of the
terminated Revolving Facility Commitments and (vi) the other terms applicable to
such Refinancing Term Loans (other than provisions relating to upfront fees and
interest rates, which shall be as agreed between the Borrowers and the Lenders
providing such Refinancing Term Loans), shall be substantially similar to, or
less favorable to the Lenders providing such Refinancing Term Loans than, those
applicable to the terminated Revolving Facility Commitments except to the extent
such covenants and other terms apply solely to any period after the date
specified in clause (b) of the definition of Term Facility Maturity Date.

 

 91 

 

 

(k)          The Borrowers may approach any Lender or any other person that
would be a permitted Assignee pursuant to Section 10.04 to provide all or a
portion of the Refinancing Term Loans; provided that any Lender offered or
approached to provide all or a portion of the Refinancing Term Loans may elect
or decline, in its sole discretion, to provide a Refinancing Term Loan. Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Term Loans made to the Borrowers.

 

(l)          Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clause (l) through (o) of this
Section 2.21), the Borrowers may by written notice to the Administrative Agent
establish one or more additional Facilities providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Revolving Facility Commitments under this Agreement. Each such notice shall
specify the date (each, a “Replacement Revolving Facility Effective Date”) on
which the Borrowers propose that the Replacement Revolving Facility Commitments
shall become effective, which shall be a date not less than five Business Days
after the date on which such notice is delivered to the Administrative Agent;
provided that: (i) before and after giving effect to the establishment of such
Replacement Revolving Facility Commitments on the Replacement Revolving Facility
Effective Date each of the conditions set forth in Section 4.01 shall be
satisfied; (ii) after giving effect to the establishment of any Replacement
Revolving Facility Commitments and any concurrent reduction in the aggregate
amount of any other Revolving Facility Commitments, the aggregate amount of
Revolving Facility Commitments shall not exceed the aggregate amount of the
Revolving Facility Commitments outstanding immediately prior to the applicable
Replacement Revolving Facility Effective Date; (iii) no Replacement Revolving
Facility Commitments shall have a final maturity date prior to the latest
Revolving Facility Maturity Date in effect at the time of incurrence; (iv) all
other terms applicable to such Replacement Revolving Facility Commitments (other
than provisions relating to (x) fees and interest rates which shall be as agreed
between the Borrowers and the Lenders providing such Replacement Revolving
Facility Commitments and (y) the amount of any Letter of Credit Sublimit under
such Replacement Revolving Facility Commitments which shall be as agreed between
the Borrowers, the Lenders providing such Replacement Revolving Facility
Commitments, the Administrative Agent and the replacement Issuing Bank, if any,
under such Replacement Revolving Facility Commitments) shall be substantially
similar to, or less favorable to the Lenders providing such Replacement
Revolving Facility Commitments than, those applicable to the then-outstanding
Revolving Facility, except to the extent such covenants and other terms apply
solely to any period after the date specified in clause (b) of the definition of
the Term Facility Maturity Date. In addition, the Borrowers may establish
Replacement Revolving Facility Commitments to refinance and/or replace all or
any portion of a Term Loan hereunder (regardless of whether such Term Loan is
repaid with the proceeds of Replacement Revolving Loans or otherwise), so long
as the aggregate amount of such Revolving Facility Commitments does not exceed
the aggregate amount of Term Loans repaid at the time of establishment thereof
(it being understood that such Replacement Revolving Facility Commitment may be
provided by the Lenders holding the Term Loans being repaid and/or by any other
person that would be a permitted Assignee hereunder) so long as (i) before and
after giving effect to the establishment such Replacement Revolving Facility
Commitments on the Replacement Revolving Facility Effective Date each of the
conditions set forth in Section 4.01 shall be satisfied, (ii) the weighted
average life to termination of such Replacement Revolving Facility Commitments
shall be not shorter than the weighted average life to maturity then applicable
to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the
refinanced Term Loans and (iv) the condition in clause (iv) of the preceding
sentence has been satisfied.

 

 92 

 

 

(m)          The Borrowers may approach any Lender or any other person that
would be a permitted Assignee of a Revolving Facility Commitment pursuant to
Section 10.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment.
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

 

(n)          On any Replacement Revolving Facility Effective Date, subject to
the satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit under such Replacement Revolving Facility Commitments of such Class
then outstanding on such Replacement Revolving Facility Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Replacement Revolving Loans and participations of such
Replacement Revolving Facility Commitments of such Class will be held by the
Lenders thereunder ratably in accordance with their Replacement Revolving
Facility Commitments.

 

(o)          For purposes of this Agreement and the other Loan Documents, (i) if
a Lender is providing a Refinancing Term Loan, such Lender will be deemed to
have an Incremental Term Loan having the terms of such Refinancing Term Loan and
(ii) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including without limitation this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 

 93 

 

 

Section 2.22.         Defaulting Lender.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent hereunder for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by the Administrative
Agent from a Defaulting Lender pursuant to Section 10.06 shall be applied at
such time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank hereunder,
third, to cash collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j), fourth, as the
Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j), sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrowers as a result of any judgment of
a court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 

 94 

 

 

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any Commitment Fee
for any period during which that Lender is a Defaulting Lender.

 

(B)         Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its pro rata share of the stated amount
of Letters of Credit for which it has provided Cash Collateral.

 

(C)         With respect to any Commitment Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)        Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata Commitments (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in
Section 4.01 are satisfied at the time of such reallocation (and, unless the
Borrowers shall have otherwise notified the Administrative Agent at such time,
the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time) and (y) such reallocation does not cause
the aggregate Revolving Facility Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Facility Commitment. Subject to
Section 10.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)         Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrowers shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.05(j).

 

 95 

 

 

(b)          Defaulting Lender Cure. If the Company, the Administrative Agent
and each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with their Revolving Facility
Commitments (without giving effect to Section 2.22(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that, no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)          New Letters of Credit. So long as any Lender is a Defaulting
Lender, the Issuing Banks shall not be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

Article III

Representations and Warranties

 

On the date of each Credit Event as provided in Section 4.01, each Borrower
represents and warrants to each of the Lenders that:

 

Section 3.01.         Organization; Powers. Except as set forth on
Schedule 3.01, the Company and each Material Subsidiary (a) is a partnership,
limited liability company or corporation duly organized (or incorporated),
validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization or incorporation, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted, (c)
is qualified to do business in each jurisdiction where such qualification is
required, except where the failure so to qualify would not reasonably be
expected to have a Material Adverse Effect, and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrowers, to borrow and otherwise
obtain credit hereunder.

 

Section 3.02.         Authorization. The execution, delivery and performance by
the Borrowers and each of the Subsidiary Guarantors of each of the Loan
Documents to which they are a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (and the borrowing of the
Acquisition Loans) (a) have been duly authorized by all corporate, stockholder,
partnership or limited liability company action required to be obtained by such
Loan Party and (b) will not (i) violate (A) any provision of law, statute, rule
or regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of such Loan Party, (B) any applicable order of
any court or any rule, regulation or order of any Governmental Authority or (C)
any provision of any indenture, certificate of designation for preferred stock,
agreement or other instrument to which such Loan Party is a party or by which
any of them or any of their property is or may be bound, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, where any such conflict,
violation, breach or default referred to in clauses (i)(A), (i)(B), (i)(C) or
(ii) of this Section 3.02(b), would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect, or (iii) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by the Borrowers or any such Subsidiary Guarantor,
other than the Liens created by the Loan Documents and Permitted Liens.

 

 96 

 

 

Section 3.03.         Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

 

Section 3.04.         Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions (or the borrowing of the
Acquisition Loans), the creation, perfection or maintenance of the Liens created
under the Security Documents or the exercise by any Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral,
except for (a) the filing of Uniform Commercial Code financing statements or
other similar filing or instruments under the laws of any applicable
jurisdiction, (b) registration of the Vessel Mortgages, (c) such as have been
made or obtained and are in full force and effect, (d) such actions, consents
and approvals the failure of which to be obtained or made would not reasonably
be expected to have a Material Adverse Effect and (e) filings or other actions
listed on Schedule 3.04.

 

Section 3.05.         Financial Statements. The audited consolidated balance
sheets of the Company and its consolidated subsidiaries as of December 31, 2010,
2011 and 2012, and the audited consolidated statements of income, stockholders’
or other equity holders’ equity and cash flows for such fiscal years, reported
on by and accompanied by a report from PricewaterhouseCoopers LLP, copies of
which have heretofore been made available to each Lender, present fairly in all
material respects the consolidated financial position of the Company as of such
date and the consolidated results of operations, shareholders’ or other equity
holders’ equity and cash flows of the Company for the years then ended.

 

Section 3.06.         No Material Adverse Effect. Since December 31, 2012, there
has been no event or circumstance that, individually or in the aggregate with
other events or circumstances, has or would reasonably be expected to have a
Material Adverse Effect.

 

 97 

 

 

Section 3.07.         Title to Properties; Possession Under Leases.

 

(a)          Each of the Borrowers, each other Loan Party and each other
Material Subsidiary has good record and insurable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all its Real Properties and has good and marketable title to its personal
property and assets (including any Mortgaged Vessel owned by such person), in
each case, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)          Each Loan Party and each other Material Subsidiary has complied
with all material obligations under all leases to which it is a party, except
where the failure to comply would not reasonably be expected to have Material
Adverse Effect, and all such leases are in full force and effect, except leases
in respect of which the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.07(b), each Loan Party and Material Subsidiary enjoys peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(c)          Each Loan Party and each other Material Subsidiary owns or
possesses, or is licensed to use, all patents, trademarks, service marks, trade
names and copyrights, all applications for any of the foregoing and all licenses
and rights with respect to the foregoing necessary for the present conduct of
its business, without any conflict (of which the Company has been notified in
writing) with the rights of others, and free from any burdensome restrictions on
the present conduct of the Company and each Material Subsidiary, as the case may
be, except where such conflicts and restrictions would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
except as set forth on Schedule 3.07(c).

 

Section 3.08.         Subsidiaries.

 

(a)          Schedule 3.08(a) sets forth as of the Restatement Effective Date,
the name and jurisdiction of incorporation, formation or organization of the
Company and each direct and indirect Subsidiary and, in each case, the
percentage of each class of Equity Interests owned by the Company or by any such
Subsidiary.

 

(b)          As of the Restatement Effective Date, after giving effect to the
Transactions, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors (or entities controlled by directors) and shares held by
directors (or entities controlled by directors)) relating to any Equity
Interests of any Loan Party or Material Subsidiary, except as set forth on
Schedule 3.08(b).

 

Section 3.09.         Litigation; Compliance with Laws.

 

(a)          There are no actions, suits or proceedings at law or in equity or
in admiralty by or on behalf of any Governmental Authority or third party now
pending or in arbitration now pending, or, to the knowledge of any Loan Party,
threatened in writing against or affecting such Loan Party or any Material
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

 98 

 

 

(b)          No Loan Party, Material Subsidiary or their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including the USA PATRIOT Act and any zoning, building, ordinance,
code or approval or any building permit, including, as to the Mortgaged Vessels,
the ISM Code, the ISPS Code and ICPPS Annex VI and any rule or order of the
United States Coast Guard, the Bahamas, the Marshall Islands or any port state
control authority, but excluding any Environmental Laws, which are the subject
of Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Vessel, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 

(c)          No part of the proceeds of the Loans or any Letter of Credit will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

Section 3.10.         Federal Reserve Regulations.

 

(a)          Neither the Company nor any Material Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)          No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

Section 3.11.         Investment Company Act. None of the Company or any
Material Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.12.         Use of Proceeds.

 

(a)          The Borrowers will use the proceeds of the Acquisition Loans to
finance a portion of the Acquisition and the Refinancing and to pay fees and
expenses related to any of the foregoing.

 

(b)          The Borrowers will use the proceeds of Revolving Facility Loans
borrowed from time to time after the occurrence of the Restatement Effective
Date and the Letters of Credit issued from time to time for general corporate or
other entity purposes (including without limitation, (i) permitted acquisitions,
(ii) refinance the Existing Loans and (iii) finance the Redemption).

 

 99 

 

 

(c)          The Borrowers will use the proceeds of the Term A Loans borrowed on
the Restatement Effective Date to refinance the Existing Loans and to pay fees
and expenses related to the transactions to occur on the Restatement Effective
Date.

 

(d)          The Borrowers will use the proceeds of the Term B Loans borrowed on
the Restatement Effective Date to finance the Redemption and to pay fees and
expenses related to the transactions to occur on the Restatement Effective Date.

 

Section 3.13.         Tax Returns. Except where the failure of which would not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect, (a) each Loan Party and each Material Subsidiary has filed all
federal income Tax returns and all other Tax returns, domestic and foreign,
required to be filed by it (including in its capacity as a withholding agent)
and has paid all Taxes payable by it that have become due, other than those (i)
not yet delinquent or (ii) being contested in good faith by appropriate
proceedings and as to which adequate reserves have been provided to the extent
required by and in accordance with GAAP (or in the case of a Foreign Subsidiary,
the comparable accounting principles in the relevant jurisdiction) and (b) each
Loan Party and each Material Subsidiary have provided adequate reserves in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) for all Taxes of each Loan
Party and each Material Subsidiary not yet due and payable.

 

Section 3.14.         No Material Misstatements.

 

(a)          All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Loan Parties, the Material Subsidiaries, the Transactions and the Acquisition
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions and the Acquisition Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders and/or the Administrative Agent and as of the Closing Date (or,
with respect to the Acquisition Transactions, solely as of the date such
Information was furnished to the Lenders and/or the Administrative Agent) and
did not, taken as a whole, contain any untrue statement of a material fact as of
any such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made.

 

(b)          The Projections, estimates and information of a general economic
nature prepared by or on behalf of the Company or any of its representatives and
that have been made available to any Lenders or the Administrative Agent in
connection with the Transactions and the Acquisition Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Company to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders
and/or the Administrative Agent and as of the Closing Date (or, with respect to
the Acquisition Transactions, solely as of the date such Projections and
estimates were furnished to the Lenders and/or the Administrative Agent).

 

 100 

 

 

Section 3.15.         Employee Benefit Plans.

 

(a)          Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance
with the applicable provisions of ERISA and the Code; (ii) no Reportable Event
has occurred during the past five years as to which any Loan Party, Material
Subsidiary or any ERISA Affiliate was required to file a report with the PBGC,
other than reports that have been filed; (iii) no Plan has any Unfunded Pension
Liability in excess of $[*]; (iv) no ERISA Event has occurred or is reasonably
expected to occur; and (v) no Loan Party, Material Subsidiary or ERISA Affiliate
(A) has received any written notification that any Multiemployer Plan is in
reorganization or has been terminated within the meaning of Title IV of ERISA,
or has knowledge that any Multiemployer Plan is reasonably expected to be in
reorganization or to be terminated or (B) has incurred or is reasonably expected
to incur any withdrawal liability to any Multiemployer Plan.

 

(b)          Each Loan Party and Subsidiary is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by the laws of a jurisdiction other than
the United States and (ii) with the terms of any such plan, except, in each
case, for such noncompliance that would not reasonably be expected to have a
Material Adverse Effect.

 

Section 3.16.         Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) no Environmental Claim has been received by any Loan Party
or Material Subsidiary, and there are no Environmental Claims pending or, to any
Loan Party’s knowledge, threatened, in each case relating to any Loan Party or
Material Subsidiary or their respective properties or the Mortgaged Vessels, (b)
each Loan Party and Material Subsidiary is in compliance with Environmental
Laws, (c) each Loan Party and Material Subsidiary has all permits, licenses and
other approvals required under Environmental Laws for its operations as
currently conducted (“Environmental Permits”) and is in compliance with the
terms of such Environmental Permits, (d) no Hazardous Material is located at, on
or under any property currently or, to any Loan Party’s knowledge, formerly
owned, operated or leased by any Loan Party or Material Subsidiary or their
predecessors that would reasonably be expected to give rise to any Environmental
Liability, and no Hazardous Material has been generated, used, treated, stored,
handled, controlled, transported to or Released at, on, from, to or under any
location or any Mortgaged Vessel in a manner that would reasonably be expected
to give rise to any Environmental Liability, (e) there are no agreements in
which any Loan Party or Material Subsidiary has expressly assumed or undertaken
responsibility for any known or reasonably likely Environmental Liability of any
other person, and (f) there has been no written environmental assessment or
audit conducted since January 1, 2013 (other than customary assessments not
revealing anything that would reasonably be expected to result in a Material
Adverse Effect), by or on behalf of any Loan Party or Material Subsidiary of any
of the Mortgaged Vessels or properties currently or, to any Loan Party’s
knowledge, formerly owned or leased by any Loan Party or Material Subsidiary
that has not been made available to the Administrative Agent prior to the
Restatement Effective Date.

 

 101 

 

 

Section 3.17.         Security Documents.

 

(a)          Each Vessel Mortgage in favor of the Collateral Agent executed and
delivered on the Closing Date, the Acquisition Closing Date or the Restatement
Effective Date, as applicable, for the benefit of the Secured Parties, is
effective to create a legal, valid and enforceable Lien on all the applicable
Loan Party’s right, title and interest in and to the whole of the Mortgaged
Vessel covered thereby and the proceeds thereof, and when the Vessel Mortgages
are registered in accordance with (i) the laws of the Bahamas, each Vessel
Mortgage shall constitute (x) a first priority “statutory mortgage” on the
Mortgaged Vessels covered thereby in favor of the Collateral Agent for the
benefit of the Secured Parties in accordance with the Merchant Shipping Act,
Chapter 268 of the Statute Laws of The Bahamas and (y) a “preferred mortgage”
within the meaning of Title 46 United States Code, Section 31301(6)(B) or (ii)
the laws of the Republic of the Marshall Islands, each Vessel Mortgage shall
constitute (x) a first “preferred mortgage” on the Mortgaged Vessels covered
thereby in favor of Collateral Agent for the ratable benefit of the Secured
Parties in accordance with the Chapter 3 of the Marshall Islands Maritime Act,
1990, as amended, and (y) a “preferred mortgage” within the meaning of Title 46
of the United States Code, Section 31301(6)(B).

 

(b)          The Collateral Agreement, each Subsidiary Guarantor Pledge
Agreement and each other Security Document specifically listed in the definition
of such term is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
in the Collateral described therein. In the case of any Pledged Collateral, when
certificates or instruments, as applicable, representing such Pledged Collateral
are delivered to the Collateral Agent (together with stock powers or other
instruments of transfer duly executed in blank), and, in the case of the other
Collateral described in such Security Documents (other than registered copyright
and copyright applications), when Uniform Commercial Code financing statements,
other filings or instruments, notices and consents required under the laws of
any applicable jurisdiction and described in Schedule 3.17 (as amended from time
to time) are filed, delivered or otherwise registered or recorded in the proper
offices specified in Schedule 3.17, registries or government agencies (and,
specifically (i) in the case of Collateral consisting of rights under
insurances, when the applicable underwriters shall have provided consent to the
security interests therein created under the Security Documents, and (ii) in the
case of Collateral consisting of rights under any management agreement or
charter, when the applicable parties thereto (other than any Loan Parties) have
provided consent to the Liens thereon created under the applicable Security
Documents), the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations to the extent security interests in such Collateral
can be perfected by delivery of such certificates or notes, as applicable,
representing the Pledged Collateral, or the filing of the Uniform Commercial
Code financing statements and other filings and instruments required under the
laws of the applicable jurisdiction, in each case prior and superior in right to
any other person (except, in the case of Collateral other than Pledged
Collateral, Permitted Liens and Liens having priority by operation of law).

 

 102 

 

 

(c)          When the Collateral Agreement or a short form thereof is filed in
the United States Patent and Trademark Office and the United States Copyright
Office, the Liens created by the Collateral Agreement shall constitute fully
perfected Liens on, and security interests in, all right, title and interest of
the grantors thereunder in Patents (as defined in the Collateral Agreement)
registered or applied for with the United States Patent and Trademark Office or
Copyrights (as defined in such Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case
subject to no Liens other than Permitted Liens.

 

Section 3.18.         Solvency.

 

(a)          Immediately after giving effect to the transactions to occur on the
Restatement Effective Date, (i) the fair value of the assets of the Company and
the Subsidiaries on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Company and its Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of the Company and its Subsidiaries
on a consolidated basis will be greater than the amount that will be required to
pay the probable liability of the Company and its Subsidiaries on a consolidated
basis, respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
the Company and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Restatement Effective Date.

 

(b)          the Company does not intend to, and does not believe that it or any
of its Material Subsidiaries will, incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.

 

Section 3.19.         Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
the Company or any Material Subsidiary and (b) all payments due from the Company
or any Material Subsidiary or for which any claim may be made against the
Company or any Material Subsidiary, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of the Company or such Material Subsidiary to the extent required by
GAAP. Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
the Company or any Material Subsidiary (or any predecessor) is a party or by
which the Company or any Material Subsidiary (or any predecessor) is bound.

 

Section 3.20.         Insurance. Schedule 3.20 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of each
Loan Party and the Material Subsidiaries or otherwise in respect of any
Mortgaged Vessel as of the Restatement Effective Date. As of such date, such
insurance is in full force and effect in all material respects.

 

 103 

 

 

Section 3.21.         No Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

Section 3.22.         No Event of Loss. No Loan Party has received any notice
of, nor has any knowledge of, the occurrence or pendency or contemplation of any
Event of Loss except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.23.         The Mortgaged Vessels.

 

(a)          Except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, each Mortgaged Vessel, on the
Restatement Effective Date, is in such condition as is required by the
applicable Vessel Mortgage and Deed of Covenants and complies with all of the
requirements of both such Security Documents.

 

(b)          Except as, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect, the Co-Borrower and each
Subsidiary Guarantor will comply with and satisfy all of the provisions of the
Merchant Shipping Act, Chapter 268 of the Statute Laws of The Bahamas or Chapter
3 of the Maritime Act, 1990, of the Republic of the Marshall Islands, being
Title 47 of the Marshall Islands Revised Code, as at any time amended, as
applicable, in order to establish and maintain the Vessel Mortgages as first
priority statutory ship mortgages or first preferred ship mortgages, as
applicable, thereunder on each of the Mortgaged Vessels and on all renewals,
improvements and replacements made in or to the same.

 

Section 3.24.         Anti-Corruption Laws and Sanctions.

 

The Company has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Company, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions, and the Company, its Subsidiaries
and their respective directors and officers and, to the knowledge of the Company
or such Subsidiary, any or their respective employees, agents and Affiliates,
are in compliance with Anti-Corruption Laws, AML Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in either of the Borrowers being
designated as a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Laws, AML Laws or will result in a violation of any applicable
Sanctions by any party hereto. The representations and warranties in this
Section shall not be made by the Borrowers to any Lender which is incorporated
in the Federal Republic of Germany (and which has so notified the Administrative
Agent) to the extent that the enforcement of such provision by a Lender would
(a) violate, conflict with or incur liability under EU Regulation (EC) 2271/96
or (b) violate or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) in connection with section 4 paragraph (1)(a)(3) of
the Foreign Trade Law (Außenwirtschaftsgesetz) or any similar anti-boycott
statute in force in the Federal Republic of Germany.

 

 104 

 

 

Section 3.25.         EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

Article IV

Conditions of Lending

 

Section 4.01.         All Credit Events. The obligations of (a) the Lenders to
make Loans and (b) any Issuing Bank to issue Letters of Credit or increase the
stated amounts of Letters of Credit hereunder (each, a “Credit Event”) are
subject to the satisfaction of the following conditions:

 

(a)          The Administrative Agent shall have received, in the case of a
Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Administrative Agent shall have received a
notice requesting the issuance of such Letter of Credit as required by
Section 2.05(b).

 

(b)          The representations and warranties set forth in the Loan Documents
shall be true and correct in all material respects as of such date (other than
an automatic extension of a Letter of Credit as permitted under
Section 2.05(c)), as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date.

 

(c)          At the time of and immediately after the Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
shall have occurred and be continuing.

 

(d)          Each Borrowing and each issuance, amendment, extension or renewal
of a Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date of the Borrowing, issuance, amendment,
extension or renewal as applicable, as to the matters specified in paragraphs
(b) and (c) of this Section 4.01.

 

Section 4.02.         Restatement Effective Date. The effectiveness of this
Agreement is subject to the satisfaction of the following conditions:

 

(a)          The Administrative Agent (or its counsel) shall have received from
Lenders constituting the Required Lenders (under and as defined in the Original
Credit Agreement), the Administrative Agent, the Borrowers, each Term A Lender,
each Term B Lender, each Revolving Facility Lender and each Issuing Bank either
(i) a counterpart of this Agreement signed on behalf of such party or (ii)
written evidence satisfactory to the Administrative Agent (which may include by
electronic means transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

 105 

 

 

(b)          The Administrative Agent shall have received such copies of
amendments to the Loan Documents as may be requested by the Administrative Agent
in connection with the transactions contemplated by the Restatement to ensure
the continued validity, enforceability and priority of the Loan Documents after
giving effect to the Restatement as may have been reasonably requested by the
Administrative Agent together with such opinions of counsel, certificates, and
other documents as the Administrative Agent may have reasonably requested in
connection therewith.

 

(c)          All accrued interest and fees payable hereunder through the
Restatement Effective Date shall have been paid.

 

(d)          The Administrative Agent shall have received from the Company an
upfront fee payable for the account of each Lender party to this Agreement on
the Restatement Effective Date equal to (i) 0.05% of the aggregate principal
amount of such Lender’s Term A Loan Commitment and Revolving Facility Commitment
on the Restatement Effective Date up to the aggregate principal amount of “Term
A Loans” and “Revolving Facility Commitments” if any, held by such Lender
immediately prior to the Restatement Effective Date and (ii) 0.25% of the
aggregate principal amount of such Lender’s Term A Loan Commitment and Revolving
Facility Commitment on the Restatement Effective Date in excess of the amount
described in subclause (i) above.

 

(e)          The Administrative Agent shall have received (or be reasonably
satisfied that it will receive promptly after the funding of Loans on the
Restatement Effective Date), on behalf of itself, the Lenders and each Issuing
Bank, a favorable written opinion of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, special counsel for the Loan Parties, (ii) Taylors in association
with Walkers, Bermuda counsel for the Loan Parties, (iii) Mayer Brown JSM,
Marshall Islands counsel for the Loan Parties, (iv) Graham Thompson, Bahamas
counsel for the Loan Parties, and (v) Clyde & Co, maritime counsel for the Loan
Parties, in each case (A) dated the Restatement Effective Date, (B) addressed to
each Issuing Bank, the Administrative Agent, the Collateral Agent and the
Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request.

 

(f)          The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary or similar officer of each Loan Party dated the
Restatement Effective Date and certifying:

 

(i)          a copy of the certificate or articles of incorporation, certificate
of limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) if available from an official in such jurisdiction, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, or (2) otherwise certified by the Secretary or Assistant
Secretary of such Loan Party or other person duly authorized by the constituent
documents of such Loan Party,

 

 106 

 

 

(ii)         a certificate as to the good standing (to the extent such concept
or a similar concept exists under the laws of such jurisdiction) of such Loan
Party as of a recent date from such Secretary of State (or other similar
official),

 

(iii)        that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Restatement Effective Date and at all times since a date prior to the
date of the resolutions described in clause (iv) below,

 

(iv)        that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents dated as of the
Restatement Effective Date to which such person is a party and, in the case of
the Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the
Restatement Effective Date,

 

(v)         as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

 

(vi)        as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

 

(g)          The Lenders shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer of the
Company and a solvency certificate signed by a Financial Officer of the
Co-Borrower.

 

(h)          The elements of the Collateral and Guarantee Requirement required
to be satisfied on or prior to the Restatement Effective Date (or promptly after
the Restatement Effective Date, as applicable) with respect to the Specified
Additional Subsidiary Guarantor and the Specified Additional Vessel shall have
been satisfied and the Administrative Agent shall have received the results of a
search of Uniform Commercial Code (or equivalent) filings made with respect to
each Loan Party in Washington, D.C., the State of Florida, the jurisdiction in
which such Loan Party is formed and existing and lien searches of any other
office or jurisdiction in which the Collateral Agent determines it would be
advisable to conduct such a search, including tax and judgment lien searches and
United States Patent and Trademark Office and United States Copyright Office
searches, each as of a recent date and listing all effective financing
statements, lien notices or other comparable documents that name any Loan Party
as debtor, together with copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been released; provided that,
notwithstanding the terms of this Section 4.02(h) and Section 4.02(k), to the
extent any security interest in the intended Collateral or any deliverable
related to the perfection of security interests in the intended Collateral
(other than (A) execution and delivery of the Additional Subsidiary Guarantor
Accession Supplement to be delivered by the Specified Additional Subsidiary
Guarantor, (B) execution and delivery of the Subsidiary Guarantor Pledge
Agreement to be delivered by the holder of Equity Interests of the Specified
Additional Subsidiary Guarantor (and, if required under the applicable governing
law, the Specified Additional Subsidiary Guarantor), (C) any Collateral the
security interest in which may be perfected by the filing of a Uniform
Commercial Code financing statement, the registration or recording of a Vessel
Mortgage with respect to the Specified Additional Vessel in the appropriate ship
registry, or (D) the delivery of stock certificates or other instruments
representing Equity Interests of the Specified Additional Subsidiary Guarantor)
is not able to be provided on the Restatement Effective Date after the Company’s
use of commercially reasonable efforts to do so, such requirements may be
satisfied after the Restatement Effective Date in accordance with Section 5.10.

 

 107 

 

 

(i)          JPMorgan Chase Bank, N.A. shall have received all fees payable
thereto or to any Lender on or prior to the Restatement Effective Date and, to
the extent invoiced at least three Business Days prior to the Restatement
Effective Date, all other amounts due and payable pursuant to the Loan Documents
on or prior to the Restatement Effective Date, including, to the extent invoiced
at least three Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable and documented fees, charges and disbursements of Cahill
Gordon & Reindel LLP, Appleby (Bermuda) Limited, Higgs & Johnson and Watson,
Farley & Williams LLP) required to be reimbursed or paid by the Loan Parties
hereunder or under any Loan Document.

 

(j)          The Lenders shall have received, at least three Business Days prior
to the Restatement Effective Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act that
has been requested by the Administrative Agent in writing at least ten Business
Days prior to the Restatement Effective Date.

 

(k)          The Collateral Agent shall have received (or shall be reasonably
satisfied that it will receive promptly after the funding of Loans on the
Restatement Effective Date), with respect to the Specified Additional Vessel:

 

(i)          evidence that the Vessel Mortgage has been duly executed and
delivered by the Specified Additional Subsidiary Guarantor and duly registered
in accordance with the laws of the appropriate ship registry and such other
evidence that the Collateral Agent may deem necessary in order to create a valid
first priority ship mortgage or first preferred ship mortgage and subsisting
Lien securing the Obligations on the Specified Additional Vessel in favor of the
Collateral Agent for the benefit of the Secured Parties and that all
registration fees in connection therewith have been duly paid;

 

 108 

 

 

(ii)         a Transcript of Register or Certificate of Ownership and
Encumbrance issued by the appropriate ship registry stating that the Specified
Additional Vessel is owned by the Specified Additional Subsidiary Guarantor and
that there are of record no liens or other encumbrances on the Specified
Additional Vessel except the Vessel Mortgage in favor of the Collateral Agent
and other Permitted Liens;

 

(iii)        a copy of a certificate duly issued by the Classification Society
to the effect that the Specified Additional Vessel has received the highest
classification and rating for vessels of the same age and type, and is free of
all overdue recommendations and notations of the Classification Society;

 

(iv)        evidence of insurance in respect of the Specified Additional Vessel
naming the Collateral Agent, for the benefit of the Secured Parties, as loss
payee under property and casualty coverages, and, with respect to liability
coverages, evidence that the relevant protection and indemnity club has made a
loss payable endorsement to such coverages as required in the relevant Security
Documents, in each case with such responsible and reputable insurance companies
or associations, and in such amounts and covering such risks, as is specified in
Section 5.02 or otherwise required pursuant to the relevant Security Documents,
together with the letters of undertaking required by the relevant Security
Documents;

 

(v)         copies of the DOC and SMC referred to in clause (a) of the
definition of “ISM Code Documentation,” for the Specified Additional Vessel
certified as true and in effect by the Specified Additional Subsidiary
Guarantor; and (y) copies of such ISM Code Documentation for the Specified
Additional Vessel as the Administrative Agent may by written notice to the
Company request no later than two Business Days before the Restatement Effective
Date, certified as true and complete in all material respects by the Specified
Additional Subsidiary Guarantor; and

 

(vi)        a copy of the International Ship Security Certificate for the
Specified Additional Vessel issued under the ISPS Code, certified as true and in
effect by the Specified Additional Subsidiary Guarantor.

 

For purposes of determining compliance with the conditions specified in this
Section 4.02, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Restatement Effective Date specifying its objection
thereto and such Lender shall not have made available to the Administrative
Agent such Lender’s ratable portion of the initial Borrowing.

 

 109 

 



Article V

Affirmative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document shall have been paid in full and all Letters of Credit
have been canceled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Company will, and will cause each of the Material Subsidiaries to:

 

Section 5.01.         Existence; Business and Properties.

 

(a)          Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary, where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, and except as otherwise expressly permitted under
Section 6.05, and except for the liquidation or dissolution of Subsidiaries if
the assets of such Subsidiaries to the extent they exceed estimated liabilities
are acquired by the Company or a Wholly Owned Subsidiary of the Company in such
liquidation or dissolution; provided, that Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties.

 

(b)          Except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect, do or cause to be done all things necessary
to (i) lawfully obtain, preserve, renew, extend and keep in full force and
effect the permits, franchises, authorizations, patents, trademarks, service
marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, and (ii) at all times maintain,
protect and preserve all property necessary to the normal conduct of its
business and keep such property in good repair, working order and condition
(ordinary wear and tear excepted), from time to time make, or cause to be made,
all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement), and use the standard of
care typical in the industry in the operation and maintenance of its properties.

 

Section 5.02.         Insurance.

 

(a)          With respect to the Mortgaged Vessels, and without limiting the
requirements for insurance required thereon by the Vessel Mortgages or Deeds of
Covenants (which Vessel Mortgage and Deed of Covenants provisions shall be
controlling in the event of a conflict), maintain, with financially sound and
reputable insurance companies, as of any day, customary marine insurances
(including hull, machinery, hull interest/increased value, freight
interest/anticipated earnings, war risk, protection and indemnity, war risk
protection and indemnity and mortgagee’s interest (and such mortgagee’s interest
insurance shall be procured by the Administrative Agent, and any expenses in
connection therewith shall be reimbursed by the Company)) for the higher of the
aggregate amount of the Valuations of all Mortgaged Vessels and [*]% of the
aggregate amount of all Term Loans outstanding on such day and Revolving
Facility Credit Exposure on such day, and maintenance of required surety bonds
(if any).

 

 110 

 

 

(b)          Except as the Administrative Agent on behalf of the Lenders may
agree in writing, cause all such property and casualty insurance policies with
respect to each Loan Party’s assets located in the United States to be endorsed
or otherwise amended to (i) name the Collateral Agent, on behalf of the Secured
Parties, as an additional insured thereunder as its interests may appear and
(ii) in the case of each casualty insurance policy, include a “standard” or “New
York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent, which endorsement shall provide that,
from and after the Closing Date, if the insurance carrier shall have received
written notice from the Administrative Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Loan Parties under such policies directly to Administrative Agent and/or
Collateral Agent; cause all such policies to provide that neither the Loan
Parties, the Administrative Agent, the Collateral Agent nor any other party
shall be a coinsurer thereunder and to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent may reasonably require from time to time to protect their
interests; deliver copies of all such policies or certificates of an insurance
broker with respect to such policies, in each case together with the
endorsements provided for herein; cause each such policy to provide that it
shall not be cancelled or not renewed upon less than 30 days’ prior written
notice thereof by the insurer to the Collateral Agent; deliver to the
Administrative Agent and the Collateral Agent, prior to or concurrently with the
cancellation or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 

(c)          In connection with the covenants set forth in this Section 5.02, it
is understood and agreed that:

 

(i)          none of the Administrative Agent, the Collateral Agent the Lenders,
the Issuing Banks, the other Secured Parties and their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 5.02, it being understood
that (A) the Loan Parties shall look solely to their insurance companies or any
other parties other than the aforesaid parties for the recovery of such loss or
damage and (B) such insurance companies shall have no rights of subrogation
against the Administrative Agent, the Collateral Agent, the Lenders, any Issuing
Bank, any other Secured Party or their agents or employees. If, however, the
insurance policies, as a matter of the internal policy of such insurer, do not
provide waiver of subrogation rights against such parties, as required above,
then each Loan Party, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders, the Issuing Banks, the other Secured Parties and their agents and
employees;

 

 111 

 

 

(ii)         the designation of any form, type or amount of insurance coverage
by the Administrative Agent under this Section 5.02 shall in no event be deemed
a representation, warranty or advice by the Administrative Agent, Collateral
Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Loan Parties and the Subsidiaries or the protection of their
properties; and

 

(iii)        the insurance policies and coverages thereunder maintained as of
the Restatement Effective Date by the Loan Parties and the Material Subsidiaries
and listed on Schedule 3.20 satisfy the requirements of paragraph (a) of this
Section 5.02 as of the Restatement Effective Date.

 

Section 5.03.         Taxes. Pay its obligations in respect of all Tax
liabilities, assessments and governmental charges, before the same shall become
delinquent or in default, except where (i) the amount or validity thereof is
being contested in good faith by appropriate proceedings and the Company or a
Subsidiary thereof has set aside on its books adequate reserves therefor in
accordance with GAAP (or in the case of a Foreign Subsidiary, the comparable
accounting principles in the relevant jurisdiction) or (ii) the failure to make
payment could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

 

Section 5.04.         Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)          within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of annual reports on Form 10-K or on any applicable
equivalent form) after the end of each fiscal year a consolidated balance sheet
and related statements of operations, cash flows and owners’ equity showing the
financial position of the Company and its Subsidiaries as of the close of such
fiscal year and the consolidated results of their operations during such fiscal
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheets and related statements of
operations, cash flows and owners’ equity shall be audited by
PricewaterhouseCoopers, LLP or other independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Company or any Material Subsidiary as a going concern) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Company of annual reports on Form 10-K or
the equivalent of the Company and its consolidated Subsidiaries shall satisfy
the requirements of this (a) to the extent such annual reports include the
information specified herein);

 

(b)          within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of quarterly reports on Form 10-Q or on any
applicable equivalent form) after the end of each of the first three fiscal
quarters of each fiscal year, a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of the
Company and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Company on behalf of the Company, as fairly
presenting, in all material respects, the financial position and results of
operations of the Company and its Subsidiaries, on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Company of
quarterly reports on Form 10-Q of the Company and its consolidated Subsidiaries
shall satisfy the requirements of this (b) to the extent such quarterly reports
include the information specified herein);

 

 112 

 

 

(c)          (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the Company
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail demonstrating
compliance with the covenants set forth in Sections 6.12, 6.13, 6.14, and 6.15,
(iii) setting forth the calculation and uses of the Cumulative Credit for the
fiscal period then ended if the Company shall have used the Cumulative Credit
for any purpose during such fiscal period, and (iv) certifying a list of names
of all Immaterial Subsidiaries, that each Subsidiary set forth on such list
individually qualifies as an Immaterial Subsidiary and that all such
Subsidiaries in the aggregate do not exceed the limitation set forth in clause
(b) of the definition of the term “Immaterial Subsidiary,” and (y) concurrently
with any delivery of financial statements under paragraph (a) above, if the
accounting firm is not restricted from providing such a certificate by the
policies of its applicable office, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(d)          promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by the
Company or any Subsidiary with the SEC, or after an initial public offering,
distributed to its stockholders generally, as applicable; provided, however,
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) or any other clause of this Section 5.04
shall be deemed delivered for purposes of this Agreement when posted to the
website of the Company or the SEC;

 

(e)          within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Company and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Company to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

 113 

 

 

(f)          promptly, from time to time, such other information (i) regarding
the operations, business affairs and financial condition of the Company or any
of the Subsidiaries, (ii) regarding compliance with the terms of any Loan
Document, (iii) regarding such consolidating financial statements or (iv)
required under the USA PATRIOT Act, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender);

 

(g)          in the event that (x) any Parent Entity reports on a consolidated
basis then, such consolidated reporting at such Parent Entity’s level in a
manner consistent with that described in paragraphs (a) and (b) of this Section
5.04 for the Company (together with a reconciliation showing the adjustments
necessary to determine compliance by the Company and its Subsidiaries with the
covenants set forth in Sections 6.12, 6.13, 6.14, and 6.15 and consolidating
information that explains in reasonable detail the differences between the
information relating to such direct or indirect parent and its Subsidiaries, on
the one hand, and the information relating to the Company and its Subsidiaries,
on the other hand) will satisfy the requirements of such paragraphs.

 

Section 5.05.         Litigation and Other Notices. Furnish to the
Administrative Agent (which will promptly thereafter furnish to the Lenders)
written notice of the following promptly after any Responsible Officer of the
Company obtains actual knowledge thereof:

 

(a)          any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)          the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any Subsidiary as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

 

(c)          any other development specific to any Loan Party or any Subsidiary
that is not a matter of general public knowledge and that has had, or would
reasonably be expected to have, a Material Adverse Effect; and

 

(d)          the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect.

 

Section 5.06.         Compliance with Laws.

 

(a)          Comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect;

 

 114 

 

 

(b)          this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

 

Section 5.07.         Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of the Company or any Material Subsidiary
at reasonable times, upon reasonable prior notice to the Company, and as often
as reasonably requested and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent or, upon
the occurrence and during the continuance of an Event of Default, any Lender
upon reasonable prior notice to the Company to discuss the affairs, finances and
condition of the Company or any Material Subsidiary with the officers thereof
and independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract).

 

Section 5.08.         Use of Proceeds. Use the proceeds of the Loans and the
Letters of Credit only as contemplated by Section 3.12. The Borrowers will not
request any Borrowing or Letter of Credit, and the Borrowers shall not use, and
shall procure that their Subsidiaries and their or their Subsidiaries’
respective directors, officers, employees, Affiliates and agents shall not use,
directly or indirectly, the proceeds of any Borrowing or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
other Affiliate, joint venture partner or other person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or involving any goods originating in or
with a Sanctioned Person or Sanctioned Country, in each case in violation of
applicable Sanctions, or (C) in any manner that would result in the violation of
any Sanctions by any person (including any person participating in the
transactions contemplated hereunder, whether as underwriter, advisor lender,
investor or otherwise). The covenants in this Section 5.08 shall not be given by
the Borrowers to any Lender which is incorporated in the Federal Republic of
Germany (and which has so notified the Administrative Agent) to the extent that
the enforcement of such provision by a Lender would (a) violate, conflict with
or incur liability under EU Regulation (EC) 2271/96 or (b) violate or conflict
with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) in connection with section 4 paragraph (1)(a)(3) of
the Foreign Trade Law (Außenwirtschaftsgesetz) or any similar anti-boycott
statute in force in the Federal Republic of Germany.

 

Section 5.09.         Environmental Matters.

 

(a)          Comply, and make reasonable efforts to cause any Approved Manager
and all persons employed on board any Mortgaged Vessel or other property owned
or leased by it (and all other persons under contract with any Loan Party or any
Approved Manager) to comply, with all Environmental Laws applicable to its
operations and properties; and obtain and renew all material Environmental
Permits required for its operations and properties, in each case in accordance
with Environmental Laws, except, in each case with respect to this Section 5.09,
to the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

 

 115 

 

 

(b)          Implement any and all investigation, remediation, removal and
response actions that are appropriate or necessary to maintain the value and
marketability of any Mortgaged Vessels or any other property owned or leased by
it or to otherwise comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any Mortgaged Vessel or other property owned, leased or
occupied by it, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;

 

(c)          Notify the Administrative Agent promptly after it becomes aware
that any violation of Environmental Laws or Environmental Permits or any Release
on, at, in, under, above, to or from any Mortgaged Vessel or any other property
owned, leased or occupied by it, or any other Environmental Claim could
reasonably be expected to result in Environmental Liabilities in excess of $[*]
per instance or $[*] in the aggregate (for all such instances) in any one fiscal
year (for any and all such violations, Releases and Environmental Claims and for
any and all of the Loan Parties and Material Subsidiaries), in each case whether
or not any Governmental Authority has taken or threatened any action in
connection with any such violation, Release, Environmental Claim or other
matter; and

 

(d)          Promptly forward to the Administrative Agent a copy of any order,
notice, request for information or any written communication or report received
by it in connection with any such violation or Release or any other matter
relating to any Environmental Laws or Environmental Permits described in
paragraph (c) of this Section 5.09.

 

Section 5.10.         Further Assurances; Additional Security and Guarantees.

 

(a)          Promptly execute, and use commercially reasonable efforts to cause
the execution of, any and all further documents, financing statements,
agreements and instruments, and take, or use commercially reasonable efforts to
cause the taking of, all such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, vessel mortgages,
deeds of covenants and other documents and recordings of Liens in stock, or any
other, registries), that may be required under any applicable law, or that the
Collateral Agent may reasonably request, to satisfy the Collateral and Guarantee
Requirement and to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Borrowers, and provide to the
Collateral Agent from time to time upon reasonable request of the Collateral
Agent, evidence reasonably satisfactory to the Collateral Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b)          In the event that any requirement set forth in Section 4.02(h),
Section 4.02(k), this Section 5.10 or the definition of Collateral and Guarantee
Requirement (other than (A) execution and delivery of the Additional Subsidiary
Guarantor Accession Supplement to be delivered by the Specified Additional
Subsidiary Guarantor, (B) execution and delivery of the Subsidiary Guarantor
Pledge Agreement to be delivered by the holder of Equity Interests of the
Specified Additional Subsidiary Guarantor (and, if required under the applicable
governing law, the Specified Additional Subsidiary Guarantor), (C) any
Collateral the security interest in which may be perfected by the filing of a
Uniform Commercial Code financing statement, or the registration or recording of
a Vessel Mortgage with respect to the Specified Additional Vessel in the
appropriate ship registry, or (D) the delivery of stock certificates or other
instruments representing Equity Interests of the Specified Additional Subsidiary
Guarantor) has not been satisfied in full on or prior to the Restatement
Effective Date cause such requirement to be satisfied as promptly as practicable
after the Restatement Effective Date and, in any event, cause all such
requirements to be satisfied not later than 90 days following the Restatement
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion as a result of delays despite commercially reasonable efforts).

 

 116 

 

 

(c)          Within 20 Business Days of the date on which any person becomes an
Additional Subsidiary Guarantor (or such later date as the Administrative Agent
may agree in its sole discretion as a result of delays despite commercially
reasonable efforts), (i) the Company shall, and shall cause such Additional
Subsidiary Guarantor to, execute and deliver an Additional Subsidiary Guarantor
Accession Supplement to the Administrative Agent and the Collateral Agent
together with the documents that such Additional Subsidiary Guarantor would have
been required to deliver pursuant to Section 4.02(f), (h) (without giving effect
to the proviso therein) and (j), mutatis mutandis, had it been a Loan Party on
the Closing Date, in each case certified or otherwise in the form required
thereunder, (ii) cause the Collateral and Guarantee Requirement to be satisfied
with respect to such Subsidiary and with respect to the Equity Interests in or
Indebtedness of such Subsidiary owned by a Loan Party and (iii) the
Administrative Agent and the Collateral Agent shall have received favorable
written opinions from New York counsel and counsel in the jurisdiction in which
such Additional Subsidiary Guarantor is formed, in each case reasonably
satisfactory to the Administrative Agent and covering such matters relating to
(x) such Additional Subsidiary Guarantor, its Additional Subsidiary Guarantor
Accession Supplement and its accession to the Loan Documents and (y) the pledge
of the Equity Interests in or Indebtedness of such Subsidiary owned by a Loan
Party, as the Administrative Agent shall reasonably request.

 

(d)          [Reserved].

 

(e)          As a condition precedent to the occurrence of any transaction
permitted under this Agreement effecting a change in the holder of any Equity
Interests in a Subsidiary Guarantor, ensure that each resulting new holder of
any Equity Interests in such Subsidiary Guarantor shall have executed and
delivered to the Administrative Agent and the Collateral Agent a replacement
Subsidiary Guarantor Pledge Agreement (or other documentation satisfactory to
the Administrative Agent evidencing such new holder’s pledge of all Equity
Interests in such Subsidiary Guarantor on substantially the same terms as the
existing Subsidiary Guarantor Pledge Agreement with respect to such Subsidiary
Guarantor) prior to or not later than simultaneously with the occurrence of the
relevant transaction, together with (i) to the extent requested by the
Administrative Agent, favorable written opinions of counsel covering such
matters relating to such replacement Subsidiary Guarantor Pledge Agreement as
the Administrative Agent shall reasonably request or other documentation and
such other matters as the Administrative Agent may reasonably request and (ii)
delivery to the Collateral Agent of the certificates or other instruments, if
any, representing all of the Equity Interests of such Subsidiary, together with
stock powers or instruments of transfer executed and delivered in blank.

 

 117 

 

 

(f)          Provide not less than 10 days prior written notice of any
Subsidiary Guarantor’s or the Co-Borrower’s intent to re-register any Mortgaged
Vessel under the laws of a Permitted Flag Jurisdiction other than the
jurisdiction in which such Mortgaged Vessel was registered on the Closing Date,
Acquisition Closing Date or the Restatement Effective Date, as applicable (or
any subsequent re-registration permitted by this Agreement); and, as conditions
precedent to any such re-registration, the Subsidiary Guarantor or the
Co-Borrower shall promptly grant to the Collateral Agent a security interest in
and deliver an acceptable vessel mortgage governed by the laws of the new
Permitted Flag Jurisdiction together with any deed of covenants, mortgage
supplement or other customary related supplementary documentation, which vessel
mortgage together with any such supplementary documentation shall constitute a
valid and enforceable perfected first priority Lien subject only to Permitted
Liens. Such vessel mortgage and supplementary documentation shall be duly
registered, filed or recorded, as appropriate, in such manner and in such places
as are required by law to establish, perfect, preserve and protect the Liens in
favor of the Collateral Agent required to be granted pursuant to such vessel
mortgage and supplementary documentation and all taxes, fees and other charges
payable in connection therewith shall be paid by the Subsidiary Guarantor or
Co-Borrower in full. Such Subsidiary Guarantor or the Co-Borrower shall
otherwise take such other actions and execute and/or deliver to the Collateral
Agent such other documents as the Collateral Agent shall require in its
reasonable discretion to confirm the validity, perfection and priority of the
Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel acceptable to the Collateral Agent,
which opinion is in form and substance reasonably satisfactory to the Collateral
Agent in respect of such vessel mortgage and any related supplementary
documentation).

 

(g)          Provide not less than 10 days prior written notice of any
Subsidiary Guarantor’s or the Co-Borrower’s intent to transfer any Mortgaged
Vessel to any other Subsidiary Guarantor (a “Permitted Vessel Transfer”); and,
as conditions precedent to any Permitted Vessel Transfer, the Subsidiary
Guarantor or the Co-Borrower shall promptly grant to the Collateral Agent a
security interest in and deliver an acceptable vessel mortgage together with any
deed of covenants, vessel mortgage, earnings assignments, insurance assignments,
and other customary related supplementary documentation, which vessel mortgage
together with any such supplementary documentation shall constitute a valid and
enforceable perfected first priority Lien subject only to Permitted Liens. Such
vessel mortgage and supplementary documentation shall be duly registered, filed
or recorded, as appropriate, in such manner and in such places as are required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to such vessel mortgage and
supplementary documentation and all taxes, fees and other charges payable in
connection therewith shall be paid by the Subsidiary Guarantor or the
Co-Borrower in full. Such Subsidiary Guarantor or the Co-Borrower shall
otherwise take such other actions and execute and/or deliver to the Collateral
Agent such other documents as the Collateral Agent shall require in its
reasonable discretion to confirm the validity, perfection and priority of the
Lien of any new vessel mortgage and any related supplementary documentation
(including an opinion from local counsel reasonably acceptable to the Collateral
Agent, which opinion is in form and substance reasonably satisfactory to the
Collateral Agent in respect of such vessel mortgage and any related
supplementary documentation).

 

(h)          (i) Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s or Material Subsidiary’s legal name, (B) in any
Loan Party’s or Material Subsidiary’s identity or organizational structure, (C)
in any Loan Party’s or Material Subsidiary’s organizational identification
number or (D) in any Loan Party’s “location” within the meaning of Section 9-307
of the Uniform Commercial Code; provided that no Loan Party shall effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or other
applicable law that are required in order for the Collateral Agent to continue
at all times following such change to have a valid, legal and perfected security
interest in all the Collateral for the benefit of the Secured Parties with the
priority intended under the Collateral and Guarantee Requirement and (ii)
promptly notify the Collateral Agent if any material portion of the Collateral
is damaged or destroyed.

 

 118 

 

 

(i)          Subject to this Section 5.10, with respect to any property acquired
after the Closing Date by any Loan Party that is intended to be subject to the
Lien created by any of the Security Documents but is not so subject, promptly
(and in any event within 30 days after the acquisition thereof or such longer
period as the Administrative Agent shall agree in its reasonable discretion) (i)
execute and deliver to the Administrative Agent and the Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as the Administrative Agent or the Collateral Agent shall reasonably
deem necessary or advisable to grant to the Collateral Agent, for its benefit
and for the benefit of the other Secured Parties, a Lien on such property
subject to no Liens other than Permitted Liens, and (ii) use commercially
reasonable efforts to cause such Lien to be duly perfected to the extent
required by such Security Document in accordance with requirements of applicable
law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent. The Borrowers shall
otherwise take such actions and execute and/or deliver to the Collateral Agent
such documents as the Administrative Agent or the Collateral Agent shall
reasonably require to confirm the validity, perfection and priority of the Lien
of the Security Documents on such after-acquired properties.

 

(j)          The Collateral and Guarantee Requirement and the other provisions
of this Section 5.10 need not be satisfied with respect to (i) any Equity
Interests owned or acquired after the Closing Date (other than, in the case of
any person which is a Subsidiary of a Subsidiary Guarantor or the Co-Borrower,
Equity Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) doing so would violate applicable law or a contractual
obligation binding on such Equity Interests and (B) with respect to contractual
obligations, such obligation existed at the time of the acquisition thereof and
was not created or made binding on such Equity Interests in contemplation of or
in connection with the acquisition of such Subsidiary, (ii) any assets acquired
after the Closing Date, to the extent that, and for so long as, taking such
actions would violate an enforceable contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) or 6.01(r) (if of the type
permitted by Section 6.01(i)) that is secured by a Permitted Lien); provided,
that, upon the reasonable request of the Collateral Agent, the Company shall,
and shall cause any applicable Subsidiary to, use commercially reasonable
efforts to have waived or eliminated any contractual obligation of the types
described in clauses (i) and (ii) above, or (iii) any Subsidiary or asset with
respect to which the Administrative Agent determines in writing in its
reasonable discretion that the cost of the satisfaction of the Collateral and
Guarantee Requirement or the provisions of this Section 5.10 or of any Security
Document with respect thereto is excessive in relation to the value of the
security afforded thereby.

 

 119 

 

 

(k)          Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, neither the Borrowers nor any of their Subsidiaries shall
be required to enter into any Control Agreement.

 

Section 5.11.         Rating. Exercise commercially reasonable efforts to
maintain ratings on the Term Facilities and public corporate ratings for the
Company or Holdings from each of Moody’s and S&P.

 

Section 5.12.         Annual Insurance Report. On or as of the Acquisition
Closing Date and thereafter on such other dates as the Collateral Agent may
require (but not more than once per fiscal year of the Company), a written
report addressed to the Collateral Agent and the Secured Parties with respect to
the insurances carried and maintained on the Mortgaged Vessels signed by an
Approved Insurance Evaluator; provided that only the reasonable expenses of such
Approved Insurance Evaluator are required to be reimbursed by the Borrowers
hereunder.

 

Section 5.13.         Approval and Authorization.

 

(a)          The Lenders hereby approve the forms of the First Lien
Intercreditor Agreement, the Second Lien Intercreditor Agreement, each
Subsidiary Guarantor Pledge Agreement and the Collateral Agreement and authorize
the Administrative Agent and the Collateral Agent (i) to enter into the same on
their behalf (in the case of the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement, with such changes thereto as may be
reasonably acceptable to the Collateral Agent) and (ii) to perform their duties
and obligations and to exercise their rights and remedies thereunder. The
Lenders acknowledge that the Collateral Agent will be acting as collateral agent
for the holders of the Obligations and the Senior Secured Notes Obligations
under the Security Documents, on the terms provided for therein and in the First
Lien Intercreditor Agreement and/or the Second Lien Intercreditor Agreement.

 

(b)          No later than 90 days following each incurrence of Pari Passu
Senior Secured Notes, the Company shall deliver, or cause to be delivered,
amendments to each Vessel Mortgage to which a Loan Party is then party (except
to the extent the Administrative Agent determines in its sole discretion such
amendment is not required) for purposes of providing the benefit of such
security interest of such Vessel Mortgage for the benefit of the holders of such
Pari Passu Senior Secured Notes on substantially the same basis as is provided
under the applicable Vessel Mortgage (and with such other changes as are
reasonably acceptable to the Collateral Agent and the Company).

 

Section 5.14.         Concerning the Mortgaged Vessels.

 

(a)          At all times operate each Mortgaged Vessel in compliance in all
respects with all applicable governmental rules, regulations and requirements
pertaining to such Mortgaged Vessel and in compliance in all respects with all
rules, regulations and requirements of the applicable Classification Society and
in compliance with all requirements of any applicable Vessel Mortgage and, if
applicable, Deed of Covenants, except, in each case with respect to this
Section 5.14(a), to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect. The Company shall cause each
Subsidiary Guarantor and the Co-Borrower to keep each Mortgaged Vessel
registered under the laws of a Permitted Flag Jurisdiction and furnish to the
Administrative Agent copies of all renewals and extensions of such registration.

 

 120 

 

 

(b)          Maintain each Mortgaged Vessel classed in the highest available
class with a Classification Society, free of any overdue recommendations or
exceptions of any kind that affect such Mortgaged Vessel’s classification and
rating by such Classification Society, except, in each case with respect to this
‎Section 5.14(b), to the extent the failure to do so would not reasonably be
expected to have a Material Adverse Effect. Upon request (it being understood
that the Administrative Agent shall not make more than one such request during
any fiscal year of the Company), the Company shall furnish to the Administrative
Agent and the Lenders a confirmation of class certificate issued by the
respective Classification Society for each of the Mortgaged Vessels.

 

(c)          Maintain a true copy of the relevant Vessel Mortgage, together with
a notice thereof, aboard each of the Mortgaged Vessels.

 

Section 5.15.         Compliance with Maritime Conventions. Obtain and maintain
all necessary ISM Code Documentation in connection with the Mortgaged Vessels,
and be in compliance in all material respects with the ISM Code, except, in each
case with respect to this Section 5.15, to the extent the failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

Section 5.16.         Valuations. Ensure that, for each fiscal year beginning
with the fiscal year commencing January 1, 2015, the Company shall obtain one or
(at the request of the Administrative Agent) more Valuations of each Mortgaged
Vessel, in each case at the Company’s sole cost and expense (except that, with
respect to each Mortgaged Vessel, any Valuation in a calendar year requested by
the Administrative Agent, shall be at the Lenders’ expense, unless an Event of
Default has occurred and is continuing) and from one of the Approved Brokers, as
selected by the Company; provided that unless an Event of Default has occurred
and is continuing, no more than two Valuations of any Mortgaged Vessel shall be
so required to be obtained during any fiscal year of the Company. The Company
shall deliver (or cause to be delivered) a copy of any such Valuation (a “First
Valuation”) to the Administrative Agent (for distribution to the Lenders).
Notwithstanding anything to the contrary, the Company, at its own option and
without any instruction from the Administrative Agent may obtain a First
Valuation from time to time and deliver same to the Administrative Agent (for
distribution to the Lenders). In the event the Company is not satisfied with the
results of any First Valuation, then the Company will have 30 days after the
Company’s receipt of such First Valuation during which to obtain, at its option
and at its sole cost and expense, an additional Valuation (a “Second Valuation”)
from one of the Approved Brokers, as selected by the Company. The Company shall
deliver (or cause to be delivered) a copy of any such Second Valuation to the
Administrative Agent (for distribution to the Lenders) promptly after the
Company’s receipt thereof. If any such Second Valuation is obtained and the
results thereof indicate a value for the subject Mortgaged Vessel of at least
110% of the value indicated in the First Valuation, then the Company will have
30 days after the receipt of such Second Valuation from the relevant Approved
Broker during which to obtain, at its option and at its sole cost and expense, a
further additional Valuation (a “Third Valuation”) from one of the Approved
Brokers, as selected by the Company. The average value of any First Valuation,
Second Valuation (to the extent obtained as provided above) and Third Valuation
(to the extent obtained as provided above) of any Mortgaged Vessel shall
constitute the Valuation of such Mortgaged Vessel for all purposes under the
Loan Documents until any subsequent Valuation of such Mortgaged Vessel is
obtained in accordance with this Section 5.16.

 

 121 

 

 

Article VI

Negative Covenants

 

The Company covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification and expense reimbursement obligations for which no claim has
been made) and until the Commitments have been terminated and the principal of
and interest on each Loan, all Fees and all other expenses or amounts payable
under any Loan Document have been paid in full and all Letters of Credit have
been canceled or have expired and all amounts drawn thereunder have been
reimbursed in full, unless the Required Lenders shall otherwise consent in
writing, the Company will not, and will not permit any of the Material
Subsidiaries to:

 

Section 6.01.         Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)          Indebtedness of the Company or any Subsidiary existing on the
Closing Date (provided that any such Indebtedness in excess of $10,000,000 shall
be set forth on Schedule 6.01) and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness (other than intercompany indebtedness
Refinanced with Indebtedness owed to a person not affiliated with the Company or
any Subsidiary);

 

(b)          Indebtedness created hereunder and under the other Loan Documents
and any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness;

 

(c)          Indebtedness of the Company or any Subsidiary pursuant to Swap
Agreements permitted by Section 6.10;

 

(d)          Indebtedness owed to (including obligations in respect of letters
of credit or bank guarantees or similar instruments for the benefit of) any
person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance to the Company or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business; provided that upon the
incurrence of Indebtedness with respect to reimbursement obligations regarding
workers’ compensation claims, such obligations are reimbursed not later than
30 days following such incurrence;

 

(e)          Indebtedness of the Company to any Subsidiary and of any Subsidiary
to the Company or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Subsidiary Guarantor or the Co-Borrower owing to the
Loan Parties shall be subject to Section 6.04(a) and (ii) Indebtedness of the
Company to any Subsidiary and Indebtedness of any Subsidiary Guarantor or the
Co-Borrower to any Subsidiary that is not a Subsidiary Guarantor or the
Co-Borrower shall be made expressly subject to a note containing subordination
provisions reasonably satisfactory to the Company and the Administrative Agent;

 

 122 

 

 

(f)          (i) Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business and (ii) ordinary course Guarantees and any related credit support or
suretyship arrangements so long as the same do not constitute Indebtedness for
borrowed money or a Guarantee thereof;

 

(g)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (i) such Indebtedness (other than
credit or purchase cards) is extinguished within ten Business Days of
notification to the obligor by such bank or other financial institution of its
incurrence and (ii) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

 

(h)          (i) Indebtedness of a Subsidiary acquired after the Closing Date or
a person merged into or consolidated with the Company or any Subsidiary after
the Closing Date and Indebtedness assumed or incurred in connection with such
acquisition, merger or consolidation and where such acquisition, merger or
consolidation is permitted by this Agreement provided that the aggregate amount
of such Indebtedness (together with the aggregate amount of Indebtedness
outstanding pursuant to this paragraph (h) and paragraph (i) of this
Section 6.01 and the Remaining Present Value of outstanding leases permitted
under ‎Section 6.03 would not exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable for which financial statements have been
delivered pursuant to Section 5.04 plus (y) an amount of Indebtedness for which,
after giving effect to such issuance, incurrence or assumption, the Company
would be in Ratio Compliance; provided, further (A) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (B)
immediately after giving effect to such acquisition, merger or consolidation,
the assumption and incurrence of any Indebtedness and any related transactions,
the Company shall be in Pro Forma Compliance and (C) to the extent such
Indebtedness is incurred in contemplation of such acquisition, merger or
consolidation, it shall constitute Permitted Additional Debt; and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness.

 

 123 

 

 

(i)          Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Company or any Subsidiary prior to or within [*]
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof, in
an aggregate principal amount that at the time of, and after giving effect to,
the incurrence thereof, of such Indebtedness (together with the aggregate
principal amount of Indebtedness outstanding pursuant to this paragraph (i) and
paragraph (h) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03 would not exceed (x) the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to ‎Section 5.04 plus (y) any additional
amounts, so long as after giving effect to the issuance or incurrence of such
Indebtedness the Company is in Ratio Compliance;

 

(j)          Capital Lease Obligations incurred by the Company or any Subsidiary
in respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03;

 

(k)          other Indebtedness of the Company or any Subsidiary, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(l)          Indebtedness of the Company pursuant to (i) the Senior Unsecured
Notes Documents in an aggregate principal amount not in excess of $[*], and (ii)
any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

 

(m)          Guarantees (i) by any Subsidiary Guarantor or the Co-Borrower of
the Indebtedness of the Company described in paragraph (l) of this Section 6.01,
(ii) by any Borrower or any Subsidiary Guarantor of any Indebtedness of any
Subsidiary Guarantor or the Co-Borrower permitted to be incurred under this
Agreement, (iii) by any Borrower or any Subsidiary Guarantor of Indebtedness
otherwise permitted hereunder of any Subsidiary that is not a Subsidiary
Guarantor or the Co-Borrower to the extent such Guarantees are permitted by
‎Section 6.04 (other than ‎Section 6.04(v)), (iv) by any Subsidiary that is not
a Subsidiary Guarantor or the Co-Borrower of any Indebtedness of any other
Subsidiary or any Loan Party permitted to be incurred under this Agreement;
provided that Guarantees by any Loan Party or Subsidiary under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated to
other Indebtedness of such person shall be expressly subordinated to the
Obligations to the same extent as such underlying Indebtedness is subordinated;

 

(n)          Indebtedness arising from agreements of the Company or any
Subsidiary providing for indemnification, adjustment of purchase or acquisition
price or similar obligations, in each case, incurred or assumed in connection
with any Permitted Business Acquisition or the disposition of any business,
assets or a Subsidiary not prohibited by this Agreement, other than Guarantees
of Indebtedness incurred by any person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;

 

(o)          Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations (other than obligations in respect of other Indebtedness) in the
ordinary course of business;

 

(p)          Indebtedness supported by a Letter of Credit, in a principal amount
not in excess of the stated amount of such Letter of Credit;

 

 124 

 

 

(q)          Indebtedness consisting of (i) the financing of insurance premiums,
or (ii) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;

 

(r)          Indebtedness consisting of Permitted Ratio Debt and Permitted
Refinancing Indebtedness in respect thereof so long as (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom, and
(ii) (A) immediately after giving effect to the issuance, incurrence or
assumption of such Indebtedness, the Loan-to-Value Ratio on a Pro Forma Basis is
equal to or less than [*] to 1.0, or (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, the Fixed Charge
Coverage Ratio on a Pro Forma Basis at least [*] to 1.0;

 

(s)          Indebtedness of Subsidiaries that are not Subsidiary Guarantors or
the Co-Borrower in an aggregate amount not to exceed the greater of $[*] and
[*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such incurrence for which financial statements
have been delivered pursuant to Section 5.04;

 

(t)          unsecured Indebtedness in respect of obligations of the Company or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms (which require that all such payments be made within
60 days after the incurrence of the related obligations) in the ordinary course
of business and not in connection with the borrowing of money or any Swap
Agreements;

 

(u)          Indebtedness representing deferred compensation to employees of the
Company or any Subsidiary incurred in the ordinary course of business;

 

(v)         Indebtedness consisting of Prestige Newbuild Debt;

 

(w)          Indebtedness of any New Vessel Subsidiary under a New Vessel
Financing (in an initial aggregate principal amount not to exceed [*]% of the
purchase price (as adjusted from time to time to give effect to any change
orders or other modifications) of the purchased Vessel and [*]% of any related
export credit insurance premium) and Guarantees thereof by the Company;

 

(x)          Indebtedness of the Company and the Subsidiaries incurred under
lines of credit or overdraft facilities (including, but not limited to,
intraday, ACH and purchasing card/T&E services) extended by one or more
financial institutions reasonably acceptable to the Administrative Agent or one
or more of the Lenders and (in each case) established for the Company’s and the
Subsidiaries’ ordinary course of operations (such Indebtedness, the “Overdraft
Line”), which Indebtedness may be secured as, but only to the extent, provided
in Section 6.02(a) and in the Security Documents (it being understood, however,
that for a period of 30 consecutive days during each fiscal year of the Company
the outstanding principal amount of Indebtedness under the Overdraft Line shall
not exceed the greater of $[*] and [*]% of Consolidated Total Assets);

 

 125 

 

 

(y)          intercompany Indebtedness in connection with any Permitted Vessel
Transfer;

 

(z)          the Senior Secured Notes and Permitted Refinancing Indebtedness in
respect thereof (in the case of such Permitted Refinancing Indebtedness, so long
as all the requirements of the definition of the term “Senior Secured Notes”
other than the requirement in clause (b) thereof are met);

 

(aa)         Indebtedness in the form of notes meeting all the requirements of
the definition of the term “Senior Secured Notes,” other than clause (b) of the
definition of such term, in an aggregate principal amount not to exceed the
Incremental Amount, and any Permitted Refinancing Indebtedness in respect
thereof;

 

(bb)         Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess of the greater of $[*] and [*]% of
Consolidated Total Assets as of the fiscal quarter immediately prior to the date
of such Investment for which financial statements have been delivered pursuant
to Section 5.04;

 

(cc)         all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (bb) above.

 

For purposes of determining compliance with this Section 6.01, the amount of any
Indebtedness denominated in any currency other than Dollars shall be calculated
based on customary currency exchange rates in effect, in the case of such
Indebtedness incurred (in respect of term Indebtedness) or committed (in respect
of revolving Indebtedness) on or prior to the Closing Date, on the Closing Date
and, in the case of such Indebtedness incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness) after the Closing Date, on
the date that such Indebtedness was incurred (in respect of term Indebtedness)
or committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

With respect to any Indebtedness that was permitted to be incurred hereunder on
the date of such incurrence, any Increased Amount of such Indebtedness shall
also be permitted hereunder after the date of such incurrence.

 

Section 6.02.         Liens. Create, incur, assume or permit to exist any Lien
upon any Collateral (other than Liens in favor of a Borrower or a Subsidiary
Guarantor), whether now owned or hereafter acquired, except the following
(collectively, “Permitted Liens”):

 

 126 

 

 

(a)          any Lien created under the Loan Documents or permitted in respect
of any Mortgaged Vessel by the terms of the applicable Vessel Mortgage;

 

(b)          Liens on Collateral existing on the Closing Date and set forth on
Schedule 6.02(b) and any modifications, replacements, renewals or extensions
thereof;

 

(c)          Liens ranking junior to the Liens on the Collateral securing the
Obligations; provided that (i) the Loan-to-Value Ratio on a Pro Forma Basis will
be equal to or less than [*] to 1.0 and (ii) at the time of the incurrence of
such Lien and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(d)          (1) Liens imposed by law, such as landlord’s, carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction or other
like Liens and Liens in favor of customs and revenue authorities to secure
payment of customs duties in connection with the importation of goods; in each
case arising in the ordinary course of business and securing obligations which
do not in the aggregate materially detract from the value of the Collateral and
do not materially impact the use thereof in the operation of the business of the
Company or the applicable Material Subsidiary or that are being contested in
good faith by appropriate proceedings; and with respect to the Mortgaged
Vessels: (i) Liens fully covered (in excess of deductibles required or permitted
by Section 5.02) by valid policies of insurance meeting the requirements of the
Deeds of Covenant, (ii) Liens for master’s and crew’s wages on, if not yet due
and payable, and (iii) other maritime liens arising in the ordinary course of
business in an amount not to exceed the greater of (x) $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04 and (2) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

(e)          (1) Liens for Taxes, assessments or other governmental charges or
levies not yet delinquent or that are being contested in compliance with Section
5.03; (2) Liens in respect of Indebtedness permitted by (a) Section 6.01(f) (to
the extent such obligations are in respect of trade-related letters of credit
and bankers’ acceptances and cover the goods (or the documents of title in
respect of such goods) financed by such letters of credit and the proceeds and
products thereof), (b) Section 6.01(i) (provided, that in the case of any Lien
in respect of Section 6.01(i), (x) that such Liens do not apply to any property
or assets other than the property or assets being acquired or improved or (y)
that immediately after giving effect to any such Lien and the incurrence of any
Indebtedness incurred at the time such Lien is created, incurred or permitted to
exist, the Company is in Ratio Compliance and at the time of the incurrence of
such Lien and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom) and (c) Section
6.01(z) (provided, for the avoidance of doubt that the Net Proceeds of such
Indebtedness (other than Permitted Refinancing Indebtedness), shall be applied
to prepay Term Loans as provided in clause (b) of the definition of “Senior
Secured Notes”) and/or Section 6.01‎(aa); (3) Liens on not more than the greater
of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04 of deposits
securing Swap Agreements permitted to be incurred under Section 6.10; and (4)
Liens securing judgments that do not constitute an Event of Default under
Section 8.01(j); and

 

 127 

 

 

(f)          (1) deposits and other Liens to secure the performance of bids,
trade contracts (other than for Indebtedness), leases (other than Capital Lease
Obligations), statutory obligations (other than obligations under ERISA), credit
card processing arrangements, surety and appeal bonds, performance and return of
money bonds, bids, leases, government contracts, trade contracts, agreements
with utilities, and other obligations of a like nature (including letters of
credit in lieu of any such bonds or to support the issuance thereof) incurred in
the ordinary course of business, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business; and (2)
leases or subleases, licenses or sublicenses, granted to others in the ordinary
course of business not interfering in any material respect with the business of
the Company and its Subsidiaries, taken as a whole.

 

Section 6.03.         Sale and Lease-Back Transactions. Enter into any
arrangement, directly or indirectly, with any person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred (a “Sale and Lease-Back
Transaction”); provided, that a Sale and Lease-Back Transaction shall be
permitted if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, the Remaining Present
Value of such lease, together with Indebtedness outstanding pursuant to ‎Section
6.01(h) and ‎(i) and the Remaining Present Value of outstanding leases
previously entered into under this ‎Section 6.03, would not exceed the greater
of $[*] and [*]% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date the lease was entered into for which
financial statements have been delivered pursuant to ‎Section 5.04.

 

Section 6.04.         Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

 

(a)          (i) Investments by the Company or any Subsidiary in the Equity
Interests of the Company or any Subsidiary; (ii) intercompany loans from the
Company or any Subsidiary to the Company or any Subsidiary; and (iii) Guarantees
by any Borrower or any Subsidiary Guarantor of Indebtedness otherwise expressly
permitted hereunder of the Company or any Subsidiary; provided, that the sum of
(A) Investments (valued at the time of the making thereof and without giving
effect to any write-downs or write-offs thereof) made after the Closing Date by
the Loan Parties pursuant to clause (i) in Subsidiaries that are not Loan
Parties, plus (B) net intercompany loans made after the Closing Date to
Subsidiaries that are not Loan Parties pursuant to clause (ii), plus (C)
Guarantees of Indebtedness after the Closing Date of Subsidiaries that are not
Loan Parties pursuant to clause (iii), shall not exceed an aggregate net amount
equal to (x) the greater of (1) $[*] and (2) [*]% of Consolidated Total Assets
(plus any return of capital actually received by the respective investors in
respect of Investments theretofore made by them pursuant to this paragraph (a);
plus (y) the portion, if any, of the Cumulative Credit on the date of such
election that the Company elects to apply to this Section 6.04(a)(y), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided further, that the limitations in this paragraph shall not
apply to any Investment entered into at a time when the Company is in Ratio
Compliance; provided, still further, that intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Company and the Subsidiaries shall not be included
in calculating the limitation in this paragraph at any time;

 

 128 

 

 

(b)          Permitted Investments and Investments that were Permitted
Investments when made;

 

(c)          Investments arising out of the receipt by the Company or any
Subsidiary of non-cash consideration for the sale of assets permitted under
Section 6.05;

 

(d)          loans and advances to current and former officers, directors,
employees or consultants of the Company or any Subsidiary (i) in the ordinary
course of business not to exceed the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), (ii) in
respect of payroll payments and expenses in the ordinary course of business and
(iii) in connection with such person’s purchase of Equity Interests of a Parent
Entity solely to the extent that the amount of such loans and advances shall be
contributed to the Company in cash as common equity;

 

(e)          accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(f)          Swap Agreements permitted pursuant to Section 6.10;

 

(g)          Investments existing on, or contractually committed as of, the
Closing Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (g) is not increased at any time above the amount of
such Investment existing on the Closing Date;

 

(h)          Investments resulting from pledges and deposits under Section
6.02(f);

 

 129 

 

 

(i)          other Investments by the Company or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed (1) the greater of $[*] and
[*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such Investment for which financial statements
have been delivered pursuant to Section 5.04 plus (2) the portion, if any, of
the Cumulative Credit on the date of such election that the Company elects to
apply to this Section 6.04(i)(2), such election to be specified in a written
notice of a Responsible Officer of the Company calculating in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided further, that the limitations
in this paragraph shall not apply to any Investment entered into if, immediately
after giving effect thereto, on a Pro Forma Basis, (i) the Loan-to-Value Ratio
is equal to or less than [*] to 1.0 and (ii) the Company is in Pro Forma
Compliance;

 

(j)          Investments constituting Permitted Business Acquisitions;

 

(k)          intercompany loans permitted by Section 6.01(e);

 

(l)          Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Company as a result of a foreclosure
by the Company or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(m)          Investments of a Subsidiary acquired after the Closing Date or of a
person merged into any Loan Party or merged into or consolidated with a
Subsidiary after the Closing Date, in each case, (i) to the extent permitted
under this Section 6.04, (ii) in the case of any acquisition, merger or
consolidation, in accordance with Section 6.05, and (iii) to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(n)          acquisitions by the Company or any Subsidiary of obligations of one
or more officers or other employees of any Loan Party or any Subsidiary in
connection with such officer’s or employee’s acquisition of Equity Interests of
the Company or any Parent Entity, so long as no cash is actually advanced by any
Loan Party or any Subsidiary to such officers or employees in connection with
the acquisition of any such obligations;

 

(o)          Guarantees by the Company or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Company or any
Subsidiary in the ordinary course of business;

 

(p)          Investments to the extent that payment for such Investments is made
with Equity Interests of any Parent Entity;

 

 130 

 

 

(q)          Investments in the Equity Interests of one or more newly formed
persons that are received in consideration of the contribution by the Company or
the applicable Subsidiary of assets (including Equity Interests and cash) to
such person or persons; provided, that (i) the fair market value of such assets,
determined on an arm’s-length basis, so contributed pursuant to this paragraph
(q) shall not in the aggregate exceed the greater of (x) $[*] and (y) and [*]%
of Consolidated Total Assets as of the end of the fiscal quarter immediately
prior to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 and (ii) in respect of each such
contribution, a Responsible Officer of the Company shall certify, in a form to
be agreed upon by the Company and the Administrative Agent (x) after giving
effect to such contribution, no Default or Event of Default shall have occurred
and be continuing or would result therefrom, (y) the fair market value of the
assets so contributed and (z) that the requirements of clause (i) of this
proviso remain satisfied;

 

(r)          Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;

 

(s)          Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(t)          Investments in Subsidiaries that are not Loan Parties not to exceed
the greater of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 in the
aggregate, as valued at the fair market value of such Investment at the time
such Investment is made;

 

(u)          Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);

 

(v)         advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Company
or such Subsidiary;

 

(w)          Investments by Company and its Subsidiaries, including loans to any
direct or indirect parent of the Company, if the Company or any other Subsidiary
would otherwise be permitted to make a dividend or distribution in such amount
(provided that the amount of any such Investment shall also be deemed to be a
distribution under the appropriate clause of Section 6.06 for all purposes of
this Agreement);

 

(x)          [reserved];

 

(y)          Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
persons;

 

(z)          Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property in each case in the ordinary course of business;

 

(aa)         Investments received substantially contemporaneously in exchange
for Equity Interests of the Company; provided that such Investments are not
included in any determination of the Cumulative Credit;

 

 131 

 

 

(bb)         Investments in joint ventures in an aggregate amount not to exceed
the greater of $[*] and [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04;

 

(cc)         Permitted Vessel Transfers;

 

(dd)         Investments in New Vessel Subsidiaries; and

 

(ee)         Investments in a Similar Business in an aggregate amount (valued at
the time of making thereof, and without giving effect to any write downs or any
write offs thereof) not to exceed (x) the greater of $[*] and [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such Investment for which financial statements have been
delivered pursuant to Section 5.04 (plus any returns of capital actually
received by the respective investor in respect of investments theretofore made
by it pursuant to this paragraph (ee) plus (y) the Cumulative Credit; provided
that if any Investment pursuant to this paragraph (ee) is made in any person
that is not a Subsidiary of the Company at the date of the making of such
Investment and such person becomes a Subsidiary of the Company after such date,
such Investment shall thereafter be deemed to have been made pursuant to
paragraph (a) above and shall cease to have been made pursuant to this paragraph
(ee) for so long as such person continues to be a Subsidiary of the Company;

 

The amount of Investments that may be made at any time pursuant to
Section 6.04(a) or (j) (such Sections, the “Related Sections”) may, at the
election of the Company, be increased by the amount of Investments that could be
made at such time under the other Related Section; provided that the amount of
each such increase in respect of one Related Section shall be treated as having
been used under the other Related Section.

 

Section 6.05.         Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Company or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person,
except that this Section shall not prohibit:

 

(a)          (i) any disposal by the Company or any Subsidiary of an asset or
other property in the ordinary course of the Company’s or Subsidiary’s business,
(ii) any acquisition (in one or a series of transactions) by any Loan Party or
Subsidiary of all or any substantial part of the assets or other property of any
other person, so long as such acquisition is in the ordinary course of such Loan
Party’s or Subsidiary’s business, or (iii) the sale of Permitted Investments by
any Loan Party or Subsidiary, so long as such sale is in the ordinary course of
such Loan Party’s or Subsidiary’s business;

 

 132 

 

 

(b)          if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger of any Subsidiary (other than the Co-Borrower) into a
Borrower in a transaction in which such Borrower is the survivor, (ii) the
merger or consolidation of any Subsidiary (other than the Co-Borrower) into or
with any Subsidiary Guarantor in a transaction in which the surviving or
resulting entity is a Subsidiary Guarantor, and, in the case of each of
clauses (i) and (ii), no person other than a Borrower or a Subsidiary Guarantor
receives any consideration, (iii) the merger or consolidation of any Subsidiary
(other than the Co-Borrower) that is not a Subsidiary Guarantor into or with any
other Subsidiary that is not a Subsidiary Guarantor, (iv) the liquidation or
dissolution or change in form of entity of any Subsidiary (other than a
Borrower) if the Company determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Company and is not
materially disadvantageous to Lenders or (v) any Subsidiary (other than the
Co-Borrower) may merge with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging Subsidiary was
a Loan Party and which together with each of their Subsidiaries shall have
complied with the requirements of Section 5.10;

 

(c)          sales, transfers, leases or other dispositions to any Loan Party or
by any Subsidiary that is not a Subsidiary Guarantor or the Co-Borrower to any
other Subsidiary, including without limitation, a Permitted Vessel Transfer;

 

(d)          Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)          Investments permitted by Section 6.04, Permitted Liens, and
dividends, distributions and other payments permitted by Section 6.06;

 

(f)          the sale of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

(g)          sales, transfers, leases or other dispositions of assets not
otherwise permitted by this Section 6.05 (or required to be included in this
clause (g) pursuant to Section 6.05(c)); provided, that the Net Proceeds thereof
are applied in accordance with Section 2.11(b);

 

(h)          Permitted Business Acquisitions (including any merger or
consolidation in order to effect a Permitted Business Acquisition); provided,
that following any such merger or consolidation involving a Borrower, such
Borrower is the surviving corporation;

 

(i)          leases, charters or licenses (on a non-exclusive basis with respect
to intellectual property), or subleases or sublicenses (on a non-exclusive basis
with respect to intellectual property), of any property in the ordinary course
of business;

 

(j)          sales, leases or other dispositions of inventory of the Company or
any Subsidiary determined by the management of the Company to be no longer
useful or necessary in the operation of the business of any Loan Party or
Subsidiary; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

 

 133 

 

 

(k)          acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

 

(l)          [reserved];

 

(m)          any exchange of assets for services and/or other assets of
comparable or greater value; provided that (i) at least [*]% of the
consideration received by the transferor consists of assets that will be used in
a business or business activity permitted hereunder, (ii) in the event of an
exchange with a fair market value in excess of the greater of (x) $[*] and (y)
[*]% of Consolidated Total Assets as of the end of the fiscal quarter
immediately prior to the date of such exchange for which financial statements
have been delivered pursuant to Section 5.04, the Administrative Agent shall
have received a certificate from a Responsible Officer of the Company with
respect to such fair market value and (iii) in the event of an exchange with a
fair market value in excess of the greater of (x) $[*] and (y) [*]% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such exchange for which financial statements have been delivered
pursuant to Section 5.04, such exchange shall have been approved by at least a
majority of the board of directors of the Company; provided, further, that (A)
the aggregate gross consideration (including exchange assets, other non-cash
consideration and cash proceeds) of any or all assets exchanged in reliance upon
this paragraph (m) shall not exceed, in any fiscal year of the Company, the
greater of $[*] and [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04, (B) no
Default or Event of Default exists or would result therefrom, (C) with respect
to any such exchange with aggregate gross consideration in excess of the greater
of (x) $[*] and (y) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such exchange for which
financial statements have been delivered pursuant to Section 5.04, immediately
after giving effect thereto, the Company shall be in Pro Forma Compliance, and
(D) the Net Proceeds, if any, thereof are applied in accordance with Section
2.11(b);

 

(n)          any disposition of any assets owned by any New Vessel Subsidiary or
of any Vessel that is not a Mortgaged Vessel; and

 

(o)          disposals of cash raised or borrowed for the purposes for which
such cash was raised or borrowed.

 

Notwithstanding anything to the contrary contained in ‎Section 6.05 above, (i)
no sale, transfer or other disposition of assets shall be permitted by this
‎Section 6.05 (other than sales, transfers, leases or other dispositions to Loan
Parties pursuant to paragraph ‎(c) hereof) unless such disposition is for fair
market value, (ii) no sale, transfer or other disposition of assets shall be
permitted by paragraph ‎(a) or ‎(d) of this ‎Section 6.05 unless such
disposition is for at least 75% cash consideration and (iii) no sale, transfer
or other disposition of assets shall be permitted by paragraph ‎(g) of this
‎Section 6.05 unless such disposition is for at least 75% cash consideration;
provided that the provisions of clause (ii) or (iii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value of less than $[*] or to other transactions involving assets
with a fair market value of not more than the greater of $[*] and [*]% of
Consolidated Total Assets in the aggregate for all such transactions during the
term of this Agreement; provided, further, that for purposes of clause (iii),
(a) the amount of any secured Indebtedness of the Company or any Subsidiary or
other Indebtedness of a Subsidiary that is not a Loan Party (as shown on the
Company’s or such Subsidiary’s most recent balance sheet or in the notes
thereto) that is assumed by the transferee of any such assets shall be deemed to
be cash, (b) any notes or other obligations or other securities or assets
received by the Company or such Subsidiary from the transferee that are
converted by the Company or such Subsidiary into cash within 180 days after
receipt thereof (to the extent of the cash received) shall be deemed to be cash
and (c) any Designated Non-Cash Consideration received by the Company or any of
its Subsidiaries having an aggregate fair market value (as determined in good
faith by the Company), taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (c) that is at that time
outstanding, not to exceed the greater of $[*] million and [*]% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of receipt of such Designated Non-Cash Consideration for which financial
statements have been delivered pursuant to Section 5.04 (with the fair market
value of each item of Designated Non-Cash Consideration being measured at the
time received and without giving effect to subsequent changes in value) shall be
deemed to be cash.

 

 134 

 

 

Section 6.06.         Dividends and Distributions. Declare or pay any dividend
or make any other distribution (by reduction of capital or otherwise), whether
in cash, property, securities or a combination thereof, with respect to any of
its Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such equity); provided, however,
that:

 

(a)          any Subsidiary of the Company may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to the Company
or to any Wholly Owned Subsidiary of the Company (or, in the case of non-Wholly
Owned Subsidiaries, to the Company or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the Company or such Subsidiary) based on their relative ownership
interests so long as any repurchase of its Equity Interests from a person that
is not the Company or a Subsidiary is permitted under ‎Section 6.04);

 

 135 

 

 

(b)          the Company may declare and pay dividends or make other
distributions (directly or indirectly) (i) to any Parent Entity in respect of
(A) overhead, legal, accounting, consulting and other professional fees and
expenses of any Parent Entity, (B) fees and expenses related to any public
offering or private placement of Equity Interests of any Parent Entity whether
or not consummated, (C) franchise or similar Taxes and other fees and expenses
in connection with the maintenance of its existence and its direct or indirect
(or any Parent Entity’s direct or indirect) ownership of the Company, (D)
payments permitted by Section 6.07(b) (except to the extent expressly subject to
this Section 6.06), and (E) customary salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any Parent
Entity, in each case in order to permit any Parent Entity to make such payments;
provided that in the case of clauses (A) and (B), the amount of such dividends
and distributions shall not exceed the portion of any amounts referred to in
such clauses (A) and (B) that are allocable to the Company and its Subsidiaries
(which shall be 100% for so long as such Parent Entity, as the case may be,
beneficially owns no assets other than the Equity Interests in the Company);
(ii) with respect to any taxable period for which the Company is or has been a
partnership or disregarded entity for U.S. federal income tax purposes, to any
person that (directly or indirectly) held Equity Interests of the Company during
such taxable period (a) to the extent such tax distributions are permitted under
(I) the Amended and Restated United States Tax Agreement for NCL Corporation
Ltd., dated January 24, 2013 or the Amended and Restated Profits Sharing
Agreement for NCL Corporation Ltd., dated January 22, 2013, each as in effect on
the Closing Date, (collectively, the “Tax Agreements”) or (II) any amended
version of the Tax Agreements to the extent such amendments are not materially
adverse to the Lenders (collectively, the “Amended Tax Agreements”) and (b) to
the extent not otherwise permitted under clause (a), tax distributions in
respect of audit adjustments resulting from audits of the Company and/or its
Subsidiaries commencing after the Closing Date, determined in a manner
consistent with and subject to the limitations set forth in the Tax Agreements
and the Amended Tax Agreements; and (iii) with respect to any taxable period for
which the Company and any Parent Entity files an affiliated, consolidated,
combined or unitary tax return in any relevant jurisdiction, distributions to
such Parent Entity in amount not to exceed the amount of any Taxes in such
jurisdiction that the Company and/or its Subsidiaries, as applicable, would have
paid for such taxable period had the Company and/or its Subsidiaries, as
applicable, been stand-alone taxpayers in such jurisdiction (less any portion of
such amounts directly payable by the Company and/or its Subsidiaries); provided,
that distributions in respect of an Unrestricted Subsidiary shall be permitted
only to the extent that cash distributions were made by such Unrestricted
Subsidiary to Company or any of its Restricted Subsidiaries for such purpose.

 

(c)          the Company may declare and pay dividends or make other
distributions (directly or indirectly) the proceeds of which are used to
purchase or redeem the Equity Interests of any Parent Entity (including related
stock appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of the Company or any of the
Subsidiaries or by any Plan upon such person’s death, disability, retirement or
termination of employment or under the terms of any such Plan or any other
agreement under which such shares of stock or related rights were issued;
provided, that the aggregate amount of such purchases or redemptions under this
paragraph (c) shall not exceed in any fiscal year the greater of $[*] and [*]%
of Consolidated Total Assets (plus the amount of net proceeds contributed to the
Company that were (x) received by any Parent Entity during such calendar year
from sales of Equity Interests of any Parent Entity to directors, consultants,
officers or employees of any Parent Entity, the Company or any Subsidiary in
connection with permitted employee compensation and incentive arrangements and
(y) of any key man life insurance policies received during such calendar year),
which, if not used in any year, may be carried forward to any subsequent
calendar year;

 

 136 

 

 

(d)          any person may make non-cash repurchases of Equity Interests deemed
to occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options; and

 

(e)          the Company may pay dividends (directly or indirectly) to its
equity holders in an aggregate amount equal to the portion, if any, of the
Cumulative Credit on such date that the Company elects to apply to this (e),
such election to be specified in a written notice of a Responsible Officer of
the Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; provided, that no Default or Event of Default has occurred and is
continuing or would result therefrom and, after giving effect thereto, that the
Company shall be in Pro Forma Compliance;

 

(f)          the Company may pay dividends or distributions to allow any Parent
Entity to make payments in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;

 

(g)          the Company may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount no greater
than [*]% per annum of the net proceeds received by the Company from any public
offering of any direct or indirect parent of the Company (whether before or
after the Closing Date); and

 

(h)          the Company may declare and pay dividends or make other
distributions (directly or indirectly) to its equity holders if after giving
effect to such dividend or distribution, the Total Leverage Ratio is equal to or
less than 3.30 to 1.00.

 

Section 6.07.         Transactions with Affiliates.

 

(a)          Sell or transfer any property or assets to, or purchase or acquire
any property or assets from, or otherwise engage in any other transaction with,
any of its Affiliates, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) upon terms no less favorable to the
Company or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate.

 

(b)          The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement:

 

(i)          any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the board of directors of the Company,

 

(ii)         loans or advances to employees or consultants of the Company, any
Parent Entity or any of the Subsidiaries in accordance with Section 6.04(d),

 

(iii)        transactions among the Company or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction,

 

 137 

 

 

(iv)        the payment of fees, reasonable out-of-pocket costs and indemnities
to directors, officers, consultants and employees of the Company, any Parent
Entity and the Subsidiaries in the ordinary course of business (limited, in the
case of any Parent Entity, to the portion of such fees and expenses that are
allocable to the Company and its Subsidiaries (which shall be 100% for so long
as such Parent Entity beneficially owns no assets other than the Equity
Interests in the Company and assets incidental to the ownership of the Company
and its Subsidiaries)),

 

(v)         subject to the limitations set forth in (xiv), if applicable,
transactions pursuant to the Loan Documents and permitted agreements in
existence on the Closing Date and set forth on Schedule 6.07 or any amendment or
replacement thereto to the extent such amendment or replacement is not adverse
to the Lenders in any material respect,

 

(vi)        (A) any employment agreements entered into by the Company or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)       dividends, redemptions and repurchases permitted under Section 6.06,

 

(viii)      [reserved],

 

(ix)         [reserved],

 

(x)          payments by the Company or any of the Subsidiaries to any Affiliate
made for any financial advisory, financing, underwriting or placement services
or in respect of other investment banking activities, including in connection
with acquisitions or divestitures, which payments are approved by the majority
of the board of directors of the Company, or a majority of disinterested members
of the board of directors of the Company, in good faith,

 

(xi)         transactions with Wholly Owned Subsidiaries for the purchase or
sale of goods, products, parts and services entered into in the ordinary course
of business in a manner consistent with past practice,

 

(xii)        any transaction in respect of which the Company delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
board of directors of the Company from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Company qualified to render such letter and (B)
reasonably satisfactory to the Administrative Agent, which letter states that
such transaction is on terms that are no less favorable to the Company or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a person that is not an Affiliate,

 

 138 

 

 

(xiii)       transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business,

 

(xiv)      any agreement to pay, and the payment of, monitoring, management,
transaction, advisory or similar fees: (A) in an aggregate amount in any fiscal
year of the Company not to exceed the sum of (1) the greater of $[*] and [*]% of
EBITDA, plus reasonable out of pocket costs and expenses in connection therewith
and unpaid amounts accrued for prior periods; plus (2) any deferred fees (to the
extent such fees were within such amount in clause (A)(1) above originally); and
(B) [*]% of the value of transactions with respect to which any Affiliate
provides any transaction, advisory or other services,

 

(xv)       the issuance, sale, transfer of Equity Interests of the Company and
capital contributions to the Company,

 

(xvi)      [reserved];

 

(xvii)     [reserved];

 

(xviii)    [reserved];

 

(xix)       payments or loans (or cancellation of loans) to employees or
consultants that are (i) approved by a majority of the board of directors of the
Company in good faith, (ii) made in compliance with applicable law and (iii)
otherwise permitted under this Agreement;

 

(xx)        transactions with customers, clients, suppliers, or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement that are fair to
the Company or the Subsidiaries;

 

(xxi)       transactions between the Company or any of the Subsidiaries and any
person, a director of which is also a director of the Company, provided,
however, that (A) such director abstains from voting as a director of the
Company, on any matter involving such other person and (B) such person is not an
Affiliate of the Company for any reason other than such director’s acting in
such capacity;

 

(xxii)      transactions permitted by, and complying with, the provisions of
Section 6.05;

 

(xxiii)     intercompany transactions undertaken in good faith (as certified by
a Responsible Officer of the Company) for the purpose of improving the
consolidated tax efficiency of the Loan Parties and not for the purpose of
circumventing any covenant set forth herein.

 

Section 6.08.         Business of the Loan Parties and the Subsidiaries.
Notwithstanding any other provisions of this Agreement, engage at any time in
any business or business activity other than any business or business activity
conducted by any of them on the Closing Date and any business or business
activities incidental or related thereto, or any business or activity that is
reasonably similar thereto or a reasonable extension, development or expansion
thereof or ancillary thereto.

 

 139 

 

 

Section 6.09.         Limitation on Modifications of Indebtedness; Modifications
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

 

(a)          Amend or modify in any manner materially adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders), the articles or
certificate of formation or incorporation, by-laws, limited liability company
operating agreement, partnership agreement or other organizational documents of
the Company or any Subsidiary.

 

(b)          (i) Make, or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Indebtedness
subordinated to the Loans permitted hereunder to be incurred or any Permitted
Refinancing Indebtedness in respect of any of the foregoing or any preferred
Equity Interests or any Disqualified Stock (collectively, “Junior Financing”),
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination in
respect of any Junior Financing except for (A) Refinancings permitted by
Section 6.01 (l) or (r), (B) payments of regularly scheduled interest, and, to
the extent this Agreement is then in effect, principal on the scheduled maturity
date for any Junior Financing, (C) payments or distributions in respect of all
or any portion of the Junior Financing with the proceeds contributed to the
Company (directly or indirectly) by any Parent Entity from the issuance, sale or
exchange by any Parent Entity of Equity Interests made within eighteen months
prior thereto, (D) the conversion of any Junior Financing to Equity Interests of
any Parent Entity or (E) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom and after giving effect to such
payment or distribution, the Company would be in Pro Forma Compliance, payments
or distributions in respect of Junior Financings prior to their scheduled
maturity made, in an aggregate amount, not to exceed the sum of (x) the greater
of (1) $[*] and (2) [*]% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such payment or distribution for
which financial statements have been delivered pursuant to Section 5.04 and (y)
the portion, if any, of the Cumulative Credit on the date of such payment or
distribution that the Company elects to apply to this Section 6.09(b)(i), such
election to be specified in a written notice of a Responsible Officer of the
Company calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied; or

 

(ii)         Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, or any agreement, document or instrument
evidencing or relating thereto, other than amendments or modifications that (A)
are not in any manner materially adverse to the Lenders and that do not affect
the subordination or payment provisions thereof (if any) in a manner adverse to
the Lenders or (B) otherwise comply with the definition of “Permitted
Refinancing Indebtedness.”

 

 140 

 

 

(c)          Permit any Restricted Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Company or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Company or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)         restrictions imposed by applicable law;

 

(B)         contractual encumbrances or restrictions in effect on the Closing
Date under Indebtedness existing on the Closing Date and set forth on
Schedule 6.09, the Senior Secured Notes (so long as such restrictions are no
more restrictive than the analogous provisions of this Agreement), Senior
Unsecured Notes Documents, any New Vessel Financings or any agreements related
to any Permitted Refinancing Indebtedness in respect of any such Indebtedness
that does not expand the scope of any such encumbrance or restriction;

 

(C)         any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of
such Subsidiary pending the closing of such sale or disposition;

 

(D)         customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

(E)         any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(F)         any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01(aa) or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not more restrictive, taken
as a whole, than the restrictions contained in the Senior Unsecured Notes
Documents;

 

(G)         customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

(H)         customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(I)         customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(J)         customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

 

(K)         customary net worth provisions contained in Real Property leases
entered into by Subsidiaries, so long as the Company has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the Company and its Subsidiaries to meet their ongoing
obligations;

 

 141 

 

 

(L)         customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(M)         any agreement in effect at the time an entity becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary, and any agreements of the Acquired Company in effect at
the time of the Acquisition;

 

(N)         restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Company that is not a Loan Party;

 

(O)         customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;

 

(P)         restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

 

(Q)         any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (O) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 

Section 6.10.         Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Company or any Subsidiary is exposed in the conduct
of its business or the management of its liabilities (including raw material,
supply costs and currency risks), (b) any Swap Agreement entered into in order
to effectively cap, collar or exchange interest rates (from floating to fixed
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest bearing liability or investment of the Company or any
Subsidiary and (c) any Swap Agreement entered into in order to swap currency in
connection with funding the business of the Company or any Subsidiary in the
ordinary course of business.

 

Section 6.11.         Fiscal Year; Accounting. In the case of the Company,
permit its fiscal year to end on any date other than December 31 without prior
notice to the Administrative Agent given concurrently with any required notice
to the SEC.

 

 142 

 

 

Section 6.12.         Loan-to-Value Ratio. Permit the Loan-to-Value Ratio to be
greater than or equal to 0.70 to 1.0 at any time.

 

Section 6.13.         Free Liquidity. Permit Free Liquidity to be less than
$50,000,000 at any time.

 

Section 6.14.         Total Net Funded Debt to Total Capitalization. Permit the
ratio of Total Net Funded Debt to Total Capitalization to be greater than or
equal to 0.70 to 1.00 on the last day of any fiscal quarter.

 

Section 6.15.         EBITDA to Consolidated Debt Service. Permit the ratio of
EBITDA to Consolidated Debt Service for the Company and its Subsidiaries on a
consolidated basis at the end of any fiscal quarter, computed for the period of
the four consecutive fiscal quarters ending as at the end of the relevant fiscal
quarter, to be less than 1.25 to 1.0, unless Free Liquidity of the Company and
its Subsidiaries on a consolidated basis at all times during the period of four
consecutive fiscal quarters ending as at the end of the relevant fiscal quarter
was equal to or greater than $100,000,000.

 

Article VII

[RESERVED]

 

Article VIII

Events of Default

 

Section 8.01.         Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)          any representation or warranty made or deemed made by any Borrower
or any other Loan Party herein or in any other Loan Document or any certificate
or document delivered pursuant hereto or thereto shall prove to have been false
or misleading in any material respect when so made or deemed made;

 

(b)          default shall be made in the payment of any principal of any Loan
or the reimbursement with respect to any L/C Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or by acceleration thereof or otherwise;

 

(c)          default shall be made in the payment of any interest on any Loan or
in the payment of any Fee or any other amount (other than an amount referred to
in paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable; provided, however, that no Event of Default shall occur
for purposes of this Section 8.01 until the expiry of three Business Days
following the date on which such payment is due;

 

 143 

 

 

(d)          default shall be made in the due observance or performance by any
Borrower of any covenant, condition or agreement contained in Sections ‎2.05(c),
‎5.01(a), ‎5.05(a) or ‎5.08 or in Article ‎VI;

 

(e)          default shall be made in the due observance or performance by any
Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs ‎(b),
‎(c) and ‎(d) above) and such default shall continue unremedied for a period of
30 days after notice thereof from the Administrative Agent to the Company;

 

(f)          (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) the Company or any of the Subsidiaries shall fail to pay the principal
of any Material Indebtedness at the stated final maturity thereof; provided,
that this clause (f) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;

 

(g)          there shall have occurred a Change in Control;

 

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Company or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any of the Material Subsidiaries or (iii)
the winding-up or liquidation of the Company or any Material Subsidiary (except,
in the case of any Material Subsidiary, in a transaction permitted by ‎Section
6.05); and such proceeding or petition shall continue undismissed for 60 days or
an order or decree approving or ordering any of the foregoing shall be entered;

 

(i)          the Company or any Material Subsidiary shall (1) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(2) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph ‎(h) above, (3) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any of the Material Subsidiaries or for a substantial part of the
property or assets of the Company or any Material Subsidiary, (4) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (5) make a general assignment for the benefit of creditors or (6)
become unable or admit in writing its inability or fail generally to pay its
debts as they become due;

 

 144 

 

 

(j)          the failure by the Company or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $[*] (to the extent not covered by
insurance), which judgments are not discharged or effectively waived or stayed
for a period of 45 consecutive days, or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Company or any
Material Subsidiary to enforce any such judgment;

 

(k)          (i) a Reportable Event or Reportable Events shall have occurred
with respect to any Plan or a trustee shall be appointed by a United States
district court to administer any Plan, (ii) an ERISA Event or ERISA Events shall
have occurred with respect to any Plan or Multiemployer Plan, (iii) the PBGC
shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan or Plans, (iv) the Company or any Subsidiary or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, (v) the Company or any Subsidiary shall engage in
any “prohibited transaction” (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan or (vi) any other similar event or condition
shall occur or exist with respect to a Plan; and in each case in clauses (i)
through (vi) above, such event or condition, together with all other such events
or conditions, if any, would reasonably be expected to have a Material Adverse
Effect;

 

(l)          (i) any Loan Document shall for any reason be asserted in writing
by any Borrower or any Subsidiary Guarantor not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and which extends to assets that are not
immaterial to the Company and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by any Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreement
or to file Uniform Commercial Code continuation statements or take the actions
required to be taken by the Collateral Agent as described on Schedule ‎3.04 and
except to the extent that such loss is covered by a lender’s title insurance
policy and the Collateral Agent shall be reasonably satisfied with the credit of
such insurer, or (iii) the Guarantees pursuant to the Security Documents by any
Borrower or any other Loan Party of any of the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any other Loan Party not to be
in effect or not to be legal, valid and binding obligations;

 

 145 

 

 

(m)          (i) so long as any Pari Passu Senior Secured Notes are outstanding,
the First Lien Intercreditor Agreement, and (ii) so long as any other Senior
Secured Notes secured on a junior basis to the Liens on the Collateral securing
the Obligations are outstanding and are subject to the Second Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement shall, in whole or in part,
cease to be effective or cease to be legally valid, binding and enforceable
against any party thereto (or against any person on whose behalf any such party
makes any covenants or agreements therein), or otherwise not be effective to
create the rights and obligations purported to be created thereunder, unless the
same results directly from the action or inaction of the Administrative Agent;

 

then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrowers, anything contained herein or in any
other Loan Document to the contrary notwithstanding and (iii) if the Loans have
been declared due and payable pursuant to clause (ii) above, demand cash
collateral pursuant to Section 2.05(j); and in any event with respect to the
Borrowers described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

 

Section 8.02.         Right to Cure. Notwithstanding anything to the contrary
contained in Section 8.01, in the event that the Company fails (or, but for the
operation of this Section 8.02, would fail) to comply with the requirements of
Section 6.12, 6.13, 6.14 or 6.15 then, until the expiration of the tenth
Business Day subsequent to the date of the certificate calculating such covenant
is required to be delivered pursuant to Section 5.04(c), the Company may, at its
option, cure such non-compliance by:

 

(a)          In the case of a failure to comply with Section 6.12, delivering
additional property over which the Collateral Agent has a perfected, first
priority Lien for the benefit of the Lenders and the other Secured Parties,
which additional property shall be acceptable to the Required Lenders (it being
understood that, in all events, cash shall be acceptable, and separate approval
thereof from any Agent or Lender shall not be required) and following such
delivery the Cure Collateral Fair Market Value of such additional property shall
be added to the Value Component as of the date of measurement; and/or

 

 146 

 

 

(b)          In the case of a failure to comply with Section 6.12, ratably
prepaying (x) outstanding Term Loans (but only to the extent permitted as a
voluntary prepayment under Section 2.10(a)) and (y) Revolving Facility Credit
Exposure, (which, with respect to any issued but undrawn Letters of Credit,
shall mean cash collateralizing such Letters of Credit in the manner provided in
Section 2.05(j)), and following such prepayments, the total amount of such
prepayments shall be subtracted from the Loan Component, as of the date of
measurement; and/or

 

(c)          In the case of a failure to comply with Section 6.13, 6.14 or 6.15,
issuing Permitted Cure Securities for cash or otherwise receiving cash
contributions to the capital of the Company (the “Cure Right”), and upon the
receipt by the Company of such cash (the “Cure Amount”) pursuant to the exercise
of such Cure Right, (A) in the case of Section 6.13, Free Liquidity shall be
increased by the Cure Amount, as of the date of measurement, (B) in the case of
Section 6.14, the Total Net Funded Debt shall be decreased by the Cure Amount,
as of the date of measurement and (C) in the case of Section 6.15, the ratio of
EBITDA to Consolidated Debt, as applicable, shall be recalculated giving effect
to a pro forma adjustment by which EBITDA shall be increased with respect to
such applicable quarter and any four quarter period that includes such quarter
by the Cure Amount; provided, that, for purposes of complying with Section 6.15,
(i) in each four-fiscal-quarter period there shall be at least one fiscal
quarter in which the Cure Right is not exercised and (ii) the Cure Amount shall
be no greater than the amount required for purposes of complying with Section
6.15.

 

If,

 

(i)          in case of a failure to comply with Section 6.12, after giving
effect to the transactions in paragraphs (a) and/or (b) of this Section 8.02,
the Company shall then be in compliance with the requirements of Section 6.12;
and/or

 

(ii)         in case of a failure to comply with Section 6.13, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.13; and/or

 

(iii)         in case of a failure to comply with Section 6.14, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.14; and/or

 

(iv)        in case of a failure to comply with Section 6.15, after giving
effect to the transactions in paragraph (c) of this Section 8.02, the Company
shall then be in compliance with the requirements of Section 6.15,

 

then in each case, the Company shall be deemed to have satisfied the
requirements of the relevant Section(s) as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of such Section(s) that had
occurred shall be deemed cured for all purposes of this Agreement.

 

Section 8.03.         Application of Proceeds. The proceeds received by the
Administrative Agent or the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Collateral
pursuant to the exercise by the Administrative Agent and/or the Collateral Agent
of the remedies provided for herein or in any other Loan Document shall be
applied, in full or in part, together with any other sums then held by the
Administrative Agent or the Collateral Agent pursuant to this Agreement or any
other Loan Document, as provided in Section 4.02 of the Collateral Agreement.

 

 147 

 



Article IX

The Agents

 

Section 9.01.         Appointment.

 

(a)          Each Lender (in its capacities as a Lender and on behalf of itself
and its Affiliates as potential counterparties to Swap Agreements) and each
Issuing Bank (in such capacities and on behalf of itself and its Affiliates as
potential counterparties to Swap Agreements) hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, including as the Collateral Agent and as
the Mortgage Trustee for such Lender and the other Secured Parties under the
Security Documents, including the Vessel Mortgages, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents to which it is a party, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)          In furtherance of the foregoing, each Lender (in its capacities as
a Lender and on behalf of itself and its Affiliates as potential counterparties
to Swap Agreements) and each Issuing Bank (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Swap Agreements) hereby
appoints and authorizes the Collateral Agent and the Mortgage Trustee to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Collateral Agent and the Mortgage
Trustee (and any Subagents appointed by the Collateral Agent or the Mortgage
Trustee pursuant to Section 9.02 for purposes of holding or enforcing any Lien
on the Collateral (or any portion thereof) granted under the Security Documents,
or for exercising any rights or remedies thereunder at the direction of the
Collateral Agent or the Mortgage Trustee) shall be entitled to the benefits of
this Article IX (including Section 9.07) as though the Collateral Agent and the
Mortgage Trustee (and any of their respective Subagents) were an “Agent” under
the Loan Documents, as if set forth in full herein with respect thereto.

 

 148 

 

 

(c)          Each Lender (in its capacities as a Lender and each Issuing Bank
(in such capacities and on behalf of itself and its Affiliates as potential
counterparties to Swap Agreements)) irrevocably authorizes the Administrative
Agent, the Collateral Agent or the Mortgage Trustee, as applicable, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by the Administrative Agent, the Collateral Agent or the Mortgage
Trustee under any Loan Document (A) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefor has
been made) and the termination of all Letters of Credit, (B) that is sold or to
be sold as part of or in connection with any sale permitted hereunder or under
any other Loan Document to a person that is not (and is not required to become)
a Loan Party, (C) if approved, authorized or ratified in writing in accordance
with Section 10.08 of this Agreement or (D) to the extent excluded from the
security interest granted under the Collateral Agreement pursuant to Section
3.01 thereof, (ii) to release any Subsidiary Guarantor from its obligations
under the Loan Documents if such person ceases to be a Subsidiary as a result of
a transaction permitted hereunder, (iii) to subordinate any Lien on any property
granted to or held by the Collateral Agent or Mortgage Trustee under any Loan
Document to the holder of any Lien on such property that is permitted by Section
6.02(e)(2)(b) and (iv) enter into any First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement, to the extent contemplated by the terms
hereof, and acknowledge that any such First Lien Intercreditor Agreement and
Second Lien Intercreditor Agreement will be binding upon them. Upon request by
an Agent, at any time, the Required Lenders will confirm in writing the
Administrative Agent’s, the Collateral Agent’s or the Mortgage Trustee’s, as
applicable, authority to release its interest in particular types or items of
property, or to release any Subsidiary Guarantor from its obligations under the
Loan Documents.

 

(d)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, (i) the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on any Loan
Party) shall be entitled and empowered, by intervention in such proceeding or
otherwise (A) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of any or all of the Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to the Administrative Agent and, if the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Banks, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under the Loan Documents. Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.

 

 149 

 

 

Section 9.02.         Delegation of Duties. The Administrative Agent may execute
any of its duties under this Agreement and the other Loan Documents (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys in fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co trustees, collateral co agents, collateral
subagents or attorneys in fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from any Loan Party be required by any Subagent so
appointed by the Administrative Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrowers shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney in fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 9.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 

Section 9.03.         Exculpatory Provisions. Neither any Agent or its
Affiliates nor any of their respective officers, directors, employees, agents,
attorneys in fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrowers or any of their Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to such Agent by a Borrower, a Lender or an
Issuing Bank. Neither Agent shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 150 

 

 

Section 9.04.         Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. The Administrative Agent may
conclusively rely on information provided to it by the Former Agent with respect
to the Original Credit Agreement. In determining compliance with any condition
hereunder to any Credit Event, that by its terms must be fulfilled to the
satisfaction of a Lender or any Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to such Credit Event. The Administrative Agent
may consult with legal counsel (including counsel to the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document (including with respect to any matter hereunder or under any other Loan
Document that is subject to such Agent’s consent or approval) unless it shall
first receive such advice or concurrence of the Required Lenders (or, if so
specified by this Agreement, all or other Lenders) as it (or, in the case of the
Collateral Agent, the Administrative Agent) deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all of the Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.

 

 151 

 

 

Section 9.05.         Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received notice from a Lender, or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all or
any other portion of the Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

Section 9.06.         Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of an investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

Section 9.07.         Indemnification. The Lenders severally agree to indemnify
each Agent and each Issuing Bank in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so), in the amount of its pro rata share (based on its aggregate Revolving
Facility Credit Exposure, outstanding Term Loans and unused Commitments
hereunder; provided, that the aggregate principal amount of L/C Disbursements
owing to any Issuing Bank shall be considered to be owed to the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Credit Exposure), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent or such
Issuing Bank in any way relating to or arising out of the Commitments, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent or such Issuing Bank under or in
connection with any of the foregoing; provided, that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent’s or such Issuing Bank’s gross
negligence or willful misconduct. The failure of any Lender to reimburse any
Agent or any Issuing Bank, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent or
such Issuing Bank, as the case may be, as provided herein shall not relieve any
other Lender of its obligation hereunder to reimburse such Agent or such Issuing
Bank, as the case may be, for its ratable share of such amount, but no Lender
shall be responsible for the failure of any other Lender to reimburse such Agent
or such Issuing Bank, as the case may be, for such other Lender’s ratable share
of such amount. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder, and the resignation or removal of
any Agent or any Issuing Bank.

 

 152 

 

 

Section 9.08.         Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued, or Letter of Credit participated in, by it, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

Section 9.09.         Successor Administrative Agent. The Administrative Agent
may resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrowers. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be withheld or delayed unreasonably),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” means such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Article and
Section 10.05 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents. The provisions of this Section 9.09 shall apply mutatis
mutandis to the Collateral Agent, provided that the Administrative Agent and the
Collateral Agent shall at all times be the same person.

 

 153 

 

 

Section 9.10.         Withholding Tax. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender for any reason (including because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective),
such Lender shall indemnify the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by any applicable Loan
Party and without limiting the obligation of any applicable Loan Party to do so)
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including penalties, additions to Tax and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.10. For the
avoidance of doubt, the term “Lender” shall include any Issuing Bank.

 

Section 9.11.         Agent and Arrangers. Neither the Joint Bookrunners, the
Co-Documentation Agents nor any of the Arrangers shall have any duties or
responsibilities hereunder in its capacity as such. Without limiting any other
provision of this Article, neither the Joint Bookrunners, the Co-Documentation
Agents nor any of the Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender (including
any Issuing Bank) or any other person by reason of this Agreement or any other
Loan Document.

 

Section 9.12.         Ship Mortgage Trust. The Mortgage Trustee agrees and
declares, and each of the other Secured Parties acknowledges, that, subject to
the terms and conditions of this Section 9.12, the Mortgage Trustee holds the
Trust Property in trust for the Secured Parties absolutely.  Each of the other
Secured Parties agrees that the obligations, rights and benefits vested in the
Mortgage Trustee shall be performed and exercised in accordance with this
Section 9.12.  For the avoidance of doubt, the Mortgage Trustee shall have the
benefit of all of the provisions of this Agreement (including exculpatory and
indemnification provisions) benefiting it in its capacity as Collateral Agent
for the Secured Parties.  In addition, the Mortgage Trustee and any attorney,
agent or delegate of the Mortgage Trustee may indemnify itself or himself out of
the Trust Property against all liabilities, costs, fees, damages, charges,
losses and expenses sustained or incurred by it or him in relation to the taking
or holding of any of the Trust Property or in connection with the exercise or
purported exercise of the rights, trusts, powers and discretions vested in the
Mortgage Trustee or any other such person by or pursuant to the Vessel Mortgages
or in respect of anything else done or omitted to be done in any way relating to
the Vessel Mortgages (except to the extent that any of the foregoing are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the Mortgage Trustee’s gross negligence or willful
misconduct).

 

 154 

 

 

Article X

Miscellaneous

 

Section 10.01.         Notices; Communications.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or other electronic means as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to any Loan Party, the Administrative Agent, the Collateral
Agent or an Issuing Bank to the address, telecopier number, electronic mail
address or telephone number specified for such person on Schedule 10.01; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(b)          Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Article II if
such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)          Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 10.01(b) above shall be effective as provided in such
Section 10.01(b).

 

(d)          Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.

 

 155 

 

 

(e)          Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 10.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Loan Parties post such documents, or provides a link thereto on the
Loan Parties’ website on the Internet at the website address listed on
Schedule 10.01, or (ii) on which such documents are posted on the Loan Parties’
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (A) the Loan
Parties shall deliver paper copies of such documents to the Administrative Agent
or any Lender that requests the Borrowers to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender, and (B) the Loan Parties shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrowers shall be required to
provide paper copies of the certificates required by Section 5.04(c) to the
Administrative Agent. Except for such certificates required by Section 5.04(c),
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Section 10.02.         Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or L/C Disbursement or any Fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 10.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.

 

Section 10.03.         Binding Effect. This Agreement shall become effective
when it shall have been executed by the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies of this Agreement
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
Borrowers, each Issuing Bank, the Administrative Agent and each Lender and their
respective permitted successors and assigns.

 

Section 10.04.         Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) a Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section 10.04), and, to the
extent expressly contemplated hereby, the Related Parties of each of the Agents,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

 156 

 

 

(b)          (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender (such Lender, an “Assignor”) may assign to one or more assignees
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)         the Company; provided that no consent of the Company shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund (as defined below), or, if an Event of Default under Sections 8.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; provided, further,
that with respect to Term B Loans, the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

 

(B)         the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, an Approved Fund or an
Affiliate of the Borrowers made in accordance with 10.04(b)(i) or Section 10.21;
and

 

(C)         the Issuing Banks; provided that no consent of the Issuing Banks
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)         except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than (x)
$1,000,000 in the case of Term Loans and (y) $1,000,000 in the case of Revolving
Facility Loans or Revolving Facility Commitments, unless each of the Company and
the Administrative Agent otherwise consent; provided that (1) no such consent of
the Company shall be required if an Event of Default under Sections 8.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Approved Funds shall be treated as
one assignment), if any;

 

(B)         the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case, together with a processing and
recordation fee of $3,500 (which fee may be waived or reduced in the discretion
of the Administrative Agent);

 

 157 

 

 

(C)         the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms; and

 

(D)         the Assignee shall not be a natural person or the Borrowers or any
of the Borrowers’ Affiliates or Subsidiaries; except in accordance with Section
10.04(b)(i) or Section 10.21.

 

For the purposes of this Section 10.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

(iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.04.

 

(iv)        The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and Revolving L/C Exposure owing to, each Lender pursuant
to the terms of this Agreement from time to time (the “Register”). The entries
in the Register shall be conclusive absent manifest error, and the Borrowers,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
person whose name is recorded in the Register pursuant to the terms of this
Agreement as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers, the Issuing Banks and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)         Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section and any applicable tax forms, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (b)(v).

 

 158 

 

 

(vi)        If the consent of the Company to an assignment or to an Approved
Fund is required hereunder (including a consent to an assignment which does not
meet the minimum assignment thresholds specified in Section 10.04(b)(ii)(A)),
the Company shall be deemed to have given its consent ten Business Days after
the date written notice thereof has been delivered by the Assignor (through the
Administrative Agent or the electronic settlement system used in connection with
any such assignment) unless such consent is expressly refused by the Company
prior to such tenth Business Day.

 

(c)          By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its applicable Commitment, and the outstanding balances of its Term Loans and
Revolving Facility Loans, in each case without giving effect to assignments
thereof which have not become effective, are as set forth in such Assignment and
Acceptance, (ii) except as set forth in clause (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto, or the financial
condition of the Company or any Subsidiary or the performance or observance by
the Company or any Subsidiary of any of its obligations under this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto; (iii) the Assignee represents and warrants that it is legally authorized
to enter into such Assignment and Acceptance; (iv) the Assignee confirms that it
has received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 (or delivered pursuant to
Section 5.04), and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (v) the Assignee will independently and without
reliance upon the Administrative Agent, the Collateral Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (vi) the Assignee appoints and
authorizes each the Administrative Agent and the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent and the Collateral Agent, as
applicable, by the terms of this Agreement, together with such powers as are
reasonably incidental thereto; and (vii) the Assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

 

 159 

 

 

(d)          (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that (x) such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to
Section 10.04(a)(i) or clauses (i), (ii), (iii), (iv), (v) or (vi) of the first
proviso to Section 10.08(b) and (2) directly affects such Participant and (y) no
other agreement with respect to amendment, modification or waiver may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 10.04, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 2.14, 2.15, 2.16 and 2.17 (subject to the limitations
and requirements of those Sections and Section 2.19 and it being understood that
the documentation required under Section 2.17(e) shall be delivered solely to
the participating Lender) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 10.04. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.06 as though it were a Lender, provided
that such Participant shall be subject to Section 2.18(c) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with a Tax audit or
other Tax proceeding to establish that such commitment, loan, letter of credit
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and each party hereto shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

 

(ii)         A Participant shall not be entitled to receive any greater payment
under 2.14, 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent (which consent shall not be unreasonably
withheld or delayed), which consent shall state that it is being given pursuant
to this Section 10.04(d)(ii); provided that each potential Participant shall
provide such information as is reasonably requested by the Company in order for
the Company to determine whether to provide its consent.

 

 160 

 

 

(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central banking authority and in the case of any
Lender that is an Approved Fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender, including to any trustee
for, or any other representative of, such holders, and this Section 10.04 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or Assignee for
such Lender as a party hereto.

 

(f)          The Borrowers, upon receipt of written notice from any relevant
Lender, agree to issue Notes to such Lender requiring Notes to facilitate
transactions of the type described in paragraph (e) above.

 

(g)          Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrowers or the Administrative Agent. Each Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other person in instituting against a
Conduit Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding under any state bankruptcy or similar law, for one year
and one day after the payment in full of the latest maturing commercial paper
note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

(h)          If the Borrowers wish to replace the Loans or Commitments under any
Facility with ones having different terms, they shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (1) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (2) amend the terms thereof in
accordance with Section 10.08 (with such replacement, if applicable, being
deemed to have been made pursuant to Section 10.08(d)). Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the Lenders under such Facility in the same manner as would be
required if such Loans were being optionally prepaid or such Commitments were
being optionally reduced or terminated by the Borrowers), accompanied by payment
of any accrued interest and fees thereon and any amounts owing pursuant to
Section 10.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (h) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

 161 

 

 

(i)          Notwithstanding anything to the contrary in Section 2.18(c) (which
provisions shall not be applicable to clauses (i) or (j) of this Section 10.04),
the Borrowers may purchase by way of assignment and become Assignees with
respect to Term Loans at any time and from time to time from Lenders in
accordance with Section 10.04(b) hereof (“Permitted Loan Purchases”); provided
that (A) any such purchase occurs pursuant to Dutch auction procedures open to
all applicable Lenders on a pro rata basis in accordance with customary
procedures to be agreed between the applicable Borrower and the Administrative
Agent; provided that the Borrowers shall be entitled to make open market
purchases of the Term Loans without complying with such Dutch auction procedures
so long as the aggregate principal amount (calculated on the par amount thereof)
of all Term Loans purchased in open market purchases from the Closing Date does
not exceed the Permitted Loan Purchases Amount, (B) for the avoidance of doubt,
no Revolving Facility Commitments or Revolving Facility Loans may be purchased
by the Borrowers, (C) no Permitted Loan Purchases shall be made from the
proceeds of any Revolving Facility Loans, (D) no Default or Event of Default has
occurred and is continuing or would result from the Permitted Loan Purchase, (E)
upon consummation of any such Permitted Loan Purchase, the Loans purchased
pursuant thereto shall be deemed to be automatically and immediately cancelled
and extinguished in accordance with Section 10.04(j) and (F) in connection with
any such Permitted Loan Purchase, the applicable Borrower and such Lender that
is the Assignor shall execute and deliver to the Administrative Agent a
Permitted Loan Purchase Assignment and Acceptance (and for the avoidance of
doubt, shall not be required to execute and deliver an Assignment and Acceptance
pursuant to Section 10.04(b)(ii)(B)) and shall otherwise comply with the
conditions to assignments under this Section 10.04.

 

(j)          Each Permitted Loan Purchase shall, for purposes of this Agreement
(including without limitation, Section 2.08(b)) be deemed to be an automatic and
immediate cancellation and extinguishment of such Term Loans and the applicable
Borrower shall, upon consummation of any Permitted Loan Purchase, notify the
Administrative Agent that the Register be updated to record such event as if it
were a prepayment of such Loans.

 

Section 10.05.         Expenses; Indemnity.

 

(a)          Costs and Expenses. The Borrowers jointly and severally agree to
pay (i) all reasonable and documented out-of-pocket expenses (including Other
Taxes) incurred by the Administrative Agent in connection with the preparation
of this Agreement and the other Loan Documents, or by the Administrative Agent
in connection with the syndication of the Commitments or in the administration
of this Agreement (including expenses incurred in connection with due diligence
and initial and ongoing Collateral examination to the extent incurred with the
reasonable prior approval of the Company and the reasonable fees, disbursements
and charges for no more than one counsel in each jurisdiction where Collateral
is located) or in connection with the administration of this Agreement and any
amendments, modifications or waivers of the provisions of this Agreement or
thereof (whether or not the Transactions hereby contemplated shall be
consummated), including the reasonable fees, charges and disbursements of Cahill
Gordon & Reindel llp, counsel for the Administrative Agent and the Arrangers,
and, if necessary, the reasonable fees, charges and documented out-of-pocket
expenses and disbursements of one local counsel per jurisdiction, and (ii) all
out-of-pocket expenses (including Other Taxes) incurred by the Agents and any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the fees,
charges and disbursements of counsel for the Agents or, after any Event of
Default under Section 8.01(b), (c), (h) (with respect to the Borrowers) or (i)
(with respect to the Borrowers), counsel for the Lenders (in each case including
any special and local counsel).

 

 162 

 

 

(b)          Indemnification by the Borrowers. The Borrowers jointly and
severally agree to indemnify the Administrative Agent, the Agents, the
Arrangers, the Joint Bookrunners, each Issuing Bank, each Lender, each of their
respective Affiliates and each of their respective directors, trustees,
officers, employees, agents, trustees and advisors (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements (except the allocated costs
of in house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (i) the execution or delivery
of this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto and
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated hereby (including the
Acquisition Transactions), (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or (iii) any claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not any Indemnitee is a party thereto and regardless
of whether such matter is initiated by a third party or by the Company or any of
its subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee (for purposes of this
proviso only, each of the Administrative Agent, any Arranger, any Joint
Bookrunner, any Issuing Bank or any Lender shall be treated as several and
separate Indemnitees, but each of them together with its respective Related
Parties, shall be treated as a single Indemnitee). Subject to and without
limiting the generality of the foregoing sentence, the Borrowers jointly and
severally agree to indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel or consultant fees, charges and
disbursements (limited to not more than one counsel, plus, if necessary, one
local counsel per jurisdiction) (except the allocated costs of in house
counsel), incurred by or asserted against any Indemnitee arising out of, in any
way connected with, or as a result of any Environmental Claim or Environmental
Liability related in any way to the Company or any of the Subsidiaries or its
predecessors; provided, that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties. None of the
Indemnitees (or any of their respective affiliates) shall be responsible or
liable to the Company or any of the subsidiaries, Affiliates or stockholders or
any other person or entity for any special, indirect, consequential or punitive
damages, which may be alleged as a result of the Facilities, the Transactions or
the Acquisition Transactions. The provisions of this Section 10.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender. All amounts due under this Section 10.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.

 

 163 

 

 

(c)          Taxes. Except as expressly provided in Section 10.05(a) with
respect to Other Taxes, which shall not be duplicative with any amounts paid
pursuant to Section 2.17, this Section 10.05 shall not apply to any Taxes (other
than Taxes that represent losses, claims, damages, liabilities and related
expenses resulting from a non-Tax claim), which shall be governed exclusively by
Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrowers shall not assert, and hereby waive,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

(e)          Survival. The agreements in this Section 10.05 shall survive the
resignation or removal of either Agent or any Issuing Bank, the replacement of
any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations and the termination of this Agreement.

 

Section 10.06.         Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of the Borrowers or any Subsidiary against any of and all the
obligations of the Borrowers now or hereafter existing under this Agreement or
any other Loan Document held by such Lender or such Issuing Bank, irrespective
of whether or not such Lender or such Issuing Bank shall have made any demand
under this Agreement or such other Loan Document and although the obligations
may be unmatured. The rights of each Lender and each Issuing Bank under this
Section 10.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.

 

Section 10.07.         Applicable Law. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

 164 

 

 

Section 10.08.         Waivers; Amendment.

 

(a)          No failure or delay of either Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or under any Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of each Agent,
each Issuing Bank and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by any Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on any Borrower or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.

 

(b)          Subject to Section 2.14, neither this Agreement nor any other Loan
Document nor any provision of this Agreement or thereof may be waived, amended
or modified except (x) as provided in Section 2.21, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Agent party thereto and consented to by the Required
Lenders; provided, however, that no such agreement shall

 

(i)          decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date, without the prior written consent
of each Lender directly affected thereby, except as provided in Section 2.05(c);
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),

 

(ii)         increase or extend the Commitment of any Lender or decrease the
Commitment Fees or L/C Participation Fees or other fees of any Lender without
the prior written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),

 

(iii)        extend or waive any Term Loan Installment Date or reduce the amount
due on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender adversely affected thereby,

 

(iv)        amend the provisions of Section 4.02 of the Collateral Agreement, or
any analogous provision of any other Security Document, in a manner that would
by its terms alter the pro rata sharing of payments required thereby, without
the prior written consent of each Lender adversely affected thereby,

 

 165 

 

 

(v)         amend or modify the provisions of this Section 10.08 or the
definition of the terms “Required Lenders,” “Majority Lenders,” or any other
provision of this Agreement specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date),

 

(vi)        release all or substantially all the Collateral or all or
substantially all of the Subsidiary Guarantors from their respective Guarantees
under the Collateral Agreement, unless, in the case of a Subsidiary Guarantor,
all or substantially all the Equity Interests of such Subsidiary Guarantor is
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender, or

 

(vii)       effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lender participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
‎Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent or an Issuing Bank hereunder without
the prior written consent of such Agent or such Issuing Bank acting as such at
the effective date of such agreement, as applicable. Each Lender shall be bound
by any waiver, amendment or modification authorized by this Section 10.08 and
any consent by any Lender pursuant to this Section 10.08 shall bind any Assignee
of such Lender.

 

Notwithstanding the foregoing, only the consent of the Required Revolving
Facility Lenders shall be required to (and only the Required Revolving Facility
Lenders shall have the ability to) waive, amend or modify the conditions set
forth in Section 4.01.

 

(c)          Without the consent of any Arranger or Lender or Issuing Bank, the
Loan Parties and the Administrative Agent and/or Collateral Agent, as
applicable, may (in their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law.

 

 166 

 

 

(d)          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.

 

(e)          Notwithstanding the foregoing, technical and conforming
modifications to the Loan Documents may be made with the consent of the
Borrowers and the Administrative Agent to the extent necessary to integrate any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments
in a manner consistent with Section 2.21, including, with respect to Other
Incremental Revolving Loans or Other Incremental Term Loans, as may be necessary
to establish such Incremental Term Loan Commitments or Revolving Facility Loans
as a separate Class or tranche from the existing Term Loan Commitments or
Incremental Revolving Facility Commitments.

 

Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.

 

Section 10.09.         Entire Agreement. This Agreement, the other Loan
Documents and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter of this Agreement. Any previous agreement among or representations from
the parties or their Affiliates with respect to the subject matter of this
Agreement is superseded by this Agreement and the other Loan Documents.
Notwithstanding the foregoing, any fee letters previously entered into between
the Agents, the Arrangers and the Joint Bookrunners shall survive the execution
and delivery of this Agreement and remain in full force and effect. Nothing in
this Agreement or in the other Loan Documents, expressed or implied, is intended
to confer upon any party other than the parties hereto and thereto any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.

 

 167 

 

 

Section 10.10.         No Liability of the Issuing Bank. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrowers shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrowers, to the extent of any direct, but not
consequential, damages suffered by the Borrowers that the Borrowers prove were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.

 

Section 10.11.         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.11.

 

Section 10.12.         Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 10.13.         Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which,
when taken together, shall constitute but one contract, and shall become
effective as provided in Section 10.03. Delivery of an executed counterpart to
this Agreement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

 

Section 10.14.         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

 168 

 

 

Section 10.15.         Jurisdiction; Consent to Service of Process.

 

(a)          Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City in the borough of Manhattan,
and any appellate court from any thereof (collectively, “New York Courts”), in
any action or proceeding arising out of or relating to this Agreement or the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

(b)          Waiver of Venue. Each of the parties hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York Court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)          Service of Process. Each Loan Party irrevocably appoints National
Registered Agents, Inc. at 875 Avenue of the Americas, Suite 501, New York,
New York 10001 as its authorized agent (the “Process Agent”) on which any and
all legal process may be served in any action, suit or proceeding brought in any
New York Court. Each Loan Party agrees that service of process in respect of it
upon the Process Agent, together with written notice of such service given to it
in the manner provided for notices in Section 10.01, shall be deemed to be
effective service of process upon it in any such action, suit or proceeding.
Each Loan Party agrees that the failure of the Process Agent to give notice to
it of any such service shall not impair or affect the validity of such service
or any judgment rendered in any such action, suit or proceeding based thereon.
If for any reason the Process Agent named above shall cease to be available to
act as such, each Loan Party agrees to irrevocably appoint a replacement process
agent in New York City, as its authorized agent for service of process, on the
terms and for the purposes specified in this paragraph (c). Nothing in this
Agreement or any other Loan Document will affect the right of any party hereto
to serve process in any other manner permitted by applicable law or to obtain
jurisdiction over any party or bring actions, suits or proceedings against any
party in such other jurisdictions, and in such matter, as may be permitted by
applicable law.

 

 169 

 

 

Section 10.16.         Confidentiality. Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to any Loan Party and any Subsidiary furnished to it by or
on behalf of such Loan Party or any Subsidiary (other than information that (a)
has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank or such Agent without violating this Section 10.16 or (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such person’s knowledge, no obligations of confidentiality to such
Loan Party or any other Subsidiary) and shall not reveal the same other than to
its Related Parties with a need to know and any numbering, administration or
settlement service providers or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 10.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the Financial Industry Regulatory
Authority, (C) to its parent companies, Affiliates or auditors (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 10.16), (D) in order to enforce its rights under
any Loan Document in a legal proceeding, (E) to any pledgee under
Section 10.04(e) or any other prospective assignee of, or prospective
Participant in, any of its rights under this Agreement (or any of its Related
Parties) (so long as such person shall have been instructed to keep the same
confidential in accordance with this Section 10.16), (F) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 10.16) and (G) to any credit insurance provider
relating to the Borrowers and their obligations (so long as such person shall
have been instructed to keep the same confidential in accordance with this
Section 10.16). In addition, each Agent, each Issuing Bank and each Lender may
disclose the existence of this Agreement and customary information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents, the Issuing Banks and the Lenders
in connection with the administration and management of this Agreement and the
other Loan Documents.

 

Section 10.17.         Platform; Borrower Materials. The Borrowers hereby
acknowledge that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”), and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrowers or their securities) (each,
a “Public Lender”). Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all the Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agent, the Arranger, the Issuing Banks and
the Lenders to treat the Borrower Materials as either publicly available
information or not material information (although it may be sensitive and
proprietary) with respect to the Borrowers or their securities for purposes of
United States Federal and state securities laws, (iii) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

 170 

 

 

Section 10.18.         Release of Liens and Guarantees. In the event that any
equity holder conveys, sells, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Guarantor
to a person that is not thereby required to enter into a Subsidiary Guarantor
Pledge Agreement in a transaction not prohibited by Section 6.05 the Collateral
Agent, without any recourse to or representation by it, shall promptly (and the
Lenders hereby authorize the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrowers and at the
Borrowers’ expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Guarantor in a transaction permitted by
Section 6.05 and as a result of which such Subsidiary Guarantor would cease to
be a Subsidiary, terminate such Subsidiary Guarantor’s obligations under its
Guarantee (and, in each case, the Administrative Agent and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry). Any such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those being released) upon (or obligations (other than those
being released) of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents. In addition, the
Collateral Agent agrees, without any recourse to or representation by it, to
take such actions as are reasonably requested by the Borrowers and at the
Borrowers’ expense to terminate the Liens and security interests created by the
Loan Documents when all the Obligations (other than contingent indemnification
obligations and expense reimbursement claims to the extent no claim therefore
has been made) are paid in full and all Letters of Credit and Commitments are
terminated. Any such release of Obligations shall be deemed subject to the
provision that such Obligations shall be reinstated if after such release any
portion of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Subsidiary Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any Borrower or
any Subsidiary Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made. Any representation, warranty or
covenant contained in any Loan Document relating to any such Equity Interests,
asset or subsidiary of a Borrower shall no longer be deemed to be made once such
Equity Interests or asset is so conveyed, sold, leased, assigned, transferred or
disposed of.

 

 171 

 

 

Section 10.19.         Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of any Loan Party in respect of any such sum due from it to any Agent
or Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to the Borrowers (or to any other person who may be
entitled thereto under applicable law).

 

Section 10.20.         USA PATRIOT Act Notice. Each Lender that is subject to
the USA PATRIOT Act and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act.

 

Section 10.21.         Affiliate Lenders.

 

(a)          Each Lender who is an Affiliate of the Borrowers (each, an
“Affiliate Lender”; it being understood that neither the Borrowers, nor any of
the Subsidiaries may be Affiliate Lenders), in connection with any (i) consent
(or decision not to consent) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document, (ii) other
action on any matter related to any Loan Document or (iii) direction to the
Administrative Agent, Collateral Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document,
agrees that, except with respect to any amendment, modification, waiver, consent
or other action described in clauses (i), (ii) or (iii) of the first proviso of
Section 10.08(b), such Affiliate Lender shall be deemed to have voted its
interest as a Lender without discretion in such proportion as the allocation of
voting with respect to such matter by Lenders who are not Affiliate Lenders.
Subject to clause (c) below, the Borrowers and each Affiliate Lender hereby
agree that if a case under Title 11 of the United States Code is commenced
against a Borrower, such Borrower shall seek (and each Affiliate Lender shall
consent) to designate the vote of any Affiliate Lender and the vote of any
Affiliate Lender with respect to any plan of reorganization of such Borrower or
any Affiliate of such Borrower shall not be counted. Each Affiliate Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Affiliate Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliate Lender and in the name of
such Affiliate Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (a).

 

 172 

 

 

(b)          Notwithstanding anything to the contrary in this Agreement, no
Affiliate Lender shall have any right to (a) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrowers are not then present, (b)
receive any information or material prepared by Administrative Agent or any
Lender or any communication by or among Administrative Agent and/or one or more
Lenders, except to the extent such information or materials have been made
available to the Borrowers or their representatives, or (c) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents, (d) own more than 25% of the aggregate
principal amount of outstanding Term Loans or (e) purchase Revolving Facility
Loans or Revolving Facility Commitments. It shall be a condition precedent to
each assignment to an Affiliate Lender that such Lender shall have represented
in the applicable Assignment and Acceptance, and notified the Administrative
Agent (i) that it is (or will be, following the consummation of such assignment)
an Affiliate Lender, (ii) that the aggregate amount of Term Loans held by it
giving effect to such assignments shall not exceed the amount permitted by
clause (d) of the preceding sentence, and (iii) that, as of the date of such
purchase and assignment, it is not in possession of material non-public
information with respect to the Borrowers, their subsidiaries or their
respective securities that (A) has not been disclosed to the assigning Lender
prior to such date and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign Terms
Loans to such Affiliate Lender.

 

Section 10.22.         No Advisory or Fiduciary Responsibility. In connection
with all aspects of the Transactions contemplated hereby, the Borrowers
acknowledge and agree that: (i) the credit facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, the other Loan Parties and their respective Affiliates, on the one
hand, and the Agents, the Arrangers and the Lenders, on the other hand, and the
Borrowers and the other Loan Parties are capable of evaluating and understanding
and understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Arranger and each Lender
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrowers, any Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (iii) none
of the Agents, any Arranger or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrowers or any
other Loan Party with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent, any Arranger or any Lender has advised or is currently advising the
Borrowers or any other Loan Party or their respective Affiliates on other
matters) and none of the Agents, any Arranger or any Lender has any obligation
to any of the Borrowers, the other Loan Parties or their respective Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the Agents, the
Arrangers, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers and the other Loan Parties and their respective Affiliates, and none
of the Agents, any Arranger or any Lender has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Agents, the Arrangers and the Lenders have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers and the
other Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they deemed appropriate. Each Borrower hereby agrees
that it will not claim that any of the Agents, the Arrangers, the Lenders or
their respective affiliates has rendered advisory services of any nature or
respect or owes any fiduciary duty to it in connection with any aspect of any
transaction contemplated hereby.

 

 173 

 

 

Section 10.23.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.24.         Borrower Representative. Each Borrower hereby designates
and appoints the Company as its representative and agent on its behalf (the
“Borrower Representative”) for the purposes of issuing Borrowing Requests,
Interest Election Requests, and requests for Letters of Credit, delivering
certificates, giving instructions with respect to the disbursement of the
proceeds of the Loans, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Borrower or the Borrowers under the Loan Documents. The
Borrower Representative hereby accepts such appointment. Each Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower Representative as a notice or communication from both
Borrowers. Each warranty, covenant, agreement and undertaking made on behalf of
a Borrower by the Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

 

 174 

 

 

Section 10.25.         Joint and Several Liability. The obligations of each
Borrower hereunder are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of the
other Borrower under this Agreement or any other Loan Document, or any
substitution, release or exchange of any other guarantee of or security for any
of the Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.25 that the joint and several obligations
of the Company and the Co-Borrower hereunder shall be absolute and unconditional
under any and all circumstances.

 

Section 10.26.         Certain ERISA Matters.

 

(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, the Joint
Bookrunners and each Co-Documentation Agent and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

 175 

 

 

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers, the Joint Bookrunners and the
Co-Documentation Agents and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:

 

(i)          none of the Administrative Agent, any Arranger, any Joint
Bookrunner or any Co-Documentation Agent or any of their respective Affiliates
is a fiduciary with respect to the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

 

(ii)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)        the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)         no fee or other compensation is being paid directly to the
Administrative Agent, any Arranger, any Joint Bookrunner or any Co-Documentation
Agent or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

 176 

 

 

(c)          The Administrative Agent, each Arranger, each Joint Bookrunner and
each Co-Documentation Agent hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

[Remainder of page left blank intentionally; signature pages follow.]

 

 177 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  NCL CORPORATION LTD.,   as the Company           By: /s/Wendy Beck     Name:
Wendy Beck     Title: Executive Vice President & Chief Financial Officer        
  VOYAGER VESSEL COMPANY, LLC,   as the Co-Borrower           By: /s/Wendy Beck
    Name: Wendy Beck     Title: Executive Vice President,       Chief Financial
Officer       & Treasurer           With respect to Section 1.04 only:      
NORWEGIAN DAWN LIMITED   NORWEGIAN STAR LIMITED,   as Subsidiary Guarantors    
      By: /s/Daniel S. Farkas     Name: Daniel S. Farkas     Title: Director    
      NORWEGIAN GEM, LTD.   NORWEGIAN PEARL, LTD.   NORWEGIAN SPIRIT, LTD.  
NORWEGIAN SUN LIMITED   NORWEGIAN SKY, LTD.,   as Subsidiary Guarantors        
  By: /s/Wendy Beck     Name: Wendy Beck     Title: Executive Vice President &  
    Chief Financial Officer

 

 

 

 

  MARINER, LLC, as Subsidiary Guarantor           By: /s/Wendy Beck     Name:
Wendy Beck     Title: Manager           INSIGNIA VESSEL ACQUISITION, LLC  
NAUTICA ACQUISITION, LLC   REGATTA ACQUISITION, LLC   NAVIGATOR VESSEL COMPANY,
LLC,   as Subsidiary Guarantors           By: /s/Wendy Beck     Name: Wendy Beck
    Title: Executive Vice President,       Chief Financial Officer &      
Treasurer           JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and
Collateral Agent           By: /s/Chiara Carter     Name: Chiara Carter    
Title: Executive Director           JPMORGAN CHASE BANK, N.A.,   as Lender and
Issuing Bank           By: /s/Chiara Carter     Name: Chiara Carter     Title:
Executive Director

 

 2 

 

 

  FIFTH THIRD BANK,   as an Issuing Bank,           By: /s/Richard Arendale    
Name: Richard Arendale     Title: Managing Director           Nordea Bank AB
(publ), New York Branch,   as an Issuing Bank,           By: /s/Christopher G.
Spitler     Name: Christopher G. Spitler     Title: Senior Vice President      
    By: /s/Erik Havnvik     Name: Erik Havnvik     Title: First Vice President  
        Bank of America,   as an Issuing Bank,           By: /s/Greg Miller    
Name: Greg Miller     Title: Senior Vice President           Mizuho Bank, Ltd.,
  as an Issuing Bank,           By: /s/Laurie McCoo     Name: Laurie McCoo    
Title: Director

 

 3 

 

 

  PNC BANK, National Association,   as a Lender,           By: /s/James L.
Cullen     Name: James L. Cullen     Title: AVP           Raymond James Bank,
N.A.,   as a Lender,           By: /s/Alexander L. Rody     Name: Alexander L.
Rody     Title: Senior Vice President           SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL)   as a Lender,           By: /s/Peder Garmefelt     Name: Peder Garmefelt
    Title: Head of Shipping Finance, London           By: /s/Malcolm Stonehouse
    Name: Malcolm Stonehouse     Title: Client Executive           Sumitomo
Mitsui Banking Corporation,   as a Lender,           By: /s/Katsuyuki Kubo    
Name: Katsuyuki Kubo     Title: Managing Director           SOCIETE GENERALE,  
as a Lender,           By: /s/Shelley Yu     Name: Shelley Yu     Title:
Director

 

 4 

 

 

  SUNTRUST BANK   as a Lender,           By: /s/Jonathan Hart     Name: Jonathan
Hart     Title: Vice President           Taiwan Cooperative Bank, Ltd., acting
through its Los Angeles Branch, as a Lender,           By: /s/Jack Lin     Name:
Tao-Lun Lin     Title: VP & General Manager           TD Bank, N.A.,   as a
Lender,           By: /s/Craig Welch     Name: Craig Welch     Title: Senior
Vice President           UBS AG, Stamford Branch,   as a Lender,           By:
/s/Houssem Daly     Name: Houssem Daly     Title: Associate Director          
By: /s/Darlene Arias     Name: Darlene Arias     Title: Director          
United Bank,   as a Lender,           By: /s/Ozzy Obando     Name: Ozzy Obando  
  Title: AVP Shared National Credit

 

 5 

 

 

  Bank of America   as a Lender,           By: /s/Gianira Sifventes     Name:
Gianira Sifventes     Title: Vice President           BankUnited NA,   as a
Lender,           By: /s/Charles J. Klenk     Name: Charles J. Klenk     Title:
Senior Vice President           BARCLAYS BANK PLC,   as a Lender,           By:
/s/Ritam Bhalla     Name: Ritam Bhalla     Title: Director           Branch
Banking and Trust   as a Lender,           By: /s/Anthony D. Nigro     Name:
Anthony D. Nigro     Title: Senior Vice President           BNP PARIBAS,   as a
Lender,           By: /s/Richard Pace     Name: RICHARD PACE     Title: Managing
Director           By: /s/Kwang Kyun Choi     Name: Kwang Kyun Choi     Title:
Vice President

 

 6 

 

 

  CAPITAL BANK CORPORATION,   as a Lender,           By: /s/Dilian Schulz    
Name: Dilian Schulz     Title: Senior Vice President           Citibank, N.A.,  
as a Lender,           By: /s/Luc Vrettos     Name: Luc Vrettos     Title: Vice
President           Citizens Bank N.A.,   as a Lender,           By: /s/ Jeffrey
Mills     Name: Jeffrey Mills     Title: Vice President           Comerica Bank
  as a Lender,           By: /s/Carl Bradley     Name: Carl Bradley     Title:
Portfolio Manager           COMPASS BANK,   as a Lender,           By: /s/Daniel
Feldman     Name: Daniel Feldman     Title: Vice President

 

 7 

 

 

  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,   as a Lender,           By:
/s/Jerome LEBLOND     Name: Jerome LEBLOND     Title: Managing Director        
  If a second signature is necessary:           By: /s/Anne-Laure ORANGE    
Name: Anne-Laure ORANGE     Title: Transaction Manager           Deutsche Bank
AG New York Branch,   as a Lender,           By: /s/Dusan Lazarov     Name:
Dusan Lazarov     Title: Director           By: /s/Anca Trifan     Name: Anca
Trifan     Title: Managing Director           DNB Capital LLC,   as a Lender,  
        By: /s/Cathleen Buckley     Name: Cathleen Buckley     Title: Senior
Vice President           By: /s/Evan Uhlick     Name: Evan Uhlick     Title:
Senior Vice President

 

 8 

 

 

  FIFTH THIRD BANK,   as a Lender,           By: /s/Richard Arendale     Name:
Richard Arendale     Title: Managing Director           FirstBank Puerto Rico
d/b/a FirstBank Florida,   as a Lender,           By: /s/Jose M. Lacasa    
Name: Jose M. Lacasa     Title: SVP, Corporate Banking           Florida
Community Bank, N.A.,   as a Lender,           By: /s/Irene A. Marshall    
Name: Irene A. Marshall     Title: SVP, C & I Credit Director           GOLDMAN
SACHS BANK USA,   as a Lender,           By: /s/Ryan Durkin     Name: Ryan
Durkin     Title: Authorized Signatory           Hua Nan Commercial Bank, Ltd.,
Los Angeles Branch,   as a Lender,           By: /s/Gary Hsu     Name: Gary Hsu
    Title: V.P. & General Manager

 

 9 

 

 

  Mizuho Bank, Ltd.,   as a Lender,           By: /s/Laurie McCoo     Name:
Laurie McCoo     Title: Director           The Bank of Tokyo-Mitsubishi UFJ,
Ltd.   as a Lender,           By: /s/Lawrence Elkins     Name: Lawrence Elkins  
  Title: Vice President           Nordea Bank AB (publ), New York Branch   as a
Lender,           By: /s/Martin Lunder     Name: Martin Lunder     Title:
Managing Director           By: /s/Lynn Sauro     Name: Lynn Sauro     Title:
Director           Commerzbank AG, New York Branch   as a Lender,           By:
/s/Pedro Bell     Name: Pedro Bell     Title: Director           If a second
signature is necessary:           By: /s/Anne Culver     Name: Anne Culver    
Title: Vice President

 

 10 

 

 

  CITY NATIONAL BANK OF FLORIDA,   as a Lender,           By: /s/Tyler Kurau    
Name: Tyler Kurau     Title: Senior Vice President           MERCANTIL BANK N.A.
  as a Lender,           By: /s/Carlos Iafigliola     Name: Carlos Iafigliola  
  Title: SVP Treasury           By: /s/Antonio Ponte     Name: Antonio Ponte    
Title: VP Treasury           HSBC BANK PLC,   as a Lender           By: /s/Kim
Burke     Name: Kim Burke     Title: Director           HSBC Bank USA, N.A.,  
as a Lender,           By: /s/Rafael De Paoli     Name: Rafael De Paoli    
Title: Director

 

 11 

 



 

Exhibit A

 

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NCL Corporation, Ltd., a Bermuda
company (“NCL” or the “Borrower”), the Lenders party thereto from time to time,
JPMorgan Chase Bank, N.A., as administrative agent (together with its successors
and assigns in such capacity, the “Administrative Agent”) and as collateral
agent and certain other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes, without recourse, from the Assignor,
effective as of the Effective Date set forth below (the “Effective Date”) (but
not prior to the registration of the information contained herein in the
Register pursuant to Section 10.04(b)(iv) of the Credit Agreement), the
interests set forth below (the “Assigned Interest”) in the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents, including,
without limitation, the amounts and percentages set forth below of (i) the
Commitments of the Assignor on the Effective Date set forth below and (ii) the
Loans owing to the Assignor which are outstanding on the Effective Date. Each of
the Assignor and the Assignee hereby makes and agrees to be bound by all the
representations, warranties and agreements set forth in Section 10.04(c) of the
Credit Agreement, a copy of which has been received by each such party. From and
after the Effective Date (i) the Assignee shall be a party to and be bound by
the provisions of the Credit Agreement and, to the extent of the interests
assigned by this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and under the other Loan Documents and (ii) the Assignor
shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.

 

2. Pursuant to Section 10.04(b)(ii)(B) of the Credit Agreement, this Assignment
and Acceptance is being delivered to the Administrative Agent together with (i)
if required by Section 10.04(b)(ii)(B) of the Credit Agreement, a processing and
recordation fee of $3,500, (ii) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in Section 2.17 of
the Credit Agreement, duly completed and executed by such Assignee and (iii) if
the Assignee is not already a Lender under the Credit Agreement, a completed
Administrative Questionnaire.

 

 

 

 

3. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

Date of Assignment:  

 

Legal Name of Assignor (“Assignor”):   

 

Legal Name of Assignee (“Assignee”):   

 

Assignee’s Address for Notices:   

 

   

 

Effective Date of Assignment:   

 

Facility/Commitment 

Principal Amount
Assigned1

   Percentage Assigned of
Commitment (set forth,
to at least 8 decimals, as
a percentage of the
Facility and the
aggregate
Commitments of all
Lenders thereunder)  Revolving Facility Loans/Commitments  $    % Term A
Loans/Commitments  $    % Term B Loans/Commitments  $    %

 

[Signature page follows]

 



 



1 Amount of Commitments and/or Loans assigned is governed by Section 10.04 of
the Credit Agreement.

 

 

 

The terms set forth above are hereby agreed to:   Accepted      
_______________, as Assignor   JPMORGAN CHASE BANK, N.A.,     as Administrative
Agent       By:     By:     Name:     Name:   Title:     Title:      
_______________, as Assignee   By:         Name: By:       Title:   Name:      
Title:   [Name of Swingline Lender], as Swingline Lender2           By:        
Name:       Title:           [Name of Issuing Bank], as Issuing Bank3          
By:         Name:       Title: 4

 



 



2 Add additional signature blocks as needed.

 

3 Add additional signature blocks as needed.

 

4 To be completed to the extent consents are required under Section 10.04(b)(i)
of the Credit Agreement. Consent of the Administrative Agent shall not be
required for an assignment of all or any portion of a Term Loan to a Lender, an
Affiliate of a Lender or an Approved Fund and consent of the Issuing Banks and
the Swingline Lender shall not be required for an assignment of all or any
portion of a Term Loan.

 

 

 

 

    NCL CORPORATION LTD., as Borrower5           By:         Name:       Title:

 



 



5 Consent of the Borrower shall not be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Sections 8.01(b), (c), (h) or (i) has occurred and is continuing.

 

 

 

 

Exhibit B

 

[FORM OF]
ADMINISTRATIVE QUESTIONNAIRE

NCL CORPORATION LTD.

 

Agent Address: JPMorgan Chase Bank, N.A.   Return form to: Nathan Parmenter  
500 Stanton-Christiana Road   Telephone: 302-634-5585   OPS 2, 3rd Floor  
Facsimile: (302) 634-4712   Newark, DE 19713   E-mail:
nathan.t.parmenter@jpmorgan.com

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.





Legal Name of Lender to appear in Documentation:     Signature Block
Information:    



  · Signing Credit Agreement ¨             Yes              ¨              No  
        · Coming in via Assignment ¨             Yes              ¨
             No



Type of Lender: ____________________

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other- please specify)

 

Lender Parent:    

 

Domestic Address   Eurodollar Address                                    

 

 

 

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

  Primary Credit Contact   Secondary Credit Contact         Name:       Company:
      Title:       Address:               Telephone:       Facsimile:      
E-Mail Address:      

 

  Primary Operations Contact   Secondary Operations Contact         Name:      
Company:       Title:       Address:               Telephone:       Facsimile:  
    E-Mail Address:      

 

  Primary LC Contact   Secondary LC Contact         Name:       Company:      
Title:       Address:               Telephone:       Facsimile:       E-Mail
Address:      

 

 

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:   ABA/Routing No.:   Account Name:   Account No.:   FFC Account Name:
  FFC Account No.:   Attention:   Reference:  

 

Lender’s Foreign Wire Instructions

 

Currency:   Bank Name:   Swift/Routing No.:   Account Name:   Account No.:   FFC
Account Name:   FFC Account No.:   Attention:   Reference:  

 

Agent’s Wire Instructions

 

[The Agent’s wire instructions will be disclosed at the time of closing.]

 

Bank Name:   ABA/Routing No.:   Account Name:   Account No.:   FFC Account Name:
  FFC Account No.:   Attention:   Reference:  

 

 

 

 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I.           Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following tax forms, as
applicable to your institution: a.) Form W-8BEN (Certificate of Foreign Status
of Beneficial Owner) or b.) Form W-8ECI (Income Effectively Connected to a U.S.
Trade or Business)

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II.          Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non- U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

 

 

 

Exhibit C

 

[FORM OF]
NCL CORPORATION LTD.
SOLVENCY CERTIFICATE

 

Date: [__], 2014

 

This Solvency Certificate is delivered pursuant to Section 4.03(h) of the
Amended and Restated Credit Agreement dated as October 31, 2014 (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCL Corporation Ltd., a Bermuda company (“NCL” or the
“Borrower”), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as Administrative Agent and as Collateral Agent and certain other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer, as
follows:

 

1.          I am the Chief Financial Officer of the Borrower.

 

2.          As of the date hereof, immediately after giving effect to the
Acquisition Transactions, on and as of such date, (i) the fair value of the
assets of the Borrower and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, subordinated, contingent or
otherwise, of the Borrower and its Subsidiaries on a consolidated basis; (ii)
the present fair saleable value of the property of the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower and its Subsidiaries
on a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its Subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Acquisition Closing Date.

 

3.          As of the date hereof, the Borrower does not intend to, and the
Borrower does not believe that it or any of its Material Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such subsidiary.

 

[Remainder of this page left intentionally blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

  NCL CORPORATION LTD.       By:       Name:    

Title: 

 

 

 

 

Exhibit D-l

 

[FORM OF]
BORROWING REQUEST

 

Date:6 ________________, __________

 

To:         JPMorgan Chase Bank, N.A., as administrative agent (together with
its successors and assigns in such capacity, the “Administrative Agent”) under
that certain Amended and Restated Credit Agreement dated as of October 31, 2014
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCL Corporation Ltd., a Bermuda company (“NCL” or the
“Borrower”), the Lenders party thereto from time to time, the Administrative
Agent, JPMorgan Chase Bank, N.A., as collateral agent, and certain other parties
thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby [irrevocably]7 notifies you of the Borrowing specified below:

 

1.    The Borrowing will be a Borrowing of _________ Loans.8

 

2.    The Business Day of the requested Borrowing is: _____________.

 

3.    The aggregate amount of the requested Borrowing is: _________.

 



 



6 Notification must be received by the Administrative Agent by telephone
(confirmed promptly by hand delivery or electronic means) (a) in the case of a
Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing; provided, that any such notice of (i) an ABR
Revolving Facility Borrowing to finance the reimbursement of an L/C Disbursement
as contemplated by Section 2.05(e) of the Credit Agreement or (ii) a Borrowing
of Acquisition Loans that are ABR Loans may be given not later than 10:00 a.m.,
Local Time, on the date of the proposed Borrowing.

7 Except in the case of Acquisition Loans.

8 Term A Loans, Term B Loans, Revolving Facility Loans, Other Incremental
Revolving Loans, Other Revolving Loans, Replacement Revolving Loans, Refinancing
Term Loans or Other Incremental Term Loans.

 

 

 

 

4.    The Borrowing is comprised of ___________ of ABR Loans and ____________ of
the Eurocurrency Loans.

 

5.    The duration of the Interest Period for the Eurocurrency Loans, if any,
included in the Borrowing shall be ____________ month(s).

 

6.    The location and number of the account to which the proceeds of such
Borrowing are to be deposited is _________________.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested Borrowing, before and
after giving effect thereto and to the application of the proceeds thereof:

 

(A)         [The representations and warranties set forth in the Loan Documents
are true and correct in all material respects as of each such date with the same
effect as though made on and as of each such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date)]; and9

 

(B)         [No event has occurred and is continuing or would result from such
extension of credit which constitutes a Default or an Event of Default.]10

 



 



9 Limited to the Specified Acquisition Agreement Representations and the
Specified Representations in the case of a Borrowing of Acquisition Loans.

10 To be omitted in the case of a Borrowing of Acquisition Loans.

 

 

 

 

 

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

  NCL CORPORATION LTD.       By:       Name:     Title:

 

 

 

 

Exhibit E

 

[FORM OF]
INTEREST ELECTION REQUEST

 

Date:11 ________________, __________

 

To:JPMorgan Chase Bank, N.A., as administrative agent (together with its
successors and assigns in such capacity, the “Administrative Agent”) under that
certain Amended and Restated Credit Agreement dated as of October 31, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among NCL Corporation Ltd., a Bermuda company (“NCL” or the
“Borrower”), the Lenders party thereto from time to time, the Administrative
Agent, JPMorgan Chase Bank, N.A., as collateral agent, and certain other parties
thereto.

 

Ladies and Gentlemen:

 

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the Borrower hereby makes an
election with respect to Loans under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
election:

 

1.          Borrowing to which this request applies: _________________.12

 

2.          Date of election (which shall be a Business Day): _____________.

 

3.          Principal amount and Type of Loans subject to election:
$____________.

 

4.          The Loans are to be [converted into] [continued as] [ABR]
[Eurocurrency] Loans.

 



 



11 The Borrower must notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type and in the
applicable currency resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or electronic means
of this form to the Administrative Agent.

 

12 If different options are being elected with respect to different portions of
the Borrowing, the portions thereof must be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to Paragraphs
4 and 5 shall be specified for each resulting Borrowing).

 

 

 

 

5.          The duration of the Interest Period for the Eurocurrency Loans, if
any, included in the election shall be ______________ months.

 

[Signature page follows]

 

 

 

 

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date set forth above.

 

  NCL CORPORATION LTD.       By:       Name:     Title:

 

 

 

 

Exhibit G-1

 

_____________________________________

 

[FORM OF] FIRST LIEN DEED OF COVENANTS

 

relating to the “ [________]”

 

between

 

[__________]

 

as Owner

 

and

 

JPMORGAN CHASE BANK, N.A.

 

as Collateral Agent

 _____________________________________

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 1       ARTICLE II. MORTGAGE, ASSIGNMENT
AND COVENANT TO PAY 3       ARTICLE III. REPRESENTATIONS AND WARRANTIES 4      
ARTICLE IV. CONTINUING SECURITY AND OTHER MATTERS 5       ARTICLE V. COVENANTS 6
      ARTICLE VI. DEFAULT 11       ARTICLE VII. POWERS OF COLLATERAL AGENT ON
EVENT OF DEFAULT 12       ARTICLE VIII. APPLICATION OF MONEYS 14       ARTICLE
IX. REMEDIES CUMULATIVE AND OTHER PROVISIONS 16       ARTICLE X. ATTORNEY 17    
  ARTICLE XI. MISCELLANEOUS 18

 

- i -

 

 

THIS DEED OF COVENANTS is dated and effective as of [_______], (this “Deed”),
and is made between [________], [________________] (the “Owner”), and JPMORGAN
CHASE BANK, N.A., as collateral agent (together with its successors and assigns
in such capacity, the “Collateral Agent”) for the Secured Parties.

 

WHEREAS, the parties hereto have entered into an Amended and Restated Credit
Agreement dated as of October 31, 2014 (as amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
NCL CORPORATION LTD., a Bermuda company (“NCL” or the “Borrower”), the LENDERS
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders and certain other parties thereto and the Collateral
Agent.

 

WHEREAS, the Collateral Agent (as successor in interest to Deutsche Bank Trust
Company Americas) and each Subsidiary Guarantor have also entered into a
Guarantee and Collateral Agreement, dated as of May 24, 2013 (as amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Collateral Agreement”).

 

WHEREAS, the Owner is the sole, absolute and unencumbered, legal and beneficial
owner of the Vessel (as defined herein) (save and except the Permitted Liens).

 

WHEREAS, in order to secure the repayment of the Obligations, the Owner has duly
executed in favor of the Collateral Agent a statutory Bahamian mortgage of even
date herewith in account current form constituting a first priority mortgage of
sixty four sixty fourth (64/64th) shares in the Vessel (the “Mortgage”).

 

WHEREAS, this Deed is supplemental to the Credit Agreement, the Collateral
Agreement and the Mortgage over the Vessel and the security thereby created.

 

NOW, THEREFORE, IT IS HEREBY AGREED as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1           In this Deed (including the introductory paragraph and the
recitals) unless the context otherwise requires or unless otherwise defined
herein, words and expressions defined in the Collateral Agreement or the Credit
Agreement shall have the same meanings when used in this Deed and the following
terms shall have the following meanings:

 

“Approved Manager” means any company designated by the Owner from time to time,
as the technical manager of the Vessel.

 

“Collateral Agreement” has the meaning assigned to such term in the recitals.

 

 

 

 

“Compulsory Acquisition” means requisition for title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation, forfeiture
or confiscation for any reason of the Vessel by any government entity or other
competent authority, whether de jure or de facto, but shall exclude requisition
for use or hire not involving requisition of title.

 

“Earnings Assignment” means the First Lien Earnings Assignment, dated as of the
date hereof, made by the Owner in favor of the Collateral Agent in respect of
the Vessel.

 

“Insurance Assignment” means the First Lien Insurance Assignment, dated as of
the date hereof, made by the Owner in favor of the Collateral Agent in respect
of the Vessel.

 

“Insurances” has the meaning assigned to such term in Section 5.2(a).

 

“Loss Payable Clause” means the provisions regulating the manner of payment of
sums receivable under the Insurances which are to be incorporated in the
relevant insurance documents, such Loss Payable Clauses to be in the forms set
out in Appendix A and Appendix B of Schedule 1 to the Insurance Assignment, or
in such other forms as may from time to time be agreed in writing by the
Collateral Agent.

 

“Mortgaged Property” means:

 

(a)          the Vessel (including, but not limited to the right of registration
in relation thereto);

 

(b)          the Insurances; and

 

(c)          any Requisition Compensation.

 

“Owner” includes the successors in title and assignees of the Owner.

 

“Receiver” means any receiver and/or manager appointed pursuant to Section 7.2.

 

“Requisition Compensation” means all sums of money or other compensation from
time to time payable during the Security Period by reason of the Compulsory
Acquisition of the Vessel.

 

“Security Period” means the period commencing on the date hereof and terminating
on the date on which all the Obligations (other than contingent indemnity or
expense reimbursement obligations in respect of which no claim has been made)
have been paid in full in cash in immediately available funds.

 

“Vessel” means the vessel “[_________]” registered as a Bahamian ship at the
Port of Nassau under Official Number [_________] and includes, but is not
limited to, any share or interest therein and her engines, machinery, boats,
tackle, outfit, equipment, spare gear, fuel, consumables or other stores,
belongings and appurtenances whether on board or ashore and whether now owned or
hereafter acquired and also any and all additions, improvements and replacements
hereafter made in or to such vessel or any part thereof or in or to her
equipment and appurtenances aforesaid.

 

 2 

 

 

Section 1.2           Capitalized terms used in this Agreement and not otherwise
defined herein have the respective meanings assigned thereto in the Credit
Agreement or the Collateral Agreement, as applicable; provided that “Event of
Default” shall have the meaning assigned to that term in the Collateral
Agreement. This Deed shall be read together with the Collateral Agreement, the
Mortgage and the Credit Agreement but in case of any conflict between this Deed
and the Collateral Agreement, the Mortgage or the Credit Agreement, the
provisions of the Collateral Agreement, the Mortgage or the Credit Agreement, as
applicable, shall prevail.

 

ARTICLE II.

MORTGAGE, ASSIGNMENT AND COVENANT TO PAY

 

Section 2.1           The Owner hereby grants a security interest in and
mortgage on and pledges and assigns absolutely to and in favor of the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, all its right, title and interest present and future in and to the
Mortgaged Property, in each case whether now owned or hereafter acquired and
whether now existing or hereafter coming into existence, for the duration of the
Security Period.

 

Section 2.2           The Owner hereby covenants and undertakes with the
Collateral Agent and the Secured Parties that (i) promptly after the date hereof
it will give written notice (in such form as the Collateral Agent shall
reasonably require including but not limited to the notice of assignment of
insurances attached as Schedule 1 to the Insurance Assignment) of the assignment
herein contained and all remedies hereunder and the assignment under the
Earnings Assignment and Insurance Assignment, to, and use commercially
reasonable efforts to obtain consents or acknowledgements from, the persons from
whom any part of the Mortgaged Property is or may be due, (ii) where the consent
or acknowledgement of any underwriter is required pursuant to any of the
Insurances assigned hereby or assigned under the Insurance Assignment, it shall
use commercially reasonable efforts to obtain such consent and evidence thereof
shall be provided to the Collateral Agent or, in the case of protection and
indemnity coverage, use commercially reasonable efforts to cause the Collateral
Agent to be provided with a letter of undertaking by the club, association or
broker, as applicable, (iii) there shall be duly endorsed upon all slips, cover
notes, policies, certificates of entry or other instruments issued or to be
issued in connection with the insurances assigned hereby such Loss Payable
Clause and other clauses (in such form as the Collateral Agent shall reasonably
require).

 

Section 2.3           The Owner covenants and undertakes with the Collateral
Agent and the Secured Parties to do or permit to be done each and every act or
thing which the Collateral Agent may from time to time require to be done for
the purpose of enforcing the Collateral Agent’s and the Secured Parties’ rights
under this Deed and to allow its name to be used as and when required by the
Collateral Agent for that purpose.

 

 3 

 

 

Section 2.4           The Owner covenants and undertakes with the Collateral
Agent and the Secured Parties to pay, on demand, to the Collateral Agent all
monies and discharge all Guaranteed Obligations now or hereafter due, owing or
incurred to the Collateral Agent and the Secured Parties under, or in connection
with the Credit Agreement, any Senior Secured Note Indenture, any other Loan
Document, and/or this Deed when the same become due for payment in accordance
with their terms whether by acceleration or otherwise.

 

Section 2.5           The Owner shall cause to be filed, registered or recorded,
and hereby irrevocably authorizes the Collateral Agent, at the Owner’s expense,
at any time and from time to time to file, register or record this Deed and any
amendments hereto and/or any other notices, filing or recording documents or
instruments with respect to the Mortgaged Property without the signature of the
Owner, in such form and with the appropriate authorities in any jurisdiction as
is necessary or advisable to perfect or maintain the perfection of, or to
protect, the security interest created hereby. The Owner ratifies its
authorization for the Collateral Agent to have filed, recorded or registered in
each jurisdiction as is necessary or advisable, this Deed and/or any other
notice, filing or recording documents or instruments with respect to the
Mortgaged Property if filed prior to the date hereof.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           The Owner hereby represents and warrants to the Collateral
Agent and the Secured Parties that it is the legal and beneficial owner of and
has good right and title, free from any Liens (other than the Liens created
pursuant to the Loan Documents and Permitted Liens and Liens not prohibited by
any Senior Secured Note Indenture), to the Mortgaged Property which is, or which
may at any time after the date of this Deed become, subject to the security
constituted by this Deed. The Vessel is duly and validly registered in the name
of the Owner under the laws and flag of The Bahamas and shall so remain during
the Security Period, except as otherwise not prohibited by the Credit Agreement
and any Senior Secured Note Indenture.

 

Section 3.2           The representation and warranty in Section 3.1 shall be
deemed to be repeated by the Owner on and as of each day from the date of this
Deed until the end of the Security Period as if made with reference to the facts
and circumstances existing on each such date.

 

Section 3.3           The Owner also hereby represents and warrants to the
Collateral Agent and the Secured Parties on the date hereof that each of the
Mortgage and this Deed has been validly created and, together, constitutes a
valid, legally binding and enforceable mortgage, assignment and first priority
Lien on the Mortgaged Property, other than Permitted Liens and Liens not
prohibited by any Senior Secured Note Indenture.

 

 4 

 

 

ARTICLE IV.

CONTINUING SECURITY AND OTHER MATTERS

 

Section 4.1           The security created by the Mortgage and this Deed shall:

 

(a)          be held by the Collateral Agent (for the benefit of the Secured
Parties) as a continuing security for the payment of the Obligations and the
performance and observance of and compliance with all of the covenants, terms
and conditions contained in the Credit Agreement and the other Loan Documents
and any Senior Secured Note Indenture, express or implied;

 

(b)          not be satisfied by any intermediate payment or satisfaction of any
part of the amount hereby and thereby secured (or by any settlement of accounts
between the Owner or any other person who may be liable to the Collateral Agent,
the Secured Parties or their permitted successors and assigns in respect of the
Obligations or any part thereof);

 

(c)          be in addition to, and shall not in any way prejudice or affect,
and may be enforced by the Collateral Agent without prior recourse to, the
security created by any other Loan Document and any guarantee or indemnity now
or hereafter held by the Collateral Agent or the Secured Parties in respect of
the Obligations; and

 

(d)          not be in any way prejudiced or affected by the existence of any of
the other Loan Documents or any other rights or remedies or by the same becoming
wholly or in part void, voidable or unenforceable on any ground whatsoever or by
the Collateral Agent or any Secured Party dealing with, exchanging, varying or
failing to perfect or enforce any of the same, or giving time for payment or
performance or indulgence or compounding with any other person liable.

 

Section 4.2           All the rights, remedies and powers vested in the
Collateral Agent (for the ratable benefit of the Secured Parties) hereunder
shall be in addition to and not a limitation of any and every other right, power
or remedy vested in the Collateral Agent or the Secured Parties under the Loan
Documents or under any other guarantees or indemnity now or hereafter held by
the Collateral Agent or the Secured Parties in respect of the Obligations and
all the powers so vested in the Collateral Agent or the Secured Parties may be
exercised from time to time and as often as the Collateral Agent or the Secured
Parties may deem expedient.

 

Section 4.3           Neither the Collateral Agent nor any Receiver shall be
obligated to make any inquiry as to the nature or sufficiency of any payment
received by it under the Mortgage and/or this Deed or to make any claim or take
any action to collect any moneys hereby assigned or to enforce any rights or
benefits hereby assigned to the Collateral Agent or to which the Collateral
Agent or any Secured Party may at any time be entitled under the Mortgage and/or
this Deed.

 

 5 

 

 

Section 4.4           The Owner shall remain liable to perform all the
obligations assumed by it in relation to the Mortgaged Property and the
Collateral Agent shall be under no obligation of any kind whatsoever in respect
thereof or be under any liability whatsoever in the event of any failure by the
Owner to perform its obligations in respect thereof.

 

Section 4.5           Notwithstanding that this Deed is expressed to be
supplemental to the Collateral Agreement, any Senior Secured Notes Indenture,
the Credit Agreement and the Mortgage it shall continue in full force and effect
after any discharge of the Collateral Agreement, any Senior Secured Notes
Indenture, the Credit Agreement and the Mortgage until the Security Period has
terminated.

 

ARTICLE V.

COVENANTS

 

Section 5.1           The Owner hereby covenants with the Collateral Agent and
the Secured Parties and undertakes throughout the Security Period as follows (at
its own cost):

 

(a)          No Sale. The Owner will not sell or otherwise dispose of the
Vessel, the Insurances, any other Mortgaged Property or any part thereof or
interest therein, except as otherwise not prohibited by the Credit Agreement and
any Senior Secured Note Indenture.

 

(b)          Negative Pledge. The Owner will not create any Lien over the Vessel
or its Insurances or any other Mortgaged Property or suffer the creation or
existence of any such Lien to or in favor of any person, except for Permitted
Liens and Liens not prohibited by any Senior Secured Note Indenture.

 

(c)          Maritime Liens. The Owner will pay and discharge or cause to be
paid and discharged all debts, damages and liabilities whatsoever which have
given or may give rise to maritime or possessory Liens on or claims enforceable
against the Vessel, except such debts, damages and liabilities which give rise
to maritime or possessory Liens to the extent not otherwise prohibited under
Section 6.02 of the Credit Agreement and such corresponding provision under any
Senior Secured Note Indenture, and in the event of arrest of the Vessel pursuant
to legal process or in the event of her detention in exercise or purported
exercise of any such Liens on or claims enforceable against the Vessel as
aforesaid, to procure the release of the Vessel from such arrest or detention
within twenty one (21) days of receiving notice thereof providing bail or
otherwise as the circumstances may require.

 

(d)          Flag or Registration. The Owner shall ensure that the Vessel
remains registered as a Bahamian ship in the Bahamas Registry of Shipping and
retains the right to fly its flag and the Owner will not make any changes in the
registration or the flag of the Vessel, except as otherwise not prohibited by
the Credit Agreement and any Senior Secured Note Indenture.

 

 6 

 

 

(e)          Bareboat Charterparties. The Owner will not permit the Vessel to be
engaged on any bareboat charterparty or any sub-bareboat charterparty, unless
otherwise approved by the collateral agent under the Collateral Agreement or the
administrative agent under the Credit Agreement, or would not reasonably be
expected to have a material adverse effect on the rights of the Secured Parties.

 

(f)          Time Charterparties. The Owner will not permit the Vessel to be
engaged on any time charterparties or sub-time charterparties other than the
Charter Agreements, unless otherwise approved by the collateral agent under the
Collateral Agreement or the administrative agent under the Credit Agreement, or
would not reasonably be expected to have a materially adverse effect on the
rights of the Secured Parties.

 

(g)          Copies of Charterparties. Upon request of the Collateral Agent, the
Owner will send to the Collateral Agent a copy of any charterparty for the
Vessel and any addenda thereto.

 

(h)          Managers. The Owner will ensure that the Vessel will at all times
only be managed by an Approved Manager pursuant to customary technical
management agreements assigned to the Collateral Agent (for the ratable benefit
of the Secured Parties) under the Collateral Agreement; provided that this
clause shall not prohibit an Approved Manager from entering into commercial or
technical management agreements with other persons for the provision of services
to the Vessel. The Owner will not agree to termination of or any material
amendments that are adverse to the Secured Parties’ interest in, or waive or
fail to enforce, any material provisions of such management agreements unless
the termination, amendment, waiver or failure to enforce such provisions (1)
cannot reasonably be expected to have a material adverse effect on the rights of
the Secured Parties or (2) is approved by the Collateral Agent. If any manager
or the Owner terminates any of the approved management agreements or any manager
commits a default thereunder which entitles the Owner to terminate the relevant
approved management agreement, then the Owner shall enter into a new management
agreement with an Approved Manager.

 

(i)          Inspection. The Owner will permit the Collateral Agent or its
representatives to inspect the Vessel at reasonable times, upon reasonable prior
notice to the Owner, and as often as may be reasonably requested by the
Collateral Agent and the Owner will not in any way restrict the Collateral
Agent’s or its representatives’ access to the Vessel and to all class and
insurance certificates and records whether or not being kept by third parties.
As long as no Event of Default has occurred, the inspections shall be conducted
without any unreasonable interference with the operation of the Vessel. The
Collateral Agent or its representative shall be entitled to perform one
inspection of the Vessel per year at the expense of the Owner; provided that the
Owner shall pay the costs of such additional inspections as the Collateral Agent
or its representative or any Secured Party may carry out at any time after an
Event of Default has occurred and is continuing.

 

 7 

 

 

(j)          Class. The Owner will ensure that the Vessel shall maintain the
class set out in a confirmation of class certificate issued by a classification
society, free of any overdue recommendations, exceptions, qualifications and
notations of such classification society, and the Owner will forward a certified
copy of the classification certificates to the Collateral Agent upon request.

 

(k)          Surveys. The Owner will submit or procure the Vessel to be
submitted regularly to such periodical or other surveys as may be required by
applicable law, by insurers or for classification purposes.

 

(l)          ISM Code and ISPS Code. The Owner will arrange for and procure the
punctual approval and certification of the management organization on shore and
on board the Vessel and ensure that the Vessel is operated in accordance with
the ISM Code and ISPS Code in force from time to time. The Owner shall have a
valid and current International Ship Security Certificate issued in respect of
the Vessel pursuant to the ISPS Code and any other certification that may be
required.

 

(m)          Compliance. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the rights of the Secured Parties, the Owner will ensure that the Vessel will
comply with all relevant laws, regulations and requirements (statutory or
otherwise) as are applicable to ships (i) registered under the same flag as the
Vessel and (ii) engaged in the same or similar service as the Vessel is engaged,
including without limitation environmental laws.

 

(n)          No Illegal Trade or Trade Outside Insurance Cover. The Owner will
not operate the Vessel or permit it to be operated in any manner, trade or
business which is forbidden by international law, or which is unlawful or
illicit under the laws of any relevant jurisdiction, or in carrying illicit or
prohibited goods, or in any manner whatsoever if the foregoing may render the
Vessel liable to condemnation in a prize court, or to destruction, seizure,
confiscation, penalty or sanction or, except as otherwise not prohibited under
the Credit Agreement and any Senior Secured Note Indenture, in a geographical
area outside the scope of any of its insurances or in any way which may
jeopardize its insurance coverage, wholly or in part.

 

(o)          Maintenance. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the rights of the Secured Parties, the Owner will ensure that the Vessel will be
maintained and be in a good and efficient state of repair consistent with first
class ship-ownership and management practice.

 

(p)          Change of Structure, Type or Speed. The Owner will not change the
structure, type or speed of the Vessel in any way which would reasonably be
expected to have a material adverse effect on the rights of the Secured Parties,
unless otherwise consented to by the Collateral Agent.

 

(q)          Notification of Damage and Claims. The Owners will promptly notify
the Collateral Agent of:

 

(i)          any damage to or alteration of the Vessel involving costs in excess
of US$[*] regardless of whether the costs are paid by insurers;

 

 8 

 

 

(ii)         any material environmental claims or incidents, to the extent
notice thereof has not been publicly filed;

 

(iii)        any Event of Loss with respect to the Vessel;

 

(iv)        any requisition of the Vessel;

 

(v)         any requirement or recommendation made by any insurer or
classification society or by any competent authority which is not complied with
in accordance with its terms; and

 

(vi)        any arrest, detention or seizure of the Vessel or any exercise or
purported exercise of a Lien on the Vessel or any part thereof which is not
lifted forthwith.

 

(r)          Further Information. The Owner will furnish the Collateral Agent
without undue delay with all such information as it may from time to time
reasonably require regarding the Vessel, its employment, position and
engagements, including any particulars of all towages and salvages and documents
relating to all charters and other contracts for its employment, or otherwise
howsoever concerning the Vessel.

 

(s)          Notice. The Owner undertakes to place and at all times and places
to retain a true copy of the Mortgage relating to the Vessel and this Deed
(which shall form part of the Vessel’s documents) on board the Vessel with her
papers and cause such true copy of the Mortgage relating to the Vessel and this
Deed to be exhibited to any and all persons having business with the Vessel
which might create or imply any commitment or encumbrance whatsoever on or in
respect of the Vessel (other than Liens created by this Deed or the other Loan
Documents or Permitted Liens and Liens not prohibited by any Senior Secured Note
Indenture) and to any representative of the Collateral Agent and to place and
keep prominently displayed in the bridge and in the master’s cabin of the Vessel
a framed printed notice in plain type reading as follows:

 

NOTICE OF MORTGAGE

 

This Vessel is subject to a first priority mortgage and deed of covenants in
favor of JPMORGAN CHASE BANK, N.A. acting through its office at [_____________]
as collateral agent for itself and others. Under the said mortgage and deed of
covenants, neither the Owner nor any manager nor any charterer nor the master of
this Vessel nor any other person has any right, power or authority to create,
incur or permit to be imposed upon this Vessel any commitments, encumbrances or
liens, whatsoever other than for certain Permitted Liens that are described in
the Amended and Restated Credit Agreement, dated October 31, 2014, among
JPMORGAN CHASE BANK, N.A., NCL CORPORATION LTD. and certain other parties
thereto, all as more fully set forth therein.

 

 9 

 

 

(t)          Further Assurances. Where the Vessel is (or is to be) sold in
exercise of any power contained in this Deed or otherwise conferred on the
Collateral Agent, the Owner undertakes to execute, forthwith upon request by the
Collateral Agent, such form of conveyance of the Vessel as the Collateral Agent
may require.

 

(u)          Environmental Laws. Except to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the rights of the Secured Parties, the Owner shall comply
with, and procure that all employees of the Owner in the course of their
employment comply with, all environmental laws including, without limitation,
requirements relating to manning and establishment of financial responsibility
and to obtain and comply with, and procure that all employees of the Owner in
the course of their employment obtain and comply with, all environmental
permits.

 

Section 5.2           Until the Security Period has terminated, the Owner
undertakes as follows (at its own cost) unless otherwise consented to by the
Collateral Agent:

 

(a)          Insurances. The Owner will take out and maintain in its name or
procure to be taken out and maintained in its name during the Security Period
customary insurances on the Vessel with financially sound and reputable insurers
or underwriters, including without limitation, as follows (jointly the
“Insurances”):

 

(i)          hull, machinery and equipment insurance (including hull
interest/increased value insurance) (covering all fire and usual marine risks
including excess risks), freight interest/anticipated earnings insurance and
freight demurrage and defense (FD&D) insurance;

 

(ii)         war risk insurance (covering damage to hull and deprivations and
blocking and trapping and protection and indemnity risks with a single and
separate limit for the same amounts insured under war hull);

 

(iii)        protection and indemnity insurance (including pollution risks); and

 

(iv)        such additional insurances as a prudent shipowner would take out or
as the Collateral Agent may reasonably require.

 

(b)          Renewal. The Owner will renew the Insurances before the relevant
policies, contracts or entries expire.

 

(c)          Premiums. The Owner will punctually pay all premiums, calls,
contributions or other sums in respect of the Insurances and produce all
relevant receipts when so required by the Collateral Agent.

 

(d)          Guarantees. The Owner will arrange for the execution of such
guarantees as may from time to time be required by any protection and indemnity
or war risk association for or for the continuance of the Vessel’s entry into
such association.

 

 10 

 

 

(e)          Collection of Claims. The Owner will do all things necessary and
provide all documents, evidence and information to enable the Collateral Agent
to collect or recover any moneys which shall at any time become payable to the
Collateral Agent according to the applicable Loss Payable Clause in respect of
the Insurances.

 

(f)          Application of Recoveries. The Owner will apply all sums receivable
under the Insurances which are to be paid to the Owner in accordance with the
applicable Loss Payable Clause in repairing all damage and/or in discharging the
liability in respect of which such sums shall have been received.

 

(g)          Policies and Other Information. Upon request of the Collateral
Agent, the Owner will use commercially reasonable efforts to procure that the
brokers, underwriters, protection and indemnity and war risks associations shall
promptly furnish the Collateral Agent with copies of the policies, insurances
certificates, certificates of entry, rule books, cover notes and any changes
thereto which may from time to time be issued in respect of the Insurances and
the Owner shall promptly furnish the Collateral Agent with all such other
information as it may from time to time reasonably require regarding the
Insurances.

 

ARTICLE VI.

DEFAULT

 

Section 6.1           The Collateral Agent may in its discretion by notice to
the Owner declare all or any part of the Obligations to be immediately due and
payable on the happening of any of the events set out in this Article VI (each
an “Event of Default”). Following such declaration the Obligations, or that part
of it to which the declaration relates, shall immediately become due and payable
and the security constituted by the Mortgage and this Deed shall immediately
become enforceable without any further notice, demand, protest or other
requirement, all of which the Owner expressly waives:

 

(a)          if there shall occur an Event of Default which is continuing (as
defined in the Collateral Agreement); or

 

(b)          if the registration of the Vessel or the registration, validity or
priority of this Deed or the Mortgage shall be contested by any Loan Party or
become void or voidable or liable to cancellation or termination; or

 

(c)          if any act or omission of the Owner or any managers or agents of
the Vessel shall materially prejudice the security conferred on the Collateral
Agent by the Mortgage and this Deed; or

 

(d)          if the Bahamas becomes involved in war (whether or not declared) or
civil war or is occupied by any other power and the Collateral Agent in its
discretion considers that, as a result, the security conferred on it by the
Mortgage and this Deed is materially prejudiced and the Owner does not when
required by the Collateral Agent to do so procure that the Vessel is registered
under the laws and flag of another country acceptable to the Collateral Agent in
its sole and absolute discretion and does not procure that there is executed,
delivered and registered in favor of the Collateral Agent (for the ratable
benefit of the Secured Parties) a further mortgage on the Vessel (together, if
required by the Collateral Agent, with a collateral supplement to mortgage) on
materially the same terms as the Mortgage and this Deed.

 

 11 

 

 

ARTICLE VII.

POWERS OF COLLATERAL AGENT ON EVENT OF DEFAULT

 

Section 7.1           Upon the occurrence of any default described in Article VI
which is continuing and the Collateral Agent (for the benefit of the Secured
Parties) shall make demand for all or any part of the Obligations, the amount of
the Obligations to which the demand relates shall from the date of such demand
bear interest at the default rate specified in Section 2.13 of the Credit
Agreement and the Collateral Agent shall be entitled to exercise all or any of
the rights, powers, discretions and remedies (including all rights and remedies
in foreclosure) vested in it (whether at law, by virtue of the Mortgage and this
Deed or otherwise) and in particular (without limiting the generality of the
foregoing) and for the avoidance of any doubt, the power of sale and other
powers specified in section 23 of the Conveyancing and Law of Property Act
Chapter 138 (applied in respect of personal as well as real property) as varied
or amended by this Deed shall be immediately exercisable upon and at any time
thereafter and, without prejudice to the generality of the foregoing, the
Collateral Agent shall have power:

 

(a)          to take possession of the Vessel;

 

(b)          to require that all policies, contracts, certificates of entry and
other records relating to the Insurances (including details of and
correspondence concerning outstanding claims) be delivered forthwith to such
adjusters and/or brokers and/or other insurers as the Collateral Agent may
nominate;

 

(c)          to collect, recover, compromise and give a good discharge for, all
claims then outstanding or thereafter arising under the Insurances or any of
them or in respect of any other part of the Mortgaged Property and to take over
or institute (if necessary using the name of the Owner) all such proceedings in
connection therewith as the Collateral Agent in its absolute discretion thinks
fit, and, in the case of the Insurances, to permit the brokers through whom
collection or recovery is effected to charge the usual brokerage therefor;

 

(d)          to discharge, compound, release or compromise claims in respect of
the Vessel or any other part of the Mortgaged Property which have given or may
give rise to any charge or Lien or other claim on the Vessel or any other part
of the Mortgaged Property or which are or may be enforceable by proceedings
against the Vessel or any other part of the Mortgaged Property;

 

(e)          to sell the Vessel or any share or interest therein with or without
prior notice to the Owner, and with or without the benefit of any charterparty,
and free from any claim by the Owner (whether in admiralty, in equity, at law or
by statute) by public auction or private contract, at such place and upon such
terms as the Collateral Agent in its absolute discretion may determine, with
power to postpone any such sale, and without being answerable for any loss
occasioned by such sale or resulting from postponement thereof and with power,
where the Collateral Agent purchases the Vessel, to make payment of the sale
price by making an equivalent reduction in the amount of the Obligations;

 

 12 

 

 

(f)          to manage, insure, maintain and repair the Vessel, and to employ,
sail or lay up the Vessel in such manner and for such period as the Collateral
Agent, in its absolute discretion, deems expedient accounting only for net
profits arising from any such employment;

 

(g)          to order the Vessel to proceed forthwith at the Owner’s risk and
expense to a port or place nominated by the Collateral Agent and if the Owner
fails to give the necessary instructions to the master of the Vessel for any
reason whatsoever, the Collateral Agent shall have the right to give such
instructions directly to the master;

 

(h)          to administer, amend or terminate any existing charter, management,
services or similar agreement or instrument relating to the Vessel and/or enter
into any such agreement or instrument; and

 

(i)          to recover from the Owner on demand all fees, costs and expenses
incurred or paid by the Collateral Agent in connection with the exercise of the
powers (or any of them) referred to in this Section 7.1.

 

Section 22 of the Conveyancing and Law of Property Act Chapter 138 shall not
apply to this Deed and the statutory power of sale shall be exercisable at any
time after the moneys secured by this Deed have become payable. For the purpose
of all powers conferred by statute, the Obligations shall be deemed to have
become due and payable on the date hereof.

 

Section 7.2           Upon the occurrence of any Event of Default described in
Article VI which is continuing, the Collateral Agent shall be entitled (but not
bound) by writing executed by any director or officer of the Collateral Agent to
appoint any person or persons to be a receiver and/or manager of the Mortgaged
Property or any part thereof (a “Receiver”) (with power to authorize any joint
Receiver to exercise any power independently of any other joint Receiver) and
may from time to time fix his remuneration, and may remove any Receiver so
appointed and appoint another in his place. Any Receiver shall be the agent of
the Owner and the Owner shall be solely responsible for his acts or defaults and
for his remuneration, and such Receiver shall have power on behalf of and at the
cost of the Owner (notwithstanding any liquidation of the Owner) to do or omit
to do anything which the Owner could do or omit to do in relation to the
Mortgaged Property or any part thereof and in particular (but without prejudice
to the generality of the foregoing) any such Receiver may exercise all the
powers and discretions conferred on the Collateral Agent by the Mortgage and
this Deed.

 

 13 

 

 

Section 7.3           Subject to Section 7.2, any Receiver shall be entitled to
remuneration appropriate to the work and responsibilities involved, upon the
basis of charging from time to time adopted by the Receiver in accordance with
the current practice of his firm.

 

Section 7.4           Neither the Collateral Agent nor any Receiver shall be
liable as mortgagee in possession in respect of all or any of the Mortgaged
Property to account or be liable for any loss upon realization or for any
neglect or default of any nature whatsoever in connection therewith for which a
mortgagee in possession may be liable as such.

 

Section 7.5           Upon any sale of the Vessel or any share or interest
therein by the Collateral Agent pursuant to Section 7.1(e), or by any Receiver,
the purchaser shall not be bound to see or inquire whether the Collateral
Agent’s power of sale has arisen in the manner provided in this Deed and such
sale shall be deemed to be within the power of the Collateral Agent (or the
Receiver, as the case may be) and the receipt of the Collateral Agent (or the
Receiver, as the case may be) of the purchase money shall effectively discharge
the purchaser who shall not be concerned with the manner of application of the
proceeds of such sale or be in any way answerable therefor and such sale shall
operate to divest the Owner of all rights, title and interest of any nature
whatsoever in the Vessel and to bar any such interest of the Owner and all
persons claiming through or under the Owner.

 

ARTICLE VIII.

APPLICATION OF MONEYS

 

Subject to the terms of the Credit Agreement and any Senior Secured Notes
Indenture and Section 4.02 of the Collateral Agreement, all sums received by the
Collateral Agent or any Receiver pursuant to the Mortgage, this Deed, any Senior
Secured Notes Indenture or any of the Loan Documents and all sums received in
connection with the taking possession and/or sale of the Vessel or any
chartering or other use of the Vessel by the Collateral Agent or Receiver
(including, without limitation, the proceeds of any claims for damages or claims
on any insurance received by the Collateral Agent or Receiver while in
possession of or while chartering or using the Vessel) shall, unless otherwise
agreed by the Collateral Agent or Receiver or otherwise expressly provided in
the Loan Documents or any Senior Secured Notes Indenture, be applied by it in
the following order:

 

FIRST, in or towards payment of all expenses and charges incurred by the
Collateral Agent or Receiver in the protection and exercise of its rights,
powers, discretions and remedies under or pursuant to the Mortgage and/or this
Deed (including, without limitation, any damages or losses incurred by reason of
the Collateral Agent’s or Receiver’s possession, chartering or use of the
Vessel) and in or towards supplying indemnity in such amount and in such form as
the Collateral Agent or Receiver shall consider appropriate against any
encumbrances having priority over or equality with the Mortgage and/or this
Deed; then

 

 14 

 

 

SECOND, in or towards payment to the Administrative Agent, any other Authorized
Representative (as defined in the Collateral Agreement) the Collateral Agent or
Receiver of any other costs, charges and expenses incurred by it or them and
recoverable from the Owner or any other Loan Party under or pursuant to the
Credit Agreement, the Loan Documents or any Senior Secured Notes Indenture
together with interest at the rate or rates specified in the Credit Agreement,
the Loan Documents or any Senior Secured Notes Indenture; then

 

THIRD, to the payment in full of Unfunded Advances/Participations (the amounts
so applied to be distributed between or among the Administrative Agent, the
Collateral Agent, the Swingline Lender and any Issuing Bank pro rata in
accordance with the amounts of Unfunded Advances/Participations owed to them on
the date of any such distribution); then

 

FOURTH, to the payment in full of all other Obligations (other than Obligations
under clauses (b) and (c) of the definition thereof) (the amounts so applied to
be distributed, as provided in the Credit Agreement or the applicable Senior
Secured Note Indenture, as the case may be, among the Secured Parties pro rata
in accordance with the respective amounts of the Obligations (other than
Obligations under clauses (b) and (c) of the definition thereof) owed to them on
the date of any such distribution, which in the case of Letters of Credit, shall
be paid by deposit in an account with the Collateral Agent, in the name of the
Collateral Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash in U.S. Dollars equal to the aggregate L/C Exposure as of such
date plus any accrued and unpaid interest thereon); then

 

FIFTH, to the payment in full of all Obligations under clauses (b) and (c) of
the definition thereof (the amounts so applied to be distributed among the
Secured Parties pro rata in accordance with the respective amounts of the
Obligations under clauses (b) and (c) of the definition thereof owed to them on
the date of any such distribution); then

 

SIXTH, to the Owner (or any other Loan Party as provided in the applicable Loan
Documents and any Senior Secured Notes Indenture), its successors or assigns, or
as a court of competent jurisdiction may otherwise direct;

 

provided, that on and after the Intercreditor Effective Date, such proceeds will
be applied as between the holders of the Senior Secured Note Obligations, on the
one hand, and the Credit Agreement Secured Parties, on the other hand, in the
order specified in the First Lien Intercreditor Agreement, with the portion
thereof allocable to the Credit Agreement Secured Parties then being applied in
the manner set forth above in this Article VIII.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Deed.

 

In the event that the amounts received by the Collateral Agent or any Receiver
and referred to in this Article VIII is insufficient to pay in full the whole of
the Obligations, the Collateral Agent or the Receiver, as the case may be, shall
be entitled to collect the shortfall from the Owner or any other person liable
for the time being therefor.

 

 15 

 

 

ARTICLE IX.

REMEDIES CUMULATIVE AND OTHER PROVISIONS

 

Section 9.1           No failure or delay on the part of the Collateral Agent
and/or a Receiver to exercise any right, power or remedy vested in it or them
under any of the Loan Documents or any Senior Secured Notes Indenture shall
operate as a waiver thereof, nor shall any single or partial exercise by the
Collateral Agent and/or a Receiver of any right, power or remedy nor the
discontinuance, abandonment or adverse determination of any proceedings taken by
the Collateral Agent and/or a Receiver to enforce any right, power or remedy
preclude any other or further exercise thereof or proceedings to enforce the
same or the exercise of any other right, power or remedy nor shall the giving by
the Collateral Agent of any consent to any act which by the terms of this Deed
requires such consent prejudice the right of the Collateral Agent to withhold or
give consent to the doing of any other similar act. The remedies provided in the
Loan Documents or any Senior Secured Notes Indenture are cumulative and are not
exclusive of any remedies provided by law.

 

Section 9.2           The Collateral Agent shall be entitled, at any time and as
often as may be expedient, to delegate all or any of the powers and discretions
vested in it by the Mortgage and this Deed (including the power vested in it by
virtue of Article X) or any of the other Loan Documents or any Senior Secured
Notes Indenture in such manner, upon such terms, and to such persons as the
Collateral Agent in its absolute discretion may think fit.

 

Section 9.3           The Collateral Agent shall be entitled to do all acts and
things incidental or conducive to the exercise of any of the rights, powers or
remedies possessed by it as mortgagee of the Vessel (whether at law, under the
Mortgage and/or this Deed or otherwise) and in particular (but without prejudice
to the generality of the foregoing), upon becoming entitled to exercise any of
its powers under Article X, the Collateral Agent shall be entitled to discharge
any cargo on board the Vessel (whether the same shall belong to the Owner or any
other person) and to enter into such other arrangements in respect of the
Vessel, her insurances, management, maintenance, repair, classification and
employment in all respects as if the Collateral Agent was the owner of the
Vessel, but without being responsible in the absence of gross negligence or
willful misconduct for any loss incurred as a result of the Collateral Agent
doing or omitting to do any such acts or things as aforesaid.

 

 16 

 

 

ARTICLE X.

ATTORNEY

 

Section 10.1         By way of security, the Owner hereby irrevocably appoints
the Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) and any Receiver, jointly and also severally, to be its
attorney generally for and in the name and on behalf of the Owner, and as the
act and deed or otherwise of the Owner to (i) execute, seal and deliver and
otherwise perfect and do all such deeds, assurances, agreements, instruments,
acts and things which may be required for the full exercise of all or any of the
rights, powers or remedies conferred by the Mortgage, this Deed, the Credit
Agreement, any Senior Secured Notes Indenture or any of the other Loan
Documents, or which may be deemed proper in or in connection with all or any of
the purposes aforesaid (including, without prejudice to the generality of the
foregoing, the execution and delivery of a bill of sale of the Vessel), and (ii)
make, settle and adjust claims in respect of the Mortgaged Property under
policies of insurance, endorsing the name of the Owner on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto.
In the event that the Owner at any time or times shall fail to obtain or
maintain any of the policies of insurances required hereby or under the Credit
Agreement or any Senior Secured Notes Indenture or to pay any premium in whole
or part relating thereto, the Collateral Agent and the Receiver may, without
waiving or releasing any obligation or liability of the Owner hereunder or any
Event of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent or the Receiver reasonably deems advisable. All sums
disbursed by the Collateral Agent or the Receiver in connection with this
Section 10.1, including reasonable documented attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Owner to the Collateral Agent or the Receiver and shall be additional
Obligations secured hereby. The Owner ratifies and confirms, and agrees to
ratify and confirm, any lawful deed, assurance, agreement, instrument, act or
thing which the Collateral Agent or the Receiver may execute or do pursuant
hereto, provided always that such power shall not be exercisable by or on behalf
of the Collateral Agent until the occurrence of an Event of Default which is
continuing.

 

Section 10.2         The exercise of such power by or on behalf of the
Collateral Agent or any Receiver shall not put any person dealing with the
Collateral Agent or the Receiver upon any inquiry as to whether any Event of
Default has happened, nor shall such person be in any way affected by notice
that no such Event of Default has happened, and the exercise by the Collateral
Agent or the Receiver of such power shall be conclusive evidence of the
Collateral Agent’s or such Receiver’s right to exercise the same.

 

Section 10.3         The Owner hereby irrevocably appoints the Collateral Agent
and any Receiver jointly and also severally to be its attorney in its name and
on its behalf and as its act and deed or otherwise of it, to agree the form of
and to execute and do all deeds, instruments, acts and things in order to file,
record, register or enroll the Mortgage and/or this Deed in any court, public
office or elsewhere which the Collateral Agent may in its discretion consider
necessary or advisable, now or in the future, to ensure the legality, validity,
enforceability or admissibility in evidence thereof and any other assurance,
document, act or thing required to be executed by the Owner pursuant to Section
11.2.

 

 17 

 

 

Section 10.4         The provisions of Section 6.21 and Section 6.08 of the
Collateral Agreement shall apply mutatis mutandis.

 

ARTICLE XI.

MISCELLANEOUS

 

Section 11.1         Costs and Indemnities. (a) Subject to the terms of the
Credit Agreement or any Senior Secured Notes Indenture, the Owner shall pay to
the Collateral Agent on demand all documented reasonable expenses (including
legal fees, fees of insurance advisers, printing, out-of-pocket expenses, stamp
duties, registration fees and other duties or charges) together with any value
added tax or similar tax payable in respect thereof incurred by the Collateral
Agent and/or Receiver in connection with (i) the exercise or enforcement of, or
preservation of any rights under, the Mortgage, this Deed, or otherwise in
respect of the Obligations and the security therefor or (ii) the preparation,
completion, execution or registration of the Mortgage and this Deed.

 

(b)          Subject to the terms of the Credit Agreement or any Senior Secured
Notes Indenture, the Owner hereby agrees and undertakes to indemnify the
Collateral Agent and any Receiver against all losses, actions, claims, expenses
(including, but not limited to, reasonable legal fees and expenses on a full
indemnity basis), demands, obligations and liabilities whatever and whenever
arising which may now or hereafter be incurred by the Collateral Agent and/or
Receiver; or by any manager, agent, officer or employee for whose liability, act
or omission it or he may be answerable, in respect of, in relation to, or in
connection with anything done or omitted in the exercise or purported exercise
of the powers contained in the Mortgage, this Deed, or otherwise in connection
therewith and herewith or with any part of the Mortgaged Property or otherwise
howsoever in relation to, or in connection with, any of the matters dealt with
in the Mortgage and this Deed.

 

Section 11.2         Further Assurances. The Owner hereby further undertakes at
its own expense from time to time to execute, sign, perfect, do and (if
required) register every such further assurance, document, act or thing as in
the opinion of the Collateral Agent may be reasonably necessary or desirable for
the purpose of more effectually mortgaging and charging the Mortgaged Property
or perfecting the security constituted or intended to be constituted by the
Mortgage and this Deed.

 

Section 11.3         Notices. The provisions of Section 6.01 of the Collateral
Agreement shall apply mutatis mutandis in respect of any certificate, notice,
demand or other communication given or made under this Deed.

 

Section 11.4         Benefit of this Deed. This Deed shall be binding on the
Owner and its permitted successors and assigns and shall inure to the benefit of
the Collateral Agent, the Secured Parties and their respective permitted
successors and assigns. The Owner expressly acknowledges and accepts the
provisions of Section 9.09 of the Credit Agreement and agrees that any person in
favor of whom an assignment or transfer is made in accordance with such section
shall be entitled to the benefit of this Deed.

 

 18 

 

 

Section 11.5         Counterparts. This Deed may be entered into in the form of
two counterparts, each executed by one of the parties, and, provided both the
parties shall so execute this Deed, each of the executed counterparts, when duly
exchanged or delivered, shall be deemed to be an original but, taken together,
they shall constitute one instrument.

 

Section 11.6         Severability of Provisions. Each of the provisions in this
Deed are severable and distinct from the others, and if at any time one or more
such provisions is or becomes invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions of this Deed shall not
in any way be affected or impaired thereby.

 

Section 11.7         GOVERNING LAW. THIS DEED AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS DEED SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE BAHAMAS.

 

Section 11.8         Jurisdiction.

 

(a)          Each party to this Deed hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
court of The Bahamas, in any action or proceeding arising out of or relating to
the Mortgage and/or this Deed, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Bahamian court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(b)          Each party to this Deed hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to the Mortgage and/or this Deed
in any court of The Bahamas. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)          The submission to such jurisdiction shall not (and shall not be
construed so as to) limit the right of the Collateral Agent or any Secured Party
to take proceedings against the Owner in any other court of competent
jurisdiction nor shall the taking of proceedings in any one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not. The parties further agree that only the courts of
The Bahamas and not those of any other state shall have jurisdiction to
determine any claim which the Owner may have against the Collateral Agent or any
Secured Party arising out of or in connection with the Mortgage and/or this
Deed.

 

Section 11.9         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Deed and are not to affect the construction of, or to be taken into
consideration in interpreting, this Deed.

 

 19 

 

 

Section 11.10         Subject to First Lien Intercreditor Agreement.
Notwithstanding anything herein to the contrary, on and after the Intercreditor
Effective Date (i) the liens and security interests granted to the Collateral
Agent pursuant to this Deed are expressly subject to the First Lien
Intercreditor Agreement and (ii) the exercise of any right or remedy by the
Collateral Agent hereunder is subject to the limitations and provisions of the
First Lien Intercreditor Agreement. In the event of any conflict between the
terms of the First Lien Intercreditor Agreement and the terms of this Deed, the
terms of the First Lien Intercreditor Agreement shall govern. Nothing herein is
intended, or shall be construed, to give any Loan Party any additional right,
remedy or claim under, to or in respect of this Deed or Vessel.

 

 20 

 

 

IN WITNESS whereof this Deed has been duly executed as the day and year first
above written.

 

  [_________________],   as Owner       By:       Name:    

Title: 

 

 

 

 

  JPMORGAN CHASE BANK, N.A., as Collateral Agent       By:       Name:    

Title: 

              By:       Name:    

Title: 

 

 2 

 

 

Exhibit G-2

 

Date: [●]

 

__________________________

 

[FORM OF] FIRST PREFERRED MARSHALL ISLANDS MORTGAGE

 

executed by

 

[__________]

 

as Owner

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

not in its individual capacity, but solely as Mortgage Trustee,

 

as Mortgagee

 _____________________________________

 

“[VESSEL NAME]”

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I. DEFINITIONS 2       ARTICLE II. MORTGAGE, ASSIGNMENT
AND COVENANT TO PAY 3       ARTICLE III. REPRESENTATIONS AND WARRANTIES 4      
ARTICLE IV. CONTINUING SECURITY AND OTHER MATTERS 5       ARTICLE V. COVENANTS 6
      ARTICLE VI. DEFAULT 11       ARTICLE VII. POWERS OF MORTGAGEE ON EVENT OF
DEFAULT 12       ARTICLE VIII. APPLICATION OF MONEYS 14       ARTICLE IX.
REMEDIES CUMULATIVE AND OTHER PROVISIONS 15       ARTICLE X. ATTORNEY 16      
ARTICLE XI. MISCELLANEOUS 16

 

- i -

 

 

THIS FIRST PREFERRED MORTGAGE is dated and effective as of [_______], (this
“Mortgage”), and is made by [________], a [________________] organized under the
laws of [●], having an address at [●] [,and qualified as a foreign maritime
entity under the laws of the Republic of the Marshall Islands] (the “Owner”), in
favor of JPMORGAN CHASE BANK, N.A., not in its individual capacity but solely as
mortgage trustee under the Credit Agreement as defined below (together with its
successors and assigns in such capacity, the “Mortgagee”) for the Guaranteed
Parties.

 

WHEREAS, the parties hereto have entered into an Amended and Restated Credit
Agreement dated as of October [__], 2014 (a copy of said Amended and Restated
Credit Agreement (without exhibits other than the Notes) is attached hereto as
Exhibit A and constitutes an integral part of this Mortgage; said Amended and
Restated Credit Agreement, as the same may be amended, restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), among
NCL CORPORATION LTD., a Bermuda company (“NCL” or the “Borrower”), the LENDERS
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders and certain other parties thereto and the Mortgagee.

 

WHEREAS, the Borrower may from time to time enter into one or more Swap
Agreements that (i) were in effect on the date of this Mortgage with a
counterparty that was a Lender, an Agent, an Arranger or an Affiliate of a
Lender, Agent or Arranger as of the date of this Mortgage or (ii) are entered
into after the date of this Mortgage with any counterparty that was or is a
Lender, an Agent, an Arranger or an Affiliate of a Lender, an Arranger or an
Agent at the time such Swap Agreement is entered into; provided that such Lender
is not a Defaulting Lender at the time such Swap Agreement is entered into (any
and all of said Swap Agreements collectively, the “Relevant Swap Agreements”),
pursuant to which the Borrower and any such swap counterparty may enter into
Transactions (as such term is defined in each of said Relevant Swap Agreements),
each as evidenced by a Confirmation (as such term is defined in each of said
Relevant Swap Agreements), providing for, among other things, the payment of
certain amounts by the Borrower to such swap counterparty. The Borrower and such
swap counterparties estimate that the aggregate amount which may become due and
payable by the Borrower to such swap counterparties under the Relevant Swap
Agreements shall not exceed U.S.$[●] (the “Swap Exposure”).

 

WHEREAS, the Mortgagee and each Subsidiary Guarantor, including the Owner, have
also entered into a Guarantee and Collateral Agreement, dated as of May 24, 2013
(a copy of said Guarantee and Collateral Agreement (without exhibits), including
a supplement thereto entered into as of the date hereof, is attached hereto as
Exhibit B and constitutes an integral part of this Mortgage; said Guarantee and
Collateral Agreement, as the same may be amended, restated, supplemented, waived
or otherwise modified from time to time, the “Collateral Agreement”).

 

WHEREAS, the Owner is the sole, absolute and unencumbered, legal and beneficial
owner of the whole of the Vessel (as defined herein) (save and except the
Permitted Liens).

 

 

 

 

WHEREAS, in order to secure the repayment of the Guaranteed Obligations, the
Owner has duly executed in favor of the Mortgagee this First Preferred Mortgage
under and pursuant to Chapter 3 of the Republic of the Marshall Islands Maritime
Act of 1990, (as amended, the “Maritime Act”).

 

[WHEREAS, this First Preferred Mortgage is made 'pursuant to agreement' in
accordance with section 309(2)(a) of the Maritime Act.]

 

NOW, THEREFORE, IT IS HEREBY AGREED as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1           In this Mortgage (including the introductory paragraph and
the recitals) unless the context otherwise requires or unless otherwise defined
herein, words and expressions defined in the Collateral Agreement or the Credit
Agreement shall have the same meanings when used in this Mortgage and the
following terms shall have the following meanings:

 

“Approved Manager” means any company designated by the Owner from time to time,
as the technical manager of the Vessel.

 

“Collateral Agreement” has the meaning assigned to such term in the recitals.

 

“Compulsory Acquisition” means requisition for title or other compulsory
acquisition, requisition, appropriation, expropriation, deprivation, forfeiture
or confiscation for any reason of the Vessel by any government entity or other
competent authority, whether de jure or de facto, but shall exclude requisition
for use or hire not involving requisition of title.

 

“Event of Default” has the meaning assigned to such term in Section 6.1.

 

“Insurances” has the meaning assigned to such term in Section 5.2(a).

 

“Loss Payable Clause” means the provisions regulating the manner of payment of
sums receivable under the Insurances which are to be incorporated in the
relevant insurance documents, such Loss Payable Clauses to be in the forms set
out in Appendix A and Appendix B of Schedule 1 to the First Lien Insurance
Assignment, dated as of the date hereof, made by the Owner in favor of the
Mortgagee in respect of the Vessel, or in such other forms as may from time to
time be agreed in writing by the Mortgagee.

 

“Owner” includes the successors in title and assignees of the Owner.

 

“Secured Obligations” has the meaning assigned to such term in Section 2.1.

 

“Security Period” means the period commencing on the date hereof and terminating
on the date on which all the Secured Obligations (other than contingent
indemnity or expense reimbursement obligations in respect of which no claim has
been made) have been paid in full in cash in immediately available funds.

 

 2 

 

 

“Vessel” means the vessel “[_________]” registered as a Marshall Islands ship at
the Port of Majuro under Official Number [_________] and includes, but is not
limited to, any interest therein and her engines, machinery, boats, tackle,
outfit, equipment, spare gear, fuel, consumables or other stores, belongings and
appurtenances whether on board or ashore and whether now owned or hereafter
acquired and also any and all additions, improvements and replacements hereafter
made in or to such vessel or any part thereof or in or to her equipment and
appurtenances aforesaid.

 

Section 1.2           This Mortgage shall be read together with the Collateral
Agreement and the Credit Agreement but in case of any conflict between this
Mortgage and the Collateral Agreement or the Credit Agreement, the provisions of
the Collateral Agreement or the Credit Agreement, as applicable, shall prevail
to the extent permitted under Marshall Islands law.

 

ARTICLE II.

MORTGAGE AND COVENANT TO PAY

 

Section 2.1           In order to secure the payment of the Guaranteed
Obligations, and the payment of all other sums that may hereinafter be secured
by the Mortgage in accordance with the terms hereof, and to secure the
performance and observance of and compliance with all the agreements, covenants
and conditions of the Mortgage, the Collateral Agreement, the Credit Agreement,
the other Loan Documents and any Relevant Swap Agreement (all of the foregoing
being referred to herein as the “Secured Obligations”), the Owner has duly
authorized the execution and delivery of this Mortgage under and pursuant to the
laws of the Republic of the Marshall Islands.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, and in order to secure the payment of the Secured Obligations,
the Owner has granted, conveyed, mortgaged, pledged, confirmed, assigned,
transferred and set over and by these presents does grant, convey, mortgage,
pledge, confirm, assign, transfer and set over, unto the Mortgagee, and its
successors and assigns, the whole of the Vessel;

 

TO HAVE AND TO HOLD all and singular the above mortgaged and described property
unto the Mortgagee and its successors and assigns, to its and to its successors’
and assigns’ own use, benefit and behoof forever;

 

PROVIDED, and these presents are upon the condition that, if the Owner or its
successors or assigns shall pay or cause to be paid the Secured Obligations as
and when the same shall become due and payable in accordance with the respective
terms of the Collateral Agreement and this Mortgage, and all other such sums as
may hereafter become secured by this Mortgage in accordance with the terms
hereof, and the Owner shall duly perform, observe and comply with or cause to be
performed, observed, or complied with all the covenants, terms and conditions of
this Mortgage, the Collateral Agreement, the Credit Agreement, the other Loan
Documents and any Relevant Swap Agreement expressed or implied, to be performed,
then this Mortgage and the estate and rights hereunder shall cease, determine
and be void, otherwise to remain in full force and effect.

 

 3 

 

 

The Owner, for itself, its successors and assigns, hereby covenants, declares
and agrees with the Mortgagee and its successors and assigns that the Vessel is
to be held subject to the further covenants, conditions, terms and uses
hereinafter set forth.

 

Section 2.2           The Owner covenants and undertakes with the Mortgagee and
the Guaranteed Parties to do or permit to be done each and every act or thing
which the Mortgagee may from time to time require to be done for the purpose of
enforcing the Mortgagee’s and the Guaranteed Parties’ rights under this Mortgage
and to allow its name to be used as and when required by the Mortgagee for that
purpose.

 

Section 2.3           The Owner covenants and undertakes with the Mortgagee and
the Guaranteed Parties to pay, on demand, to the Mortgagee all monies and
discharge all Secured Obligations now or hereafter due, owing or incurred to the
Mortgagee and the Guaranteed Parties under, or in connection with the Credit
Agreement, any other Loan Document, any Relevant Swap Agreement and/or this
Mortgage when the same become due for payment in accordance with their terms
whether by acceleration or otherwise.

 

Section 2.4           The Owner shall cause to be filed, registered or recorded,
and hereby irrevocably authorizes the Mortgagee, at the Owner’s expense, at any
time and from time to time to file, register or record this Mortgage and any
amendments hereto in the Maritime Administrator of the Marshall Islands, in
accordance with the provisions of Chapter 3 of the Maritime Act.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           The Owner hereby represents and warrants to the Mortgagee
and the Guaranteed Parties that it is the legal and beneficial owner of and has
good right and title, free from any Liens (other than the Liens created pursuant
to the Loan Documents and Permitted Liens), to the Vessel. The Vessel is duly
and validly registered in the name of the Owner under the laws and flag of the
Republic of the Marshall Islands and shall so remain during the Security Period,
except as otherwise not prohibited by the Credit Agreement.

 

Section 3.2           The representation and warranty in Section 3.1 shall be
deemed to be repeated by the Owner on and as of each day from the date of this
Mortgage until the end of the Security Period as if made with reference to the
facts and circumstances existing on each such date.

 

 4 

 

 

Section 3.3           The Owner also hereby represents and warrants to the
Mortgagee and the Guaranteed Parties on the date hereof that this Mortgage has
been validly created and constitutes a valid, legally binding and enforceable
first preferred ship mortgage on the Vessel.

 

ARTICLE IV.

CONTINUING SECURITY AND OTHER MATTERS

 

Section 4.1           The security created by this Mortgage shall:

 

(a)          be held by the Mortgagee (for the benefit of the Guaranteed
Parties) as a continuing security for the payment of the Secured Obligations and
the performance and observance of and compliance with all of the covenants,
terms and conditions contained in the Credit Agreement and the other Loan
Documents and any Relevant Swap Agreement, express or implied;

 

(b)          not be satisfied by any intermediate payment or satisfaction of any
part of the amount hereby and thereby secured (or by any settlement of accounts
between the Owner or any other person who may be liable to the Mortgagee, the
Guaranteed Parties or their permitted successors and assigns in respect of the
Secured Obligations or any part thereof);

 

(c)          be in addition to, and shall not in any way prejudice or affect,
and may be enforced by the Mortgagee without prior recourse to, the security
created by any other Loan Document, any Relevant Swap Agreement and any
guarantee or indemnity now or hereafter held by the Mortgagee or the Guaranteed
Parties in respect of the Secured Obligations; and

 

(d)          not be in any way prejudiced or affected by the existence of any of
the other Loan Documents, any Relevant Swap Agreement or any other rights or
remedies or by the same becoming wholly or in part void, voidable or
unenforceable on any ground whatsoever or by the Mortgagee or any Guaranteed
Party dealing with, exchanging, varying or failing to perfect or enforce any of
the same, or giving time for payment or performance or indulgence or compounding
with any other person liable.

 

Section 4.2           All the rights, remedies and powers vested in the
Mortgagee (for the ratable benefit of the Guaranteed Parties) hereunder shall be
in addition to and not a limitation of any and every other right, power or
remedy vested in the Mortgagee or the Guaranteed Parties under the Loan
Documents, any Relevant Swap Agreement or under any other guarantees or
indemnity now or hereafter held by the Mortgagee or the Guaranteed Parties in
respect of the Secured Obligations and all the powers so vested in the Mortgagee
or the Guaranteed Parties may be exercised from time to time and as often as the
Mortgagee or the Guaranteed Parties may deem expedient.

 

Section 4.3           The Mortgagee shall not be obligated to make any inquiry
as to the nature or sufficiency of any payment received by it under this
Mortgage or to make any claim or take any action to collect any moneys hereby
owed or to enforce any rights or benefits hereby granted to the Mortgagee or to
which the Mortgagee or any Guaranteed Party may at any time be entitled under
this Mortgage.

 

 5 

 

 

Section 4.4           The Owner shall remain liable to perform all the
obligations assumed by it in relation to the Vessel and the Mortgagee shall be
under no obligation of any kind whatsoever in respect thereof or be under any
liability whatsoever in the event of any failure by the Owner to perform its
obligations in respect thereof.

 

ARTICLE V.

COVENANTS

 

Section 5.1           The Owner hereby covenants with the Mortgagee and the
Guaranteed Parties and undertakes throughout the Security Period as follows (at
its own cost):

 

(a)          No Sale. The Owner will not sell or otherwise dispose of the Vessel
or any part thereof or interest therein, except as otherwise not prohibited by
the Credit Agreement.

 

(b)          Negative Pledge. The Owner will not create any Lien over the Vessel
or suffer the creation or existence of any such Lien to or in favor of any
person, except for Permitted Liens.

 

(c)          Maritime Liens. The Owner will pay and discharge or cause to be
paid and discharged all debts, damages and liabilities whatsoever which have
given or may give rise to maritime or possessory Liens on or claims enforceable
against the Vessel, except such debts, damages and liabilities which give rise
to maritime or possessory Liens to the extent not otherwise prohibited under
Section 6.02 of the Credit Agreement, and in the event of arrest of the Vessel
pursuant to legal process or in the event of her detention in exercise or
purported exercise of any such Liens on or claims enforceable against the Vessel
as aforesaid, to procure the release of the Vessel from such arrest or detention
within twenty one (21) days of receiving notice thereof providing bail or
otherwise as the circumstances may require.

 

(d)          Flag or Registration. The Owner shall ensure that the Vessel
remains registered as a Marshall Islands ship in the Republic of the Marshall
Islands and retains the right to fly its flag and the Owner will not make any
changes in the registration or the flag of the Vessel, except as otherwise not
prohibited by the Credit Agreement.

 

(e)          Bareboat Charterparties. The Owner will not permit the Vessel to be
engaged on any bareboat charterparty or any sub-bareboat charterparty, unless
otherwise approved by the Collateral Agent under the Collateral Agreement or the
Administrative Agent under the Credit Agreement, or would not reasonably be
expected to have a material adverse effect on the rights of the Guaranteed
Parties.

 

 6 

 

 

(f)          Time Charterparties. The Owner will not permit the Vessel to be
engaged on any time charterparties or sub-time charterparties other than the
Charter Agreements, unless otherwise approved by the Collateral Agent under the
Collateral Agreement or the Administrative Agent under the Credit Agreement, or
would not reasonably be expected to have a materially adverse effect on the
rights of the Guaranteed Parties.

 

(g)          Copies of Charterparties. Upon request of the Mortgagee, the Owner
will send to the Mortgagee a copy of any charterparty for the Vessel and any
addenda thereto.

 

(h)          Managers. The Owner will ensure that the Vessel will at all times
only be managed by an Approved Manager pursuant to customary technical
management agreements assigned to the Mortgagee (for the ratable benefit of the
Guaranteed Parties) under the Collateral Agreement; provided that this clause
shall not prohibit an Approved Manager from entering into commercial or
technical management agreements with other persons for the provision of services
to the Vessel. The Owner will not agree to termination of or any material
amendments that are adverse to the Guaranteed Parties’ interest in, or waive or
fail to enforce, any material provisions of such management agreements unless
the termination, amendment, waiver or failure to enforce such provisions (1)
cannot reasonably be expected to have a material adverse effect on the rights of
the Guaranteed Parties or (2) is approved by the Mortgagee. If any manager or
the Owner terminates any of the approved management agreements or any manager
commits a default thereunder which entitles the Owner to terminate the relevant
approved management agreement, then the Owner shall enter into a new management
agreement with an Approved Manager.

 

(i)          Inspection. The Owner will permit the Mortgagee or its
representatives to inspect the Vessel at reasonable times, upon reasonable prior
notice to the Owner, and as often as may be reasonably requested by the
Mortgagee and the Owner will not in any way restrict the Mortgagee’s or its
representatives’ access to the Vessel and to all class and insurance
certificates and records whether or not being kept by third parties. As long as
no Event of Default has occurred, the inspections shall be conducted without any
unreasonable interference with the operation of the Vessel. The Mortgagee or its
representative shall be entitled to perform one inspection of the Vessel per
year at the expense of the Owner; provided that the Owner shall pay the costs of
such additional inspections as the Mortgagee or its representative or any
Guaranteed Party may carry out at any time after an Event of Default has
occurred and is continuing.

 

(j)          Class. The Owner will ensure that the Vessel shall maintain the
class set out in the classification certificates issued by a classification
society, free of any overdue recommendations, exceptions, qualifications and
notations of such classification society, and the Owner will forward a certified
copy of the classification certificates to the Mortgagee upon request.

 

 7 

 

 

(k)          Surveys. The Owner will submit or procure the Vessel to be
submitted regularly to such periodical or other surveys as may be required by
applicable law, by insurers or for classification purposes.

 

(l)          ISM Code and ISPS Code. The Owner will arrange for and procure the
punctual approval and certification of the management organization on shore and
on board the Vessel and ensure that the Vessel is operated in accordance with
the ISM Code and ISPS Code in force from time to time. The Owner shall have a
valid and current International Ship Security Certificate issued in respect of
the Vessel pursuant to the ISPS Code and any other certification that may be
required.

 

(m)          Compliance. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the rights of the Guaranteed Parties, the Owner will ensure that the Vessel will
comply with all relevant laws, regulations and requirements (statutory or
otherwise) as are applicable to ships (i) registered under the same flag as the
Vessel and (ii) engaged in the same or similar service as the Vessel is engaged,
including without limitation environmental laws.

 

(n)          No Illegal Trade or Trade Outside Insurance Cover. The Owner will
not operate the Vessel or permit it to be operated in any manner, trade or
business which is forbidden by international law, or which is unlawful or
illicit under the laws of any relevant jurisdiction, or in carrying illicit or
prohibited goods, or in any manner whatsoever if the foregoing may render the
Vessel liable to condemnation in a prize court, or to destruction, seizure,
confiscation, penalty or sanction or, except as otherwise not prohibited under
the Credit Agreement, in a geographical area outside the scope of any of its
insurances or in any way which may jeopardize its insurance coverage, wholly or
in part.

 

(o)          Maintenance. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the rights of the Guaranteed Parties, the Owner will ensure that the Vessel will
be maintained and be in a good and efficient state of repair consistent with
first class ship-ownership and management practice.

 

(p)          Change of Structure, Type or Speed. The Owner will not change the
structure, type or speed of the Vessel in any way which would reasonably be
expected to have a material adverse effect on the rights of the Guaranteed
Parties, unless otherwise consented to by the Mortgagee.

 

(q)         Notification of Damage and Claims. The Owners will promptly notify
the Mortgagee of:

 

(i)          any damage to or alteration of the Vessel involving costs in excess
of US$[*] regardless of whether the costs are paid by insurers;

 

(ii)         any material environmental claims or incidents, to the extent
notice thereof has not been publicly filed;

 

 8 

 

 

(iii)        any Event of Loss with respect to the Vessel;

 

(iv)        any requisition of the Vessel;

 

(v)         any requirement or recommendation made by any insurer or
classification society or by any competent authority which is not complied with
in accordance with its terms; and

 

(vi)        any arrest, detention or seizure of the Vessel or any exercise or
purported exercise of a Lien on the Vessel or any part thereof which is not
lifted forthwith.

 

(r)          Further Information. The Owner will furnish the Mortgagee without
undue delay with all such information as it may from time to time reasonably
require regarding the Vessel, its employment, position and engagements,
including any particulars of all towages and salvages and documents relating to
all charters and other contracts for its employment, or otherwise howsoever
concerning the Vessel.

 

(s)          Notice. The Owner undertakes to place and at all times and places
to retain a certified copy of this Mortgage on board the Vessel with her papers
and cause such certified copy of this Mortgage to be exhibited to any and all
persons having business with the Vessel which might create or imply any
commitment or encumbrance whatsoever on or in respect of the Vessel (other than
Liens created by this Mortgage) and to any representative of the Mortgagee and
to place and keep prominently displayed in the bridge and in the master’s cabin
of the Vessel a framed printed notice in plain type reading as follows:

 

NOTICE OF MORTGAGE

 

This Vessel is subject to a first preferred mortgage in favor of JPMORGAN CHASE
BANK, N.A. acting through its office at [_____________], not in its individual
capacity, but solely as mortgage trustee under authority of Chapter 3 of the
Republic of the Marshall Islands Maritime Act of 1990, as amended. Under the
said mortgage, neither the Owner nor any manager nor any charterer nor the
master of this Vessel nor any other person has any right, power or authority to
create, incur or permit to be imposed upon this Vessel any commitments,
encumbrances or liens, whatsoever other than for certain Permitted Liens that
are described in the Amended and Restated Credit Agreement, dated October [__],
2014, among JPMORGAN CHASE BANK, N.A., NCL CORPORATION LTD. and certain other
parties thereto, all as more fully set forth therein.

 

(t)          Further Assurances. Where the Vessel is (or is to be) sold in
exercise of any power contained in this Mortgage or otherwise conferred on the
Mortgagee , the Owner undertakes to execute, forthwith upon request by the
Mortgagee, such form of conveyance of the Vessel as the Mortgagee may require.

 

 9 

 

 

(u)          Environmental Laws. Except to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the rights of the Guaranteed Parties, the Owner shall comply
with, and procure that all employees of the Owner in the course of their
employment comply with, all environmental laws including, without limitation,
requirements relating to manning and establishment of financial responsibility
and to obtain and comply with, and procure that all employees of the Owner in
the course of their employment obtain and comply with, all environmental
permits.

 

Section 5.2           Until the Security Period has terminated, the Owner
undertakes as follows (at its own cost) unless otherwise consented to by the
Mortgagee:

 

(a)          Insurances. The Owner will take out and maintain in its name or
procure to be taken out and maintained in its name during the Security Period
customary insurances on the Vessel with financially sound and reputable insurers
or underwriters, including without limitation, as follows (jointly the
“Insurances”):

 

(i)          hull, machinery and equipment insurance (including hull
interest/increased value insurance) (covering all fire and usual marine risks
including excess risks), freight interest/anticipated earnings insurance and
freight demurrage and defense (FD&D) insurance;

 

(ii)         war risk insurance (covering damage to hull and deprivations and
blocking and trapping and protection and indemnity risks with a single and
separate limit for the same amounts insured under war hull);

 

(iii)        protection and indemnity insurance (including pollution risks); and

 

(iv)        such additional insurances as a prudent shipowner would take out or
as the Mortgagee may reasonably require.

 

(b)          Renewal. The Owner will renew the Insurances before the relevant
policies, contracts or entries expire.

 

(c)          Premiums. The Owner will punctually pay all premiums, calls,
contributions or other sums in respect of the Insurances and produce all
relevant receipts when so required by the Mortgagee.

 

(d)          Guarantees. The Owner will arrange for the execution of such
guarantees as may from time to time be required by any protection and indemnity
or war risk association for or for the continuance of the Vessel’s entry into
such association.

 

(e)          Collection of Claims. The Owner will do all things necessary and
provide all documents, evidence and information to enable the Mortgagee to
collect or recover any moneys which shall at any time become payable to the
Mortgagee according to the applicable Loss Payable Clause in respect of the
Insurances.

 

 10 

 

 

(f)          Application of Recoveries. The Owner will apply all sums receivable
under the Insurances which are to be paid to the Owner in accordance with the
applicable Loss Payable Clause in repairing all damage and/or in discharging the
liability in respect of which such sums shall have been received.

 

(g)          Policies and Other Information. Upon request of the Mortgagee, the
Owner will use commercially reasonable efforts to procure that the brokers,
underwriters, protection and indemnity and war risks associations shall promptly
furnish the Mortgagee with copies of the policies, insurances certificates,
certificates of entry, rule books, cover notes and any changes thereto which may
from time to time be issued in respect of the Insurances and the Owner shall
promptly furnish the Mortgagee with all such other information as it may from
time to time reasonably require regarding the Insurances.

 

ARTICLE VI.

DEFAULT

 

Section 6.1           The Mortgagee may in its discretion by notice to the Owner
declare all or any part of the Secured Obligations to be immediately due and
payable on the happening of any of the events set out in this Article VI (each
an “Event of Default”). Following such declaration the Secured Obligations, or
that part of it to which the declaration relates, shall immediately become due
and payable and the security constituted by this Mortgage shall immediately
become enforceable without any further notice, demand, protest or other
requirement, all of which the Owner expressly waives:

 

(a)          if there shall occur an Event of Default (as defined in the
Collateral Agreement) which is continuing; or

 

(b)          if the registration of the Vessel or the recordation, validity or
priority of this Mortgage shall be contested by any Loan Party or become void or
voidable or liable to cancellation or termination; or

 

(c)          if any act or omission of the Owner or any managers or agents of
the Vessel shall materially prejudice the security conferred on the Mortgagee by
this Mortgage; or

 

(d)          if the Marshall Islands becomes involved in war (whether or not
declared) or civil war or is occupied by any other power and the Mortgagee in
its discretion considers that, as a result, the security conferred on it by this
Mortgage is materially prejudiced and the Owner does not when required by the
Mortgagee to do so procure that the Vessel is registered under the laws and flag
of another country acceptable to the Mortgagee in its sole and absolute
discretion and does not procure that there is executed, delivered and registered
in favor of the Mortgagee (for the ratable benefit of the Guaranteed Parties) a
further mortgage on the Vessel (together, if required by the Mortgagee, with a
deed of covenant supplement to such mortgage) on materially the same terms as
this Mortgage.

 

 11 

 

 

ARTICLE VII.

POWERS OF MORTGAGEE ON EVENT OF DEFAULT

 

Section 7.1           Upon the occurrence of any Event of Default which is
continuing and the Mortgagee (for the benefit of the Guaranteed Parties) shall
make demand for all or any part of the Secured Obligations, the amount of the
Secured Obligations to which the demand relates shall from the date of such
demand bear interest at the default rate specified in Section 2.13 of the Credit
Agreement and the Mortgagee shall be entitled to exercise all or any of the
rights, powers, discretions and remedies (including all rights and remedies in
foreclosure) vested in it (whether at law, by virtue of this Mortgage or
otherwise) and, without prejudice to the generality of the foregoing, the
Mortgagee shall have power:

 

(a)          exercise all of the rights and remedies in foreclosure and
otherwise given to a mortgagee by the provisions of the laws of the Republic of
the Marshall Islands or of any other jurisdiction where the Vessel may be found;

 

(b)          bring suit at law, in equity or in admiralty, as it may be advised,
to recover judgment for the Secured Liabilities, and collect the same out of any
and all property of the Owner whether covered by this Mortgage or otherwise;

 

(c)          to take possession of the Vessel;

 

(d)          to require that all policies, contracts, certificates of entry and
other records relating to the Insurances (including details of and
correspondence concerning outstanding claims) be delivered forthwith to such
adjusters and/or brokers and/or other insurers as the Mortgagee may nominate;

 

(e)          to collect, recover, compromise and give a good discharge for, all
claims then outstanding or thereafter arising under the Insurances or any of
them or in respect of any other part of the Vessel and to take over or institute
(if necessary using the name of the Owner) all such proceedings in connection
therewith as the Mortgagee in its absolute discretion thinks fit, and, in the
case of the Insurances, to permit the brokers through whom collection or
recovery is effected to charge the usual brokerage therefor;

 

(f)          to discharge, compound, release or compromise claims in respect of
the Vessel or any other part of the Vessel which have given or may give rise to
any charge or Lien or other claim on the Vessel or any other part of the Vessel
or which are or may be enforceable by proceedings against the Vessel or any
other part of the Vessel;

 

 12 

 

 

(g)          to sell the Vessel or any interest therein with or without prior
notice to the Owner, and with or without the benefit of any charterparty, and
free from any claim by the Owner (whether in admiralty, in equity, at law or by
statute) by public auction or private contract, at such place and upon such
terms as the Mortgagee in its absolute discretion may determine, with power to
postpone any such sale, and without being answerable for any loss occasioned by
such sale or resulting from postponement thereof and with power, where the
Mortgagee purchases the Vessel, to make payment of the sale price by making an
equivalent reduction in the amount of the Secured Obligations;

 

(h)          to manage, insure, maintain and repair the Vessel, and to employ,
sail or lay up the Vessel in such manner and for such period as the Mortgagee,
in its absolute discretion, deems expedient accounting only for net profits
arising from any such employment;

 

(i)          to order the Vessel to proceed forthwith at the Owner’s risk and
expense to a port or place nominated by the Mortgagee and if the Owner fails to
give the necessary instructions to the master of the Vessel for any reason
whatsoever, the Mortgagee shall have the right to give such instructions
directly to the master;

 

(j)          to administer, amend or terminate any existing charter, management,
services or similar agreement or instrument relating to the Vessel and/or enter
into any such agreement or instrument; and

 

(k)          to recover from the Owner on demand all fees, costs and expenses
incurred or paid by the Mortgagee in connection with the exercise of the powers
(or any of them) referred to in this Section 7.1.

 

Section 7.2           The Owner covenants and agrees that in addition to any and
all other rights, powers and remedies elsewhere in this Mortgage granted to and
conferred upon the Mortgagee, the Mortgagee in any suit to enforce any of its
rights, powers or remedies, if an Event of Default shall have occurred and is
continuing, shall be entitled as a matter of right and not as a matter of
discretion (a) to the appointment of a receiver or receivers of the Vessel and
any receiver so appointed shall have full rights and powers to use and operate
the Vessel or such other powers as the Court appointing such receiver may
prescribe, including but not limited to the power to pay off the crew of the
Vessel and repatriate the crew, if need be, and (b) to a decree ordering and
directing the sale and disposal of the Vessel, and the Mortgagee may become the
purchaser at any such sale and shall have the right to credit on the purchase
price any and all sums of money due under the Collateral Agreement, or otherwise
hereunder.

 

Section 7.3           The Mortgagee shall not be liable as mortgagee in
possession in respect of all or any part of the Vessel to account or be liable
for any loss upon realization or for any neglect or default of any nature
whatsoever in connection therewith for which a mortgagee in possession may be
liable as such.

 

Section 7.4           Upon any sale of the Vessel or any interest therein by the
Mortgagee pursuant to Section 7.1(e), the purchaser shall not be bound to see or
inquire whether the Mortgagee’s power of sale has arisen in the manner provided
in this Mortgage and such sale shall be deemed to be within the power of the
Mortgagee and the receipt of the Mortgagee of the purchase money shall
effectively discharge the purchaser who shall not be concerned with the manner
of application of the proceeds of such sale or be in any way answerable therefor
and such sale shall operate to divest the Owner of all rights, title and
interest of any nature whatsoever in the Vessel and to bar any such interest of
the Owner and all persons claiming through or under the Owner.

 

 13 

 

 

ARTICLE VIII.

APPLICATION OF MONEYS

 

Subject to the terms of the Credit Agreement and Section 4.02 of the Collateral
Agreement, all sums received by the Mortgagee pursuant to this Mortgage, any of
the Loan Documents or any Relevant Swap Agreement and all sums received in
connection with the taking possession and/or sale of the Vessel or any
chartering or other use of the Vessel by the Mortgagee (including, without
limitation, the proceeds of any claims for damages or claims on any insurance
received by the Mortgagee while in possession of or while chartering or using
the Vessel) shall, unless otherwise agreed by the Mortgagee or otherwise
expressly provided in the Loan Documents or any Relevant Swap Agreement, be
applied by it in the following order:

 

FIRST, in or towards payment of all expenses and charges incurred by the
Mortgagee in the protection and exercise of its rights, powers, discretions and
remedies under or pursuant to this Mortgage (including, without limitation, any
damages or losses incurred by reason of the Mortgagee’s possession, chartering
or use of the Vessel) and in or towards supplying indemnity in such amount and
in such form as the Mortgagee shall consider appropriate against any
encumbrances having priority over or equality with this Mortgage; then

 

SECOND, in or towards payment to the Administrative Agent or the Mortgagee of
any other costs, charges and expenses incurred by it or them and recoverable
from the Owner or any other Loan Party under or pursuant to the Credit
Agreement, the Loan Documents or any Relevant Swap Agreement, together with
interest at the rate or rates specified in the Credit Agreement, the Loan
Documents or any Relevant Swap Agreement; then

 

THIRD, to the payment in full of all other Secured Obligations, the amounts so
applied to be distributed as set forth in Section 4.02 of the Collateral
Agreement; then

 

FOURTH, to the Owner (or any other Loan Party as provided in the applicable Loan
Documents), its successors or assigns, or as a court of competent jurisdiction
may otherwise direct.

 

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage.

 

In the event that the amounts received by the Mortgagee and referred to in this
Article VIII are insufficient to pay in full the whole of the Secured
Obligations, the Mortgagee shall be entitled to collect the shortfall from the
Owner or any other person liable for the time being therefor.

 

 14 

 

 

ARTICLE IX.

REMEDIES CUMULATIVE AND OTHER PROVISIONS

 

Section 9.1           No failure or delay on the part of the Mortgagee to
exercise any right, power or remedy vested in it under any of the Loan Documents
or any Relevant Swap Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise by the Mortgagee of any right, power or remedy nor
the discontinuance, abandonment or adverse determination of any proceedings
taken by the Mortgagee to enforce any right, power or remedy preclude any other
or further exercise thereof or proceedings to enforce the same or the exercise
of any other right, power or remedy nor shall the giving by the Mortgagee of any
consent to any act which by the terms of this Mortgage requires such consent
prejudice the right of the Mortgagee to withhold or give consent to the doing of
any other similar act. The remedies provided in the Loan Documents or any
Relevant Swap Agreement are cumulative and are not exclusive of any remedies
provided by law.

 

Section 9.2           The Mortgagee shall be entitled, at any time and as often
as may be expedient, to delegate all or any of the powers and discretions vested
in it by this Mortgage (including the power vested in it by virtue of Article X)
or any of the other Loan Documents or any Relevant Swap Agreement in such
manner, upon such terms, and to such persons as the Mortgagee in its absolute
discretion may think fit.

 

Section 9.3           The Mortgagee shall be entitled to do all acts and things
incidental or conducive to the exercise of any of the rights, powers or remedies
possessed by it as mortgagee of the Vessel (whether at law, under this Mortgage
or otherwise) and in particular (but without prejudice to the generality of the
foregoing), upon becoming entitled to exercise any of its powers under Article
X, the Mortgagee shall be entitled to discharge any cargo on board the Vessel
(whether the same shall belong to the Owner or any other person) and to enter
into such other arrangements in respect of the Vessel, her insurances,
management, maintenance, repair, classification and employment in all respects
as if the Mortgagee was the owner of the Vessel, but without being responsible
in the absence of gross negligence or willful misconduct for any loss incurred
as a result of the Mortgagee doing or omitting to do any such acts or things as
aforesaid.

 

 15 

 

 

ARTICLE X.

ATTORNEY

 

Section 10.1         By way of security, the Owner hereby irrevocably appoints
the Mortgagee (and all officers, employees or agents designated by the
Mortgagee), to be its attorney generally for and in the name and on behalf of
the Owner, and as the act and deed or otherwise of the Owner to (i) execute,
seal and deliver and otherwise perfect and do all such deeds, assurances,
agreements, instruments, acts and things which may be required for the full
exercise of all or any of the rights, powers or remedies conferred by this
Mortgage, the Credit Agreement, any of the other Loan Documents or any Relevant
Swap Agreement, or which may be deemed proper in or in connection with all or
any of the purposes aforesaid (including, without prejudice to the generality of
the foregoing, the execution and delivery of a bill of sale of the Vessel), and
(ii) make, settle and adjust claims in respect of the Vessel under policies of
insurance, endorsing the name of the Owner on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
the Owner at any time or times shall fail to obtain or maintain any of the
policies of insurances required hereby or under the Credit Agreement or to pay
any premium in whole or part relating thereto, the Mortgagee may, without
waiving or releasing any obligation or liability of the Owner hereunder or any
Event of Default, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Mortgagee reasonably deems advisable. All sums disbursed by the Mortgagee
in connection with this Section 10.1, including reasonable documented attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by the Owner to the Mortgagee and shall be additional
Secured Obligations secured hereby. The Owner ratifies and confirms, and agrees
to ratify and confirm, any lawful deed, assurance, agreement, instrument, act or
thing which the Mortgagee may execute or do pursuant hereto, provided always
that such power shall not be exercisable by or on behalf of the Mortgagee until
the occurrence of an Event of Default which is continuing.

 

Section 10.2         The exercise of such power by or on behalf of the Mortgagee
shall not put any person dealing with the Mortgagee upon any inquiry as to
whether any Event of Default has happened, nor shall such person be in any way
affected by notice that no such Event of Default has happened, and the exercise
by the Mortgagee of such power shall be conclusive evidence of the Mortgagee’s
right to exercise the same.

 

Section 10.3         The Owner hereby irrevocably appoints the Mortgagee to be
its attorney in its name and on its behalf and as its act and deed or otherwise
of it, to agree the form of and to execute and do all deeds, instruments, acts
and things in order to file, record, register or enroll this Mortgage in any
court, public office or elsewhere which the Mortgagee may in its discretion
consider necessary or advisable, now or in the future, to ensure the legality,
validity, enforceability or admissibility in evidence thereof and any other
assurance, document, act or thing required to be executed by the Owner pursuant
to Section 11.2.

 

Section 10.4         The provisions of Section 6.08 of the Collateral Agreement
shall apply mutatis mutandis.

 

ARTICLE XI.

MISCELLANEOUS

 

Section 11.1         Costs and Indemnities. (a) Subject to the terms of the
Credit Agreement, the Owner shall pay to the Mortgagee on demand all documented
reasonable expenses (including legal fees, fees of insurance advisers, printing,
out-of-pocket expenses, stamp duties, registration fees and other duties or
charges) together with any value added tax or similar tax payable in respect
thereof incurred by the Mortgagee in connection with (i) the exercise or
enforcement of, or preservation of any rights under, this Mortgage, or otherwise
in respect of the Secured Obligations and the security therefor or (ii) the
preparation, completion, execution or registration of this Mortgage.

 

 16 

 

 

(b)          Subject to the terms of the Credit Agreement, the Owner hereby
agrees and undertakes to indemnify the Mortgagee against all losses, actions,
claims, expenses (including, but not limited to, reasonable legal fees and
expenses on a full indemnity basis), demands, obligations and liabilities
whatever and whenever arising which may now or hereafter be incurred by the
Mortgagee; or by any manager, agent, officer or employee for whose liability,
act or omission it or he may be answerable, in respect of, in relation to, or in
connection with anything done or omitted in the exercise or purported exercise
of the powers contained in this Mortgage, or otherwise in connection therewith
and herewith or with any part of the Vessel or otherwise howsoever in relation
to, or in connection with, any of the matters dealt with in this Mortgage.

 

Section 11.2         Further Assurances. The Owner hereby further undertakes at
its own expense from time to time to execute, sign, perfect, do and (if
required) register or record every such further assurance, document, act or
thing as in the opinion of the Mortgagee may be reasonably necessary or
desirable for the purpose of more effectually mortgaging and charging the Vessel
or perfecting the security constituted or intended to be constituted by this
Mortgage.

 

Section 11.3         Notices. The provisions of Section 6.01 of the Collateral
Agreement shall apply mutatis mutandis in respect of any certificate, notice,
demand or other communication given or made under this Mortgage.

 

Section 11.4         Benefit of this Mortgage. This Mortgage shall be binding on
the Owner and its permitted successors and assigns and shall inure to the
benefit of the Mortgagee, and its permitted successors and assigns for the
benefit of the Guaranteed Parties. The Owner expressly acknowledges and accepts
the provisions of Section 9.09 of the Credit Agreement and agrees that any
person in favor of whom an assignment or transfer is made in accordance with
such section shall be entitled to the benefit of this Mortgage.

 

Section 11.5         Severability of Provisions. Each of the provisions in this
Mortgage are severable and distinct from the others, and if at any time one or
more such provisions is or becomes invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions of this
Mortgage shall not in any way be affected or impaired thereby.

 

Section 11.6         Governing Law. The provisions of this Mortgage shall, with
respect to its validity, effect, recordation and enforcement, be governed by and
construed in accordance with the applicable laws of the Republic of the Marshall
Islands.

 

Section 11.7         Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Mortgage and are not to affect the construction of, or to be taken into
consideration in interpreting, this Mortgage.

 

 17 

 

 

Section 11.8         Recording: Clause. For the purpose of recording this
Mortgage as required by Chapter 3 of the Maritime Act, the total amount of the
direct and contingent obligations secured by this Mortgage is $[●] (of which (a)
U.S.$[●] is attributable to the Facilities and (b) U.S.$[●] is attributable to
the Swap Exposure) together with interest, fees, commissions and performance of
mortgage covenants. [The date of maturity of this Mortgage is [●] and there is
no separate discharge amount.]

 

 18 

 

 

IN WITNESS whereof this Mortgage has been executed by the duly authorized
Attorney-in-Fact of the Owner on the date stated at the beginning of this
Mortgage.

 

  [_________________],   as Owner       By:       Name:     Title:

 

 

 

 

ACKNOWLEDGMENT OF MORTGAGE

 

STATE OF [●] )   ) S.S.     COUNTY OF [●] )

 

On this [●] day of [●] before me personally appeared [●] me known who being by
me duly sworn did depose and say that he resides at [●] he is an
Attorney-in-Fact for [●] described in and which executed the foregoing
instrument; and that he signed his name thereto by order of the Board of
Directors of said corporation.

 

 2 

 

 

Exhibit H

 

[FORM OF]
FIRST LIEN EARNINGS ASSIGNMENT

 

THIS ASSIGNMENT made as of [__________], 2014 (this “Assignment”), by
[__________] a [__________] [company][limited liability corporation] having an
address at [__________] (the “Assignor”), to JPMORGAN CHASE BANK, N.A., with its
office at [______] (together with each of its successors and assigns, the
“Assignee”), as Collateral Agent for the Secured Parties, including but not
limited to (i) the financial institutions party to the Amended and Restated
Credit Agreement dated as of October 31, 2014 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”) among NCL Corporation Ltd., the Assignee and others, (ii) any
hedging counterparties to the extent that they are Secured Parties as defined in
the Credit Agreement, and (iii) the other Secured Parties. Capitalized terms
used in this Assignment and not otherwise defined herein have the respective
meanings assigned thereto in the Credit Agreement.

 

1.          THE ASSIGNOR, in consideration of One Dollar ($1.00) and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, DOES HEREBY ASSIGN, transfer and set over unto the Assignee for
itself and for the benefit of the Secured Parties, and, as collateral security
for the Obligations now or hereafter existing, does hereby grant to the Assignee
for the benefit of the Secured Parties a security interest in all right, title
and interest of the Assignor in and to all monies or claims for monies due and
to become due to the Assignor (the “Earnings”), and all liens therefor, under or
arising out of, any present or future passenger ticket, bill of lading,
bareboat, time or voyage charter party, contract of affreightment, towing or
salvage contract or service, or other contract or arrangement whatsoever,
whether expressed or implied, made or issued for or in connection with the
service, use, management or operation of the passenger vessel [__________],
documented under the laws of [___] with Official Number [__________] and IMO
Number [__________] (the “Vessel”), for the carriage of goods, mail, or
passengers or the performance of towing or salvage services, or for any other
purpose whatsoever (such contracts or arrangement being hereinafter collectively
called the “Contracts”), or any amendment thereof or addition thereto, for or as
carriage, passage, charter hire, fees, freight, demurrage, requisition or
otherwise thereunder, or as compensation for the modification, termination or
breach thereof, or for or as contributions in general average arising out of any
such carriage or under any such Contracts or pursuant to any bond or other
security for general average, and all claims for damages in respect of the
actual, constructive or compromised total loss or requisition or other
compulsory acquisition or other loss of use of the Vessel, and all proceeds of
any of the foregoing.

 

2.          The Assignor warrants and covenants that (a) it has not heretofore
assigned, hypothecated or pledged, nor will it hereafter assign, hypothecate or
pledge, any of the right, title or interest assigned hereby, whether now due or
hereafter becoming due, to any person, firm or corporation other than to the
Assignor for the benefit of the Secured Parties, and (b) it will not take or
omit to take any action, the taking or omission of which might result in the
impairment of any right, title or interest assigned hereby.

 

 3 

 

 

3.          The Assignor hereby authorizes and directs each person, firm or
corporation liable therefor, upon the occurrence and during the continuation of
an Event of Default (as defined in the Collateral Agreement), to pay the
Assignee, for the benefit of the Secured Parties, upon notice by the Assignee of
this Assignment, all monies as and when due the Assignor pursuant to or arising
out of any of the Contracts, and to draw to the order of the Assignee or as it
may direct any and all checks and other instruments for the payment of the
monies and claims assigned hereby, and to accept the receipts of the Assignee
therefor.

 

4.          It is expressly agreed that, anything herein contained to the
contrary notwithstanding, the Assignor shall remain liable under the Contracts
to perform all the obligations assumed by it thereunder, and neither the
Assignee nor the Secured Parties shall have any obligations or liabilities under
the Contracts, by reason of or arising out of this Assignment, nor shall the
Assignee or the Secured Parties be required or obligated in any manner to
perform any obligations of the Assignor under or pursuant to the Contracts.

 

5.          The Assignor hereby irrevocably appoints (which appointment is
coupled with an interest) the Assignee, its successors and assigns, as the
Assignor’s true and lawful attorney-in-fact, with full power, in the name of the
Assignor, or otherwise, upon the occurrence and during the continuation of an
Event of Default (as defined in the Collateral Agreement), to demand, receive
and collect, and to give acquittance for the payment of any and all monies or
claims for monies or rights which are assigned hereby; to file any claims and to
commence, maintain or discontinue any actions, suits or other proceedings which
the Assignee deems reasonably advisable in order to collect or enforce payment
of any such monies, to settle, adjust and compromise any and all disputes or
claims in respect of such monies, and to endorse any and all checks, drafts or
other orders or instruments for the payment of monies payable to the Assignor
which shall be issued in respect of such monies, but the Assignee is not
obligated in any manner to make any inquiry as to the nature or sufficiency of
any payment received by it or to take any of the actions hereinabove authorized.

 

6.          The Assignor agrees that it will promptly execute and deliver such
further documents and do such other acts and things as the Assignee may from
time to time reasonably request in order further to effect the purpose of this
Assignment.

 

7.          The Assignor hereby irrevocably authorizes the Assignee, at the
Assignor’s expense, to file such financing statements or give such notices
relating to this Assignment, without the Assignor’s signature, as the Assignee
at its option may deem appropriate, and irrevocably appoints (which appointment
is coupled with an interest) the Assignee, its successors and assigns, as the
Assignor’s attorney-in-fact with full power to execute any such financing
statements or notices in the Assignor’s name and to perform all other acts which
the Assignee deems reasonably necessary or appropriate to perfect and continue
the security interest conferred hereby.

 

 4 

 

 

8.          The Assignor covenants and agrees with the Assignee that the
Assignor will (a) duly perform and observe all of the terms and provisions of
the Contracts on the part of the Assignor to be performed or observed; (b)
clearly record on the books and records of the Assignor notations of this
Assignment; and (c) in the event that the Assignor shall receive payment of any
monies hereby assigned, after an Event of Default (as defined in the Collateral
Agreement) shall have occurred and be continuing, forthwith turn over the same
to the Assignee in the identical form in which received (except for such
endorsements as may be required thereon) and, until so turned over, hold the
same in trust for the Assignee.

 

9.          The powers and authority granted to the Assignee herein have been
given for a valuable consideration and are hereby declared to be irrevocable and
coupled with an interest.

 

10.         This Assignment shall be binding upon the Assignor and upon the
Assignor’s successors and assigns and shall inure to the benefit of the
Assignee, its successors and assigns.

 

11.         All notices or other communications required or permitted to be made
or given hereunder shall be made by postage prepaid letter, or by electronic
means, as follows:

 


If to the Assignee:

JPMorgan Chase Bank, N.A.

[__]

 

With Copy to:

JPMorgan Chase Bank, N.A.

[__]

 

If to the Assignor:

7665 Corporate Center Drive

Miami, Florida 33126

United States of America

Attn: Wendy Beck

Tel. No.: (305) 436-4098

Fax No.: (305) 436-4140

Email: wbeck@ncl.com

 

and

 

Attn: Daniel Farkas

Tel. No.: (305) 436-4690

Fax No.: (305) 436-4117

Email: dfarkas@ncl.com

 

With copies to:

Apollo Management, L.P.

9 West 57th Street

New York, NY 10019

 

 5 

 

 

 

Attn: Steve Martinez

Tel. No.: (212) 515-3200

Fax No.: (212) 515-3288

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York

NY 10019-6064

Attn: Brad Finkelstein

Tel No: (212) 373-3074

Fax No: (212) 492-0074
Email: bfinkelstein@paulweiss.com

 

12.         This Assignment shall be governed and controlled by the internal
laws of the State of New York (but without reference to any provision thereof
which might permit or require the application of the law of another
jurisdiction).

 

13.         Notwithstanding anything herein to the contrary, on and after the
Intercreditor Effective Date (as defined in the Collateral Agreement) (i) the
liens and security interests granted to the Assignee pursuant to this Assignment
are expressly subject to the First Lien Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Assignee hereunder is subject to the
limitations and provisions of the First Lien Intercreditor Agreement. In the
event of any conflict between the terms of the First Lien Intercreditor
Agreement and the terms of this Assignment, the terms of the First Lien
Intercreditor Agreement shall govern. Nothing herein is intended, or shall be
construed, to give any Loan Party any additional right, remedy or claim under,
to or in respect of this Assignment.

 

 6 

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed by
each of the undersigned directors on the date first above written.

 

  [__________]       By:       Name:     Title:

 

 

 

 

Exhibit I

 

FIRST LIEN INSURANCE ASSIGNMENT

 

THIS ASSIGNMENT made as of [__________], 2014 (this “Assignment”), by
[__________], a [__________] company having an address at [__________] (the
“Assignor”), to JPMORGAN CHASE BANK, N.A., with its office at [_____] (together
with each of its successors and assigns, the “Assignee”), as Collateral Agent
for the Secured Parties, including but not limited to (i) the financial
institutions party to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”) among NCL Corporation Ltd.,
the Assignee and others, (ii) any hedging counterparties to the extent that they
are Secured Parties as defined in the Credit Agreement, and (iii) the other
Secured Parties. Capitalized terms used in this Assignment and not otherwise
defined herein have the respective meanings assigned thereto in the Credit
Agreement.

 

1.          THE ASSIGNOR, in consideration of One Dollar ($1.00) and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, DOES HEREBY ASSIGN, transfer and set over unto the Assignee for
itself and for the benefit of the Secured Parties, and, as collateral security
for the Obligations now or hereafter existing, does hereby grant to the Assignee
for the benefit of the Secured Parties a security interest in all right, title
and interest of the Assignor in and to all proceeds of insurance and all monies
or claims for monies due and to become due to the Assignor, and all other rights
of the Assignor, under or arising out of any present or future insurance,
including loss of earnings insurance and return of premiums (the “Insurance”),
on or for the benefit of or relating to the passenger vessel [__________]
documented under the laws of [_____] with Official Number [__________] and IMO
Number [__________] (the “Vessel”), which insurance shall be in accordance with
the provisions of the Credit Agreement, any Senior Secured Notes Indenture, and
the Vessel Mortgage for the Vessel.

 

2.          Payment of the proceeds of the Insurance on the Vessel shall be made
as provided in the loss payable clauses in the forms set out in Appendix A and
Appendix B of Schedule 1 hereto, or in such other forms as may from time to time
be agreed in writing by the Assignee.

 

3.          The Assignor warrants and covenants that (a) it has not heretofore
assigned, hypothecated or pledged, nor will it hereafter assign, hypothecate or
pledge, any of the right, title or interest assigned hereby, whether now due or
hereafter becoming due, to any person, firm or corporation other than to the
Assignee for the benefit of the Secured Parties, and (b) it will not take or
omit to take any action, the taking or omission of which might result in the
impairment of any right, title or interest assigned hereby.

 

4.          The Assignor hereby authorizes and directs each person, firm or
corporation liable therefor, upon the occurrence and during the continuation of
an Event of Default (as defined in the Collateral Agreement), to pay the
Assignee, for the benefit of the Secured Parties, all monies as and when due the
Assignor pursuant to or arising out of any of the Insurance, and to draw to the
order of the Assignee any and all checks and other instruments for the payment
of the monies and claims assigned hereby, and to accept the receipts of the
Assignee therefor.

 

 

 

 

5.          It is expressly agreed that, anything herein contained to the
contrary notwithstanding, the Assignor shall remain liable under the Insurance
to perform all the obligations assumed by it thereunder, and neither the
Assignee nor the Secured Parties shall have any obligations or liabilities under
the Insurance, by reason of or arising out of this Assignment, nor shall the
Assignee or the Secured Parties be required or obligated in any manner to
perform any obligations of the Assignor under or pursuant to the Insurance.

 

6.          In the event that the Assignor at any time or times shall fail to
obtain or maintain any of the policies of insurance required under the Credit
Agreement, any Senior Secured Notes Indenture or Deed of Covenants related to
the Vessel or to pay any premium in whole or part relating thereto, the Assignee
may, without waiving or releasing any obligation or liability of the Assignor
hereunder or any Event of Default (as defined in the Collateral Agreement), in
its sole discretion, obtain and maintain such policies of insurance in the name
of the Assignor and pay such premium and take any other actions with respect
thereto as the Assignee reasonably deems advisable.

 

7.          The Assignor hereby irrevocably appoints (which appointment is
coupled with an interest) the Assignee, its successors and assigns, as the
Assignor’s true and lawful attorney-in-fact, with full power, in the name of the
Assignor, or otherwise, upon the occurrence and during the continuation of an
Event of Default (as defined in the Collateral Agreement), to demand, receive
and collect, and to give acquittance for the payment of any and all monies or
claims for monies which are assigned hereby; to file any claims and to commence,
maintain or discontinue any actions, suits or other proceedings which the
Assignee deems reasonably advisable in order to collect or enforce payment of
any such monies; to settle, adjust and compromise any and all disputes or claims
in respect of such monies, and to endorse any and all checks, drafts or other
orders or instruments for the payment of monies payable to the Assignor which
shall be issued in respect of such monies, but the Assignee is not obligated in
any manner to make any inquiry as to the nature or sufficiency of any payment
received by it or to take any of the actions hereinabove authorized.

 

8.          The Assignor agrees that it will promptly execute and deliver such
further documents and do such other acts and things as the Assignee may from
time to time reasonably request in order further to effect the purpose of this
Assignment, including giving such notices (in such form as the Assignee shall
reasonably require, including the Notice of Assignment of Insurances attached
hereto as Schedule 1) and obtaining such consents as required by the Vessel
Mortgage and Section 10 hereof.

 

9.          The Assignor hereby irrevocably authorizes the Assignee, at the
Assignor’s expense, to file such financing statements and give such notices
relating to this Assignment, without the Assignor’s signature, as the Assignee
at its option may deem appropriate, and irrevocably appoints (which appointment
is coupled with an interest) the Assignee, its successors and assigns, as the
Assignor’s attorney-in-fact with full power to execute any such financing
statements or notices in the Assignor’s name and to perform all other acts which
the Assignee deems reasonably necessary or appropriate to perfect and continue
the security interest conferred hereby.

 

 2 

 

 

10.         The Assignor covenants and agrees with the Assignee that the
Assignor will (a) duly perform and observe all of the terms and provisions of
the Insurance on the part of the Assignor to be performed or observed; (b)
clearly record on the books and records of the Assignor notations of this
Assignment; and (c) in the event that the Assignor shall receive payment of any
monies hereby assigned, after an Event of Default (as defined in the Collateral
Agreement) shall have occurred and be continuing, forthwith turn over the same
to the Assignee in the identical form in which received (except for such
endorsements as may be required thereon) and, until so turned over, hold the
same in trust for the Assignee.

 

11.         The Assignor hereby covenants and agrees that it will forthwith give
notice of this Assignment to all underwriters or shall instruct its brokers to
give such notice, and that where the consent of any underwriter is required
pursuant to any of the Insurance assigned hereby that it shall be obtained and
evidence thereof shall be provided to the Assignee or, in the case of protection
and indemnity coverage, that the Assignor shall use commercially reasonable
efforts to procure that the Assignee be provided with a letter of undertaking by
the underwriters; and that there shall be duly endorsed upon all slips, cover
notes, policies, certificates of entry or other instruments issued or to be
issued in connection with the insurances assigned hereby such loss payable,
notice of cancellation, and other clauses as may be required by Section 2
hereof.

 

12.         The powers and authority granted to the Assignee herein have been
given for a valuable consideration and are hereby declared to be irrevocable and
coupled with an interest.

 

13.         This Assignment shall be binding upon the Assignor and upon the
Assignor’s successors and assigns and shall inure to the benefit of the
Assignee, its successors and assigns.

 

14.         All notices or other communications required or permitted to be made
or given hereunder shall be made by postage prepaid letter, or by electronic
means, as follows:

 


If to the Assignee:

JPMorgan Chase Bank, N.A.

[__]

 

With Copy to:

JPMorgan Chase Bank, N.A.

[__]

 

If to the Assignor:

7665 Corporate Center Drive

Miami, Florida 33126

United States of America

Attn: Wendy Beck

 

 3 

 

 

 

Tel. No.: (305) 436-4098

Fax No.: (305) 436-4140

Email: wbeck@ncl.com

 

and

 

Attn: Daniel Farkas

Tel. No.: (305) 436-4690

Fax No.: (305) 436-4117

Email: dfarkas@ncl.com

 

With copies to:

Apollo Management, L.P.

9 West 57th Street

New York, NY 10019

Attn: Steve Martinez

Tel. No.: (212) 515-3200

Fax No.: (212) 515-3288

 

and

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York

NY 10019-6064

Attn: Brad Finkelstein

Tel No: (212) 373-3074

Fax No: (212) 492-0074
Email: bfinkelstein@paulweiss.com

 

15.         This Assignment shall be governed and controlled by the internal
laws of the State of New York (but without reference to any provision thereof
which might permit or require the application of the law of another
jurisdiction) as to interpretation, enforcement, validity, construction, effect,
and in all other respects, including, without limitation, the legality of any
interest rate and other charges, but excluding perfection of the security
interests in the rights, title and interest assigned hereby, which shall be
governed and controlled by the laws of the relevant jurisdiction.

 

16.         Notwithstanding anything herein to the contrary, on and after the
Intercreditor Effective Date (as defined in the Collateral Agreement) (i) the
liens and security interests granted to the Assignee pursuant to this Assignment
are expressly subject to the First Lien Intercreditor Agreement and (ii) the
exercise of any right or remedy by the Assignee hereunder is subject to the
limitations and provisions of the First Lien Intercreditor Agreement. In the
event of any conflict between the terms of the First Lien Intercreditor
Agreement and the terms of this Assignment, the terms of the First Lien
Intercreditor Agreement shall govern. Nothing herein is intended, or shall be
construed, to give any Loan Party any additional right, remedy or claim under,
to or in respect of this Assignment.

 

[Remainder of page intentionally left blank]

 

 4 

 

 

IN WITNESS WHEREOF, the Assignor has caused this Assignment to be executed by
each of the undersigned directors on the date first above written.

 

  [__________________]               By:       Name:    

Title: 

 

Signature Page to Insurance Assignment [__________]

 

 

 

 

SCHEDULE 1

 

NOTICE OF ASSIGNMENT OF INSURANCES

 

[__________] (the “Owner”), the owner of the passenger vessel [__________],
registered under the laws of [_____] with Official Number [__________] and IMO
Number [__________] (the “Vessel”), HEREBY GIVES NOTICE that by an Assignment in
writing dated as of [__________], 2014, made by the Owner to JPMORGAN CHASE
BANK, N.A., as administrative agent and collateral agent (the “First Mortgagee”)
under an amended and restated credit agreement dated as of October 31, 2014 (the
“Credit Agreement”), the Owner assigned to the First Mortgagee all its right,
title and interest in all insurances in respect of the Vessel including the
insurances constituted by the policy whereon this Notice is endorsed.

Dated as of [__________], 2014

 

  [__________]           By:       Name:     Title:

 

Signature Page to Insurance Assignment [__________]

 

 

 

 

APPENDIX A

 

LOSS PAYABLE CLAUSE

 

HULL AND MACHINERY, HULL INTEREST AND WAR (FIRST MORTGAGE)

 

BY ASSIGNMENTS IN WRITING dated as of [__________], NCL CORPORATION LTD. (the
“Parent”) and the respective owners of the vessels described below assigned
absolutely to JPMORGAN CHASE BANK, N.A. (together with its successors and
assigns, the “First Mortgagee”) acting through its office, [___], as collateral
agent and administrative agent under an amended and restated credit agreement
dated as of October 31, 2014 (the “Credit Agreement”), first mortgagee of: the
passenger vessel NORWEGIAN DAWN, registered under the laws of the Commonwealth
of The Bahamas with Official Number 9000046 and IMO Number 9195169; the
passenger vessel NORWEGIAN GEM, registered under the laws of the Commonwealth of
The Bahamas with Official Number 8001151 and IMO Number 9355733; the passenger
vessel NORWEGIAN PEARL, registered under the laws of the Commonwealth of The
Bahamas with Official Number 8001150 and IMO Number 9342281; the passenger
vessel NORWEGIAN SPIRIT, registered under the laws of the Commonwealth of The
Bahamas with Official Number 8000814 and IMO Number 9141065; the passenger
vessel NORWEGIAN STAR, registered under the laws of the Commonwealth of The
Bahamas with Official Number 8000359 and IMO Number 9195157; and the passenger
vessel NORWEGIAN SUN, registered under the laws of the Commonwealth of The
Bahamas with Official Number 8000245 and IMO Number 9218131 [the passenger
vessel MARINER, registered under the laws of the Commonwealth of The Bahamas
with Official Number 8001280 and IMO Number 9210139; the passenger vessel
NAVIGATOR, registered under the laws of the Commonwealth of The Bahamas with
Official Number 9000380 and IMO Number 9064126; the passenger vessel VOYAGER,
registered under the laws of the Commonwealth of The Bahamas with Official
Number 8000610 and IMO Number 9247144; the passenger vessel INSIGNIA, registered
under the laws of the Republic of the Marshall Islands with Official Number 1663
and IMO Number 9156462; the passenger vessel NAUTICA, registered under the laws
of the Republic of the Marshall Islands with Official Number 1665 and IMO Number
9200938; and the passenger vessel REGATTA, registered under the laws of the
Republic of the Marshall Islands with Official Number 1664 and IMO Number
9156474] (each, a “Vessel”) this policy and all benefits thereof including all
claims of whatsoever nature hereunder.

 

 2 

 

 

Claims hereunder for an actual total loss, arranged, agreed or compromised or
constructive total loss shall be payable to the First Mortgagee for distribution
first to itself and thereafter to others as their respective interests may
appear.

 

Subject thereto, all other claims shall be payable as provided in subsections
(a) and (b) below; PROVIDED HOWEVER that upon notice from the First Mortgagee to
the underwriters of a default under the Credit Agreement, all claims under this
policy of insurance shall be payable to the First Mortgagee for distribution
first to itself and thereafter to others as their respective interests may
appear.

 

(a)          A claim in respect of any one casualty or occurrence where the
aggregate claim against all insurers does not exceed [*] UNITED STATES DOLLARS
(US$[*]) or the equivalent in any other currency, prior to adjustment for any
franchise or deductible under the terms of the policy, shall be paid directly to
the Parent for the repair, salvage or other charges involved or as reimbursement
if the Parent has fully repaired all damage sustained to the applicable Vessel
and paid all the salvage or other charges.

 

 3 

 

 

(b)          A claim in respect of any one casualty or occurrence where the
aggregate claim against all insurers exceeds [*] UNITED STATES DOLLARS (US$[*])
or the equivalent in any other currency prior to adjustment for any franchise or
deductible under the terms of the policy, shall, subject to the prior written
consent of the First Mortgagee, be paid to the Parent as and when the applicable
Vessel is restored to her former state and condition and the liability in
respect of which the insurance loss is payable is discharged, and provided that
the insurers may with such consent as aforesaid make payment on account of
repairs in the course of being effected, but, in the absence of such prior
written consent shall be payable directly to the First Mortgagee for
distribution first to itself and thereafter to others as their respective
interests may appear.

 

 4 

 

 

APPENDIX B

 

LOSS PAYABLE CLAUSE

 

PROTECTION AND INDEMNITY

 

Vessel   IMO No.   Owner NORWEGIAN DAWN   9195169   Norwegian Dawn Limited
NORWEGIAN GEM   9355733   Norwegian Gem, Ltd. NORWEGIAN PEARL   9342281  
Norwegian Pearl, Ltd. NORWEGIAN SPIRIT   9141065   Norwegian Spirit, Ltd.
NORWEGIAN STAR   9195157   Norwegian Star Limited NORWEGIAN SUN   9218131  
Norwegian Sun Limited [INSIGNIA   9156462   Insignia Vessel Acquisition, LLC
NAUTICA   9200938   Nautica Acquisition, LLC REGATTA   9156474   Regatta
Acquisition, LLC MARINER   9210139   Mariner, LLC NAVIGATOR   9000380  
Navigator Vessel Company, LLC VOYAGER   9247144   Voyager Vessel Company, LLC]

 

Payment of any recovery to which NCL Corporation Ltd. (the “Parent”) and the
Joint Members under Rule 9i listed in the Certificate of Entry and Acceptance
are entitled to receive out of the funds of the Association in respect of any
liability, costs or expenses incurred by it shall be made to the Parent or to
its order unless and until the Association receives notice from JPMORGAN CHASE
BANK, N.A., acting through its office at [__], as collateral agent for itself
and others (together with its successors and assigns, the “Collateral Agent”),
that the Parent is in default under an amended and restated credit agreement
dated as of October 31, 2014 (the “Credit Agreement”) or is otherwise obligated
to deliver such recovery to the Collateral Agent, in which event all recoveries
shall thereafter be paid to the Collateral Agent or its order, provided always
that no liability whatsoever shall attach to the Association, its managers or
their agents for failure to comply with the latter obligation until after the
expiry of two clear business days from the receipt of such notice. The
Association shall, unless it receives from the Collateral Agent notice to the
contrary, be at liberty at the request of the Parent to provide bail or other
security to prevent the arrest or obtain the release of the applicable Vessel,
without liability to the Collateral Agent.

 

 5 

 

 

Exhibit J

 

[Reserved]

 

 

 

 

Exhibit K-1

 


[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT

 

FIRST LIEN INTERCREDITOR AGREEMENT

 

Among

 

JPMORGAN CHASE BANK, N.A.

 

as the Authorized Representative under the Credit Agreement,

 

[__________]

 

as the Initial Additional Authorized Representative, and

 

each additional Authorized Representative from time to time party hereto

 

Dated as of [__________]

 

 

 

 

FIRST LIEN INTERCREDITOR AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of [__________], among JPMORGAN CHASE BANK, N.A., as the Authorized
Representative for the Credit Agreement Secured Parties (in such capacity and
together with its successors in such capacity, the “Collateral Agent”),
[__________], as the Authorized Representative for the Initial Additional
Secured Parties (in such capacity and together with its successors in such
capacity, the “Initial Additional Authorized Representative”), and each
additional Authorized Representative from time to time party hereto for the
Additional Secured Parties of the Series with respect to which it is acting in
such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Initial Additional Authorized Representative
(for itself and on behalf of the Initial Additional Secured Parties) and each
additional Authorized Representative (for itself and on behalf of the Additional
Secured Parties of the applicable Series) agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01         Construction; Certain Defined Terms. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
amended and restated, supplemented or otherwise modified, (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, but shall not be deemed to include the subsidiaries of such Person
unless express reference is made to such subsidiaries, (iii) the words “herein”,
“hereof and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (iv) all references herein to Articles, Sections and Annexes shall be
construed to refer to Articles, Sections and Annexes of this Agreement, (v)
unless otherwise expressly qualified herein, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vi) the term “or” is not exclusive.

 

 

 

 

(b)          It is the intention of the Secured Parties of each Series that the
holders of Obligations of such Series (and not the Secured Parties of any other
Series) bear the risk of (i) any determination by a court of competent
jurisdiction that (x) any of the Obligations of such Series are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Obligations), (y) any of the Obligations of such Series do not
have an enforceable security interest in any of the Collateral securing any
other Series of Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Obligations) on a
basis ranking prior to the security interest of such Series of Obligations but
junior to the security interest of any other Series of Obligations and (ii) the
existence of any Collateral for any other Series of Obligations that is not
Shared Collateral (any such condition referred to in the foregoing clauses (i)
or (ii) with respect to any Series of Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to any real
property subject to a mortgage which applies to all Obligations shall not be
deemed to be an Impairment of any Series of Obligations. In the event of any
Impairment with respect to any Series of Obligations, the results of such
Impairment shall be borne solely by the holders of such Series of Obligations,
and the rights of the holders of such Series of Obligations (including the right
to receive distributions in respect of such Series of Obligations pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series of
such Obligations subject to such Impairment. Additionally, in the event the
Obligations of any Series are modified pursuant to applicable law (including
pursuant to Section 1129 of the Bankruptcy Code), any reference to such
Obligations or the Secured Credit Documents governing such Obligations shall
refer to such Obligations or such documents as so modified.

 

(c)          Capitalized terms used and not otherwise defined herein shall have
the meanings set forth in the Credit Agreement. As used in this Agreement, the
following terms have the meanings specified below:

 

“Additional Authorized Representative” means the Authorized Representative of
any Series of Additional Obligations acting on behalf of the holders of such
Series of Additional Obligations and shall include the Initial Additional
Authorized Representative.

 

“Additional Agreement” shall have the meaning given the term “Senior Secured
Note Indenture” in the Guarantee and Collateral Agreement and shall include the
Initial Additional Agreement.

 

“Additional Secured Parties” means the holders of any Additional Obligations and
any Additional Authorized Representative and shall include the Initial
Additional Secured Parties and the Initial Additional Authorized Representative.

 

“Additional Obligations” shall have the meaning given the term “Senior Secured
Note Obligations” in the Guarantee and Collateral Agreement and shall include
the Initial Additional Obligations.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this Agreement.

 

“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (i) until the earlier of (x) the Discharge of Credit Agreement
Obligations and (y) the Non-Controlling Authorized Representative Enforcement
Date, the Collateral Agent and (ii) from and after the earlier of (x) the
Discharge of Credit Agreement Obligations and (y) the Non-Controlling Authorized
Representative Enforcement Date, the Major Non-Controlling Authorized
Representative; provided, in each case, that if there shall occur one or more
Non-Controlling Authorized Representative Enforcement Dates, the Applicable
Authorized Representative shall be the Authorized Representative that is the
Major Non-Controlling Authorized Representative in respect of the most recent
Non-Controlling Authorized Representative Enforcement Date.

 

 2 

 

 

“Authorized Representative” means (i) in the case of any Credit Agreement
Obligations or the Credit Agreement Secured Parties, the Collateral Agent, (ii)
in the case of the Initial Additional Obligations or the Initial Additional
Secured Parties, the Initial Additional Authorized Representative, and (iii) in
the case of any Series of Additional Obligations or Additional Secured Parties
that become subject to this Agreement after the date hereof, the Authorized
Representative named for such Series in the applicable Joinder Agreement.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of the Obligations.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral, (i)
at any time when the Collateral Agent is the Applicable Authorized
Representative, the Credit Agreement Secured Parties and (ii) at any other time,
the Series of Secured Parties whose Authorized Representative is the Applicable
Authorized Representative for such Shared Collateral.

 

“Credit Agreement” means the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, amended and restated, replaced, refinanced,
supplemented or otherwise modified from time to time) among NCL Corporation
Ltd., a Bermuda Company, the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent for the Credit Agreement
Secured Parties (in such capacity and together with its successors in such
capacity, the “Administrative Agent”).

 

“Credit Agreement Obligations” means (a) the Loan Document Obligations, (b) the
due and punctual payment and performance of all obligations of each Loan Party
under each Swap Agreement that (i) was in effect on the Closing Date with a
counterparty that is a Lender, an Agent, an Arranger or an Affiliate of a
Lender, an Agent or an Arranger as of the Closing Date or (ii) is entered into
after the Closing Date with any counterparty that is a Lender, an Agent, an
Arranger or an Affiliate of a Lender, an Agent or an Arranger at the time such
Swap Agreement is entered into; provided that such Lender is not a Defaulting
Lender at the time such Swap Agreement is entered into, and (c) the due and
punctual payment and performance of all obligations of the Borrower and any of
its Subsidiaries in respect of overdrafts and related liabilities owed to a
Lender, an Agent, an Arranger or any of its Affiliates (or any other person
designated by the Borrower as a provider of cash management services and
entitled to the benefit of this Agreement) and arising from cash management
services (including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, ACH services and other cash management arrangements).

 

 3 

 

 

“Credit Agreement Secured Parties” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of
Obligations, the date on which such Series of Obligations is no longer secured
by such Shared Collateral. The term “Discharged” has a corresponding meaning.

 

“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of such Credit Agreement Obligations with additional Obligations
secured by such Shared Collateral under an additional agreement which has been
designated in writing by the Administrative Agent (under the Credit Agreement so
Refinanced) to the Applicable Authorized Representative and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.

 

“Event of Default” has the meaning set forth in the Guarantee and Collateral
Agreement.

 

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement dated as of May 24, 2013, by and among the Pledgors party thereto from
time to time, the Collateral Agent (as successor in interest to Deutsche Bank
Trust Company Americas) and any Additional Authorized Representatives from time
to time party thereto.

 

“Impairment” has the meaning assigned to such term in Section 1.01(b).

 

“Initial Additional Agreement” means that certain Senior Secured Note Indenture
dated as of [__________], among the Borrower [,__________].

 

“Initial Additional Authorized Representative” shall have the meaning assigned
to such term in the introductory paragraph to this Agreement.

 

“Initial Additional Obligations” means the Additional Obligations pursuant to
the Initial Additional Agreement.

 

“Initial Additional Secured Parties” means the holders of any Initial Additional
Obligations and the Initial Additional Authorized Representative.

 

 4 

 

 

“Insolvency or Liquidation Proceeding” means:

 

(1)         any case commenced by or against a Borrower or any Pledgor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of a Borrower or any
Pledgor, any receivership or assignment for the benefit of creditors relating to
a Borrower or any Pledgor or any similar case or proceeding relative to a
Borrower or any Pledgor or its creditors, as such, in each case whether or not
voluntary;

 

(2)         any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of or relating to a Borrower or any Pledgor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or

 

(3) any other proceeding of any type or nature in which substantially all claims
of creditors of a Borrower or any Pledgor are determined and any payment or
distribution is or may be made on account of such claims.

 

“Intervening Creditor” has the meaning assigned to such term in Section 2.01(a).

 

“Joinder Agreement” means the documents required to be delivered by an
Authorized Representative to the Applicable Authorized Representative and each
other Authorized Representative pursuant to Section 6.20 of the Guarantee and
Collateral Agreement in order to create an additional Series of Additional
Obligations and add Additional Secured Parties hereunder.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Document Obligations” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of the Series of Additional
Obligations that constitutes the largest outstanding principal amount of any
then outstanding Series of Obligations with respect to such Shared Collateral;
provided, however, that if there are two outstanding Series of Additional
Obligations which have an equal outstanding principal amount, the Series of
Additional Obligations with the earlier maturity date shall be considered to
have the larger outstanding principal amount for purposes of this definition.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.

 

 5 

 

 

“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative, the date which is 90 days
(throughout which 90 day period such Non-Controlling Authorized Representative
was the Major Non-Controlling Authorized Representative) after the occurrence of
both (i) an Event of Default (under and as defined in the Additional Agreement
under which such Non-Controlling Authorized Representative is the Authorized
Representative) and (ii) the Applicable Authorized Representative’s and each
other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (x) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative and that an Event of Default (under and as defined in
the Additional Agreement under which such Non-Controlling Authorized
Representative is the Authorized Representative) has occurred and is continuing
and (y) the Obligations of the Series with respect to which such Non-Controlling
Authorized Representative is the Authorized Representative are currently due and
payable in full (whether as a result of acceleration thereof or otherwise) in
accordance with the terms of the applicable Additional Agreement; provided that
the Non-Controlling Authorized Representative Enforcement Date shall be stayed
and shall not occur and shall be deemed not to have occurred with respect to any
Shared Collateral (1) at any time the Collateral Agent or the Applicable
Authorized Representative has commenced and is diligently pursuing any
enforcement action with respect to such Shared Collateral or (2) at any time the
Pledgor which has granted a security interest in such Shared Collateral is then
a debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the Secured Parties which are not Controlling Secured Parties with respect to
such Shared Collateral.

 

“Obligations” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

 

“Pledgors” means the Borrower and each subsidiary or direct or indirect parent
company of the Borrower, in each case, which has granted a security interest
pursuant to any Security Document to secure any Series of Obligations.

 

“Possessory Collateral” means any Shared Collateral in the possession of the
Applicable Authorized Representative (or its agents or bailees), to the extent
that possession thereof perfects a Lien thereon under the Uniform Commercial
Code of any jurisdiction. Possessory Collateral includes, without limitation,
any Certificated Securities, Promissory Notes, Instruments, and Chattel Paper,
in each case, delivered to or in the possession of the Applicable Authorized
Representative under the terms of the Security Documents. All capitalized terms
used in this definition and not defined elsewhere in this Agreement have the
meanings assigned to them in the New York UCC.

 

“Proceeds” has the meaning assigned to such term in Section 2.01 hereof

 

 6 

 

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Secured Credit Documents” means (i) the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement), (ii) the Initial Additional
Agreement and (iii) each Additional Agreement.

 

“Secured Parties” means (a) the Credit Agreement Secured Parties and (ii) the
Additional Secured Parties.

 

“Security Documents” means the Guarantee and Collateral Agreement, each other
Security Document (as defined in the Credit Agreement) and each other agreement
entered into in favor of the Applicable Authorized Representative for purposes
of securing any Series of Obligations.

 

“Series” means (a) with respect to the Secured Parties, each of (i) the Secured
Parties (in their capacities as such), (ii) the Initial Additional Secured
Parties (in their capacity as such) and (iii) the Additional Secured Parties
that become subject to this Agreement after the date hereof that are represented
by a common Authorized Representative (in its capacity as such for such
Additional Secured Parties) and (b) with respect to any Obligations, each of (i)
the Credit Agreement Obligations, (ii) the Initial Additional Obligations and
(iii) the other Additional Obligations incurred pursuant to any Additional
Agreement, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Authorized Representative (in its capacity as such for
such Additional Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of Obligations (or their respective Authorized Representatives or
the Collateral Agent on behalf of such holders) hold a valid and perfected
security interest or Lien at such time. If more than two Series of Obligations
are outstanding at any time and the holders of less than all Series of
Obligations hold a valid and perfected security interest or Lien in any
Collateral at such time, then such Collateral shall constitute Shared Collateral
for those Series of Obligations that hold a valid security interest or Lien in
such Collateral at such time and shall not constitute Shared Collateral for any
Series which does not have a valid and perfected security interest or Lien in
such Collateral at such time.

 

 7 

 

 

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01         Priority of Claims. (a) Anything contained herein or in any
of the Secured Credit Documents to the contrary notwithstanding (but subject to
Section 1.01(b)), if an Event of Default has occurred and is continuing, and the
Applicable Authorized Representative or any Secured Party is taking action to
enforce rights in respect of any Shared Collateral, or any distribution is made
in respect of any Shared Collateral in any Bankruptcy Case of any Pledgor or any
Secured Party receives any payment pursuant to any intercreditor agreement
(other than this Agreement) with respect to any Shared Collateral, the proceeds
of any sale, collection or other liquidation of any such Shared Collateral by
any Secured Party or received by the Applicable Authorized Representative or any
Secured Party pursuant to any such intercreditor agreement with respect to such
Shared Collateral and proceeds of any such distribution (subject, in the case of
any such distribution, to the sentence immediately following) to which the
Obligations are entitled under any intercreditor agreement (other than this
Agreement) (all proceeds of any sale, collection or other liquidation of any
Collateral and all proceeds of any such distribution being collectively referred
to as “Proceeds”), shall be applied by the Applicable Authorized Representatives
(i) FIRST, to the payment of all amounts incurred by the Applicable Authorized
Representative (in its capacity as such) in connection with such sale or
collection or otherwise owing to it pursuant to the terms of any Secured Credit
Document and (ii) SECOND, subject to Section 1.01(b), to the extent any Proceeds
remain after payment pursuant to clause (i), to the payment in full of the
Obligations of each Series on a ratable basis in accordance with the terms of
the applicable Secured Credit Documents. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a Secured
Party) has a lien or security interest that is junior in priority to the
security interest of any Series of Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the security
interest of any other Series of Obligations (such third party an “Intervening
Creditor”), the value of any Shared Collateral or Proceeds which are allocated
to such Intervening Creditor shall be deducted on a ratable basis solely from
the Shared Collateral or Proceeds to be distributed in respect of the Series of
Obligations with respect to which such Impairment exists. If, despite the
provisions of Section 2.01(a)(ii), any Secured Party shall receive any payment
or other recovery in excess of its portion of payments on account of the
Obligations to which it is then entitled in accordance with this Section
2.01(a), such Secured Party shall hold such payment or recovery in trust for the
benefit of all Secured Parties for distribution in accordance with this Section
2.01(a).

 

(b)          It is acknowledged that the Obligations of any Series may, subject
to the limitations set forth in the then extant Secured Credit Documents, be
increased, extended, renewed, replaced, restated, supplemented, restructured,
repaid, refunded, Refinanced or otherwise amended or modified from time to time,
all without affecting the priorities set forth in Section 2.01(a) or the
provisions of this Agreement defining the relative rights of the Secured Parties
of any Series.

 

(c)          Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of Obligations granted
on the Shared Collateral and notwithstanding any provision of the Uniform
Commercial Code of any jurisdiction, or any other applicable law or the Secured
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.01(b)), each Secured Party hereby agrees that the
Liens securing each Series of Obligations on any Shared Collateral shall be of
equal priority.

 

Notwithstanding anything in this Agreement or any other Secured Credit Documents
to the contrary, Cash Collateral pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of Letters of Credit or
otherwise held by the Administrative Agent or the Collateral Agent pursuant to
Section 2.05(c) or (j), 2.11(d) or (e), or 2.22 of the Credit Agreement (or any
equivalent successor provision) shall be applied as specified in such Section of
the Credit Agreement and shall not constitute Shared Collateral.

 

 8 

 

 

SECTION 2.02         Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Applicable Authorized Representative shall act or refrain from acting with
respect to the Shared Collateral (including with respect to any intercreditor
agreement with respect to any Shared Collateral), (ii) the Applicable Authorized
Representative shall not follow any instructions with respect to such Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral) from any Non-Controlling Authorized Representative and
(iii) no Non-Controlling Authorized Representative or other Secured Party (other
than the Applicable Authorized Representative) shall or shall instruct the
Applicable Authorized Representative to, commence any judicial or nonjudicial
foreclosure proceedings with respect to, seek to have a trustee, receiver,
liquidator or similar official appointed for or over, attempt any action to take
possession of, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce its security interest in or realize upon, or take any
other action available to it in respect of, any Shared Collateral (including
with respect to any intercreditor agreement with respect to any Shared
Collateral), whether under any Security Document, applicable law or otherwise,
it being agreed that only the Applicable Authorized Representative, acting on
the instructions of the Secured Parties (other than any Non-Controlling Secured
Parties) and in accordance with the applicable Security Documents, shall be
entitled to take any such actions or exercise any such remedies with respect to
Shared Collateral. Notwithstanding the equal priority of the Liens securing each
Series of Obligations, the Applicable Authorized Representative may deal with
the Shared Collateral as if such Applicable Authorized Representative had a
senior Lien on such Collateral. No Non-Controlling Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Applicable Authorized Representative or
Controlling Secured Party or any other exercise by the Applicable Authorized
Representative or Controlling Secured Party of any rights and remedies relating
to the Shared Collateral, or to cause the Applicable Authorized Representative
to do so. The foregoing shall not be construed to limit the rights and
priorities of any Secured Party, Applicable Authorized Representative or
Authorized Representative with respect to any Collateral not constituting Shared
Collateral.

 

(b)          Each of the Authorized Representatives agrees that it will not
accept any Lien on any Collateral for the benefit of any Series of Obligations
(other than funds deposited for the discharge or defeasance of any Additional
Agreement) other than pursuant to the Security Documents and pursuant to
Sections 2.05(c) or (j), 2.11(d) or (e) or 2.22 of the Credit Agreement, and by
executing this Agreement (or a Joinder Agreement), each Authorized
Representative and the Series of Secured Parties for which it is acting
hereunder agree to be bound by the provisions of this Agreement and the other
Security Documents applicable to it.

 

(c)          Each of the Secured Parties agrees that it will not (and hereby
waives any right to) contest or support any other Person in contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), the perfection,
priority, validity, attachment or enforceability of a Lien held by or on behalf
of any of the Secured Parties in all or any part of the Collateral, or the
provisions of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Applicable Authorized
Representative or any Authorized Representative to enforce this Agreement.

 

 9 

 

 

SECTION 2.03         No Interference; Payment Over. (a) Each Secured Party
agrees that (i) it will not challenge or question in any proceeding the validity
or enforceability of any Obligations of any Series or any Security Document or
the validity, attachment, perfection or priority of any Lien under any Security
Document or the validity or enforceability of the priorities, rights or duties
established by or other provisions of this Agreement; (ii) it will not take or
cause to be taken any action the purpose or intent of which is, or could be, to
interfere, hinder or delay, in any manner, whether by judicial proceedings or
otherwise, any sale, transfer or other disposition of the Shared Collateral by
the Applicable Authorized Representative, (iii) except as provided in Section
2.02, it shall have no right to (A) direct the Applicable Authorized
Representative or any other Secured Party to exercise, and shall not exercise,
any right, remedy or power with respect to any Shared Collateral (including
pursuant to any intercreditor agreement) or (B) consent to the exercise by the
Applicable Authorized Representative or any other Secured Party of any right,
remedy or power with respect to any Shared Collateral, (iv) it will not
institute any suit or assert in any suit, bankruptcy, insolvency or other
proceeding any claim against the Applicable Authorized Representative or any
other Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and none of the Applicable Authorized Representative, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Applicable Authorized Representative, such
Applicable Authorized Representative or other Secured Party with respect to any
Shared Collateral in accordance with the provisions of this Agreement, (v) it
will not seek, and hereby waives any right, to have any Shared Collateral or any
part thereof marshaled upon any foreclosure or other disposition of such
Collateral and (vi) it will not attempt, directly or indirectly, whether by
judicial proceedings or otherwise, to challenge the enforceability of any
provision of this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of any of the Applicable Authorized
Representative or any other Secured Party to enforce this Agreement.

 

(b)          Each Secured Party hereby agrees that if it shall obtain possession
of any Shared Collateral or shall realize any proceeds or payment in respect of
any such Shared Collateral, pursuant to any Security Document or by the exercise
of any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Obligations, then it shall hold such Shared Collateral, proceeds or
payment in trust for the other Secured Parties and promptly transfer such Shared
Collateral, proceeds or payment, as the case may be, to the Applicable
Authorized Representative, to be distributed in accordance with the provisions
of Section 2.01 hereof.

 

SECTION 2.04         Automatic Release of Liens; Amendments to Security
Documents. (a) If, at any time the Applicable Authorized Representative
forecloses upon or otherwise exercises remedies against any Shared Collateral,
then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Applicable Authorized Representative for the
benefit of each Series of Secured Parties upon such Shared Collateral will
automatically be released and discharged; provided that any proceeds of any
Shared Collateral realized therefrom shall be applied pursuant to Section 2.01
hereof.

 

 10 

 

 

(b)          Each Secured Party agrees that the Applicable Authorized
Representative may enter into any amendment (and, upon request by the Applicable
Authorized Representative, each Authorized Representative shall sign a consent
to such amendment) to any Security Document (including to release Liens securing
any Series of Obligations), so long as the Applicable Authorized Representative
receives a certificate of an authorized officer of the Borrower stating that
such amendment is permitted by the terms of each then extant Secured Credit
Document. Additionally, each Secured Party agrees that the Applicable Authorized
Representative may enter into any amendment (and, upon request by the Applicable
Authorized Representative, each Authorized Representative shall sign a consent
to such amendment) to any Security Document solely as such Security Document
relates to a particular Series of Obligations (including to release Liens
securing any Series of Obligations) so long as (x) such amendment is in
accordance with the Secured Credit Document pursuant to which such Series of
Obligations was incurred and (y) such amendment does not adversely affect the
Secured Parties of any other Series. In making the determinations required by
this 2.04(b), the Applicable Authorized Representative may conclusively rely on
a certificate of an authorized officer of the Borrower.

 

(c)          Each Authorized Representative agrees to execute and deliver (at
the sole cost and expense of the Pledgors) all such authorizations and other
instruments as shall reasonably be requested by the Applicable Authorized
Representative to evidence and confirm any release of Shared Collateral or
amendment to any Security Document provided for in this Section.

 

SECTION 2.05         Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement, which the parties acknowledge shall be a
subordination agreement subject to Section 510 of the Bankruptcy Code, shall
continue in full force and effect notwithstanding the commencement of any
proceeding under the Bankruptcy Code or any other Federal, state or foreign
bankruptcy, insolvency, receivership or similar law by or against the Borrower
or any of its subsidiaries.

 

 11 

 

 

(b)          If any Pledgor shall become subject to a case (a “Bankruptcy Case”)
under the Bankruptcy Code, whether voluntary or involuntary, and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or the use of cash collateral under Section 363 of the
Bankruptcy Code, each Secured Party agrees that it will raise no objection to
any such financing or to the Liens on the Shared Collateral securing the same
(“DIP Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless any Controlling Secured Party, or an Authorized
Representative of any Controlling Secured Party, shall then oppose or object to
such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of the Controlling Secured Parties, each
Non-Controlling Secured Party will subordinate its Liens with respect to such
Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any Secured Parties constituting DIP Financing
Liens) are subordinated thereto, and (ii) to the extent that such DIP Financing
Liens rank pari  passu with the Liens on any such Shared Collateral granted to
secure the Obligations of the Controlling Secured Parties, each Non-Controlling
Secured Party will confirm the priorities with respect to such Shared Collateral
as set forth herein), in each case so long as (A) the Secured Parties of each
Series retain the benefit of their Liens on all such Shared Collateral pledged
to the DIP Lenders, including proceeds thereof arising after the commencement of
such proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of the Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Obligations, such
amount is applied pursuant to Section 2.01 of this Agreement, and (D) if any
Secured Parties are granted adequate protection, including in the form of
periodic payments, in connection with such DIP Financing or use of cash
collateral, the proceeds of such adequate protection is applied pursuant to
Section 2.01 of this Agreement; provided that the Secured Parties of each Series
shall have a right to object to the grant of a Lien to secure the DIP Financing
over any Collateral subject to Liens in favor of the Secured Parties of such
Series or its Authorized Representative that shall not constitute Shared
Collateral; and provided further, that the Secured Parties receiving adequate
protection shall not object to any other Secured Party receiving adequate
protection comparable to any adequate protection granted to such Secured Parties
in connection with a DIP Financing or use of cash collateral.

 

SECTION 2.06         Reinstatement. In the event that any of the Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement of a
preference under Title 11 of the United States Code, or any similar law, or the
settlement of any claim in respect thereof), be required to be returned or
repaid, the terms and conditions of this Article II shall be fully applicable
thereto until all such Obligations shall again have been paid in full in cash.

 

SECTION 2.07         Insurance. As between the Secured Parties, the Applicable
Authorized Representative shall have the right to adjust or settle any insurance
policy or claim covering or constituting Shared Collateral in the event of any
loss thereunder and to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral.

 

SECTION 2.08         Refinancings. The Obligations of any Series, subject to the
limitations set forth in the then extant Secured Credit Documents, may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the refinancing
transaction under any Secured Credit Document) of any Secured Party of any other
Series, all without affecting the priorities provided for herein or the other
provisions hereof; provided that the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

 

 12 

 

 

SECTION 2.09         Possessory Applicable Authorized Representative as
Gratuitous Bailee for Perfection. (a) The Possessory Collateral shall be
delivered to the Applicable Authorized Representative and the Applicable
Authorized Representative agrees to hold any Shared Collateral constituting
Possessory Collateral that is part of the Shared Collateral in its possession or
control (or in the possession or control of its agents or bailees) as gratuitous
bailee for the benefit of each other Secured Party and any assignee solely for
the purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable Security Documents, in each case,
subject to the terms and conditions of this Section 2.09. Pending delivery to
the Applicable Authorized Representative, each other Authorized Representative
agrees to hold any Shared Collateral constituting Possessory Collateral, from
time to time in its possession, as gratuitous bailee for the benefit of each
other Secured Party and any assignee, solely for the purpose of perfecting the
security interest granted in such Possessory Collateral, if any, pursuant to the
applicable Security Documents, in each case, subject to the terms and conditions
of this Section 2.09. The Borrower shall take such further action as is required
to effectuate the transfer contemplated hereby and shall indemnify each
Authorized Representative for loss or damage suffered by such Authorized
Representative as a result of such transfer except for loss or damage suffered
by such Authorized Representative as a result of its own willful misconduct,
gross negligence or bad faith.

 

(b)          The duties or responsibilities of the Applicable Authorized
Representative and each other Authorized Representative under this Section 2.09
shall be limited solely to holding any Shared Collateral constituting Possessory
Collateral as gratuitous bailee for the benefit of each other Secured Party for
purposes of perfecting the Lien held by such Secured Parties therein.

 

ARTICLE III



 

SECTION 3.01         Existence and Amounts of Liens and Obligations. Whenever
the Applicable Authorized Representative or any Authorized Representative shall
be required, in connection with the exercise of its rights or the performance of
its obligations hereunder, to determine the existence or amount of any
Obligations of any Series, or the Shared Collateral subject to any Lien securing
the Obligations of any Series, it may request that such information be furnished
to it in writing by each other Authorized Representative and shall be entitled
to make such determination on the basis of the information so furnished;
provided, however, that if an Authorized Representative shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Applicable Authorized Representative or Authorized Representative shall be
entitled to make any such determination by such method as it may, in the
exercise of its good faith judgment, determine, including by reliance upon a
certificate of the Borrower. The Applicable Authorized Representative and each
Authorized Representative may rely conclusively, and shall be fully protected in
so relying, on any determination made by it in accordance with the provisions of
the preceding sentence (or as otherwise directed by a court of competent
jurisdiction) and shall have no liability to any Pledgor, any Secured Party or
any other person as a result of such determination.

 

 13 

 

 

ARTICLE IV

THE AUTHORIZED REPRESENTATIVE

 

SECTION 4.01         Appointment and Authority. (a) Each of the Credit Agreement
Secured Parties hereby irrevocably appoints the Collateral Agent to act on its
behalf as the Authorized Representative hereunder and under each of the other
Security Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Applicable Agent
by the terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any Pledgor to secure any
of the Credit Agreement Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Collateral Agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Applicable
Authorized Representative pursuant to Section 4.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under any
of the Security Documents, or for exercising any rights and remedies thereunder,
shall be entitled to the benefits of all provisions of this Article IV and
Section 10.05 of the Credit Agreement (as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” under the Security Documents) as
if set forth in full herein with respect thereto.

 

(b)          Each Non-Controlling Secured Party acknowledges and agrees that the
Applicable Authorized Representative shall be entitled, for the benefit of the
Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the Security Documents, without
regard to any rights to which the holders of the Non-Controlling Secured
Obligations would otherwise be entitled as a result of such Non-Controlling
Secured Obligations. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Applicable Authorized Representative or
any other Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing any
of the Obligations), or to sell, dispose of or otherwise liquidate all or any
portion of such Shared Collateral (or any other Collateral securing any
Obligations), in any manner that would maximize the return to the
Non-Controlling Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by the Non-Controlling Secured Parties from such
realization, sale, disposition or liquidation. Each of the Secured Parties
waives any claim it may now or hereafter have against the Applicable Authorized
Representative or the Authorized Representative of any other Series of
Obligations or any other Secured Party of any other Series arising out of (i)
any actions which the Applicable Authorized Representative, any Authorized
Representative or any Secured Party takes or omits to take (including, actions
with respect to the creation, perfection or continuation of Liens on any
Collateral, actions with respect to the foreclosure upon, sale, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the
Obligations from any account debtor, guarantor or any other party) in accordance
with the Security Documents or any other agreement related thereto or to the
collection of the Obligations or the valuation, use, protection or release of
any security for the Obligations, (ii) any election by any Applicable Authorized
Representative or any holders of Obligations, in any proceeding instituted under
the Bankruptcy Code, of the application of Section 1111(b) of the Bankruptcy
Code or (iii) subject to Section 2.05, any borrowing by, or grant of a security
interest or administrative expense priority under Section 364 of the Bankruptcy
Code by, the Borrower or any of its subsidiaries, as debtor-in-possession.

 

 14 

 

 

SECTION 4.02         Rights as a Secured Party. The Person serving as the
Applicable Authorized Representative hereunder shall have the same rights and
powers in its capacity as a Secured Party under any Series of Obligations that
it holds as any other Secured Party of such Series and may exercise the same as
though it were not the Applicable Authorized Representative and the term
“Secured Party” or “ Secured Parties” or (as applicable) “Additional Secured
Party” or “Additional Secured Parties” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Applicable Authorized Representative hereunder in its individual
capacity. Such Person and its Affiliates may accept deposits from, lend money
to, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of business with the Borrower or any subsidiary or
other Affiliate thereof as if such Person were not the Applicable Authorized
Representative hereunder and without any duty to account therefor to any other
Secured Party.

 

SECTION 4.03         Exculpatory Provisions. (a) The Applicable Authorized
Representative shall not have any duties or obligations except those expressly
set forth herein and in the other Security Documents. Without limiting the
generality of the foregoing, the Applicable Authorized Representative:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Security Documents that the
Applicable Authorized Representative is required to exercise; provided that the
Applicable Authorized Representative shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the Applicable
Authorized Representative to liability or that is contrary to any Security
Document or applicable law;

 

(iii)        shall not, except as expressly set forth herein and in the other
Security Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Applicable Authorized Representative or any of its Affiliates in any capacity;

 

(iv)        shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Applicable Authorized Representative or in
the absence of its own gross negligence or willful misconduct or in reliance on
a certificate of an authorized officer of the Borrower stating that such action
is permitted by the terms of this Agreement. The Applicable Authorized
Representative shall be deemed not to have knowledge of any Event of Default
under any Series of Obligations unless and until notice describing such Event
Default is given to the Applicable Authorized Representative by the Authorized
Representative of such Obligations or the Borrower; and

 

 15 

 

 

(v)         shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Security Document, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth herein
or therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Security Document or
any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Security Documents, (v) the
value or the sufficiency of any Collateral for any Series of Obligations, or (v)
the satisfaction of any condition set forth in any Secured Credit Document,
other than to confirm receipt of items expressly required to be delivered to the
Applicable Authorized Representative.

 

SECTION 4.04         Reliance by Applicable Authorized Representative. The
Applicable Authorized Representative shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Applicable Authorized Representative
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. The Applicable Authorized Representative may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

SECTION 4.05         Delegation of Duties. The Applicable Authorized
Representative may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Security Document by or through any one or
more sub-agents appointed by the Applicable Authorized Representative. The
Applicable Authorized Representative and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Applicable Authorized
Representative and any such sub-agent.

 

SECTION 4.06         Non-Reliance on Applicable Authorized Representative and
Other Secured Parties. Each Secured Party acknowledges that it has,
independently and without reliance upon the Applicable Authorized
Representative, any other Authorized Representative or any other Secured Party
or any of their Affiliates and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Secured Credit Documents. Each Secured Party also
acknowledges that it will, independently and without reliance upon the
Applicable Authorized Representative, any Authorized Representative or any other
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Secured Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

SECTION 4.07         Collateral Matters. Each of the Secured Parties irrevocably
authorizes the Applicable Authorized Representative, at its option and in its
discretion,

 

(a)          to release any Lien on any property granted to or held by the
Applicable Authorized Representative under any Security Document in accordance
with Section 2.04 or upon receipt of a written request from the Borrower stating
that the releases of such Lien is permitted by the terms of each then extant
Secured Credit Document;

 

 16 

 

 

(b)          to release any Pledgor from its obligations under the Security
Documents upon receipt of a written request from the Borrower stating that such
release is permitted by the terms of each then extant Secured Credit Document.

 

ARTICLE V

Miscellaneous

 

SECTION 5.01         Notices. All notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)          if to the Administrative Agent and the Collateral Agent, to it at
JPMorgan Chase Bank, N.A., [__];

 

(b)          if to the Additional Authorized Representative, to it at
[__________] (Telephone: [__________]; Telecopy No. [__________]).

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 5.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 5.01.
As agreed to in writing among each Authorized Representative from time to time,
notices and other communications may also be delivered by e-mail to the e-mail
address of a representative of the applicable person provided from time to time
by such person.

 

SECTION 5.02         Waivers; Amendment; Joinder Agreements. (a) No failure or
delay on the part of any party hereto in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any party hereto in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances.

 

 17 

 

 

(b)          Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Authorized Representative.

 

(c)          Notwithstanding the foregoing, without the consent of any Secured
Party, any Authorized Representative may become a party hereto by execution and
delivery of Joinder Agreement in accordance with Section 6.20 of the Guarantee
and Collateral Agreement and upon such execution and delivery, such Authorized
Representative and the Additional Secured Parties and Additional Obligations of
the Series for which such Authorized Representative is acting shall be subject
to the terms hereof and the terms of the other Security Documents applicable
thereto.

 

SECTION 5.03         Parties in Interest. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 5.04         Survival of Agreement. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.

 

SECTION 5.05         Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Agreement.

 

SECTION 5.06         Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 5.07         Governing Law; Jurisdiction; Consent to Service of Process.
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

 

SECTION 5.08         Submission to Jurisdiction Waivers. Each Authorized
Representative, on behalf of itself and the Secured Parties of the Series for
whom it is acting, irrevocably and unconditionally:

 

(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York, and appellate
courts from any thereof;

 

 18 

 

 

(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in 5.01;

 

(d)          agrees that nothing herein shall affect the right of any other
party hereto (or any Secured Party) to effect service of process in any other
manner permitted by law or shall limit the right of any party hereto (or any
Secured Party) to sue in any other jurisdiction; and

 

(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 5.08 any special, exemplary, punitive or consequential damages.

 

SECTION 5.09         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 5.10         Headings. Article, Section and Annex headings used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

SECTION 5.11         Conflicts. In the event of any conflict or inconsistency
between the provisions of this Agreement and the provisions of any of the other
Secured Credit Documents or Security Documents, the provisions of this Agreement
shall control.

 

SECTION 5.12         Provisions Solely To Define Relative Rights. The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. None of the
Borrower, any Pledgor or any other creditor thereof shall have any rights or
obligations hereunder, except as expressly provided in this Agreement (provided
that nothing in this Agreement (other than Section 2.04, 2.05, 2.08, 2.09 or
Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional Agreements), and none of
the Borrower or any Pledgor may rely on the terms hereof (other than Sections
2.04, 2.05, 2.08, 2.09 and Article V). Nothing in this Agreement is intended to
or shall impair the obligations of any Pledgor, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.

 

 19 

 

 

SECTION 5.13         Integration. This Agreement together with the other Secured
Credit Documents and the Security Documents represents the agreement of each of
the Pledgors and the Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Pledgor, the Applicable Authorized Representative or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Secured Credit Documents or the Security Documents

 

SECTION 5.14         Additional Pledgors. The Borrower agrees that, if any
Subsidiary or direct or indirect parent company shall become a Pledgor after the
date hereof, it will promptly cause such Person to execute and deliver an
instrument in the form of Annex I. Upon such execution and delivery, such Person
will become a Pledgor hereunder with the same force and effect as if originally
named as a Pledgor herein. The execution and delivery of such instrument shall
not require the consent of any other party hereunder, and will be acknowledged
by the Collateral Agent, the Initial Additional Authorized Representative and
each additional Authorized Representative. The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  JPMORGAN CHASE BANK, N.A. as Collateral Agent,       by             Name:    
Title:       by             Name:     Title:       [__________], as Initial
Additional Authorized Representative       by             Name:     Title:

 

 20 

 



 

ANNEX I

 

CONSENT OF THE BORROWER AND PLEDGORS

 

Dated: [__________]

 

Reference is made to the First Lien Intercreditor Agreement dated as of the date
hereof between JPMorgan Chase Bank, N.A., as Collateral Agent and [__________],
as Initial Additional Authorized Representative, as the same may be amended,
restated, supplemented, waived, or otherwise modified from time to time (the
“Intercreditor Agreement”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Intercreditor Agreement.

 

The Borrower and each of the undersigned Pledgors has read the foregoing
Intercreditor Agreement and consents thereto. The Borrower and each of the
undersigned Pledgors agrees not to take any action that would be contrary to the
express provisions of the foregoing Intercreditor Agreement, agrees to abide by
the requirements expressly applicable to it under the foregoing Intercreditor
Agreement and agrees that, except as otherwise provided therein, no Secured
Party shall have any liability to the Borrower or any Pledgor for acting in
accordance with the provisions of the foregoing Intercreditor Agreement. The
Borrower and each Pledgor understands that the foregoing Intercreditor Agreement
is for the sole benefit of the Secured Parties and their respective successors
and assigns, and that the Borrower and each such Pledgor is not an intended
beneficiary or third party beneficiary thereof except to the extent otherwise
expressly provided therein.

 

Notwithstanding anything to the contrary in the Intercreditor Agreement or
provided herein, each party to the Intercreditor Agreement agrees that the
Borrower and the Pledgors shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of the Intercreditor
Agreement except to the extent their rights are adversely affected (in which
case the Borrower shall have the right to consent to or approve any such
amendment, modification or waiver).

 

Without limitation to the foregoing, the Borrower and each Pledgor agrees to
take such further action and to execute and deliver such additional documents
and instruments (in recordable form, if requested) as the Applicable Authorized
Representative may reasonably request to effectuate the terms of and the lien
priorities contemplated by the Intercreditor Agreement.

 

This Consent shall be governed and construed in accordance with the laws of the
State of New York.

 

 21 

 

 

IN WITNESS HEREOF, this Consent is hereby executed by each of the Pledgors as of
the date first written above.

 

  NCL CORPORATION LTD.         By:       Name:     Title:         NCL
INTERNATIONAL, LTD.         By:       Name:     Title:         NORWEGIAN DAWN
LIMITED         By:       Name:     Title:         NORWEGIAN GEM, LTD.        
By:       Name:     Title:         NORWEGIAN PEARL, LTD.         By:       Name:
    Title:         NORWEGIAN SPIRIT, LTD.         By:       Name:       Title:

 

 22 

 

 

  NORWEGIAN STAR LIMITED         By:       Name:     Title:         NORWEGIAN
SUN LIMITED         By:       Name:     Title:         OCEANIA CRUISES, INC.    
    By:       Name:     Title:         SEVEN SEAS CRUISES S. DE R.L.         By:
      Name:     Title:

 

  INSIGNIA VESSEL ACQUISITION, LLC           By:         Name:       Title:    
    NAUTICA ACQUISITION, LLC           By:         Name:     Title:

 

 23 

 

 

  REGATTA ACQUISITION, LLC           By:       Name:     Title:         MARINER,
LLC               By: Name:     Title:         NAVIGATOR VESSEL COMPANY, LLC    
      By:       Name:     Title:         VOYAGER VESSEL COMPANY, LLC          
By:       Name:     Title:

 

 24 

 

 

Exhibit K-2

 

[FORM OF]
SECOND LIEN INTERCREDITOR AGREEMENT

 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of [__________], among NCL
CORPORATION LTD., a Bermuda company (the “Borrower”), JPMORGAN CHASE BANK, N.A.,
as the Credit Agreement Agent and each Other First Priority Lien Obligations
Agent from time to time party hereto, each in its capacity as First Lien Agent,
and [__________], as Second Lien Collateral Agent and each other Second Priority
Agent for any Future Second Lien Indebtedness from time to time party hereto,
each in its capacity as Second Priority Agent.

 

A.       WHEREAS, (i) the Borrower is party to the Amended and Restated Credit
Agreement dated as of October 31, 2014 (as amended, amended and restated,
replaced, Refinanced, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the lenders party thereto from time to
time, JPMorgan Chase Bank, N.A. as administrative agent and collateral agent and
the other parties thereto, (ii) the Borrower may become a party to Other First
Priority Lien Obligations Credit Documents (as defined below) and (iii) the
Obligations of the Borrower under the Credit Agreement and any such Other First
Priority Lien Obligations Credit Documents will constitute Senior Lender Claims
(as defined below);

 

B.       WHEREAS, the Borrower (i) is party to the Indenture dated as of
[__________] (as amended, amended and restated, replaced, Refinanced,
supplemented or otherwise modified from time to time, the “Second Priority
Senior Secured Notes Indenture”), under which the Second Lien Notes were issued,
by and among the [Borrower] and [__________], as Trustee, (ii) may become a
party to Second Priority Documents governing Future Second Lien Indebtedness and
(iii) the Obligations of the Borrower under the Second Priority Senior Secured
Notes Indenture and any such Second Priority Documents governing Future Second
Lien Indebtedness will constitute Second Priority Claims (as defined below); and

 

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

1.1       Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 



 

 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code.

 

“Bankruptcy Law” shall mean the Bankruptcy Code and any similar Federal, state
or foreign law for the relief of debtors.

 

“Borrower” shall have the meaning set forth in the recitals.

 

“Common Collateral” shall mean all of the assets of any Pledgor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Second
Priority Collateral, including without limitation any assets in which the First
Lien Agents are automatically deemed to have a Lien pursuant to the provisions
of Section 2.3.

 

“Comparable Second Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Pledgor.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Agreement” shall have the meaning set forth in the recitals.

 

“Credit Agreement Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity
as administrative agent and collateral agent for the Credit Agreement Lenders
under the Credit Agreement, the Senior Collateral Agreement, the Senior Vessel
Mortgages and the other Senior Lender Documents entered into pursuant to the
Credit Agreement, together with its successors in such capacity.

 

“Credit Agreement Lender” shall mean a “Lender” as defined in the Credit
Agreement.

 

“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” in the Senior Collateral Agreement (other than clause (d) of such
definition).

 

“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” in the Senior Collateral Agreement (other than clause (f) of such
definition).

 

“DIP Financing” shall have the meaning set forth in Section 6.1.

 



 2 

 

 

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7 below, (a) payment in full in cash (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim has been made) of (i) all outstanding Senior Lender Claims and, with
respect to letters of credit outstanding thereunder, delivery of cash collateral
or backstop letters of credit in respect thereof in compliance with the
applicable Senior Lender Document or entry into arrangements satisfactory to the
Credit Agreement Agent and the Issuing Bank (as defined in the Credit Agreement)
with respect, in each case after or concurrently with the termination of all
commitments to extend credit or issue or extend letters of credit thereunder and
(ii) any other Senior Lender Claims that are due and payable or otherwise
accrued and owing at or prior to the time such principal and interest are paid
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and (b) termination of all other
commitments of the Senior Secured Parties under the Senior Lender Documents;
provided that the Discharge of Senior Lender Claims shall not be deemed to have
occurred if such payments are made with the proceeds of other Senior Lender
Claims that constitute an exchange or replacement for or a Refinancing of such
Obligations or Senior Lender Claims. In the event the Senior Lender Claims are
modified and the Obligations are paid over time or otherwise modified pursuant
to Section 1129 of the Bankruptcy Code, the Senior Lender Claims shall be deemed
to be discharged when the final payment is made, in cash, in respect of such
Indebtedness and any Obligations pursuant to such new Indebtedness shall have
been satisfied.

 

“First Lien Agent” shall mean each of (a) the Credit Agreement Agent and (b) any
Other First Priority Lien Obligations Agent.

 

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Credit Agreement.

 

“First Priority Designated Agent” shall mean the Credit Agreement Agent or, if
the Credit Agreement Agent and any Other First Priority Lien Obligations Agent
shall have entered into a First Lien Intercreditor Agreement the “Applicable
Authorized Representative” as defined therein.

 

“Future Second Lien Indebtedness” shall mean means any Indebtedness that is
issued or guaranteed by the Borrower, and/or any Guarantor (other than
Indebtedness constituting Noteholder Claims) which Indebtedness and Guarantees
are secured by the Second Priority Collateral (or a portion thereof) on a pari
passu basis (but without regard to control of remedies) with the Noteholder
Claims; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Lender
Document and Second Priority Document and (ii) the Second Priority Agent for the
holders of such Indebtedness shall have executed and delivered this Agreement as
of the date hereof or become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 9.20 hereof.

 

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Priority Senior Secured Notes
Indenture, any Second Priority Documents governing Future Second Lien
Indebtedness, the Credit Agreement, or the Other First Priority Lien Obligations
Credit Documents.

 

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee and the Second Lien Collateral Agent.

 



 3 

 

 

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Pledgor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Pledgor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Pledgor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Pledgor.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, assignment, security interest or
encumbrance of any kind in or on such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 

“Loan Documents” means the Credit Agreement and the other “Loan Documents” as
defined in the Credit Agreement.

 

“Mortgaged Vessel” shall have the meaning set forth in the Credit Agreement.

 

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

 

“Noteholder Collateral” shall mean all of the assets and property of any
Pledgor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Noteholder Claim.

 

“Noteholder Collateral Agreement” shall mean the [Reference Second Lien Security
Agreement], among [the Borrower,] the subsidiaries of the Borrower from time to
time party thereto and [__________] as [Trustee][collateral agent (in such
capacity, the “Second Lien Collateral Agent”)].

 

“Noteholder Collateral Documents” shall mean the Noteholder Collateral
Agreement, the Second Priority Vessel Mortgages and any other document or
instrument pursuant to which a Lien is granted or purported to be granted by any
Pledgor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

 

“Noteholder Documents” shall mean (a) the Second Priority Senior Secured Notes
Indenture, the Notes, the Noteholder Collateral Documents and (b) any other
related document or instrument executed and delivered pursuant to any Noteholder
Document described in clause (a) above evidencing or governing any Obligations
thereunder.

 

“Notes” shall mean (a) the Second Lien Notes, (b) Future Second Lien
Indebtedness and (c) any additional notes issued under the Second Priority
Senior Secured Notes Indenture or any Second Priority Documents governing Future
Second Lien Indebtedness by the [Borrower], to the extent permitted by the
Second Priority Senior Secured Notes Indenture, each Second Priority Document
governing Future Second Lien Indebtedness, the Credit Agreement, the Other First
Priority Lien Obligations Credit Documents, each other Senior Lender Documents
and each Second Priority Document, as applicable, in each case then outstanding.

 



 4 

 

 

“Obligations” shall mean, with respect to any Person, any payment, performance
or other obligations of such Person of any kind, including, without limitation,
any liability of such Person on any claim, whether or not the right of any
creditor to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency or Liquidation Proceeding.
Without limiting the generality of the foregoing, the Obligations of any Pledgor
under any Senior Lender Document or Second Priority Document include the
obligations to pay principal, interest (including interest accrued on or
accruing after the commencement of any Insolvency or Liquidation Proceeding,
whether or not a claim for post-filing interest is allowed in such proceeding)
or premium on any Indebtedness, letter of credit commissions (if applicable),
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by such Pledgor to reimburse any amount in respect of any
of the foregoing that any Senior Lender or Second Priority Secured Party, in its
sole discretion, may elect to pay or advance on behalf of such Pledgor.

 

“Other First Priority Lien Obligations” means any Indebtedness that is issued or
guaranteed by the Borrower, and/or any Guarantor (other than Indebtedness
constituting Credit Agreement Obligations) which Indebtedness and Guarantees are
secured by the Senior Collateral (or a portion thereof) on a pari passu basis
(but without regard to control of remedies) with the Credit Agreement
Obligations; provided, however, that (i) such Indebtedness is permitted to be
incurred, secured and guaranteed on such basis by each then extant Senior Lender
Document and Second Priority Document and (ii) the Other First Priority Lien
Obligations Agent for the holders of such Indebtedness shall have (A) executed
and delivered this Agreement as of the date hereof or become party to this
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 9.20 hereof and (B) become a party to a First Lien Intercreditor
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 6.20 of the Senior Collateral Agreement; provided  further that, if such
Indebtedness will be the initial Other First Priority Lien Obligations incurred
by the Borrower, then the Guarantors, the Credit Agreement Agent and the Other
First Priority Lien Obligations Agent for such Indebtedness shall have executed
and delivered a First Lien Intercreditor Agreement.

 

“Other First Priority Lien Obligations Agent” shall mean, with respect to any
Other First Priority Lien Obligations Credit Document, the Person elected,
designated or appointed as the administrative agent, trustee, collateral agent
or similar representative with respect to such Other First Priority Lien
Obligations Credit Document by or on behalf of the holders of such Other First
Priority Lien Obligations, and its respective successors in such capacity.

 

“Other First Priority Lien Obligations Credit Document” means any
(a) instruments, agreements or documents evidencing debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (b) debt securities, indentures and/or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (c) instruments or agreements
evidencing any other indebtedness, in each case in respect of Other First
Priority Lien Obligations.

 



 5 

 

 

“Other First Priority Lien Obligations Documents” means each Other First
Priority Lien Obligations Credit Document and each Other First Priority Lien
Obligations Security Document related thereto.

 

“Other First Priority Lien Obligations Security Documents” means any other
document or instrument pursuant to which a Lien is granted or purported to be
granted by any Pledgor to secure any Other First Priority Lien Obligations or
under which rights or remedies with respect to any such Lien are governed.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Pledged Collateral” shall mean the Common Collateral in the possession or
control of any First Lien Agent (or in the possession or control of its agents
or bailees), to the extent that possession or control thereof is taken to
perfect a Lien thereon under the Uniform Commercial Code.

 

“Pledgors” shall mean the Borrower and each of the Borrower’s Subsidiaries, in
each case, that has executed and delivered, or may from time to time hereafter
execute and deliver, a Second Priority Collateral Document or a Senior
Collateral Document.

 

“Recovery” shall have the meaning set forth in Section 6.4.

 

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Required Lenders” shall mean, with respect to any Senior Lender Documents,
those Senior Secured Parties the approval of which is required to approve an
amendment or modification of, termination or waiver of any provision of or
consent to any departure from such Senior Lender Documents (or would be required
to effect such consent under this Agreement if such consent were treated as an
amendment of the Senior Lender Documents with respect to such Senior Secured
Parties).

 

“Second Lien Collateral Agent” shall have the meaning set forth in the
definition of Noteholder Collateral Agreement.

 

“Second Lien Notes” shall mean [__________], issued pursuant to the Second
Priority Senior Secured Notes Indenture and any notes issued by [the Borrower]
in exchange for, and as contemplated by, the Second Lien Notes and the related
registration rights agreement with substantially identical terms as the Second
Lien Notes.

 



 6 

 

 

“Second Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties, (b) the Second Lien Collateral Agent and (c) the collateral
agent, trustee or other authorized representative for any Future Second Lien
Indebtedness that is named as Second Priority Agent in respect of such Future
Second Lien Indebtedness in the applicable joinder agreement pursuant to Section
9.20.

 

“Second Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second Priority Documents,
including all fees and expenses of the Second Priority Agent for any Future
Second Lien Indebtedness.

 

“Second Priority Collateral” shall mean the Noteholder Collateral and all of the
assets and property of any Pledgor, whether real, personal or mixed, with
respect to which a Lien is granted or purported to be granted as security for
any Second Priority Claim.

 

“Second Priority Collateral Documents” shall mean the Noteholder Collateral
Agreement, each other Noteholder Collateral Document and any comparable
agreement(s) executed and delivered by any Pledgor for purposes of providing
collateral security for any Future Second Lien Indebtedness.

 

“Second Priority Designated Agent” shall mean such agent or trustee as is
designated “Second Priority Designated Agent” by Second Priority Secured Parties
holding a majority in aggregate principal amount of the Second Priority Claims
then outstanding that vote as a single class; it being understood that as of the
date of this Agreement and for so long as any Obligations under the Second
Priority Senior Secured Notes Indenture remain outstanding, the Second Lien
Collateral Agent shall be so designated Second Priority Designated Agent.

 

“Second Priority Documents” shall mean the Noteholder Documents, the Second
Priority Collateral Documents and any other document or instrument evidencing or
governing, or securing, any Future Second Lien Indebtedness.

 

“Second Priority Lien” shall mean any Lien on any Second Priority Collateral
securing any Second Priority Claims.

 

“Second Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second Priority Claims, including the Second
Priority Agent for any Future Second Lien Indebtedness.

 

“Second Priority Vessel Mortgages” shall mean each of the second preferred or
second priority ship mortgages or other security documents granting a Lien on a
Mortgaged Vessel to secure the Second Priority Claims.

 

“Second Priority Senior Secured Notes Indenture” shall have the meaning set
forth in the recitals.

 

“Senior Collateral Agreement” shall mean the Guarantee and Collateral Agreement
dated as of May 24, 2013 (as amended, amended and restated, replaced,
Refinanced, supplemented or otherwise modified from time to time) among the
subsidiaries of the Borrower from time to time party thereto and the Credit
Agreement Agent, as collateral agent.

 



 7 

 

 

“Senior Collateral Documents” shall mean the Senior Collateral Agreement, the
Senior Vessel Mortgages, each other Security Document (as defined in the Credit
Agreement), the Other First Priority Lien Obligations Security Documents and any
security agreement, mortgage or other agreement, document or instrument pursuant
to which a Lien is now or hereafter granted securing any Senior Lender Claims or
under which rights or remedies with respect to such Lien are at any time
governed.

 

“Senior Lender Claims” shall mean (i) the “Obligations” as defined in the Senior
Collateral Agreement (other than clause (d) of such definition) and
(ii) Obligations arising under the Other First Priority Lien Obligations Credit
Documents and any other Senior Lender Documents, whether or not such Obligations
constitute Indebtedness, including Obligations under any agreement that is an
exchange or replacement for or an extension, increase or Refinancing of any
other Senior Lender Claims. Senior Lender Claims shall include all interest and
expenses accrued or accruing (or that would, absent the commencement of an
Insolvency or Liquidation Proceeding, accrue) after the commencement of an
Insolvency or Liquidation Proceeding in accordance with and at the rate
specified in the relevant Senior Lender Documents whether or not the claim for
such interest or expenses is allowed or allowable as a claim in such Insolvency
or Liquidation Proceeding.

 

“Senior Lender Collateral” shall mean “Collateral” as defined in any Senior
Collateral Document and all of the other assets or property of the Pledgors,
whether real, personal or mixed, with respect to which a Lien is granted or
purported to be granted as security for any Senior Lender Claim.

 

“Senior Lender Documents” shall mean the Loan Documents, the Other First
Priority Lien Obligations Credit Documents, the Senior Collateral Documents and
each of the other agreements, documents and instruments providing for,
evidencing or securing any Senior Lender Claim, including any Obligation under
the Credit Agreement and any other related document or instrument executed or
delivered pursuant to any such document at any time or otherwise evidencing or
securing any Obligation arising under any such document.

 

“Senior Secured Parties” shall mean the Credit Agreement Secured Parties and all
other Persons holding Senior Lender Claims, including the First Lien Agents.

 

“Senior Vessel Mortgages” shall mean each of the first preferred or first
priority ship mortgages or other security documents granting a Lien on a
Mortgaged Vessel to secure the Senior Lender Claims.

 

“Subsidiary” shall mean any “Subsidiary” of the Borrower as defined in the
Credit Agreement.

 

“Trustee” shall mean [__________], in its capacity as trustee under the Second
Priority Senior Secured Notes Indenture [and as collateral agent under the
Noteholder Collateral Documents], and its successors in such capacity.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

 



 8 

 

 

1.2       Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

SECTION 2. Lien Priorities.

 

2.1       Subordination of Liens. Notwithstanding (i) the date, time, method,
manner or order of filing or recordation of any document or instrument or grant,
attachment or perfection (including any defect or deficiency or alleged defect
or deficiency in any of the foregoing) of any Liens granted to the Second
Priority Secured Parties on the Common Collateral or of any Liens granted to the
Senior Secured Parties on the Common Collateral, (ii) any provision of the UCC,
any Bankruptcy Law, or any applicable law or the Second Priority Documents or
the Senior Lender Documents, (iii) whether any First Lien Agent, either directly
or through agents, holds possession of, or has control over, all or any part of
the Common Collateral, (iv) the fact that any such Liens may be subordinated,
voided, avoided, invalidated or lapsed or (v) any other circumstance of any kind
or nature whatsoever, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby agrees that: (a) any Lien on
the Common Collateral securing any Senior Lender Claims now or hereafter held by
or on behalf of any First Lien Agent or any other Senior Secured Party or any
agent or trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise, shall have priority over and be
senior in all respects and prior to any Lien on the Common Collateral securing
any Second Priority Claims now or hereafter held by or on behalf of any Second
Priority Agent or any Second Priority Secured Parties or any agent or trustee
therefor regardless of how acquired, whether by grant, statute, operation of
law, subrogation or otherwise and (b) any Lien on the Common Collateral securing
any Second Priority Claims now or hereafter held by or on behalf of any Second
Priority Secured Parties or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to all Liens on the Common
Collateral securing any Senior Lender Claims now or hereafter held by or on
behalf of any First Lien Agent or any other Senior Secured Party or any agent or
trustee therefor regardless of how acquired, whether by grant, statute,
operation of law, subrogation or otherwise. All Liens on the Common Collateral
securing any Senior Lender Claims shall be and remain senior in all respects and
prior to all Liens on the Common Collateral securing any Second Priority Claims
for all purposes, whether or not such Liens securing any Senior Lender Claims
are subordinated to any Lien securing any other obligation of a Borrower, any
other Pledgor or any other Person.

 



 9 

 

 

2.2       Prohibition on Contesting Liens. Each Second Priority Agent, for
itself and on behalf of each applicable Second Priority Secured Party, and each
First Lien Agent, for itself and on behalf of each applicable Senior Secured
Party in respect of which it serves as First Lien Agent, agrees that it shall
not (and hereby waives any right to) take any action to challenge, contest or
support any other Person in contesting or challenging, directly or indirectly,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
validity, perfection, priority or enforceability of (a) any Lien securing any
Senior Lender Claims held (or purported to be held) by or on behalf of any First
Lien Agent or any of the Senior Secured Parties or any agent or trustee therefor
in any Senior Lender Collateral or (b) a Lien securing any Second Priority
Claims held (or purported to be held) by or on behalf of any Second Priority
Secured Party in the Common Collateral, as the case may be; provided, however,
that nothing in this Agreement shall be construed to prevent or impair the
rights of any First Lien Agent or any Senior Lender to enforce this Agreement
(including the priority of the Liens securing the Senior Lender Claims as
provided in Section 2.1) or any of the Senior Lender Documents.

 

2.3       No New Liens. So long as the Discharge of Senior Lender Claims has not
occurred and subject to Section 6, each Second Priority Agent agrees, for itself
and on behalf of each applicable Second Priority Secured Party, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against a
Borrower or any other Pledgor, that it shall not acquire or hold any Lien on any
assets of a Borrower or any other Pledgor securing any Second Priority Claims
that are not also subject to the first-priority Lien in respect of the Senior
Lender Claims under the Senior Lender Documents. If any Second Priority Agent or
any Second Priority Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any collateral that is not also subject to the
first-priority Lien in respect of the Senior Lender Claims under the Senior
Lender Documents, then such Second Priority Agent shall, without the need for
any further consent of any party and notwithstanding anything to the contrary in
any other document, be deemed to also hold and have held such lien for the
benefit of the First Lien Agents as security for the Senior Lender Claims
(subject to the lien priority and other terms hereof) and shall promptly notify
each First Lien Agent in writing of the existence of such Lien and in any event
take such actions as may be requested by any First Lien Agent to assign or
release such Liens to the First Lien Agents (and/or each of its designee) as
security for the applicable Senior Lender Claims.

 

2.4       Perfection of Liens. Neither the First Lien Agents nor the Senior
Secured Parties shall be responsible for perfecting and maintaining the
perfection of Liens with respect to the Common Collateral for the benefit of the
Second Priority Agents or the other Second Priority Secured Parties. The
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the Senior Secured Parties and the Second Priority Secured
Parties and shall not impose on the First Lien Agents, the Second Priority
Agents, the Second Priority Secured Parties or the Senior Secured Parties or any
agent or trustee therefor any obligations in respect of the disposition of
proceeds of any Common Collateral which would conflict with prior perfected
claims therein in favor of any other Person or any order or decree of any court
or governmental authority or any applicable law.

 



 10 

 

 

2.5       Waiver of Marshalling. Until the Discharge of Senior Lender Claims,
each Second Priority Agent, on behalf of itself and the applicable Second
Priority Secured Parties, agrees not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling, appraisal, valuation or
other similar right that may otherwise be available under applicable law with
respect to the Common Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

2.6       Nature of First Priority Obligations. Each of the Second Priority
Agents for itself and on behalf of the other applicable Second Priority Secured
Parties acknowledges that a portion of the Senior Lender Claims represents debt
that is revolving in nature and that the amount thereof that may be outstanding
at any time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the Senior Lender Claims may be modified,
extended or amended from time to time, and that the aggregate amount of the
Senior Lender Claims may be increased, replaced or Refinanced, in each event,
without notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof. The lien priorities provided in Section 2.1
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or Refinancing of the Senior Lender Claims, or any portion thereof,
or by any amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or Refinancing of the
Second Priority Claims, or any portion thereof.

 

SECTION 3. Enforcement.

 

3.1       Exercise of Remedies.

 

(a)          So long as the Discharge of Senior Lender Claims has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against a Borrower or any other Pledgor, (i) no Second Priority Agent or any
Second Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff or recoupment) with respect to any Common
Collateral or any other security in respect of any applicable Second Priority
Claims, or exercise any right under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement, or
institute any action or proceeding with respect to such rights or remedies
(including any action of foreclosure), (y) contest, protest or object to any
foreclosure proceeding or action brought with respect to the Common Collateral
or any other collateral by any First Lien Agent or any Senior Lender in respect
of the Senior Lender Claims, the exercise of any right by any First Lien Agent
or any Senior Lender (or any agent or sub-agent on their behalf) in respect of
the Senior Lender Claims under any lockbox agreement, control agreement,
landlord waiver or bailee’s letter or similar agreement or arrangement to which
any Second Priority Agent or any Second Priority Secured Party either is a party
or may have rights as a third party beneficiary, or any other exercise by any
such party, of any rights and remedies relating to the Common Collateral or any
other collateral under the Senior Lender Documents or otherwise in respect of
Senior Lender Claims, or (z) object to the forbearance by the Senior Secured
Parties from bringing or pursuing any foreclosure proceeding or action or any
other exercise of any rights or remedies relating to the Common Collateral or
any other collateral in respect of Senior Lender Claims and (ii) except as
otherwise provided herein, each First Lien Agent and the Senior Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the release, disposition or restrictions with respect to the Common Collateral
without any consultation with or the consent of any Second Priority Agent or any
Second Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against a Borrower or any other Pledgor,
each Second Priority Agent may file a proof of claim or statement of interest
with respect to the applicable Second Priority Claims, (B) each Second Priority
Agent may take any action (not adverse to the prior Liens on the Common
Collateral securing the Senior Lender Claims, or the rights of either First Lien
Agent or the Senior Secured Parties to exercise remedies in respect thereof) in
order to create, prove, perfect, preserve or protect (but not enforce) its
rights in, and perfection and priority of its Lien on, the Common Collateral,
(C) in any Insolvency or Liquidation Proceeding commenced by or against a
Borrower or any other Pledgor, each Second Priority Agent may file any necessary
or responsive pleadings in opposition to any motion, adversary proceeding or
other pleading filed by any Person objecting to or otherwise seeking
disallowance of the claim or Lien of such Second Priority Agent or Second
Priority Secured Party, (D) each Second Priority Agent may file any pleadings,
objections, motions, or agreements which assert rights available to unsecured
creditors of a Borrower or any other Pledgor arising under any Insolvency or
Liquidation Proceeding or applicable non-bankruptcy law and (E) each Second
Priority Agent and each Second Priority Secured Party may vote on any plan of
reorganization in any Insolvency or Liquidation Proceeding of a Borrower or any
other Pledgor, in each case (A) through (E) above to the extent such action is
not inconsistent with, or could not result in a resolution inconsistent with,
the terms of this Agreement.

 



 11 

 

 

(b)          In exercising rights and remedies with respect to the Senior Lender
Collateral, each First Lien Agent and the Senior Secured Parties may enforce the
provisions of the Senior Lender Documents and exercise remedies thereunder, all
in such order and in such manner as they may determine in the exercise of their
sole discretion. Such exercise and enforcement shall include the rights of an
agent appointed by them to sell or otherwise dispose of Common Collateral or
other collateral upon foreclosure, to incur expenses in connection with such
sale or disposition, and to exercise all the rights and remedies of a secured
lender under the uniform commercial code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(c)          So long as the Discharge of Senior Lender Claims has not occurred,
each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, agrees that it will not take or receive any Common
Collateral or other collateral or any proceeds of Common Collateral or other
collateral in connection with the exercise of any right or remedy (including
setoff or recoupment) with respect to any Common Collateral or other collateral
in respect of the applicable Second Priority Claims. Without limiting the
generality of the foregoing, unless and until the Discharge of Senior Lender
Claims has occurred, except as expressly provided in the proviso in clause (ii)
of Section 3.1(a), the sole right of the Second Priority Agents and the Second
Priority Secured Parties with respect to the Common Collateral or any other
collateral is to hold a Lien on the Common Collateral or such other collateral
in respect of the applicable Second Priority Claims pursuant to the Second
Priority Documents, as applicable, for the period and to the extent granted
therein and to receive a share of the proceeds thereof, if any, after the
Discharge of Senior Lender Claims has occurred.

 



 12 

 

 

(d)          Subject to the proviso in clause (ii) of Section 3.1(a) above,
(i) each Second Priority Agent, for itself and on behalf of each applicable
Second Priority Secured Party, agrees that no Second Priority Agent or any
Second Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by any First Lien Agent or Senior Secured
Parties with respect to the Common Collateral or any other collateral under the
Senior Lender Documents, including any sale, lease, exchange, transfer or other
disposition of the Common Collateral or such other collateral, whether by
foreclosure or otherwise, and (ii) each Second Priority Agent, for itself and on
behalf of each applicable Second Priority Secured Party, hereby waives any and
all rights it or any Second Priority Secured Party may have as a junior lien
creditor or otherwise to object to the manner in which any First Lien Agent or
Senior Secured Parties seek to enforce or collect the Senior Lender Claims or
the Liens granted in any of the Senior Lender Collateral, regardless of whether
any action or failure to act by or on behalf of any First Lien Agent or Senior
Secured Parties is adverse to the interests of the Second Priority Secured
Parties.

 

(e)          Each Second Priority Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any applicable Second Priority
Document shall be deemed to restrict in any way the rights and remedies of any
First Lien Agent or Senior Secured Parties with respect to the Senior Lender
Collateral as set forth in this Agreement and the Senior Lender Documents.

 

(f)           Until the Discharge of Senior Lender Claims, the First Priority
Designated Agent shall have the exclusive right to exercise any right or remedy
with respect to the Common Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto.

 

3.2       Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a),
each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, agrees that, unless and until the Discharge of Senior
Lender Claims has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and any First Lien Agent upon the request of the
First Lien Designated Agent) in commencing, any enforcement, collection,
execution, levy or foreclosure action or proceeding with respect to any Lien
held by it in the Common Collateral or any other collateral under any of the
applicable Second Priority Documents or otherwise in respect of the applicable
Second Priority Claims.

 

3.3       Actions Upon Breach. If any Second Priority Secured Party, in
contravention of the terms of this Agreement, in any way takes, attempts to or
threatens to take any action with respect to the Common Collateral (including
any attempt to realize upon or enforce any remedy with respect to this
Agreement) or fails to take any action required by this Agreement, this
Agreement shall create an irrebuttable presumption and admission by such Second
Priority Secured Party that relief against such Second Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief is
necessary to prevent irreparable harm to the Senior Secured Parties, it being
understood and agreed by each Second Priority Agent on behalf of each applicable
Second Priority Secured Party that (i) the Senior Secured Parties’ damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each Second Priority Secured Party waives any defense that the Pledgors
and/or the Senior Secured Parties cannot demonstrate damage and/or can be made
whole by the awarding of damages.

 



 13 

 

 

SECTION 4. Payments.

 

4.1       Application of Proceeds. So long as the Discharge of Senior Lender
Claims has not occurred, the Common Collateral and any other collateral in
respect of the Second Priority Claims or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
or other collateral upon the exercise of remedies as a secured party, shall be
applied by the First Lien Agents to the Senior Lender Claims in such order as
specified in the relevant Senior Lender Documents until the Discharge of Senior
Lender Claims has occurred. Upon the Discharge of Senior Lender Claims, subject
to Section 5.7 hereof, each of the First Lien Agents shall deliver promptly to
the Second Priority Designated Agent any Common Collateral or proceeds thereof
held by it in the same form as received, with any necessary endorsements or as a
court of competent jurisdiction may otherwise direct to be applied by the Second
Priority Designated Agent ratably to the Second Priority Claims in such order as
specified in the Second Priority Documents.

 

4.2       Payments Over. Any Common Collateral or other collateral in respect of
the Second Priority Claims or proceeds thereof received by any Second Priority
Agent or any Second Priority Secured Party in connection with the exercise of
any right or remedy (including setoff or recoupment) relating to the Common
Collateral or such other collateral prior to the Discharge of Senior Lender
Claims shall be segregated and held for the benefit of and forthwith paid over
to the First Priority Designated Agent (and/or its designees) for the benefit of
the Senior Secured Parties in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct. The
First Lien Agents are each hereby individually authorized to make any such
endorsements as agent for any Second Priority Agent or any such Second Priority
Secured Party. This authorization is coupled with an interest and is
irrevocable.

 

SECTION 5. Other Agreements.

 

5.1       Releases.

 

(a)        If, at any time any Pledgor or the holder of any Senior Lender Claim
delivers notice to each Second Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Pledgor or any of its Subsidiaries) (including for such purpose, in the case of
the sale of equity interests in any Subsidiary, any Common Collateral held by
such Subsidiary or any direct or indirect Subsidiary thereof) is:

 

(A)        sold, transferred or otherwise disposed of:

 

(i)       by the owner of such Common Collateral in a transaction permitted
under the Credit Agreement, the Other First Priority Lien Obligations Credit
Documents, the Second Priority Senior Secured Notes Indenture and each other
Senior Lender Document and Second Priority Document (if any); or

 



 14 

 

 

(ii)       during the existence of any Event of Default under (and as defined
in) the Credit Agreement or the Other First Priority Lien Obligations Credit
Documents to the extent that any of the First Lien Agents has consented to such
sale, transfer or disposition; or

 

(B)        otherwise released as permitted by the Credit Agreement and the Other
First Priority Lien Obligations Credit Documents,

 

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second Priority Secured Parties upon such Common
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Common Collateral securing Senior Lender
Claims are released and discharged. Upon delivery to each Second Priority Agent
of a notice from any First Lien Agent stating that any release of Liens securing
or supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second Priority Agent’s release) (whether in connection with
a sale of such assets by the relevant Pledgor pursuant to the preceding sentence
or otherwise), each Second Priority Agent will promptly execute and deliver such
instruments, releases, termination statements or other documents confirming such
release on customary terms.

 

(b)          Each Second Priority Agent, for itself and on behalf of each
applicable Second Priority Secured Party, hereby irrevocably constitutes and
appoints each First Lien Agent and any officer or agent of such First Lien
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of each Second
Priority Agent or such holder or in such First Lien Agent’s own name, from time
to time in such First Lien Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments that may be necessary or desirable
to accomplish the purposes of this Section 5.1, including any termination
statements, endorsements or other instruments of transfer or release.

 

(c)          Unless and until the Discharge of Senior Lender Claims has
occurred, each Second Priority Agent, for itself and on behalf of each
applicable Second Priority Secured Party, hereby consents to the application,
whether prior to or after a default, of proceeds of Common Collateral or other
collateral to the repayment of Senior Lender Claims pursuant to the Senior
Lender Documents; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second Priority Agents or the
Second Priority Secured Parties to receive proceeds in connection with the
Second Priority Claims not otherwise in contravention of this Agreement.

 

5.2       Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, each First Lien Agent and the Senior Secured Parties shall have the
sole and exclusive right, subject to the rights of the Pledgors under the Senior
Lender Documents, to adjust settlement for any insurance policy covering the
Common Collateral or any other collateral in respect of the Second Priority
Claims in the event of any loss thereunder and to approve any award granted in
any condemnation or similar proceeding affecting the Common Collateral or such
other collateral. Unless and until the Discharge of Senior Lender Claims has
occurred, all proceeds of any such policy and any such award if in respect of
the Common Collateral or such other collateral shall be paid (a) first, prior to
the occurrence of the Discharge of Senior Lender Claims, to the First Lien
Agents for the benefit of Senior Secured Parties pursuant to the terms of the
Senior Lender Documents, (b) second, after the occurrence of the Discharge of
Senior Lender Claims, to the Second Priority Agents for the benefit of the
Second Priority Secured Parties pursuant to the terms of the applicable Second
Priority Documents and (c) third, if no Second Priority Claims are outstanding,
to the owner of the subject property, such other person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. If any
Second Priority Agent or any Second Priority Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award in
contravention of this Agreement, it shall pay such proceeds over to any First
Lien Agent in accordance with the terms of Section 4.2.

 



 15 

 

 

5.3       Amendments to Second Priority Collateral Documents.

 

(a)          So long as the Discharge of Senior Lender Claims has not occurred,
without the prior written consent of the First Lien Agents, no Second Priority
Collateral Document may be amended, supplemented or otherwise modified or
entered into to the extent such amendment, supplement or modification, or the
terms of any new Second Priority Collateral Document, would be prohibited by or
inconsistent with any of the terms of this Agreement. Each Second Priority Agent
agrees that each applicable Second Priority Collateral Document shall contain
the applicable provisions set forth on Annex I hereto (or similar provisions
approved by the First Lien Agents).

 

(b)         In the event that the First Lien Agents or the Senior Secured
Parties enter into any amendment, waiver or consent in respect of or replace any
Senior Collateral Document for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the First Lien
Agents, the Senior Secured Parties, a Borrower or any other Pledgor thereunder
(including the release of any Liens in Senior Lender Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Comparable Second Priority Collateral Document without the
consent of any Second Priority Agent, a Borrower, any other Pledgor or any
Second Priority Secured Party and without any action by any Second Priority
Agent, a Borrower, any other Pledgor or any Second Priority Secured Party;
provided, that such amendment, waiver or consent does not materially adversely
affect the rights of a Borrower, any other Pledgor or the Second Priority
Secured Parties or the interests of the Second Priority Secured Parties in the
Second Priority Collateral and not the other creditors of such Borrower or such
Pledgor, as the case may be, that have a security interest in the affected
collateral in a like or similar manner (without regard to the fact that the Lien
of such Senior Collateral Document is senior to the Lien of the Comparable
Second Priority Collateral Document). The relevant First Lien Agent shall give
written notice of such amendment, waiver or consent to each Second Priority
Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or consent with respect to the
provisions of any Second Priority Collateral Document as set forth in this
Section 5.3(b).

 

(c)         Anything contained herein to the contrary notwithstanding, until the
Discharge of Senior Lender Claims has occurred, no Second Priority Collateral
Document shall be entered into unless the collateral covered thereby is also
subject to a perfected first-priority interest in favor of the First Lien Agents
for the benefit of the Senior Secured Parties pursuant to the Senior Collateral
Documents.

 



 16 

 

 

5.4       Rights As Unsecured Creditors. Notwithstanding anything to the
contrary in this Agreement, the Second Priority Agents and the Second Priority
Secured Parties may exercise rights and remedies as an unsecured creditor
against a Borrower or any Pledgor in accordance with the terms of the applicable
Second Priority Documents and applicable law, in each case to the extent not
inconsistent with the provisions of this Agreement. Nothing in this Agreement
shall prohibit the receipt by any Second Priority Agent or any Second Priority
Secured Party of the required payments of interest and principal so long as such
receipt is not the direct or indirect result of (a) the exercise by any Second
Priority Agent or any Second Priority Secured Party of rights or remedies as a
secured creditor in respect of Common Collateral or other collateral or
(b) enforcement in contravention of this Agreement of any Lien in respect of
Second Priority Claims held by any of them. In the event any Second Priority
Agent or any Second Priority Secured Party becomes a judgment lien creditor or
other secured creditor in respect of Common Collateral or other collateral as a
result of its enforcement of its rights as an unsecured creditor in respect of
Second Priority Claims or otherwise, such judgment or other lien shall be
subordinated to the Liens securing Senior Lender Claims on the same basis as the
other Liens securing the Second Priority Claims are so subordinated to such
Liens securing Senior Lender Claims under this Agreement. Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
First Lien Agents or the Senior Secured Parties may have with respect to the
Senior Lender Collateral.

 

5.5       First Lien Agents as Gratuitous Bailees for Perfection.

 

(a)         Each First Lien Agent agrees to hold the Pledged Collateral that is
part of the Common Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for each
Second Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Pledged Collateral pursuant to the Second
Priority Collateral Agreements, subject to the terms and conditions of this
Section 5.5 (such bailment being intended, among other things, to satisfy the
requirements of Sections 8-106(d)(3), 8-301(a)(2) and 9-313(c) of the UCC).

 

(b)         In the event that any First Lien Agent (or its agent or bailees) has
Lien filings against Intellectual Property (as defined in the Senior Collateral
Agreement) that is part of the Common Collateral that are necessary for the
perfection of Liens in such Common Collateral, such First Lien Agent agrees to
hold such Liens as gratuitous bailee for each Second Priority Agent and any
assignee solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the Second Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.

 

(c)         Except as otherwise specifically provided herein (including Sections
3.1 and 4.1), until the Discharge of Senior Lender Claims has occurred, any
First Lien Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Second Priority Collateral Documents did not exist. The rights of the Second
Priority Agents and the Second Priority Secured Parties with respect to such
Pledged Collateral shall at all times be subject to the terms of this Agreement.

 

(d)         The First Lien Agents shall have no obligation whatsoever to any
Second Priority Agent or any Second Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Pledgors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the First Lien Agents under this Section 5.5 shall be
limited solely to holding the Pledged Collateral as gratuitous bailee for each
Second Priority Agent for purposes of perfecting the Lien held by the Second
Priority Secured Parties.

 



 17 

 

 

(e)         The First Lien Agents shall not have by reason of the Second
Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of any Second Priority Agent or any Second
Priority Secured Party and the Second Priority Agents and the Second Priority
Secured Parties hereby waive and release the First Lien Agents from all claims
and liabilities arising pursuant to the First Lien Agents’ role under this
Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.

 

(f)         Upon the Discharge of Senior Lender Claims, the relevant First Lien
Agent shall deliver to the Second Priority Designated Agent, to the extent that
it is legally permitted to do so, the remaining Pledged Collateral (if any) and
to the extent such Pledged Collateral is in the possession or control of such
First Lien Agent (or its agents or bailees) together with any necessary
endorsements (or otherwise allow the Second Priority Designated Agent to obtain
control of such Pledged Collateral) or as a court of competent jurisdiction may
otherwise direct.

 

(g)         Neither the First Lien Agents nor the Senior Secured Parties shall
be required to marshal any present or future collateral security for the
Borrower’s or their Subsidiaries’ obligations to the First Lien Agents or the
Senior Secured Parties under the Credit Agreement or the Senior Collateral
Documents or any assurance of payment in respect thereof or to resort to such
collateral security or other assurances of payment in any particular order, and
all of their rights in respect of such collateral security or any assurance of
payment in respect thereof shall be cumulative and in addition to all other
rights, however existing or arising.

 

5.6       Second Priority Designated Agent as Gratuitous Bailee for Perfection.

 

(a)         Upon the Discharge of Senior Lender Claims, the Second Priority
Designated Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as gratuitous bailee for the other Second Priority
Agents and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the applicable Second
Priority Collateral Agreement, subject to the terms and conditions of this
Section 5.6.

 

(b)         In the event that the Second Priority Designated Agent (or its agent
or bailees) has Lien filings against Intellectual Property (as defined in the
Senior Collateral Agreement) that is part of the Common Collateral that are
necessary for the perfection of Liens in such Common Collateral, upon the
Discharge of Senior Lender Claims, the Second Priority Designated Agent agrees
to hold such Liens as gratuitous bailee for the other Second Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Liens pursuant to the applicable Second Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.

 



 18 

 

 

(c)         The Second Priority Designated Agent, in its capacity as gratuitous
bailee, shall have no obligation whatsoever to the other Second Priority Agents
or the First Lien Agent to assure that the Pledged Collateral is genuine or
owned by the Pledgors or to protect or preserve rights or benefits of any Person
or any rights pertaining to the Common Collateral except as expressly set forth
in this Section 5.6. The duties or responsibilities of the Second Priority
Designated Agent under this Section 5.6 upon the Discharge of Senior Lender
Claims shall be limited solely to holding the Pledged Collateral as gratuitous
bailee for the other Second Priority Agents for purposes of perfecting the Lien
held by the applicable Second Priority Secured Parties.

 

(d)         The Second Priority Designated Agent shall not have by reason of the
Second Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second Priority Agents (or the
Second Priority Secured Parties for which such other Second Priority Agents are
agents) and the other Second Priority Agents hereby waive and release the Second
Priority Designated Agent from all claims and liabilities arising pursuant to
the Second Priority Designated Agent’s role under this Section 5.6, as agent and
gratuitous bailee with respect to the Common Collateral.

 

(e)         In the event that the Second Priority Designated Agent shall cease
to be so designated the Second Priority Designated Agent pursuant to the
definition of such term, the then Second Priority Designated Agent shall deliver
to the successor Second Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any), together
with any necessary endorsements (or otherwise allow the successor Second
Priority Designated Agent to obtain control of such Pledged Collateral) or as a
court of competent jurisdiction may otherwise direct, and such successor Second
Priority Designated Agent shall perform all duties of the Second Priority
Designated Agent as set forth herein.

 

5.7       Release Upon Discharge of Senior Lender Claims; No Release If Event of
Default; Reinstatement.

 

(a)         Except as otherwise provided in clause (b) of this Section 5.7, upon
the Discharge of Senior Lender Claims and the concurrent release of the Liens
securing Senior Lender Claims, the Liens in favor of the Second Priority Secured
Parties shall automatically be released and discharged.

 

(b)         Notwithstanding any other provisions contained in this Agreement, if
an Event of Default (as defined in the Second Priority Senior Secured Notes
Indenture or any other Second Priority Document, as applicable) exists on the
date of Discharge of Senior Lender Claims, the Second Priority Liens on the
Second Priority Collateral securing the Second Priority Claims relating to such
Event of Default will not be released, except to the extent such Second Priority
Collateral or any portion thereof was disposed of in order to repay Senior
Lender Claims secured by such Second Priority Collateral, and thereafter the
applicable Second Priority Agent will have the right to foreclose upon such
Second Priority Collateral (but in such event, the Liens on such Second Priority
Collateral securing the applicable Second Priority Claims will be released when
such Event of Default and all other Events of Default under the Second Priority
Senior Secured Notes Indenture or any other Second Priority Document, as
applicable, cease to exist).

 



 19 

 

 

(c)       If, at any time after the Discharge of Senior Lender Claims has
occurred, the Borrower incurs and designates any Senior Lender Claims, then such
Discharge of Senior Lender Claims shall automatically be deemed not to have
occurred for all purposes of this Agreement (other than with respect to any
actions taken prior to the date of such designation as a result of the
occurrence of such first Discharge of Senior Lender Claims), and the applicable
agreement governing such Senior Lender Claims shall automatically be treated as
the Credit Agreement for all purposes of this Agreement, including for purposes
of the Lien priorities and rights in respect of Common Collateral set forth
herein and the granting by the First Lien Agents of amendments, waivers and
consents hereunder. Upon receipt of notice of such designation (including the
identity of any new First Lien Agent), each Second Priority Agent shall promptly
(i) enter into such documents and agreements, including amendments or
supplements to this Agreement, as such new First Lien Agent shall reasonably
request in writing in order to provide the new First Lien Agent the rights of
the First Lien Agents contemplated hereby and (ii) to the extent then held by
any Second Priority Agent, deliver to such First Lien Agent the Pledged
Collateral that is Common Collateral together with any necessary endorsements
(or otherwise allow such First Lien Agent to obtain possession or control of
such Pledged Collateral).

 

SECTION 6. Insolvency or Liquidation Proceedings.

 

6.1       Financing Issues. If a Borrower or any other Pledgor shall be subject
to any Insolvency or Liquidation Proceeding and any First Lien Agent shall
desire to permit the use of cash collateral or to permit a Borrower or any other
Pledgor to obtain financing under Section 363 or Section 364 of Title 11 of the
United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that it will raise no objection
to, and will not encourage or support any objection to, and will not otherwise
contest (a) such use of cash collateral or DIP Financing and will not request
adequate protection or any other relief in connection therewith (except to the
extent permitted by Section 6.3) and, to the extent the Liens securing the
Senior Lender Claims under the Senior Lender Documents are subordinated or pari
passu with such DIP Financing, will subordinate its Liens in the Common
Collateral and any other collateral to such DIP Financing (and all Obligations
relating thereto) on the same basis as the other Liens securing the Second
Priority Claims are so subordinated to Liens securing Senior Lender Claims under
this Agreement, (b) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by any First Lien Agent or any holder of Senior Lender Claims, (c) any
lawful exercise by any holder of Senior Lender Claims of the right to credit
bid, under Section 63(k) of the Bankruptcy Code, Senior Lender Claims at any
sale in foreclosure of Senior Lender Collateral, (d) any other request for
judicial relief made in any court by any holder of Senior Lender Claims relating
to the lawful enforcement of any Lien on Senior Lender Collateral or (e) any
order under Section 363(b) and (f) of the Bankruptcy Code relating to a sale of
assets of any Pledgor for which any First Lien Agent has consented that
provides, to the extent the sale is to be free and clear of Liens, that the
Liens securing the Senior Lender Claims and the Second Priority Claims will
attach to the proceeds of the sale on the same basis of priority as the Liens
securing the Senior Lender Collateral do to the Liens securing the Second
Priority Collateral in accordance with this Agreement.

 



 20 

 

 

6.2       Relief from the Automatic Stay. Until the Discharge of Senior Lender
Claims has occurred, each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral or any other
collateral, without the prior written consent of all First Lien Agents and
Required Lenders.

 

6.3       Adequate Protection. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, agrees that none of them
shall contest (or support any other Person contesting) (a) any request by any
First Lien Agent or Senior Secured Parties for adequate protection or (b) any
objection by any First Lien Agent or Senior Secured Parties to any motion,
relief, action or proceeding based on such First Lien Agent’s or the Senior
Secured Parties’ claiming a lack of adequate protection. Notwithstanding the
foregoing, in any Insolvency or Liquidation Proceeding, (i) if the Senior
Secured Parties (or any subset thereof) are granted adequate protection in the
form of additional collateral in connection with any DIP Financing or use of
cash collateral under Section 363 or Section 364 of Title 11 of the United
States Code or any similar Bankruptcy Law, then each Second Priority Agent, on
behalf of itself and any applicable Second Priority Secured Party, (A) may seek
or request adequate protection in the form of a replacement Lien on such
additional collateral, which Lien is subordinated to the Liens securing the
Senior Lender Claims and such DIP Financing (and all Obligations relating
thereto) on the same basis as the other Liens securing the Second Priority
Claims are so subordinated to the Liens securing Senior Lender Claims under this
Agreement and (B) agrees that it will not seek or request, and will not accept,
adequate protection in any other form, and (ii) in the event any Second Priority
Agent, on behalf of itself or any applicable Second Priority Secured Party,
seeks or requests adequate protection and such adequate protection is granted in
the form of additional collateral, then such Second Priority Agent, on behalf of
itself or each such Second Priority Secured Party, agrees that the First Lien
Agents shall also be granted a senior Lien on such additional collateral as
security for the applicable Senior Lender Claims and any such DIP Financing and
that any Lien on such additional collateral securing the Second Priority Claims
shall be subordinated to the Liens on such collateral securing the Senior Lender
Claims and any such DIP Financing (and all Obligations relating thereto) and any
other Liens granted to the Senior Secured Parties as adequate protection on the
same basis as the other Liens securing the Second Priority Claims are so
subordinated to such Liens securing Senior Lender Claims under this Agreement.

 

6.4       Avoidance Issues. If any Senior Lender is required in any Insolvency
or Liquidation Proceeding or otherwise to turn over or otherwise pay to the
estate of a Borrower or any other Pledgor (or any trustee, receiver or similar
person therefor), because the payment of such amount was declared to be
fraudulent or preferential in any respect or for any other reason, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of setoff or otherwise, then as among the parties hereto the Senior Lender
Claims shall be deemed to be reinstated to the extent of such Recovery and to be
outstanding as if such payment had not occurred and the Senior Secured Parties
shall be entitled to a Discharge of Senior Lender Claims with respect to all
such recovered amounts and shall have all rights hereunder until such time. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.

 



 21 

 

 

6.5       Application. This Agreement, which the parties acknowledge to be a
subordination agreement subject to Section 510 of the Bankruptcy Code, shall be
applicable prior to and after the commencement of any Insolvency or Liquidation
Proceeding. All references herein to any Pledgor shall apply to any trustee for
such Person and such Person as debtor in possession. The relative rights as to
the Common Collateral and other collateral and proceeds thereof shall continue
after the filing thereof on the same basis as prior to the date of the petition,
subject to any court order approving the financing of, or use of cash collateral
by, any Pledgor.

 

6.6       Waivers. Until the Discharge of Senior Lender Claims has occurred,
each Second Priority Agent, on behalf of itself and each applicable Second
Priority Secured Party, (a) will not assert or enforce any claim under Section
506(c) of the United States Bankruptcy Code senior to or on a parity with the
Liens securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral or other collateral, and (b) waives any claim
it may now or hereafter have arising out of the election by any Senior Lender of
the application of Section 1111(b)(2) of the Bankruptcy Code.

 

6.7       Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a plan of
reorganization or similar dispositive restructuring plan, on account of both the
Senior Lender Claims and the Second Priority Claims, then, to the extent the
debt obligations distributed on account of the Senior Lender Claims and on
account of the Second Priority Claims are secured by Liens upon the same assets
or property, the provisions of this Agreement will survive the distribution of
such debt obligations pursuant to such plan and will apply with like effect to
the Liens securing such debt obligations.

 

SECTION 7. Reliance; Waivers; etc.

 

7.1       Reliance. The consent by the Senior Secured Parties to the execution
and delivery of the Second Priority Documents to which the Senior Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after date hereof by the Senior Secured Parties to the
Borrower or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, acknowledges that it and the
applicable Second Priority Secured Parties is not entitled to rely on any credit
decision or other decisions made by any First Lien Agent or any Senior Lender in
taking or not taking any action under the applicable Second Priority Document or
this Agreement.

 

7.2       No Warranties or Liability. Neither any First Lien Agent nor any
Senior Lender shall have been deemed to have made any express or implied
representation or warranty upon which the Second Priority Agent or the Second
Priority Secured Parties may rely, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Lender Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon. The Senior Secured Parties will be
entitled to manage and supervise their respective loans and extensions of credit
under the Senior Lender Documents in accordance with law and as they may
otherwise, in their sole discretion, deem appropriate, and the Senior Secured
Parties may manage their loans and extensions of credit without regard to any
rights or interests that any Second Priority Agent or any of the Second Priority
Secured Parties have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither any First Lien Agent nor any Senior Lender
shall have any duty to any Second Priority Agent or any Second Priority Secured
Party to act or refrain from acting in a manner that allows, or results in, the
occurrence or continuance of an event of default or default under any agreements
with the Borrower or any Subsidiary thereof (including the Second Priority
Documents), regardless of any knowledge thereof that they may have or be charged
with. Except as expressly set forth in this Agreement, the First Lien Agents,
the Senior Secured Parties, the Second Priority Agents and the Second Priority
Secured Parties have not otherwise made to each other, nor do they hereby make
to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectability of any of the Second Priority Claims, the Senior Lender Claims
or any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Borrower’s title to or right to transfer any of
the Common Collateral or (c) any other matter except as expressly set forth in
this Agreement.

 



 22 

 

 

7.3       Obligations Unconditional. All rights, interests, agreements and
obligations of the First Lien Agents and the Senior Secured Parties, and the
Second Priority Agents and the Second Priority Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

 

(a)         any lack of validity or enforceability of any Senior Lender
Documents or any Second Priority Documents;

 

(b)         any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Lender Claims or Second Priority
Claims, or any amendment or waiver or other modification, including any increase
in the amount thereof, whether by course of conduct or otherwise, of the terms
of the Credit Agreement or any other Senior Lender Document or of the terms of
the Second Priority Senior Secured Notes Indenture or any other Second Priority
Document;

 

(c)         any exchange of any security interest in any Common Collateral or
any other collateral, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior Lender
Claims or Second Priority Claims or any guarantee thereof;

 

(d)         the commencement of any Insolvency or Liquidation Proceeding in
respect of a Borrower or any other Pledgor; or

 

(e)         any other circumstances that otherwise might constitute a defense
available to, or a discharge of, a Borrower or any other Pledgor in respect of
the Senior Lender Claims, or of any Second Priority Agent or any Second Priority
Secured Party in respect of this Agreement.

 

SECTION 8. Representations and Warranties

 

8.1       Representations and Warranties of Each Party. Each party hereto
represents and warrants to the other parties hereto as follows:

 



 23 

 

 

(a)         Such party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority to execute and deliver this Agreement and perform its
obligations hereunder.

 

(b)         This Agreement has been duly executed and delivered by such party
and constitutes a legal, valid and binding obligation of such party, enforceable
in accordance with its terms.

 

(c)         The execution, delivery and performance by such party of this
Agreement (i) do not require any consent or approval of, registration or filing
with or any other action by any governmental authority and (ii) will not violate
any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of such
party or any order of any governmental authority or any provision of any
indenture, agreement or other instrument binding upon such party.

 

8.2       Representations and Warranties of First Lien Agent and Second Priority
Agent. Each First Lien Agent and Second Priority Agent represents and warrants
to the other parties hereto that it has been authorized by the Senior Secured
Parties or the Indenture Secured Parties, as applicable, to enter into this
Agreement.

 

SECTION 9. Miscellaneous.

 

9.1       Conflicts. Subject to Section 9.18, in the event of any conflict
between the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second Priority Document, the provisions of this Agreement shall
govern.

 

9.2       Continuing Nature of this Agreement; Severability. Subject to Section
6.4, this Agreement shall continue to be effective until the Discharge of Senior
Lender Claims shall have occurred or such later time as all the Obligations in
respect of the Second Priority Claims shall have been paid in full. This is a
continuing agreement of lien subordination and the Senior Secured Parties may
continue, at any time and without notice to each Second Priority Agent or any
Second Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of a Borrower or any other
Pledgor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 



 24 

 

 

9.3       Amendments; Waivers. Subject to Section 9.20 hereof, no amendment,
modification or waiver of any of the provisions of this Agreement by any Second
Priority Agent or any First Lien Agent shall be deemed to be made unless the
same shall be in writing signed on behalf of the party making the same or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. The Borrower and the Pledgors shall
not have any right to consent to or approve any amendment, modification or
waiver of any provision of this Agreement except to the extent their rights are
adversely affected (in which case the Borrower shall have the right to consent
to or approve any such amendment, modification or waiver). Upon the Borrower’s
request in connection with a designation of additional obligations as Other
First Priority Lien Obligations or Future Second Lien Indebtedness, any First
Lien Agent and/or any Second Priority Agent shall enter into such supplemental
agreements (which may each take the form of an amendment, an amendment and
restatement or a supplement of the foregoing Agreement) to facilitate the
designation of such additional obligations as contemplated by Section 9.20
hereof as the Borrower may request; provided that the Borrower shall have
delivered to each First Lien Agent and Second Priority Agent a certificate from
an authorized officer of the Borrower confirming that such designation of
additional obligations pursuant to Section 9.20 is permitted under each Senior
Lien Document and each Second Priority Document and each First Lien Agent and
Second Priority Agent may conclusively rely on such officer’s certificate
without any further inquiry.

 

9.4       Information Concerning Financial Condition of the Borrower and the
Subsidiaries. Neither any First Lien Agent nor any Senior Lender shall have any
obligation to any Second Priority Agent or any Second Priority Secured Party to
keep the Second Priority Agent or any Second Priority Secured Party informed of,
and the Second Priority Agents and the Second Priority Secured Parties shall not
be entitled to rely on the First Lien Agents or the Senior Secured Parties with
respect to, (a) the financial condition of the Borrower and its Subsidiaries and
all endorsers, pledgors and/or guarantors of the Second Priority Claims or the
Senior Lender Claims and (b) all other circumstances bearing upon the risk of
nonpayment of the Second Priority Claims or the Senior Lender Claims. The First
Lien Agents, the Senior Secured Parties, each Second Priority Agent and the
Second Priority Secured Parties shall have no duty to advise any other party
hereunder of information known to it or them regarding such condition or any
such circumstances or otherwise. In the event that any First Lien Agent, any
Senior Lender, any Second Priority Agent or any Second Priority Secured Party,
in its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party, it or they shall be under no
obligation (w) to make, and the First Lien Agents, the Senior Secured Parties,
the Second Priority Agents and the Second Priority Secured Parties shall not
make, any express or implied representation or warranty, including with respect
to the accuracy, completeness, truthfulness or validity of any such information
so provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information that, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

9.5       Subrogation. Each Second Priority Agent, on behalf of itself and each
applicable Second Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

 

9.6       Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Lender Claims as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Lender Documents. Except as otherwise provided
herein, each Second Priority Agent, on behalf of itself and each applicable
Second Priority Secured Party, assents to any such extension or postponement of
the time of payment of the Senior Lender Claims or any part thereof and to any
other indulgence with respect thereto, to any substitution, exchange or release
of any security that may at any time secure any part of the Senior Lender Claims
and to the addition or release of any other Person primarily or secondarily
liable therefor.

 



 25 

 

 

9.7       Consent to Jurisdiction; Waivers. The parties hereto consent to the
nonexclusive jurisdiction of any state or federal court located in New York
County, New York (the “New York Courts”), and consent that all service of
process may be made by registered mail directed to such party as provided in
Section 9.8 for such party. Service so made shall be deemed to be completed
three days after the same shall be posted as aforesaid. The parties hereto waive
any objection to any action instituted hereunder in any such court based on
forum non conveniens, and any objection to the venue of any action instituted
hereunder in any such court. Each of the parties hereto waives any right it may
have to trial by jury in respect of any litigation based on, or arising out of,
under or in connection with this Agreement, or any course of conduct, course of
dealing, verbal or written statement or action of any party hereto in connection
with the subject matter hereof. Nothing in this Agreement shall affect any right
that any party may otherwise have to bring any action or proceeding relating to
this Agreement in the courts of any jurisdiction, except that each Second
Priority Secured Party and each Second Priority Agent agrees that (a) it will
not bring any such action or proceeding in any court other than New York Courts,
and (b) in any such action or proceeding brought against any Second Priority
Agent or any Pledgor or any Second Priority Secured Party in any other court, it
will not assert any cross-claim, counterclaim or setoff, or seek any other
affirmative relief, except to the extent that the failure to assert the same
will preclude such Second Priority Secured Party from asserting or seeking the
same in the New York Courts.

 

9.8       Notices. All notices to the Second Priority Secured Parties and the
Senior Secured Parties permitted or required under this Agreement may be sent to
the Trustee, the First Lien Agents or any Second Priority Agent as provided in
the Second Priority Senior Secured Notes Indenture, the Credit Agreement, the
Other First Priority Lien Obligations Credit Documents, the other relevant
Senior Lender Documents or the other relevant Second Priority Documents, as
applicable. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. The First Lien Agents
hereby agree to promptly notify each Second Priority Agent upon payment in full
in cash of all Obligations under the applicable Senior Lender Documents (except
for contingent indemnities and cost and reimbursement obligations to the extent
no claim therefor has been made).

 

9.9       Further Assurances. Each of the Second Priority Agents, on behalf of
itself and each applicable Second Priority Secured Party, and each applicable
First Lien Agent, on behalf of itself and each Senior Lender, agrees that each
of them shall take such further action and shall execute and deliver to each
other First Lien Agent and the Senior Secured Parties such additional documents
and instruments (in recordable form, if requested) as each other First Lien
Agent or the Senior Secured Parties may reasonably request, to effectuate the
terms of and the lien priorities contemplated by this Agreement.

 



 26 

 

 

9.10       GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED, AND THE RIGHTS
AND LIABILITIES OF THE PARTIES BOUND HEREBY DETERMINED, IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

9.11       Binding on Successors and Assigns. This Agreement shall be binding
upon the First Lien Agents, the Senior Secured Parties, the Second Priority
Agents, the Second Priority Secured Parties and their respective permitted
successors and assigns.

 

9.12       Specific Performance. Each First Lien Agent may demand specific
performance of this Agreement. Each Second Priority Agent, on behalf of itself
and each applicable Second Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by any First Lien Agent.

 

9.13       Section Titles. The section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of this Agreement.

 

9.14       Counterparts. This Agreement may be executed in one or more
counterparts, including by means of facsimile or other electronic transmission,
each of which shall be an original and all of which shall together constitute
one and the same document.

 

9.15       Authorization. By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The First Lien Agents
represent and warrant that this Agreement is binding upon the applicable Senior
Secured Parties. The Trustee represents and warrants that this Agreement is
binding upon the Indenture Secured Parties.

 

9.16       No Third Party Beneficiaries; Successors and Assigns. This Agreement
and the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder. Notwithstanding the
foregoing, the Borrower is the intended beneficiary and third party beneficiary
hereof with the right and power to enforce with respect to Sections 5.1, 5.3,
5.7, 9.3, 9.16 and 9.20 and Article VI hereof and as otherwise provided herein.

 

9.17       Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto. This Agreement shall be effective both
before and after the commencement of any Insolvency or Liquidation Proceeding.
All references to a Borrower or any other Pledgor shall include each Borrower or
any other Pledgor as debtor and debtor-in-possession and any receiver or trustee
for a Borrower or any other Pledgor (as the case may be) in any Insolvency or
Liquidation Proceeding.

 



 27 

 

 

9.18       Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Documents or Second Priority Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Senior Lender Document or Second Priority Document or permit a Borrower or
any Subsidiary to take any action, or fail to take any action, to the extent
such action or failure would otherwise constitute a breach of, or default under,
the Credit Agreement or any other Senior Lender Documents entered into in
connection with the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Second Priority Senior Secured Notes Indenture or any
other Second Priority Documents, (b) change the relative priorities of the
Senior Lender Claims or the Liens granted under the Senior Lender Documents on
the Common Collateral (or any other assets) as among the Senior Secured Parties,
(c) otherwise change the relative rights of the Senior Secured Parties in
respect of the Common Collateral as among such Senior Secured Parties or
(d) obligate a Borrower or any Subsidiary to take any action, or fail to take
any action, that would otherwise constitute a breach of, or default under, the
Credit Agreement, the Other First Priority Lien Obligations Credit Documents or
any other Senior Lender Document entered into in connection with the Credit
Agreement, the Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture or any other Second Priority
Documents.

 

9.19       References. Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the Second Priority Senior Secured Notes
Indenture (including any definition contained therein) shall be deemed to be a
reference to such Section, clause, paragraph, definition or other provision as
in effect on the date of this Agreement; provided that any reference to any such
Section, clause, paragraph or other provision shall refer to such Section,
clause, paragraph or other provision of the Second Priority Senior Secured Notes
Indenture, as applicable (including any definition contained therein), as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Second Priority Senior Secured Notes Indenture,
and (2) approved in writing by, or on behalf of, the requisite Senior Secured
Parties as are needed under the terms of the Credit Agreement and the Other
First Priority Lien Obligations Credit Documents, to approve such amendment or
modification.

 



 28 

 

 

9.20       Joinder Requirements. The Borrower and/or any First Lien Agent and/or
any Second Priority Agent, without the consent of any other First Lien Agent or
Second Priority Agent, any Senior Lender or any Second Priority Secured Party,
may designate additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness if the incurrence of such obligations is
permitted under each of the Credit Agreement, each Other First Priority Lien
Obligations Credit Document, the Second Priority Senior Secured Notes Indenture,
each other relevant Senior Lender Document and Second Priority Document and this
Agreement. If so permitted, as a condition precedent to the effectiveness of
such designation, the applicable Other First Priority Lien Obligations Agent or
the Second Lien Agent for such Future Second Lien Indebtedness shall execute and
deliver to each First Lien Agent and Second Priority Agent, a joinder agreement
to this Agreement in form and substance reasonably satisfactory to the First
Lien Designated Agent. Notwithstanding anything to the contrary set forth in
this Section 9.20 or in Section 9.3 hereof, any First Lien Agent and/or any
Second Priority Agent may, and, at the request of the Borrower, shall, in each
case, without the consent of any other First Lien Agent or Second Priority
Agent, any Senior Lender or any Second Priority Secured Party, enter into a
supplemental agreement (which may take the form of an amendment, an amendment
and restatement or a supplement of this Agreement) to facilitate the designation
of such additional obligations as Other First Priority Lien Obligations or
Future Second Lien Indebtedness. Any such amendment may, among other things,
(i) add other parties holding Future Second Lien Indebtedness (or any agent or
trustee therefor) to the extent such Indebtedness is permitted by the Credit
Agreement, each Other First Priority Lien Obligations Credit Documents, the
Second Priority Senior Secured Notes Indenture and each other Second Priority
Document governing Future Second Lien Indebtedness, (ii) add other parties
holding Obligations arising under the Other First Priority Lien Obligations
Credit Documents (or any agent or trustee thereof) to the extent such
Obligations are permitted by the Credit Agreement, each Other First Priority
Lien Obligations Credit Document, the Second Priority Senior Secured Notes
Indenture and each other Second Priority Document governing Future Second Lien
Indebtedness, (iii) in the case of Future Second Lien Indebtedness,
(a) establish that the Lien on the Common Collateral securing such Future Second
Lien Indebtedness shall be junior and subordinate in all respects to all Liens
on the Common Collateral securing any Senior Lender Claims and shall share in
the benefits of the Common Collateral equally and ratably with all Liens on the
Common Collateral securing any Second Priority Claims, and (b) provide to the
holders of such Future Second Lien Indebtedness (or any agent or trustee
thereof) the comparable rights and benefits (including any improved rights and
benefits that have been consented to by the First Lien Agents) as are provided
to the holders of Second Priority Claims under the foregoing Agreement
immediately prior to the incurrence of such Future Second Lien Indebtedness, and
(iv) in the case of Obligations arising under Other First Priority Lien
Obligations Credit Documents, (a) establish that the Lien on the Common
Collateral securing such Obligations shall be superior in all respects to all
Liens on the Common Collateral securing any Second Priority Claims and any
Future Second Lien Indebtedness and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any other Senior Lender Claims, and (b) provide to the holders of such
Obligations arising under the Other First Priority Lien Obligations Credit
Documents (or any agent or trustee thereof) the comparable rights and benefits
as are provided to the holders of Senior Lender Claims under the foregoing
Agreement immediately prior to the incurrence of such Obligations. Any such
additional party, each First Lien Agent and each Second Priority Agent shall be
entitled to rely on the determination of officers of the Borrower that such
modifications are permitted by the Credit Agreement, the Other First Priority
Lien Obligations Credit Documents, the Second Priority Senior Secured Notes
Indenture and each other Second Priority Document governing Future Second Lien
Indebtedness if such determination is set forth in an officers’ certificate of
an authorized officer of the Borrower delivered to such party, the First Lien
Agents and each Second Priority Agent; provided, however, that such
determination will not affect whether or not the Borrower has complied with its
undertakings in the Credit Agreement, the Other First Priority Lien Obligations
Credit Documents, the Senior Collateral Documents, the Second Priority Senior
Secured Notes Indenture, any other Second Priority Document governing Future
Second Lien Indebtedness or the Second Priority Collateral Documents.

 



 29 

 

 

9.21       Intercreditor Agreements. Each party hereto agrees that the Senior
Secured Parties (as among themselves) and the Second Priority Secured Parties
(as among themselves) may each enter into intercreditor agreements (or similar
arrangements) with the applicable First Lien Agent or Second Priority Agent
governing the rights, benefits and privileges as among the Senior Secured
Parties or the Second Priority Secured Parties, as the case may be, in respect
of the Common Collateral, this Agreement and the other Senior Collateral
Documents or Second Priority Collateral Documents, as the case may be, including
as to application of proceeds of the Common Collateral, voting rights, control
of the Common Collateral and waivers with respect to the Common Collateral, in
each case so long as (A) the terms thereof do not violate or conflict with the
provisions of this Agreement or the other Senior Collateral Documents or Second
Priority Collateral Documents, as the case may be, (B) in the case of any such
intercreditor agreement (or similar arrangement) affecting any Senior Secured
Parties, the First Lien Agent acting on behalf of such Senior Secured Parties
agrees in its sole discretion to enter into any such intercreditor agreement (or
similar arrangement) and (C) in the case of any such intercreditor agreement (or
similar arrangement) affecting the Senior Secured Parties holding Senior Lender
Claims under the Credit Agreement, such intercreditor agreement (or similar
arrangement) is permitted under the Credit Agreement or the Required Lenders
otherwise authorize the applicable First Lien Agent to enter into any such
intercreditor agreement (or similar arrangement). Notwithstanding the preceding
clauses (B) and (C), to the extent that the applicable First Lien Agent is not
authorized by the Required Lenders to enter into any such intercreditor
agreement (or similar arrangement ) or does not agree to enter into such
intercreditor agreement (or similar arrangement ), such intercreditor agreement
(or similar arrangement) shall not be binding upon the applicable First Lien
Agent but, subject to the immediately succeeding sentence, may still bind the
other parties party thereto. In any event, if a respective intercreditor
agreement (or similar arrangement) exists, the provisions thereof shall not be
(or be construed to be) an amendment, modification or other change to this
Agreement or any other Senior Collateral Document or Second Priority Collateral
Document, and the provisions of this Agreement and the other Senior Collateral
Documents and Second Priority Collateral Documents shall remain in full force
and effect in accordance with the terms hereof and thereof (as such provisions
may be amended, modified or otherwise supplemented from time to time in
accordance with the terms thereof, including to give effect to any intercreditor
agreement (or similar arrangement)).

 

[Remainder of page intentionally left blank]

 

 30 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  NCL CORPORATION LTD.         By:       Name:     Title:

 

  JPMORGAN CHASE BANK, N.A., as Credit Agreement Agent             By        
Name:       Title:

 

    By         Name:       Title:             Address:     Attention:    
Telecopier:

 

  [__________], as Second Lien Collateral Agent             By         Name:    
  Title:

 

    By         Name:       Title:             Address:     Attention:    
Telecopier:

 

 

 31 

 

 

ANNEX I

 

Provision for the Second Priority Senior Secured Notes Indenture

 

“Reference is made to the Intercreditor Agreement dated as of [•] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Subsidiaries of the Borrower
party thereto, JPMorgan Chase Bank, N.A., as Credit Agreement Agent (as defined
therein), and [Trustee], as Second Lien Collateral Agent (as defined therein).
The trustee and each Noteholder, by the acceptance of its Note and the benefits
of this Agreement, (a) acknowledges that it has received a copy of the
Intercreditor Agreement, (b) consents to the subordination of Liens provided for
in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Trustee to enter into the Intercreditor
Agreement as Collateral Agent and on behalf of such Noteholder. The foregoing
provisions are intended as an inducement to the lenders under the First Lien
Credit Agreement to permit the incurrence of Indebtedness under this Agreement
and to extend credit to the Borrower and such lenders are intended third party
beneficiaries of such provisions.”

 

Provision for the Second Priority Collateral Agreements

 

“Reference is made to the Intercreditor Agreement dated as of [•] (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among the Borrower, the Subsidiaries of the Borrower
party thereto, JPMorgan Chase Bank, N.A., as Credit Agreement Agent (as defined
therein), and [Trustee], as Second Lien Collateral Agent (as defined therein).
Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Trustee, for the benefit of the Noteholders and the other secured
parties, pursuant to this Agreement and the exercise of any right or remedy by
the Trustee and the other secured parties hereunder are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict or
inconsistency between the provisions of the Intercreditor Agreement and this
Agreement, the provisions of the Intercreditor Agreement shall control.”

 

 32 

 

 

Exhibit L-1

 

[FORM OF]
REVOLVING FACILITY LOAN NOTE

 

US$:________________ New York, New York   _______, 20__

 

FOR VALUE RECEIVED, NCL Corporation Ltd., a Bermuda company (the “Borrower”),
promises to pay to the order of __________ (the “Lender”) the principal amount
of __________ DOLLARS AND ___ CENTS (US$______), or, if less, the aggregate
outstanding principal amount of the Revolving Facility Loans made by the Lender
to the Borrower pursuant to the Credit Agreement referred to below. The
outstanding principal amount of this Revolving Facility Loan Note shall be paid
in the amounts, on the dates and in the manner specified in the Credit
Agreement. The Borrower further agrees to pay interest on the principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement. Principal and interest of any Revolving Facility Loan made
to the Borrower shall be payable in Dollars in immediately available funds at
the office of the Administrative Agent.

 

The holder of this Revolving Facility Loan Note is authorized to endorse on the
schedule annexed hereto and made a part hereof, or on a continuation thereof
that shall be attached hereto and made a part hereof, the date and amount of
each Revolving Facility Loan made to the Borrower and the date and amount of
each payment or prepayment of principal thereof. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement shall not affect the obligations of the
Borrower in respect of the Revolving Facility Loans made to the Borrower.

 

This Revolving Facility Loan Note (a) is one of the promissory notes referred to
in the Amended and Restated Credit Agreement dated as of October 31, 2014 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, the LENDERS party thereto from
time to time, JPMORGAN CHASE BANK, N.A., as administrative and collateral agent
for and on behalf of the Lenders and certain other parties thereto (in such
capacity, the “Administrative Agent”), and the other financial institutions
party thereto in the various capacities specified therein, (b) is subject to,
and the Lender is entitled to the benefits of, the provisions of Credit
Agreement and (c) is subject to prepayment as provided in the Credit Agreement.
This Revolving Facility Loan Note is secured as provided in the Security
Documents. There shall be maintained a Register for the purpose of registering
transfers of this Revolving Facility Loan Note and the amount of the Lender’s
Revolving Facility Commitment and the Revolving Facility Loans owing by the
Borrower to the Lender as provided in Section 10.04(b) of the Credit Agreement.

 



 

 

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all amounts then remaining unpaid on this Revolving Facility Loan Note
shall become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

 

All parties now and hereafter liable with respect to this Revolving Facility
Loan Note, whether as maker, principal, surety, guarantor, endorser or
otherwise, hereby waive presentment, demand, protest and all other notices of
any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS REVOLVING FACILITY LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF
LAW PRINCIPLES THEREOF.

 

[Signature Page to Follow.]

 

 

 

 

This Promissory Note is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

  NCL CORPORATION LTD.   By:       Name:     Title:

 

Signature Page to the Promissory Note – Revolving Facility Loan

 

 

 

 

SCHEDULE TO REVOLVING FACILITY LOAN NOTE

 

Date   Amount of
Loan   Amount of
Principal
Repaid   Unpaid
Balance   Notation
Made By                                    

 

Signature Page to the Promissory Note – Revolving Facility Loan

 

 

 

Exhibit L-2

 

[FORM OF]
TERM LOAN NOTE

 

US$:________________ New York, New York   _______, 20__

 

FOR VALUE RECEIVED, NCL Corporation Ltd., a Bermuda company (the “Borrower”),
promises to pay to the order of __________ (the “Lender”) the principal amount
of __________ DOLLARS AND ___ CENTS (US$______). The outstanding principal
amount of this Term Loan Note shall be paid in installments on each Term Loan
Installment Date and in the manner specified in the Credit Agreement referred to
below. The Borrower further agrees to pay interest on the principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement. All such principal and interest and any other amounts
shall be payable in Dollars in immediately available funds at the office of the
Administrative Agent.

 

This Term Loan Note (a) is one of the promissory notes referred to in the
Amended and Restated Credit Agreement dated as of October 31, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the LENDERS party thereto from time to
time, JPMORGAN CHASE BANK, N.A., as administrative and collateral agent for and
on behalf of the Lenders and certain other parties thereto (in such capacity,
the “Administrative Agent”), and the other financial institutions party thereto
in the various capacities specified therein, (b) is subject to, and the Lender
is entitled to the benefits of, the provisions of Credit Agreement and (c) is
subject to prepayment as provided in the Credit Agreement. This Term Loan Note
is secured as provided in the Security Documents. There shall be maintained a
Register for the purpose of registering transfers of this Term Loan Note and the
amount of the Lender’s Commitment and the Term Loan owing by the Borrower to the
Lender as provided in Section 10.04(b) of the Credit Agreement.

 

Upon the occurrence and during the continuance of any one or more Events of
Default, all amounts then remaining unpaid on this Term Loan Note shall become,
or may be declared to be, immediately due and payable, all as provided in the
Credit Agreement.

 

All parties now and hereafter liable with respect to this Term Loan Note,
whether as maker, principal, surety, guarantor, endorser or otherwise, hereby
waive presentment, demand, protest and all other notices of any kind.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

THIS TERM LOAN NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF.

 

[Signature Page to Follow.]

 

 

 

This Promissory Note is issued pursuant to and is subject to the Credit
Agreement, executed as of the date set forth above.

 

  NCL CORPORATION LTD.       By:       Name:     Title:

 

Signature Page to the Promissory Note – Term Loan

 

 

 

 

Exhibit M

 

PERFECTION CERTIFICATE

 

Reference is hereby made to (i) that certain Amended and Restated Credit
Agreement (the “Credit Agreement”) dated as of October 31, 2014 among NCL
CORPORATION LTD., a Bermuda company (“NCL” or the “Borrower”), JPMORGAN CHASE
BANK, N.A., as Collateral Agent (in such capacity, the “Collateral Agent”) and
the other parties thereto and (ii) that certain Guarantee and Collateral
Agreement (the “Collateral Agreement”) dated as of May 24, 2013 among each
Subsidiary of the Borrower party thereto (each a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”) and the Collateral Agent (as
successor in interest to Deutsche Bank Trust Company Americas). Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement.

 

As used herein, the term “Companies” means the Borrower and the Subsidiary
Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.          Names.

 

(a)       The exact legal name of each Company, as such name appears in its
respective certificate of incorporation or any other organizational document, is
set forth in Schedule 1(a). Each Company is (i) the type of entity disclosed
next to its name in Schedule 1(a) and (ii) a registered organization except to
the extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

 

(b)       Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

 

(c)       Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

 

2.          Current Locations. The chief executive office of each Company is
located at the address set forth in Schedule 2 hereto.

 

3.          Extraordinary Transactions. Except for those purchases, acquisitions
and other transactions described in Schedule 3 attached hereto, all of the
Collateral owned by a Company has been originated by such Company in the
ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

 



 1 

 

 

4.          File Search Reports. Attached hereto as Schedule 4 is a true and
accurate summary of file search reports from the Uniform Commercial Code filing
offices (i) in each jurisdiction identified in Section 1(a) or Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each jurisdiction
described in Schedule 1(c) or Schedule 3 relating to any of the transactions
described in Schedule (1)(c) or Schedule 3 with respect to each legal name of
the person or entity from which each Company purchased or otherwise acquired any
of the Collateral. A true copy of each financing statement, including judgment
and tax liens, bankruptcy and pending lawsuits or other filing identified in
such file search reports has been delivered to the Collateral Agent.

 

5.          UCC Filings. The financing statements (duly authorized by each
Company constituting the debtor therein), including the indications of the
collateral, attached as Schedule 5 relating to the Collateral Agreement, are in
the appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 6 hereof.

 

6.          Schedule of Filings. Attached hereto as Schedule 6 is a schedule of
(i) the appropriate filing offices for the financing statements attached hereto
as Schedule 5 , (ii) the appropriate filing offices for the filings described in
Schedule 11(c), and (iii) any other actions required to create, preserve,
protect and perfect the security interests in the Collateral owned by the
Companies granted to the Collateral Agent pursuant to the Security Documents. No
other filings or actions are required to create, preserve, protect and perfect
the security interests in the Collateral owned by the Companies granted to the
Collateral Agent pursuant to the Security Documents.

 

7.          Real Property. (a)  Attached hereto as Schedule 7(a) is a list of
all (i) real property owned, leased or otherwise held by each Company located in
the United States as of the Acquisition Closing Date, (ii) real property to be
encumbered by a Mortgage and fixture filing, which real property includes all
real property owned, leased or otherwise held by each Company as of the
Acquisition Closing Date having a value in excess of $2,000,000 (such real
property, the “Mortgaged Property”), (iii) common names, addresses and uses of
each Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: (i) no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a) and (ii) no
Company has any Leases which require the consent of the landlord, tenant or
other party thereto to the borrowing of the Acquisition Loans. The Mortgages
delivered as of the date hereof are in the appropriate form for filing in the
filing offices in the jurisdictions identified in Schedule 6.

 

8.          Termination Statements. Attached hereto as Schedule 8(a) are the
duly authorized termination statements in the appropriate form for filing in
each applicable jurisdiction identified in Schedule 8(b) hereto with respect to
each Lien described therein.

 



 2 

 

 

9.          Stock Ownership and Other Equity Interests. Attached hereto as
Schedule 9(a) is a true and correct list of each of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest of each Company and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Collateral Agreement.

 

10.          Instruments and Tangible Chattel Paper. Attached hereto as
Schedule 10 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of the date hereof, including all intercompany notes between
or among any Company, any other Subsidiary Guarantor or any of their respective
Subsidiaries, stating if such instruments, chattel paper or other evidence of
indebtedness is pledged under the Collateral Agreement.

 

11.          Intellectual Property. (a) Attached hereto as Schedule 11(a) is a
schedule setting forth all of each Company’s Patents and Trademarks (each as
defined in the Collateral Agreement) applied for or registered with the United
States Patent and Trademark Office, and all other Patents and Trademarks (each
as defined in the Collateral Agreement), including the name of the registered
owner or applicant and the registration, application, or publication number, as
applicable, of each Patent or Trademark owned by each Company.

 

(b)       Attached hereto as Schedule 11(b) is a schedule setting forth all of
each Company’s United States Copyrights (each as defined in the Collateral
Agreement), and all other Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Company.

 

(c)       Attached hereto as Schedule 11(c) is a schedule setting forth all
Patent Licenses, Trademark Licenses and Copyright Licenses, whether or not
recorded with the USPTO or USCO, as applicable, including, but not limited to,
the relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

(d)       Attached hereto as Schedule 11(d) in proper form for filing with the
United States Patent and Trademark Office (the “USPTO”) and United States
Copyright Office (the “USCO”) are the filings necessary to preserve, protect and
perfect the security interests in the United States Trademarks, Trademark
Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses set forth
in Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed
copies of each of the Patent Security Agreement, Trademark Security Agreement
and the Copyright Security Agreement, as applicable.

 

12.          Commercial Tort Claims. Attached hereto as Schedule 12 is a true
and correct list of all Commercial Tort Claims (as defined in the Collateral
Agreement) held by each Company, including a brief description thereof and
stating if such commercial tort claims are required to be pledged under the
Collateral Agreement.

 



 3 

 

 

13.          Deposit Accounts, Securities Accounts and Commodity Accounts. No
information is provided with respect to the Deposit Accounts, Securities
Accounts and/or Commodity Account since they are not required to be subject to
Collateral Agent’s control pursuant to the Collateral Agreement.

 

14.          Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true
and correct list of all letters of credit issued in favor of each Company, as
beneficiary thereunder, stating if letter-of-credit rights with respect to such
letters of credit are required to be subject to a control arrangement pursuant
to the Collateral Agreement.

 

15.          Motor Vehicles. No information is provided with respect to the
motor vehicles and other goods (covered by certificates of title or ownership)
since they are not required to be pledged pursuant to the Collateral Agreement.

 

16.          Insurance. Attached hereto as Schedule 16 is a true and correct
list of all general liability, vessel and property insurance policies of each
Company.

 

17.          Other Collateral. Attached hereto as Schedule 17 is a true and
correct list of all of the following types of collateral, if any, owned or held
by each Company: (a) all agreements and contracts with any Governmental
Authority and (b) all ships and boats vessels, stating in each case, if such
types of collateral are required to be pledged pursuant to the Collateral
Agreement or any other Security Document.

 

 4 

 

 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this ____ day of ________ , 2014.

 

  [                                      ]         By:       Name:     Title:  
      [                                      ]         By:       Name:    
Title:]

 

[Signature Page to Perfection Certificate]

 

 

 

 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name  Type of Entity  Registered
Organization
(Yes/No)  Organizational
Number13  Federal Taxpayer 
Identification Number  State of Formation                                     
                                                                               
 

 

 



13If none, so state.

 

 4 

 

 

Schedule 1(b)

 

Prior Organizational Names

 

[                   ]

 

 5 

 

 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

[                   ]

 

 6 

 

 

Schedule 2

 

Chief Executive Offices

 

Company/Subsidiary  Address  Country  State                                    
                                        

 

 7 

 

 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 

[                   ]

 

 8 

 

 

Schedule 4

 

File Search Reports

 

See attached.

 

 9 

 

 

Schedule 5

 

Copy of Financing Statements To Be Filed

 

See attached.

 

 10 

 

 

Schedule 6

 

Filings/Filing Offices

 

Type of Filing14  Entity  Applicable Security
Document  Jurisdictions                                                       
                                                                               
                  

 

 



14UCC-1 financing statement, intellectual property filing or other necessary
filing.

 

 11 

 

 

Schedule 7(a)

 

Real Property

 

[                ]

 

 12 

 

 

Schedule 7(b)

 

Real Property Leases

 

[                ]

 

 13 

 

 

Schedule 8(a)

 

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

 1 

 

 

Schedule 8(b)

 

Termination Statement Filings

 

Debtor  Jurisdiction  Secured Party  Type of Collateral  UCC-1 File
Date  UCC-1 File
Number                                                                          
                                                             

 



 2 

 

 

Schedule 9

 

(a) Equity Interests of the Companies

 

Current Legal Entities Owned  Record Owner  Certificate No.  No. Shares/
Interest  Percent
Pledged                                                                         
          

 

 3 

 

 

Schedule 10

 

Instruments and Tangible Chattel Paper

 

1.            Promissory Notes/Intercompany Notes:

 

[              ]

 

2.            Chattel Paper:

 

[              ]

 

 4 

 

 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

[              ]

 

OTHER PATENTS:

 

[              ]

 

UNITED STATES TRADEMARKS:

 

[              ]

 

OTHER TRADEMARKS:

 

[              ]

 

 5 

 

 

Schedule 11(b)

 

Copyrights

 

[              ]

 

 6 

 

 

Schedule 11(c)

 

Intellectual Property Licenses

 

Patent Licenses:

 

[              ]

 

Trademark Licenses:

 

[              ]

 

Copyright Licenses:

 

[              ]

 

 7 

 

 

Schedule 11(d)

 

Intellectual Property Filings

 

[              ]

 

 8 

 

 

Schedule 12

 

Commercial Tort Claims

 

[              ]

 

 9 

 

Schedule 14

 

Letter of Credit Rights

 

[              ]

 

 10 

 

 

Schedule 16

 

Vessel and Property
Insurance

 

See attached.

 

 11 

 

 

Schedule 17

 

Other Collateral

 

(a) Agreements and Contracts with Governmental Authorities

 

[              ]

 

(b) Ships, Boats and Vessels

 

Description   Pledged
[Yes/No]                                    

 

 12 

 

 

Exhibit N

 

[FORM OF]
PERMITTED LOAN PURCHASE ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among NCL Corporation Ltd., a Bermuda
company (the “Borrower”), the Lenders party thereto from time to time, JPMorgan
Chase Bank. N.A., as administrative agent (together with its successors and
assigns, in such capacity, the “Administrative Agent”) and as collateral agent
and certain other parties thereto. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

The Assignor identified on Schedule l hereto (the “Assignor”) and the Borrower
or Fund Affiliate identified on Schedule 1 hereto as “Assignee” (the “Assignee”)
agree as follows:

 

1.       The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date (as defined below) and pursuant to the terms and conditions set
forth in the Credit Agreement for Permitted Loan Purchases (including, without
limitation, Sections 10.04(i) and 10.04(j) thereof), the interest described in
Schedule 1 hereto (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Credit Agreement with respect to those credit facilities
contained in the Credit Agreement as are set forth on Schedule 1 hereto
(individually, an “Assigned Facility”; collectively, the “Assigned Facilities”),
in a principal amount for each Assigned Facility as set forth on Schedule 1
hereto.

 

2.       The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Permitted Loan Purchase Assignment and Acceptance and to consummate the
transactions contemplated hereby; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Subsidiaries or
any other obligor or the performance or observance by the Borrower, any of its
Subsidiaries or any other obligor of any of its respective obligations under the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (d) attaches any Notes held by it
evidencing the Assigned Facilities. To the extent the Assignor has retained any
interest in the Assigned Facility and holds a Note evidencing such interest, the
Assignor hereby requests that the Administrative Agent exchange the attached
Notes for a new Note or Notes payable to the Assignor, in each case in amounts
which reflect the assignment being made hereby (and after giving effect to any
other assignments which have become effective on the Effective Date).

 



 13 

 

 

3.       The Assignee (a) represents and warrants that it is legally authorized
to enter into this Permitted Loan Purchase Assignment and Acceptance and has
taken all action necessary to execute and deliver this Permitted Loan Purchase
Assignment and Acceptance and to consummate the transaction contemplated hereby;
and (b) represents and warrants that it satisfied the requirements, if any,
specified in the Credit Agreement that are required to be satisfied in order to
make a Permitted Loan Purchase of the Assigned Interest.

 

4.       The effective date of this Permitted Loan Purchase Assignment and
Acceptance shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”). Following the execution of this Permitted Loan
Purchase Assignment and Acceptance, the Assigned Interest shall be deemed to be
automatically and immediately (contributed to the Borrower, if applicable, and)
cancelled and extinguished (with a corresponding permanent reduction in
Revolving Facility Commitments to the extent the Assigned Interest consists of
Revolving Facility Loans). The Administrative Agent shall update the Register,
effective as of the Effective Date, to record such event as if it were a
prepayment of such Assigned Interest (with a corresponding permanent reduction
in Revolving Facility Commitments to the extent the Assigned Interest consists
of Revolving Facility Loans) pursuant to Section 10.04(j) of the Credit
Agreement.

 

5.       Upon such acceptance and recording, from and after the Effective Date,
the Administrative Agent shall make all payments in respect of the Assigned
Interest (including payments of principal, interest, fees and other amounts) to
the Assignor for amounts which have accrued prior to the Effective Date. No
payments in respect of the Assigned Interest (which shall be deemed to have been
cancelled and extinguished as of the Effective Date) shall be due to the
Assignor or the Assignee from and after the Effective Date.

 

6.       As of the Effective Date, the Assignor shall, to the extent provided in
this Permitted Loan Purchase Assignment and Acceptance, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

7.       This Permitted Loan Purchase Assignment and Acceptance shall be binding
upon, and inure to the benefit of the parties hereto and their respective
successors and assigns. This Permitted Loan Purchase Assignment and Acceptance
may be executed in any number of counterparts, which together shall constitute
one instrument. Delivery of an executed counterpart of a signature page of this
Permitted Loan Purchase Assignment and Acceptance by telecopy shall be effective
as delivery of a manually executed counterpart of this Permitted Loan Purchase
Assignment and Acceptance.

 



 14 

 

 

8.       This Permitted Loan Purchase Assignment and Acceptance shall be
governed by and construed in accordance with the laws of the State of New York.

 

[Signature pages follow]

 

 15 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Permitted Loan Purchase
Assignment and Acceptance to be executed as of the date first above written by
their respective duly authorized officers on Schedule 1 hereto.

 

 

[NAME OF ASSIGNOR]   [NAME OF ASSIGNEE]           By:     By:     Name:    
Name:   Title:     Title:

 

[Signature Page to Permitted Loan Purchase Assignment and Acceptance]

 

 

 

 

Accepted and Consented To:       JPMORGAN CHASE BANK, N.A.,   as Administrative
Agent         By:       Name:     Title:  

 

[Signature Page to Permitted Loan Purchase Assignment and Acceptance]

 

 

 

 

Schedule 1
to Permitted Loan Purchase Assignment and Acceptance

 

Name of Assignor:           Name of Assignee:           Effective Date of
Assignment:    

 

Principal Amount
Assigned of the
           Term Facility          Percentage of Loan/Commitment
Assigned1       $_______   ___._______%

 

 



 

1Calculate the Loan/Commitment Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Term Loans of all the
Lenders, or the aggregate Commitments of all the Lenders in respect of Term
Loans, as applicable.

 

 

 

 

EXHIBIT O-1

 

FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among NCL Corporation Ltd., a Bermuda company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as appropriate. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent in writing and (2) the undersigned
shall furnish the Borrower and the Administrative Agent a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Borrower or the Administrative Agent to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

 

 

 

  [Foreign Lender]         By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]    

 

 

 

 

 

 

EXHIBIT O-2

 

FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among NCL Corporation Ltd., a Bermuda company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or W-8BEN-E, as appropriate, or (ii) and IRS Form W-8IMY accompanied by
an IRS Form W-8BEN or W-8BEN-E, as appropriate, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

 

 

 

  [Foreign Lender]         By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]    

 

 

 

 

 

EXHIBIT O-3

 

FORM OF NON-BANK TAX CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among NCL Corporation Ltd., a Bermuda company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as appropriate. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

 

 

 

  [Foreign Participant]         By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]    

 

 

 

 

EXHIBIT O-4

 

FORM OF NON-BANK TAX CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement dated as of
October 31, 2014 (as amended, supplemented or otherwise modified from time to
time) (the “Credit Agreement”), among NCL Corporation Ltd., a Bermuda company
(the “Borrower”), each lender from time to time party thereto (collectively, the
“Lenders”), and JPMorgan Chase Bank, N.A. as Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) and Section 10.04(d) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such participation, (iii)
neither the undersigned nor any of its partners/members is a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its partners/members
is a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its partners/members is a “controlled
foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as appropriate, or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as appropriate, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

 

 

 

  [Foreign Participant]         By:       Name:     Title:         [Address]

 

Dated: ______________________, 20[  ]    

 



 

 





 

SCHEDULE 1.01(a)
IMMATERIAL SUBSIDIARIES

 

None.

 

 

 

 

SCHEDULE 1.01(b)
SPECIFIED TARGET SUBSIDIARIES

 

1. Insignia Vessel Acquisition, LLC, a Delaware limited liability company.    
2. Nautica Acquisition, LLC, a Delaware limited liability company.     3.
Regatta Acquisition, LLC, a Delaware limited liability company.     4. Mariner,
LLC, a Marshall Islands limited liability company.     5. Navigator Vessel
Company, LLC, a Delaware limited liability company.     6. Voyager Vessel
Company, LLC, a Delaware limited liability company.

 

 2 

 

 

SCHEDULE 1.01(c)
SPECIFIED TARGET MORTGAGE VESSELS

 

1. Insignia   Official Number: 1663   IMO Number: 9156462     2. Nautica  
Official Number: 1665   IMO Number: 9200938     3. Regatta   Official Number:
1664   IMO Number: 9156474     4. Seven Seas Mariner   Official Number: 8001280
  IMO Number: 9210139     5. Seven Seas Navigator   Official Number: 9000380  
IMO Number: 9064126     6. Seven Seas Voyager   Official Number: 8000610   IMO
Number: 9247144

 

 3 

 

 

SCHEDULE 1.01(d)
ISSUING BANK SUBLIMITS

 



Issuing Bank  Issuing Bank Sublimit  JPMorgan Chase Bank, N.A.  $[*]  Fifth
Third Bank   [*]  Nordea Bank AB (publ), New York Branch   [*]  Mizuho Bank,
Ltd.    [*]  Bank of America, N.A.   [*]  Total  $165,437,158.47 

 

 4 

 

 

SCHEDULE 2.01
COMMITMENTS

 



Lender  Term B Loan Commitment  JPMORGAN CHASE BANK, N.A.  $375,000,000.00 
Total  $375,000,000.00 

 





Lender  Revolving Facility Commitment  COMMERZBANK AG, NEW YORK BRANCH  $[*] 
BNP PARIBAS   [*]  CITIBANK, N.A.   [*]  BARCLAYS BANK PLC   [*]  UBS AG,
STAMFORD BRANCH   [*]  DNB CAPITAL LLC   [*]  SOCIETE GENERALE   [*]  HSBC BANK
PLC   [*]  COMPASS BANK   [*]  DEUTSCHE BANK AG NEW YORK BRANCH   [*]  FIFTH
THIRD BANK   [*]  GOLDMAN SACHS BANK USA   [*]  JPMORGAN CHASE BANK, N.A.   [*] 
MIZUHO BANK, LTD.   [*]  BANK OF AMERICA, N.A.   [*]  NORDEA BANK AB (PUBL), NEW
YORK BRANCH   [*]  SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)   [*]  CITIZENS BANK 
 [*]  CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK   [*]  THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD.   [*]  SUMITOMO MITSUI BANKING CORPORATION   [*] 
SUNTRUST BANK   [*]  HSBC Bank USA, N.A.   [*]  Total  $875,000,000.00 

 



 5 

 

 



Lender  Term A Loan Commitment  JPMORGAN CHASE BANK, N.A.  $[*]  NORDEA BANK AB
(PUBL), NEW YORK BRANCH   [*]  MIZUHO BANK, LTD.   [*]  BANK OF AMERICA, N.A. 
 [*]  FIFTH THIRD BANK   [*]  SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)   [*]  DNB
CAPITAL LLC   [*]  HSBC Bank PLC   [*]  CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK   [*]  BRANCH BANKING AND TRUST COMPANY   [*]  THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD.   [*]  SUNTRUST BANK   [*]  RAYMOND JAMES Bank, N.A.   [*]  SUMITOMO
MITSUI BANKING CORPORATION   [*]  BANKUNITED, NA   [*]  CAPITAL BANK
CORPORATION   [*]  TD BANK, N.A.   [*]  PNC Bank, National Association   [*] 
DEUTSCHE BANK AG NEW YORK BRANCH   [*]  CITIZENS BANK   [*]  FLORIDA COMMUNITY
BANK, NATIONAL ASSOCIATION   [*]  FIRSTBANK PUERTO RICO D/B/A FIRSTBANK FLORIDA 
 [*]  COMPASS BANK   [*]  MERCANTIL BANK, N.A.   [*]  UNITED BANK   [*] 
COMERICA BANK   [*]  CITY NATIONAL BANK OF FLORIDA   [*]  HUA NAN COMMERCIAL
BANK LTD., LOS ANGELES BRANCH   [*]  HSBC Bank USA, N.A.   [*]  TAIWAN
COOPERATIVE BANK, LTD.   [*]  Total  $1,412,402,343.75 

 



 6 

 

 

SCHEDULE 3.01
ORGANIZATION AND GOOD STANDING

 

None.

 

 7 

 

 

SCHEDULE 3.04
GOVERNMENTAL APPROVALS

 

None.

 

 8 

 

 

SCHEDULE 3.07(b)
POSSESSION UNDER LEASES

 

None.

 

 9 

 

 

SCHEDULE 3.07(c)
INTELLECTUAL PROPERTY

 

None.

 

 10 

 

 

SCHEDULE 3.08(a)
SUBSIDIARIES

 

Name  Jurisdiction of
Organization  Owner  Percentage  NCL Corporation, Ltd.  Bermuda  Norwegian
Cruise Line Holdings Ltd.   100% Arrasas Limited  Isle of Man  NCL Corporation
Ltd.   100% NCL International, Ltd.  The Islands of Bermuda  Arrasas Limited 
 100% Pride of Hawaii, LLC  Delaware  Arrasas Limited   100% NCL America
Holdings, LLC  Delaware  Norwegian Sextant Ltd   100% PAT Tours, LLC  Delaware 
NCL America Holdings, LLC   100% Polynesian Adventure Tours, LLC  Hawaii  NCL
America Holdings, LLC   100% NCL America LLC  Delaware  NCL America Holdings,
LLC   100% Pride of America Ship Holding, LLC  Delaware  NCL America Holdings,
LLC   100% NCLC Investments Canada Ltd.  British Columbia, Canada  NCL
Corporation Ltd.   100% NCL Australia Pty Ltd  Australia  NCL Corporation Ltd. 
 100% NCL Singapore Pte. Ltd.  Singapore  NCL Corporation Ltd.   100% NCL Japan
KK  Japan  NCL Corporation Ltd.   100% NCL Hong Kong Limited  Hong Kong  NCL
Corporation Ltd.   100% Norwegian Cruise Co. Inc.  Delaware  NCL Corporation
Ltd.   100% Norwegian Compass Ltd.  United Kingdom  NCL Corporation Ltd.   100%
Norwegian Sextant Ltd  United Kingdom  Norwegian Cruise Co. Inc.   100%
Norwegian Cruise Line India Private Limited  India  NCL Singapore Pte. Ltd.,
NCL International, Ltd.   

99.999

0.001

%

%

NCL (Bahamas) Ltd.  The Islands of Bermuda  NCL International, Ltd.   100%
Breakaway One, Ltd.  The Islands of Bermuda  NCL International, Ltd.   100%
Breakaway Two, Ltd.  The Islands of Bermuda  NCL International, Ltd.   100%

 

 11 

 

 

Name  Jurisdiction of
Organization  Owner  Percentage  Breakaway Three, Ltd.  The Islands of Bermuda 
NCL International, Ltd.   100% Breakaway Four, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Epic, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Jewel Limited  Isle of Man  NCL
International, Ltd.   100% Norwegian Gem, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Pearl, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Spirit, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Star Limited  Isle of Man  NCL
International, Ltd.   100% Norwegian Dawn Limited  Isle of Man  NCL
International, Ltd.   100% Norwegian Sun Limited  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian Sky, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Norwegian USCRA, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo One, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo Two, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo Three, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo Four, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo Five, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Leonardo Six, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Seahawk One, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100%

 

 12 

 

 

Name  Jurisdiction of
Organization  Owner  Percentage  Seahawk Two, Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Sixthman Ltd.  The Islands of Bermuda  NCL
International, Ltd.   100% Eurosoft Corporation Limited  United Kingdom  NCL
International, Ltd.   100% Norwegian Cruise Line (Shanghai) Co., Ltd.  China 
Eurosoft Corporation Limited   100% Cruise Quality Travel Spain SL  Spain  NCL
(Bahamas) Ltd.   100% NCL (Guernsey) Limited  Guernsey  NCL (Bahamas) Ltd. 
 100% NCLM Limited  Malta  NCL (Guernsey) Limited   100% Norwegian Cruise Line
Agência de Viagens Ltda.  Brazil  NCL (Bahamas) Ltd.,
NCL International, Ltd.   

90

10

%

%,

Future Investments, Ltd.  Islands of Bermuda  Arrasas Limited   100% Belize
Investments Limited  St. Lucia  Future Investments, Ltd.   100% Krystalsea
Limited  British Virgin Islands  Belize Investments Limited   100% Belize Island
Holdings Ltd.  Belize  Belize Investments Limited,
Future Investments, Ltd.   

99.99

0.01

%,

%

Prestige Cruises International, Inc.  Panama  NCL Corporation Ltd.   100%
Prestige Cruise Holdings, Inc.  Panama  Prestige Cruises International, Inc. 
 100% Oceania Cruises, Inc.  Panama  Prestige Cruise Holdings, Inc.   100%
Classic Cruises, LLC  Delaware  Prestige Cruise Holdings, Inc.   100% Classic
Cruises II, LLC  Delaware  Prestige Cruise Holdings, Inc.   100% Insignia Vessel
Acquisition, LLC  Delaware  Oceania Cruises, Inc.   100% Marina New Build, LLC 
Marshall Islands  Oceania Cruises, Inc.   100% Nautica Acquisition, LLC 
Delaware  Oceania Cruises, Inc.   100% Regatta Acquisition, LLC  Delaware 
Oceania Cruises, Inc.   100% Riviera New Build, LLC  Marshall Islands  Oceania
Cruises, Inc.   100%

 

 13 

 

 

Name  Jurisdiction of
Organization  Owner  Percentage  Sirena Acquisition  Cayman Islands  Oceania
Cruises, Inc.   100% OCI Finance Corp  Delaware  Oceania Cruises, Inc.   100%
Prestige Cruise Services, LLC  Delaware  Oceania Cruises, Inc.   100% Prestige
Cruises Air Services, Inc.  Florida  Oceania Cruises, Inc.   100% Seven Seas
Cruises S. de R.L.  Panama  Classic Cruises, LLC,
Classic Cruises II, LLC   

50

50

%,

%

Explorer New Build, LLC  Delaware  Seven Seas Cruises S. de R.L.   100% Explorer
II New Build, LLC  Delaware  Seven Seas Cruises S. de R.L.   100% SSC Finance
Corp  Delaware  Seven Seas Cruises S. de R.L.   100% Mariner, LLC  Marshall
Islands  Seven Seas Cruises S. de R.L.   100% Navigator Vessel Company, LLC 
Delaware  Seven Seas Cruises S. de R.L.   100% Voyager Vessel Company, LLC 
Delaware  Seven Seas Cruises S. de R.L.   100% Prestige Cruise Services (Europe)
Limited  United Kingdom  Seven Seas Cruises S. de R.L.   

 

100

%

 

 14 

 

 

SCHEDULE 3.08(b)
SUBSCRIPTIONS

 

None.

 

 15 

 

 

SCHEDULE 3.17
FILINGS/FILING OFFICES

 

Type of Filing   Entity   Applicable Security
Document [Guarantee
and Collateral
Agreement or Other]   Jurisdictions   UCC-1   Norwegian Dawn Limited   Guarantee
and Collateral Agreement   Washington D.C Florida   UCC-1   Norwegian Star
Limited   Guarantee and Collateral Agreement   Washington D.C Florida   UCC-1  
Norwegian Sun Limited   Guarantee and Collateral Agreement   Washington D.C
Florida   UCC-1   Norwegian Spirit, Ltd.   Guarantee and Collateral Agreement  
Washington D.C Florida   UCC-1   Norwegian Gem, Ltd.   Guarantee and Collateral
Agreement   Washington D.C Florida   UCC-1   Norwegian Pearl, Ltd.   Guarantee
and Collateral Agreement   Washington D.C Florida   UCC-1   Insignia Vessel
Acquisition, LLC   Guarantee and Collateral Agreement   Delaware   UCC-1  
Nautica Acquisition, LLC   Guarantee and Collateral Agreement   Delaware   UCC-1
  Regatta Acquisition, LLC   Guarantee and Collateral Agreement   Delaware  
UCC-1   Mariner, LLC   Guarantee and Collateral Agreement   Washington D.C.
Florida   UCC-1   Navigator Vessel Company, LLC   Guarantee and Collateral
Agreement   Delaware   UCC-1   Voyager Vessel Company, LLC   Guarantee and
Collateral Agreement   Delaware   UCC-1   Norwegian Sky, Ltd.   Guarantee and
Collateral Agreement   Washington D.C Florida  

 

 

 16 

 

 

Type of Filing   Entity   Applicable Security
Document [Guarantee
and Collateral
Agreement or Other]   Jurisdictions  

Charge over shares of Norwegian Gem, Ltd. Charge over shares of Norwegian Pearl,
Ltd. Charge over shares of Norwegian Spirit, Ltd. Charge over shares of
Norwegian Sun Limited

Charge over shares of Norwegian Sky, Ltd.

  NCL International, Ltd.   Bermuda Share Charge   Bermuda Registrar of
Companies  

Charge over shares of Norwegian Dawn Limited

Charge over shares of Norwegian Star Limited

  NCL International, Ltd.   Isle of Man Share Charge   The Companies Registry of
the Isle of Man Department of Economic Development   Guarantee and Collateral
Agreement; Mortgage; Deed of Covenant; Earnings Assignment; Insurance Assignment
  Norwegian Sun Limited   Guarantee and Collateral Agreement; Mortgage; Deed of
Covenant; Earnings Assignment; Insurance Assignment   Bermuda Registrar of
Companies   Guarantee and Collateral Agreement; Mortgage; Deed of Covenant;
Earnings Assignment; Insurance Assignment   Norwegian Spirit, Ltd.   Guarantee
and Collateral Agreement; Mortgage; Deed of Covenant; Earnings Assignment;
Insurance Assignment   Bermuda Registrar of Companies   Guarantee and Collateral
Agreement; Mortgage; Deed of Covenant; Earnings Assignment; Insurance Assignment
  Norwegian Gem, Ltd.   Guarantee and Collateral Agreement; Mortgage; Deed of
Covenant; Earnings Assignment; Insurance Assignment   Bermuda Registrar of
Companies  

 

 17 

 

 

Type of Filing   Entity   Applicable Security
Document [Guarantee
and Collateral
Agreement or Other]   Jurisdictions   Guarantee and Collateral Agreement;
Mortgage; Deed of Covenant; Earnings Assignment; Insurance Assignment  
Norwegian Pearl, Ltd.   Guarantee and Collateral Agreement; Mortgage; Deed of
Covenant; Earnings Assignment; Insurance Assignment   Bermuda Registrar of
Companies   Guarantee and Collateral Agreement; Mortgage; Deed of Covenant;
Earnings Assignment; Insurance Assignment   Norwegian Dawn Limited   Guarantee
and Collateral Agreement; Mortgage; Deed of Covenant; Earnings Assignment;
Insurance Assignment   The Companies Registry of the Isle of Man Department of
Economic Development   Guarantee and Collateral Agreement; Mortgage; Deed of
Covenant; Earnings Assignment; Insurance Assignment   Norwegian Star Limited  
Guarantee and Collateral Agreement; Mortgage; Deed of Covenant; Earnings
Assignment; Insurance Assignment   The Companies Registry of the Isle of Man
Department of Economic Development   Guarantee and Collateral Agreement;
Mortgage; Deed of Covenant; Earnings Assignment; Insurance Assignment  
Norwegian Sky, Ltd.   Guarantee and Collateral Agreement; Mortgage; Deed of
Covenant; Earnings Assignment; Insurance Assignment   Bermuda Registrar of
Companies   Mortgage Registration   Norwegian Sun Limited   Mortgage; Deed of
Covenant   Bahamas   Mortgage Registration   Norwegian Spirit, Ltd.   Mortgage;
Deed of Covenant   Bahamas   Mortgage Registration   Norwegian Gem, Ltd.  
Mortgage; Deed of Covenant   Bahamas   Mortgage Registration   Norwegian Pearl,
Ltd.   Mortgage; Deed of Covenant   Bahamas   Mortgage Registration   Norwegian
Dawn Limited   Mortgage; Deed of Covenant   Bahamas  

 

 18 

 

 

Type of Filing   Entity   Applicable Security
Document [Guarantee
and Collateral
Agreement or Other]   Jurisdictions   Mortgage Registration   Norwegian Star
Limited   Mortgage; Deed of Covenant   Bahamas   First Preferred Ship Mortgage  
Insignia Vessel Acquisition, LLC   Mortgage   Marshall Islands   First Preferred
Ship Mortgage   Nautica Acquisition, LLC   Mortgage   Marshall Islands   First
Preferred Ship Mortgage   Regatta Acquisition, LLC   Mortgage   Marshall Islands
  Mortgage Registration Form   Mariner, LLC   Mortgage; Deed of Covenant  
Bahamas   Mortgage Registration Form   Navigator Vessel Company, LLC   Mortgage;
Deed of Covenant   Bahamas   Mortgage Registration Form   Voyager Vessel
Company, LLC   Mortgage; Deed of Covenant   Bahamas   Mortgage Registration Form
  Norwegian Sky, Ltd.   Mortgage; Deed of Covenant   Bahamas  

 

 19 

 

 

SCHEDULE 3.20
INSURANCE

 

1.Marine Hull and Machinery, Hull and Freight Interests, War Risk Hull and War
Risk Protection and Indemnity insurance covering the Mortgaged Vessels, as more
fully described in Certificate to the Letter of Undertaking issued by [*]dated
on or about the Restatement Effective Date and delivered to the Collateral
Agent, which is incorporated herein by reference.

 

2.Protection and Indemnity insurance covering the Mortgaged Vessels, as more
fully described in the Letters of Undertaking issued by [*] dated on or about
the Restatement Effective Date and delivered to the Collateral Agent, which is
incorporated herein by reference.

 

 20 

 

 

SCHEDULE 6.01
INDEBTEDNESS

 

1.€308,130,000 Secured Loan Agreement dated April 20, 2004, between Pride of
Hawaii Inc. (the owner of the Pride of Hawaii) as Borrower, HSBC Bank PLC as
Agent and the Lenders and other parties party thereto as guaranteed by NCL
Corporation Ltd, as amended, restated, supplemented or otherwise modified.

 

2.$334,050,000 Secured Loan Agreement dated April 20, 2004, between Norwegian
Jewel Limited (the owner of the Norwegian Jewel) as Borrower, HSBC Bank PLC as
Agent and the Lenders and other parties party thereto guaranteed by NCL
Corporation Ltd, as amended, restated, supplemented or otherwise modified.

 

3.€258,000,000 Secured Loan Agreement dated April 4, 2003, between Pride of
America Ship Holding LLC (the owner of the Pride of America) as Borrower, HSBC
Bank PLC as Agent and the Lenders and other parties party thereto as guaranteed
by NCL Corporation Ltd, as amended, restated, supplemented or otherwise
modified.

 

4.€40,000,000 Commercial Loan dated April 4, 2003, between Pride of America Ship
Holding LLC (the owner of the Pride of America) as Borrower, HSBC Bank PLC as
Agent and the Lenders and other parties party thereto as guaranteed by NCL
Corporation Ltd, as amended, restated, supplemented or otherwise modified.

 

5.€662,905,320 Secured Loan Agreement dated September 22, 2006, between F3 Two
Ltd as Borrower, BNP Paribas as Agent and the Lenders and other parties party
thereto in respect of Hull No. D33 as guaranteed by NCL Corporation Ltd, as
amended, restated, supplemented or otherwise modified.

 

6.€529,846,154 Credit Agreement, dated November 18, 2010 and as amended May 31,
2012, among Breakaway One, Ltd., as Borrower, NCL Corporation Ltd., various
lenders, KfW IPEX-Bank GmbH as facility agent, collateral agent and CIRR agent,
and the other agents and parties named therein, as amended, restated,
supplemented or otherwise modified.

 

7.€529,846,154 Credit Agreement, dated November 18, 2010, among Breakaway Two,
Ltd., as Borrower, NCL Corporation Ltd., various lenders, KfW IPEX-Bank GmbH as
facility agent, collateral agent and CIRR agent, and the other agents and
parties named therein, as amended, restated, supplemented or otherwise modified.

 

8.€126,075,000 Credit Agreement, dated November 18, 2010, among Norwegian Jewel
Limited, as Borrower, NCL Corporation Ltd., various lenders, KfW IPEX-Bank GmbH,
as facility agent and collateral agent, and the other agents and parties named
therein, as amended, restated, supplemented or otherwise modified.

 

9.€126,075,000 Credit Agreement, dated November 18, 2010, among Pride of Hawaii,
LLC, as Borrower, NCL Corporation Ltd., various lenders, KfW IPEX-Bank GmbH, as
facility agent and collateral agent, and the other agents and parties named
therein, as amended, restated, supplemented or otherwise modified.

 

 21 

 

 

10.€590,478,870 Credit Agreement, dated October 12, 2012, among Breakaway Three,
Ltd., as Borrower, NCL Corporation Ltd., various lenders, KfW IPEX-Bank GmbH, as
facility agent and collateral agent, and the other agents and parties named
therein, as amended, restated, supplemented or otherwise modified.

 

11.€590,478,870 Credit Agreement, dated October 12, 2012, among Breakaway Four,
Ltd., as Borrower, NCL Corporation Ltd., various lenders, KfW IPEX-Bank GmbH, as
facility agent and collateral agent, and the other agents and parties named
therein, as amended, restated, supplemented or otherwise modified.

 

12.Approximately $300,000,000 principal amount outstanding pursuant to that
certain $300,000,000 Indenture for 5.00% Senior Notes due 2018, dated as of
February 6, 2013, by and between NCL Corporation Ltd. and U.S. Bank National
Association, as Trustee, as amended, restated, supplemented or otherwise
modified.

 

13.Approximately $227,500,000 principal amount outstanding pursuant to that
certain $350,000,000 Indenture for 9.50% Senior Notes due 2018, dated as of
November 9, 2010, by and between NCL Corporation Ltd. and U.S. Bank National
Association, as Trustee, as amended, restated, supplemented or otherwise
modified.

 

14.Up to $260,200,000 in relation to the acquisition of Sky vessel on the terms
set forth in the fully executed memorandum of agreement related to the sale of
the Sky vessel, dated on or around June 1, 2012.

 

 22 

 

 

SCHEDULE 6.02(b)
LIENS

 

None.

 

 23 

 

 

SCHEDULE 6.04
INVESTMENTS

 

None.

 

 24 

 

 

SCHEDULE 6.07
TRANSACTIONS WITH AFFILIATES

 

None.

 

 25 

 

 

SCHEDULE 6.09
CONTRACTUAL ENCUMBRANCES

 

None.

 

 26 

 

 

SCHEDULE 10.01
NOTICE INFORMATION

 

Loan Parties’ Address:

 

7665 Corporate Center Drive
Miami, Florida 33126
United States of America
Attn: Wendy Beck
Tel. No.: (305) 436-4098
Fax No.: (305) 436-4140
Email: wbeck@ncl.com

 

and

 

Attn: Daniel Farkas
Tel. No.: (305) 436-4690
Fax No.: (305) 436-4117
Email: dfarkas@ncl.com

 

With copies to:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York NY 10019-6064
Attn: Brad Finkelstein
Tel No: (212) 373-3074
Fax No: (212) 492-0074
Email: bfinkelstein@paulweiss.com

 

Administrative Agent’s Address:

 

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Rd.

NCC5 / 1st Floor

Newark, DE 19713

Attention: Loan & Agency Services Group

Tel: (302) 553-6955

Fax: 12012443577@tls.ldsprod.com

Email: william.tanzilli@chase.com

 

Collateral Agent’s Address:

JPMorgan Chase & Co.

CIB DMO WLO

Mail code NY1-C413

4 CMC, Brooklyn, NY, 11245-0001

United States

Email: ib.collateral.services@jpmchase.com

 

 27 

 